Exhibit 10.6

 

 

Execution Version

 

 

PUBLISHED DEAL CUSIP NO. 00215NAE0

PUBLISHED INITIAL TERM LOAN FACILITY CUSIP NO. 00215NAF7

FIRST LIEN TERM LOAN CREDIT AGREEMENT

 

among

 

GREENLIGHT ACQUISITION CORPORATION,

as HOLDINGS,

 

ATS CONSOLIDATED, INC.,

as LEAD BORROWER,

 

the other Parties listed as a Borrower on the signature pages hereto,

as BORROWERS,

 

VARIOUS LENDERS

 

and

 

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

Dated as of March 1, 2018

 

BANK OF AMERICA, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

BMO CAPITAL MARKETS CORP.,

CREDIT SUISSE SECURITIES (USA) LLC

and

DEUTSCHE BANK SECURITIES INC.,

as JOINT LEAD ARRANGERS

 

BANK OF AMERICA, N.A.,

as SOLE BOOKRUNNER

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

DEUTSCHE BANK SECURITIES INC.,

as CO-DOCUMENTATION AGENTS

 

BMO CAPITAL MARKETS CORP.

and

CREDIT SUISSE SECURITIES (USA) LLC,

as CO-SYNDICATION AGENTS

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

 

Definitions and Accounting Terms

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Terms Generally and Certain Interpretive Provisions

45

1.03

 

Limited Condition Transactions

46

1.04

 

Classification and Reclassification

47

 

 

 

 

Section 2.

 

Amount and Terms of Credit

47

 

 

 

 

2.01

 

The Commitments

47

2.02

 

Minimum Amount of Each Borrowing

48

2.03

 

Notice of Borrowing

48

2.04

 

Disbursement of Funds

48

2.05

 

Notes

49

2.06

 

Interest Rate Conversions

49

2.07

 

Pro Rata Borrowings

50

2.08

 

Interest

50

2.09

 

Interest Periods

51

2.10

 

Increased Costs, Illegality, etc.

51

2.11

 

Compensation

53

2.12

 

Change of Lending Office

53

2.13

 

Replacement of Lenders

53

2.14

 

Extended Term Loans

54

2.15

 

Incremental Term Loan Commitments

56

2.16

 

LIBOR Successor Rate

58

2.17

 

[Reserved]

58

2.18

 

Refinancing Term Loans

59

2.19

 

Reverse Dutch Auction Repurchases

60

2.20

 

Open Market Purchases

61

2.21

 

Sponsor and Affiliate Term Loan Purchases

62

 

 

 

 

Section 3.

 

[Reserved]

63

 

 

 

 

Section 4.

 

Fees; Reductions of Commitment

63

 

 

 

 

4.01

 

Fees

63

4.02

 

Mandatory Reduction of Commitments

63

 

 

 

 

Section 5.

 

Prepayments; Payments; Taxes

63

 

 

 

 

5.01

 

Voluntary Prepayments

63

5.02

 

Mandatory Repayments

64

5.03

 

Method and Place of Payment

67

5.04

 

Net Payments

67

 

 

 

 

Section 6.

 

Conditions Precedent to Credit Events on the Closing Date

69

 

 

 

 

6.01

 

First Lien Term Loan Credit Agreement

69

6.02

 

[Reserved]

69

6.03

 

Opinions of Counsel

69

6.04

 

Corporate Documents; Proceedings, etc.

69

-i-

--------------------------------------------------------------------------------

 

6.05

 

Acquisition; Refinancing

70

6.06

 

[Reserved]

70

6.07

 

Intercreditor Agreements

70

6.08

 

[Reserved]

70

6.09

 

Security Agreement

70

6.10

 

Guaranty Agreement

71

6.11

 

Financial Statements; Pro Forma Balance Sheets; Projections

71

6.12

 

Solvency Certificate

72

6.13

 

Fees, etc.

72

6.14

 

Representations and Warranties

72

6.15

 

Patriot Act

72

6.16

 

Notice of Borrowing

72

6.17

 

Officer’s Certificate

72

6.18

 

Material Adverse Effect

72

 

 

 

 

Section 7.

 

Conditions Precedent to all Credit Events after the Closing Date

72

 

 

 

 

Section 8.

 

Representations, Warranties and Agreements

72

 

 

 

 

8.01

 

Organizational Status

72

8.02

 

Power and Authority; Enforceability

72

8.03

 

No Violation

73

8.04

 

Approvals

73

8.05

 

Financial Statements; Financial Condition; Projections

73

8.06

 

Litigation

74

8.07

 

True and Complete Disclosure

74

8.08

 

Use of Proceeds; Margin Regulations

74

8.09

 

Tax Returns and Payments

74

8.10

 

ERISA

75

8.11

 

The Security Documents

75

8.12

 

Properties

76

8.13

 

Capitalization

76

8.14

 

Subsidiaries

76

8.15

 

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

76

8.16

 

Investment Company Act

77

8.17

 

[Reserved]

77

8.18

 

Environmental Matters

77

8.19

 

Labor Relations

77

8.20

 

Intellectual Property

77

8.21

 

EEA Financial Institutions

78

 

 

 

 

Section 9.

 

Affirmative Covenants

78

 

 

 

 

9.01

 

Information Covenants

78

9.02

 

Books, Records and Inspections; Conference Calls

82

9.03

 

Maintenance of Property; Insurance

82

9.04

 

Existence; Franchises

83

9.05

 

Compliance with Statutes, etc.

83

9.06

 

Compliance with Environmental Laws

84

9.07

 

ERISA

84

9.08

 

End of Fiscal Years; Fiscal Quarters

85

9.09

 

[Reserved].

85

9.10

 

Payment of Taxes

85

9.11

 

Use of Proceeds

85

9.12

 

Additional Security; Further Assurances; etc.

85

-ii-

--------------------------------------------------------------------------------

 

9.13

 

Post-Closing Actions

86

9.14

 

Permitted Acquisitions

87

9.15

 

Credit Ratings

87

9.16

 

Designation of Subsidiaries

87

 

 

 

 

Section 10.

 

Negative Covenants

88

 

 

 

 

10.01

 

Liens

88

10.02

 

Consolidation, Merger, or Sale of Assets, etc.

92

10.03

 

Dividends

95

10.04

 

Indebtedness

98

10.05

 

Advances, Investments and Loans

102

10.06

 

Transactions with Affiliates

105

10.07

 

Limitations on Payments, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

106

10.08

 

Limitation on Certain Restrictions on Subsidiaries

107

10.09

 

Business

109

10.10

 

Negative Pledges

109

 

 

 

 

Section 11.

 

Events of Default

110

 

 

 

 

11.01

 

Payments

110

11.02

 

Representations, etc.

110

11.03

 

Covenants

110

11.04

 

Default Under Other Agreements

111

11.05

 

Bankruptcy, etc.

111

11.06

 

ERISA

111

11.07

 

Security Documents

112

11.08

 

Guarantees

112

11.09

 

Judgments

112

11.10

 

Change of Control

112

 

 

 

 

Section 12.

 

The Administrative Agent and the Collateral Agent

112

 

 

 

 

12.01

 

Appointment and Authorization

112

12.02

 

Delegation of Duties

113

12.03

 

Exculpatory Provisions

113

12.04

 

Reliance by Administrative Agent and Collateral Agent

114

12.05

 

No Other Duties, Etc.

114

12.06

 

Non-reliance on Administrative Agent, Collateral Agent and Other Lenders

114

12.07

 

Indemnification by the Lenders

114

12.08

 

Rights as a Lender

115

12.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

115

12.10

 

Resignation of the Agents

116

12.11

 

Collateral Matters and Guaranty Matters

116

12.12

 

Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements

117

12.13

 

Withholding Taxes

117

12.14

 

Certain ERISA Matters.

118

 

 

 

 

Section 13.

 

Miscellaneous

119

 

 

 

 

13.01

 

Payment of Expenses, etc.

119

13.02

 

Right of Setoff

121

13.03

 

Notices

121

13.04

 

Benefit of Agreement; Assignments; Participations, etc.

122

-iii-

--------------------------------------------------------------------------------

 

13.05

 

No Waiver; Remedies Cumulative

127

13.06

 

Payments Pro Rata

127

13.07

 

Calculations; Computations

127

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

128

13.09

 

Counterparts; Integration; Effectiveness

129

13.10

 

[Reserved]

129

13.11

 

Headings Descriptive

129

13.12

 

Amendment or Waiver; etc.

129

13.13

 

Survival

131

13.14

 

Joint and Several Liability of Borrowers

132

13.15

 

Confidentiality

134

13.16

 

USA Patriot Act Notice

134

13.17

 

Waiver of Sovereign Immunity

135

13.18

 

Lead Borrower

135

13.19

 

INTERCREDITOR AGREEMENTS

135

13.20

 

Absence of Fiduciary Relationship

136

13.21

 

Electronic Execution of Assignments and Certain Other Documents

136

13.22

 

Entire Agreement

136

13.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

136

 

 

 

-iv-

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(A)

 

Closing Date Refinancing Indebtedness

SCHEDULE 1.01(B)

 

Unrestricted Subsidiaries

SCHEDULE 2.01

 

Commitments

SCHEDULE 2.19(a)

 

Reverse Dutch Auction Procedures

SCHEDULE 8.12

 

Real Property

SCHEDULE 8.14

 

Subsidiaries

SCHEDULE 8.19

 

Labor Matters

SCHEDULE 9.13

 

Post-Closing Actions

SCHEDULE 10.01(iii)

 

Existing Liens

SCHEDULE 10.04

 

Existing Indebtedness

SCHEDULE 10.05(iii)

 

Existing Investments

SCHEDULE 10.06(viii)

 

Affiliate Transactions

SCHEDULE 13.03

 

Notice Information

EXHIBIT A-1

 

Form of Notice of Borrowing

EXHIBIT A-2

 

Form of Notice of Conversion/Continuation

EXHIBIT B

 

Form of Term Note

EXHIBIT C

 

Form of U.S. Tax Compliance Certificate

EXHIBIT D

 

[Reserved]

EXHIBIT E

 

Form of Officers’ Certificate

EXHIBIT F

 

[Reserved]

EXHIBIT G

 

Form of Security Agreement

EXHIBIT H

 

Form of Guaranty Agreement

EXHIBIT I

 

Form of Solvency Certificate

EXHIBIT J

 

Form of Compliance Certificate

EXHIBIT K

 

Form of Assignment and Assumption

EXHIBIT L

 

Form of ABL Intercreditor Agreement

EXHIBIT M

 

Form of First Lien/Second Lien Intercreditor Agreement

 

 

 

-v-

--------------------------------------------------------------------------------

 

THIS FIRST LIEN TERM LOAN CREDIT AGREEMENT, dated as of March 1, 2018, among
GREENLIGHT ACQUISITION CORPORATION, a Delaware corporation (“Holdings”), ATS
CONSOLIDATED, INC., a Delaware corporation (“Lead Borrower”), AMERICAN TRAFFIC
SOLUTIONS, INC., a Kansas corporation (“AT Solutions”), and LASERCRAFT, INC., a
Georgia corporation (together with Lead Borrower and AT Solutions, the
“Borrowers”), the Lenders party hereto from time to time and BANK OF AMERICA,
N.A. (“Bank of America”), as the Administrative Agent and the Collateral Agent.
All capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Acquisition Agreement, Lead Borrower will acquire 100%
of the outstanding Equity Interests (to the extent remaining outstanding after
giving effect to the transactions contemplated by the Acquisition Agreement) of
each of Highway Toll Administration, LLC, a New York limited liability company
(“HTA New York”), and Canada Highway Toll Administration, LTD, a British
Columbia corporation (“HTA Canada” and, together with HTA New York,
collectively, the “HTA Targets”) (the “Acquisition”).

WHEREAS, the Borrowers have requested that the Lenders make Initial Term Loans
under this Agreement, substantially simultaneously with the Acquisition, in the
amount of $840,000,000, and the Borrowers will use the proceeds of such
borrowings to fund a portion of the Acquisition.

WHEREAS, the Lenders have indicated their willingness to lend such Initial Term
Loans on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1.Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“2017 ATS Financial Statements” shall have the meaning provided in
Section 9.01(b).

“2017 HTA Targets Financial Statements” shall have the meaning provided in
Section 9.01(b).

“ABL Collateral” shall have the meaning set forth in the ABL Intercreditor
Agreement.

“ABL Collateral Agent” shall mean Bank of America, as collateral agent under the
ABL Credit Agreement or any successor thereto acting in such capacity.

“ABL Credit Agreement” shall mean (i) that certain asset-based revolving credit
agreement, as in effect on the Closing Date and as the same may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof (including by reference to the ABL
Intercreditor Agreement) and thereof, among Holdings, the Borrowers, the other
borrowers party thereto, certain lenders party thereto and Bank of America, as
the administrative agent and collateral agent, and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Indebtedness or
other financial accommodation that has been incurred to refinance (subject to
the limitations set forth herein (including by reference to the ABL
Intercreditor Agreement)) in whole or in part the Indebtedness and other
obligations outstanding under (x) the credit agreement referred to in clause (i)
or (y) any subsequent ABL Credit Agreement, unless such agreement or instrument
expressly provides that it is not intended to be and is not an ABL Credit
Agreement hereunder. Any reference to the ABL Credit Agreement hereunder shall
be deemed a reference to any ABL Credit Agreement then in existence.

“ABL Credit Documents” shall have the meaning ascribed to the term “Credit
Documents” in the ABL Credit Agreement.

-1-

--------------------------------------------------------------------------------

 

“ABL Intercreditor Agreement” shall mean that certain ABL Intercreditor
Agreement in the form of Exhibit L, dated as of the Closing Date, by and among
the Collateral Agent, the ABL Collateral Agent and the Second Lien Collateral
Agent, as may be amended, amended and restated, modified, supplemented, extended
or renewed from time to time in accordance with the terms hereof and thereof.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of Lead Borrower, which assets
shall, as a result of the respective acquisition, become assets of Lead Borrower
or a Restricted Subsidiary of Lead Borrower (or assets of a Person who shall be
merged with and into Lead Borrower or a Restricted Subsidiary of Lead Borrower)
or (y) a majority of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Restricted Subsidiary
of Lead Borrower (or shall be merged with and into Lead Borrower or a Restricted
Subsidiary of Lead Borrower).

“Acquisition” shall have the meaning provided in the recitals hereto.

“Acquisition Agreement” shall mean that certain Unit Purchase Agreement
(including the schedules, exhibits and disclosure letters thereto), dated as of
February 3, 2018, by and among Lead Borrower, certain indirect Parent Companies
of Lead Borrower, the Sellers (as defined therein) named therein and HTA
Holdings, Inc., as the Seller Representative (as defined therein).

“Acquisition Agreement Representations” shall mean the representations made by
the HTA Targets in the Acquisition Agreement as are material to the interests of
the Agents and their Affiliates that are Lenders on the Closing Date, but only
to the extent that Lead Borrower or its Affiliates have the right (taking into
account any applicable cure periods) to terminate their obligations (or refuse
to consummate the Acquisition) under the Acquisition Agreement or not to close
thereunder as a result of the failure of such representations to be true and
correct.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and Lead Borrower (it being understood that the terms of
the First Lien/Second Lien Intercreditor Agreement are reasonably satisfactory).

“Additional Security Documents” shall have the meaning provided in Section
9.12(a).

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of May 31, 2017 by and between Greenlight Holding Corporation
and the Sponsor, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.

-2-

--------------------------------------------------------------------------------

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of Lead Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agent Parties” shall have the meaning provided in Section 13.03(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers, the Co-Documentation Agents and the
Co-Syndication Agents.

“Agreement” shall mean this First Lien Term Loan Credit Agreement, as may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Lead Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term Loans at the time of the incurrence of any new Tranche
of Incremental Term Loans pursuant to Section 2.15 within six (6) months after
the Closing Date, which new Tranche is subject to an Effective Yield that is
greater than the Effective Yield applicable to such Initial Term Loans by more
than 0.75%, the margin per annum (expressed as a percentage) mutually determined
by the Administrative Agent and Lead Borrower in good faith (and notified by the
Administrative Agent to the Lenders) as the margin per annum required to cause
the Effective Yield applicable to such then existing Initial Term Loans to equal
(i) the Effective Yield applicable to such new Tranche of Incremental Term Loans
minus (ii) 0.75%. Each mutual determination of the “Applicable Increased Term
Loan Spread” by the Administrative Agent and Lead Borrower shall be conclusive
and binding on all Lenders absent manifest error.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term Loans maintained as (a) Base Rate Term Loans, 2.75% and (b) LIBO
Rate Term Loans, 3.75%.

The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Amendment; provided that on and after
the date of such incurrence of any Tranche of Incremental Term Loans which gives
rise to a determination of a new Applicable Increased Term Loan Spread, the
Applicable Margins for the Initial Term Loans shall be the higher of (x) the
Applicable Increased Term Loan Spread for such Type of Initial Term Loans and
(y) the Applicable Margin for such Type of Initial Term Loans as otherwise
determined above in the absence of the foregoing clause (x). The Applicable
Margins for any Tranche of Refinancing Term Loans shall be as specified in the
applicable Refinancing Term Loan Amendment. The Applicable Margins for any
Tranche of Extended Term Loans shall be as specified in the applicable Extension
Amendment.

“Applicable Asset Sale/Recovery Event Prepayment Percentage” shall mean, at any
time, 100%; provided that, if, within five Business Days (or within such later
period as the Administrative Agent shall determine in its sole discretion) of
the receipt of Net Sale Proceeds from the relevant Asset Sale or receipt of Net
Insurance Proceeds from the relevant Recovery Event, Lead Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
certifying that on a Pro Forma Basis immediately after giving effect to such
Asset Sale or Recovery Event, as applicable, and the application of the proceeds
thereof, the Consolidated First Lien Net Leverage Ratio is (i) less than or
equal to 3.70:1.00 but greater than 3.20:1.00, the Applicable Asset
Sale/Recovery Event Prepayment Percentage shall instead be 25% and (ii) less
than or equal to 3.20:1.00, the Applicable Asset Sale/Recovery Event Prepayment
Percentage shall instead be 0%.

-3-

--------------------------------------------------------------------------------

 

“Applicable ECF Prepayment Percentage” shall mean, at any time, 50%; provided
that, if at any time the Consolidated First Lien Net Leverage Ratio as of the
last day of the fiscal year for which the Applicable ECF Prepayment Percentage
is calculated (as set forth in an officer’s certificate delivered pursuant to
Section 9.01(e) for such fiscal year) is (i) less than or equal to 3.70:1.00 but
greater than 3.20:1.00 the Applicable ECF Prepayment Percentage shall instead be
25% and (ii) less than or equal to 3.20:1.00, the Applicable ECF Prepayment
Percentage shall instead be 0%.

“Approved Fund” shall mean any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) an existing Lender,
(b) an Affiliate of an existing Lender or (c) an entity or an Affiliate of an
entity that administers or manages an existing Lender.

“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets of by Lead Borrower or any of its Restricted
Subsidiaries, or entry into any Sale-Leaseback Transaction by Lead Borrower or
any of its Restricted Subsidiaries, in each case, pursuant to Sections
10.02(ii), (x) or (xii)(b).

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and Lead Borrower (such
approval by Lead Borrower not to be unreasonably withheld, delayed or
conditioned).

“AT Solutions” shall have the meaning provided in the preamble hereto.

“Auction” shall have the meaning set forth in Section 2.19(a).

“Auction Manager” shall have the meaning set forth in Section 2.19(a).

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a)the sum of, without duplication:

(i)(A) the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time of utilization of the Available Amount) plus (B) the
Cumulative Retained Excess Cash Flow Amount; plus

(ii)100% of the aggregate net cash proceeds and the fair market value of
property other than cash received by Lead Borrower since the Closing Date (A) as
a contribution to its common equity capital (including any contribution to its
common equity capital from any direct or indirect Parent Company with the
proceeds of any issue or sale by such Parent Company of its Equity Interests)
(other than any (x) Disqualified Stock or (y) Equity Interests sold to a
Restricted Subsidiary of Lead Borrower or pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement of any Parent Company or its Subsidiaries) or (B) from the issue or
sale of the Equity Interests of Lead Borrower (other than Disqualified Stock),
in each case, to the extent not otherwise applied to any other basket or
exception under this Agreement, plus

(iii)100% of the aggregate net cash proceeds from the issue or sale of
Disqualified Stock of Lead Borrower or debt securities of Lead Borrower (other
than Disqualified Stock or debt securities issued or sold to a Restricted
Subsidiary of Lead Borrower), in each case that have been converted into or
exchanged for Equity Interests of Lead Borrower or any direct or indirect Parent
Company (other than Disqualified Stock); plus

-4-

--------------------------------------------------------------------------------

 

(iv)100% of the aggregate amount of cash proceeds and the fair market value of
property other than cash received by Lead Borrower or a Restricted Subsidiary of
Lead Borrower from (A) the sale or disposition (other than to Lead Borrower or a
Restricted Subsidiary of Lead Borrower) of Investments made after the Closing
Date the permissibility of which was contingent upon the utilization of the
Available Amount and from repayments, repurchases and redemptions of such
Investments from Lead Borrower and its Restricted Subsidiaries by any Person
(other than Lead Borrower or its Restricted Subsidiaries); (B) a return, profit,
distribution or similar amounts from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of Lead Borrower for such period, (C) the sale (other
than to Lead Borrower or any of its Restricted Subsidiaries) of the Equity
Interests of an Unrestricted Subsidiary; (D) a distribution or dividend from an
Unrestricted Subsidiary, to the extent that such amounts were not otherwise
included in the Consolidated Net Income of Lead Borrower for such period; and
(E) any Investment that was made after the Closing Date in a Person that is not
a subsidiary at such time that subsequently becomes a Restricted Subsidiary of
Lead Borrower; plus

(v)in the event that any Unrestricted Subsidiary of Lead Borrower designated as
such in reliance on the Available Amount after the Closing Date is redesignated
as a Restricted Subsidiary or has been merged or consolidated with or into or
transfers or conveys its assets to, or is liquidated into, Lead Borrower or a
Restricted Subsidiary of Lead Borrower, the fair market value of Lead Borrower’s
Investment in such Subsidiary as of the date of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), after
deducting any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed (limited, to the extent that the designation of such
Subsidiary as an Unrestricted Subsidiary constituted an Investment not made
entirely in reliance on the Available Amount, to the percentage of such fair
market value that is proportional to the portion of such Investment that was
made in reliance on the Available Amount); plus

(vi)the amount of Retained Declined Proceeds;

minus (b) the sum of:

(i)the aggregate amount of the consideration paid by Lead Borrower and its
Restricted Subsidiaries in reliance upon the Available Amount under Section
9.14(a) in connection with Permitted Acquisitions consummated on or after the
Closing Date and on or prior to the Determination Date;

(ii)the aggregate amount of all Dividends made by Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date;

(iii)the aggregate amount of all Investments made by Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing
Date and on or prior to the Determination Date; and

(iv)the aggregate amount of repayments, repurchases, redemptions or defeasances
of Indebtedness pursuant to Section 10.07(a)(i) on or after the Closing Date and
on or prior to the Determination Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

-5-

--------------------------------------------------------------------------------

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall have the meaning provided in the preamble hereto.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Bankruptcy Proceedings” shall have the meaning provided in Section 13.04(g).

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate (which, if negative, shall be deemed to be
0.00%) plus ½ of 1%, (b) the Prime Rate and (c) the LIBO Rate for a LIBO Rate
Loan with a one month Interest Period commencing on such day plus 1.00%.

“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Term Loan bearing interest at the Base Rate by Lead Borrower at
the time of the incurrence thereof or conversion thereto.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowers” shall have the meaning provided in the preamble hereto.

“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrowers from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of, Section
2.15(c).

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBO Rate Term Loans, any day which is a “Business
Day” described in clause (i) above and which is also a day for trading by and
between banks in the New York or London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by any Person other
than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

-6-

--------------------------------------------------------------------------------

 

“Cash Equivalents” shall mean:

(i)U.S. Dollars, Canadian dollars, pounds sterling, euros, the national currency
of any participating member state of the European Union or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(ii)readily marketable direct obligations of any member of the European Economic
Area, Switzerland, or Japan, or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

(iii)marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv)securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v)certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi)repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii)commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;

(viii)money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix)Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four months after the date of acquisition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.10(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or

-7-

--------------------------------------------------------------------------------

 

issued after such applicable date; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” shall be deemed to occur if:

(a)at any time prior to an Initial Public Offering, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, in the aggregate Equity Interests representing at least a majority
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings;

(b)at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or “group” directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;

(c)a “change of control” (or similar event) shall occur under (i) the ABL Credit
Agreement, (ii) the Second Lien Credit Agreement or (iii) the definitive
agreements pursuant to which any Refinancing Notes or Indebtedness permitted
under Section 10.04(xxvii) or (xxix) was issued or incurred, in each case of
this subclause (iii) with an aggregate outstanding principal amount in respect
of such series of Refinancing Notes or other Indebtedness in excess of the
Threshold Amount; or

(d)Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of Lead Borrower.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, no person or “group” shall be deemed to
beneficially own Equity Interests to be acquired by such person or “group”
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement.

“Claim” shall have the meaning provided in Section 13.04(g).

“Closing Date” shall mean March 1, 2018.

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement.

“Closing Date Refinancing” shall mean the repayment on the Closing Date of the
Indebtedness set forth on Schedule 1.01(A).

“Co-Documentation Agents” shall mean, collectively, each Person identified on
the cover of this Agreement as such, in its capacity as such.

-8-

--------------------------------------------------------------------------------

 

“Co-Syndication Agents” shall mean, collectively, each Person identified on the
cover of this Agreement as such, in its capacity as such.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all “Collateral” as described in the
Security Agreement and all Mortgaged Properties; provided that in no event shall
the term “Collateral” include any Excluded Collateral.

“Collateral Agent” shall mean Bank of America, in its capacity as Collateral
Agent for the Secured Creditors pursuant to the Security Documents, and shall
include any successor to the Collateral Agent appointed pursuant to Section
12.10.

“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, Refinancing Term Loan Commitment or an Incremental Term
Loan Commitment of such Lender.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Lead Borrower and its Restricted Subsidiaries at such time (other than
cash and Cash Equivalents, amounts related to current or deferred Taxes based on
income or profits, assets held for sale, loans to third parties that are
permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Lead Borrower and its Restricted Subsidiaries at such
time (other than the current portion of any Indebtedness under this Agreement,
the current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), accruals for current or deferred Taxes based on income or
profits, accruals of any costs or expenses related to restructuring reserves to
the extent permitted to be included in the calculation of Consolidated EBITDA
and the current portion of pension liabilities).

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i)provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

-9-

--------------------------------------------------------------------------------

 

(ii)the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii)the Consolidated Fixed Charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Fixed Charges
were deducted in computing such Consolidated Net Income; plus

(iv)any other non-cash charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such non-cash charges were included in
computing such Consolidated Net Income; provided that if any such non-cash
charge represents an accrual or reserve for anticipated cash charges in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period; plus

(v)any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi)(a) the Specified Permitted Adjustment and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income); plus

(vii)losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii)the amount of fees and expenses incurred or reimbursed by such Person
pursuant (a) to the Advisory Agreement as in effect on the Closing Date during
such period or pursuant to any amendment, modification or supplement thereto or
replacement thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix)any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; plus

(x)any fees and expenses related to a Qualified Securitization Transaction or
any Receivables Facility to the extent such fees and expenses are included in
computing Consolidated Net Income; plus

(xi)the amount of loss on sales of receivables and related assets to a
Securitization Entity in connection with a Qualified Securitization Transaction
or otherwise in connection with a Receivables Facility to the extent included in
computing Consolidated Net Income; minus

(xii)the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiii)any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

-10-

--------------------------------------------------------------------------------

 

(xiv)non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,

in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.

“Consolidated First Lien Net Leverage Ratio” shall mean, with respect to any
Test Period, the ratio of (i) Consolidated First Lien Secured Debt as of the
last day of such Test Period to (ii) Consolidated EBITDA of Lead Borrower and
its Restricted Subsidiaries for such Test Period, in each case, calculated on a
Pro Forma Basis.

“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of Lead Borrower or any of its Restricted Subsidiaries, less (ii) the
aggregate principal amount of Indebtedness of Lead Borrower and its Restricted
Subsidiaries at such time that is secured solely by a Lien on the assets of Lead
Borrower and its Restricted Subsidiaries that is junior to the Lien securing the
Obligations, less (iii) the aggregate amount of (a) unrestricted cash and Cash
Equivalents of Lead Borrower and its Restricted Subsidiaries and (b) cash and
Cash Equivalents of Lead Borrower and its Restricted Subsidiaries restricted
solely in favor of or pursuant to (x) any ABL Credit Document, any Credit
Document, any Permitted Pari Passu Notes Documents, any Refinancing Note
Documents (to the extent such Refinancing Notes constitute Permitted Pari Passu
Notes) or Refinancing Term Loan Amendment and (y) any Second Lien Credit
Document, Permitted Junior Debt Documents and any Refinancing Note Documents (to
the extent such Refinancing Notes constitute Permitted Junior Debt), in the case
of this clause (y), to the extent such cash and Cash Equivalents also secure the
Indebtedness hereunder on a senior priority basis.

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any Test
Period, the ratio of (a) Consolidated EBITDA of Lead Borrower and its Restricted
Subsidiaries for such Test Period to (b) Consolidated Fixed Charges for such
Test Period, in each case, calculated on a Pro Forma Basis.

“Consolidated Fixed Charges” shall mean, with respect to any specified Person
for any period, the sum, without duplication, of:

(1)the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Interest Rate Protection
Agreements (but excluding any non-cash interest expense attributable to the
mark-to-market valuation of Interest Rate Protection Agreements or other
derivatives pursuant to U.S. GAAP) and excluding amortization or write-off of
deferred financing fees and expensing of any other financing fees, including any
expensing of bridge or commitment fees and the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase
accounting of outstanding Indebtedness of such Person and its Restricted
Subsidiaries and commissions, discounts, yield and other fees and charges
(including any interest expense) relating to any securitization transaction;
provided that, for purposes of calculating consolidated interest expense, no
effect will be given to the discount and/or premium resulting from the
bifurcation of derivatives under ASC 815, Derivatives and Hedging, as a result
of the terms of the Indebtedness to which such consolidated interest expense
applies; plus

(2)the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3)all cash dividends, whether paid or accrued, on any series of preferred stock
or any series of Disqualified Stock of such Person or any of its Restricted
Subsidiaries, excluding items eliminated in consolidation, in each case,
determined on a consolidated basis in accordance with U.S. GAAP; minus

-11-

--------------------------------------------------------------------------------

 

(4)the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of Lead Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in accordance with U.S. GAAP and calculated on a Pro
Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes or Permitted Notes that have
been defeased or satisfied and discharged in accordance with the applicable
indenture or with respect to which the required deposit has been made in
connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07(a). For the avoidance of doubt, it
is understood that obligations under any Receivables Facility and any Qualified
Securitization Transaction do not constitute Consolidated Indebtedness.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i)any after-tax effect of all extraordinary (as determined in accordance with
U.S. GAAP prior to giving effect to Accounting Standards Update No. 2015-01,
Income Statement—Extraordinary and Unusual Items (Subtopic 225-20), Simplifying
Income Statement Presentation by Eliminating the Concept of Extraordinary
Items), nonrecurring or unusual gains or losses or income or expenses (including
related to the Transaction) or any restructuring charges or reserves, including,
without limitation, any expenses related to any reconstruction, recommissioning
or reconfiguration of fixed assets for alternate uses, retention, severance,
system establishment cost, contract termination costs, costs to consolidate
facilities and relocate employees, advisor fees and other out of pocket costs
and non-cash charges to assess and execute operational improvement plans and
restructuring programs, will be excluded;

(ii)any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

(iii)the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv)the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v)solely for the purpose of determining the amount available under clause
(a)(i)(B) of the definition of “Available Amount”, the net income (but not loss)
of any Restricted Subsidiary of Lead Borrower (other than any Borrower or any
Subsidiary Guarantor) will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that net income is not at the date of determination permitted without any prior
governmental approval (that has not been

-12-

--------------------------------------------------------------------------------

 

obtained) or, directly or indirectly, by operation of the terms of its charter
or any Requirement of Law, unless such restrictions with respect to the payment
of dividends or similar distributions have been legally waived; provided that
the Consolidated Net Income of such Person will be increased by the amount of
dividends or distributions or other payments actually paid in cash (or converted
to cash) by any such Restricted Subsidiary to such Person in respect of such
period, to the extent not already included therein;

(vi)the cumulative effect of any change in accounting principles will be
excluded;

(vii)(a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and (b)
any costs or expenses incurred pursuant to any management equity plan or stock
option plan or other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of Lead Borrower or a Restricted
Subsidiary of Lead Borrower, will be excluded;

(viii)the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of U.S. GAAP
and the amortization of intangibles arising from the application of U.S. GAAP,
including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix)any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x)any increase in amortization or depreciation, or effect of any adjustments to
inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi)an amount equal to the tax distributions actually made to the holders of the
Equity Interests of such Person or any direct or indirect parent of such Person
in respect of such period in accordance with Section 10.03(vi) will be included
as though such amounts had been paid as income taxes directly by such Person for
such period;

(xii)unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii)any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded;

(xiv)the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and

(xv)accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

-13-

--------------------------------------------------------------------------------

 

“Consolidated Secured Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Secured Debt as of the last day of such
Test Period to (ii) Consolidated EBITDA of Lead Borrower and its Restricted
Subsidiaries for such Test Period, in each case, calculated on a Pro Forma
Basis.

“Consolidated Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of Lead Borrower or any of its Restricted Subsidiaries, less (ii) the aggregate
amount of (a) unrestricted cash and Cash Equivalents of Lead Borrower and its
Restricted Subsidiaries and (b) cash and Cash Equivalents of Lead Borrower and
its Restricted Subsidiaries restricted solely in favor of or pursuant to (x) any
ABL Credit Document, any Credit Document, any Permitted Pari Passu Notes
Documents, any Refinancing Note Documents (to the extent such Refinancing Notes
constitute Permitted Pari Passu Notes) or Refinancing Term Loan Amendment and
(y) any Second Lien Credit Document, Permitted Junior Debt Documents and any
Refinancing Note Documents (to the extent such Refinancing Notes constitute
Permitted Junior Debt), in the case of this clause (y), to the extent such cash
and Cash Equivalents also secure the Indebtedness hereunder on a senior priority
basis.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
Lead Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period.

“Consolidated Total Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Indebtedness as of the last day of such
Test Period, less the aggregate amount of (a) unrestricted cash and Cash
Equivalents of Lead Borrower and its Restricted Subsidiaries and (b) cash and
Cash Equivalents of Lead Borrower and its Restricted Subsidiaries restricted
solely in favor of or pursuant to (x) any ABL Credit Document, any Credit
Document, any Permitted Pari Passu Notes Documents, any Refinancing Note
Documents (to the extent such Refinancing Notes constitute Permitted Pari Passu
Notes) or Refinancing Term Loan Amendment and (y) any Second Lien Credit
Document, Permitted Junior Debt Documents and any Refinancing Note Documents (to
the extent such Refinancing Notes constitute Permitted Junior Debt), in the case
of this clause (y), to the extent such cash and Cash Equivalents also secure the
Indebtedness hereunder on a senior priority basis, to (ii) Consolidated EBITDA
of Lead Borrower and its Restricted Subsidiaries for such Test Period, in each
case, calculated on a Pro Forma Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. Except
as otherwise provided herein, the amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

“Contract Consideration” shall have the meaning provided to such term in the
definition of “Excess Cash Flow.”

“Contribution Indebtedness” shall mean Indebtedness of Lead Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than the
aggregate amount of cash contributions (other than the proceeds from the
issuance of Disqualified Stock, contributions by Lead Borrower or any Restricted
Subsidiary or any Specified Equity Contribution (as defined in the ABL Credit
Agreement) or any similar “cure amounts” with respect to any financial covenant
under any subsequent ABL Credit Agreement) made to the capital of Lead Borrower
or

-14-

--------------------------------------------------------------------------------

 

such Restricted Subsidiary after the Closing Date (whether through the issuance
or sale of capital stock or otherwise), in each case, to the extent not
otherwise applied to increase the Available Amount or any other basket or
exception under this Agreement; provided that (a) the maturity date of such
Contribution Indebtedness is no earlier than the Latest Maturity Date as of the
date such Contribution Indebtedness was incurred and (b) such Contribution
Indebtedness is so designated as Contribution Indebtedness pursuant to a
certificate of a Responsible Officer of Lead Borrower promptly following
incurrence thereof.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guaranty Agreement, each Security Document, the ABL Intercreditor Agreement, the
First Lien/Second Lien Intercreditor Agreement, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement, each Incremental Term Loan
Amendment, each Refinancing Term Loan Amendment and each Extension Amendment.

“Credit Event” shall mean the making of any Term Loan.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall mean, as of any date, an
amount equal to the aggregate cumulative sum of Retained Excess Cash Flow
Amounts for all Excess Cash Flow Payment Periods ending after the Closing Date
and prior to such date.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor (other than
Holdings, Lead Borrower and its Restricted Subsidiaries) that invests in
commercial bank loans in the ordinary course of business at the time of the
relevant sale or assignment thereto pursuant to Section 2.21 and so long as the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement or management of such Affiliate do not
include any individual who is primarily responsible for the advisement or
management of Holdings or Lead Borrower and its Restricted Subsidiaries, and the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement and management of Holdings or Lead
Borrower and its Restricted Subsidiaries do not have the right to direct the
credit decisions of such Affiliate.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in Section
5.02(k).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified Lead Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or Lead Borrower, to confirm in writing to
the Administrative Agent and Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Lead Borrower), or (d) has,
or has a direct or indirect parent company that has, other than via an
Undisclosed Administration, (i) become the subject of

-15-

--------------------------------------------------------------------------------

 

(A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to Lead
Borrower and each other Lender promptly following such determination.

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement and Other Hedging Agreements entered into by Lead Borrower
or any of its Restricted Subsidiaries with a Guaranteed Creditor that is (i) so
designated as a “Designated Interest Rate Protection Agreement” in a writing
executed by such Guaranteed Creditor and Lead Borrower and delivered to the
Administrative Agent (for purposes of the preceding notice requirement, all
Interest Rate Protection Agreements under a specified master agreement, whether
previously entered into or to be entered into in the future, may be designated
as Designated Interest Rate Protection Agreements pursuant to a single notice);
provided that the Lead Borrower may not make any such designation during the
continuance of an Event of Default and (ii) secured by the Security Documents.
It is hereby understood that an Interest Rate Protection Agreement or Other
Hedging Agreement may not be a Designated Interest Rate Protection Agreement to
the extent it is similarly treated as such under the ABL Credit Agreement or
Second Lien Credit Agreement. Notwithstanding the foregoing, in no event shall
any agreement evidencing any Excluded Swap Obligation with respect to a
Subsidiary Guarantor constitute a Designated Interest Rate Protection Agreement
with respect to such Subsidiary Guarantor.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Lead Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by Lead Borrower or any of its Restricted Subsidiaries
with a Guaranteed Creditor that is (i) so designated as a “Designated Treasury
Services Agreement” in a writing executed by such Guaranteed Creditor and Lead
Borrower and delivered to the Administrative Agent; provided that Lead Borrower
may not make any such designation during the continuance of an Event of Default
and (ii) secured by the Security Documents. It is hereby understood that a
Treasury Services Agreement may not be a Designated Treasury Services Agreement
to the extent it is similarly treated as such under the ABL Credit Agreement or
Second Lien Credit Agreement.

“Determination Date” shall have the meaning provided in the definition of the
term “Available Amount.”

“Disqualified Lender” shall mean (a) competitors of Lead Borrower and its
Subsidiaries (including the HTA Targets and their respective Subsidiaries), and
any person controlling or controlled by any such competitor, in each case
identified in writing by Lead Borrower (or its counsel) to the Administrative
Agent at any time, (b) institutions previously designated in writing by Lead
Borrower (or its counsel) to the Administrative Agent (or its counsel) on
February 1, 2018 and (c) any affiliates of any such competitors, controlling or
controlled persons or institutions reasonably identifiable as affiliates solely
on the basis of their names (other than bona fide fixed income investors or debt
funds that are affiliates of competitors described in clause (a) above but not
of institutions described in clause (b) above) or identified by Lead Borrower
(or its counsel) in writing to the Administrative Agent at any time (it being
understood that any update pursuant to clause (a) or clause (c) above shall not
become effective until the third business day following the Administrative
Agent’s receipt of such notice, and, in any event, shall not apply retroactively
or to any entity that is party to a pending trade as of the date of such
notice).

-16-

--------------------------------------------------------------------------------

 

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made or caused to be made any other payment or delivery
of property (other than common equity of such Person) to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any shares of any class of
its capital stock or any partnership or membership interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as mutually determined
by the Administrative Agent and Lead Borrower in good faith, taking into account
the applicable interest rate margins in effect from time to time, any interest
rate floors or similar devices in effect from time to time and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the Weighted Average Life to Maturity of such Term Loan or other
Indebtedness and (y) the four years following the date of incurrence thereof)
payable generally to lenders providing such Term Loan or other Indebtedness, but
excluding any arrangement, structuring, commitment, underwriting or similar fees
(regardless of whether paid in whole or in part to any lenders) and other fees
payable in connection therewith that are not generally shared with the relevant
lenders and customary consent fees paid generally to consenting lenders. Each
mutual determination of the “Effective Yield” by the Administrative Agent and
Lead Borrower shall be conclusive and binding on all Lenders absent manifest
error.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Lender (solely, in the case of a sale of a participation
to such Person, to the extent that the list of Disqualified Lenders has been
disclosed to all Lenders) and (iii) except to the extent provided in
Sections 2.19, 2.20, 2.21 and 13.04(d) and (g), the Sponsor, Holdings, each of
the Borrowers and their respective Subsidiaries and Affiliates (other than Debt
Fund Affiliates).

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or

-17-

--------------------------------------------------------------------------------

 

damages pursuant to any applicable Environmental Law, and (b) any and all
Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Lead Borrower or a Restricted Subsidiary of Lead Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code and solely with respect to Section 412 of the Code, Section
414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Section 412 or 430 of the Code or Section 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by Lead Borrower, a Restricted Subsidiary of Lead Borrower, or an
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of Lead Borrower, a Restricted Subsidiary of
Lead Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (e) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate from
the PBGC or a plan administrator of any notice of intent to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan, (f) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (g) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate of any
written notice concerning statutory liability arising from the withdrawal or
partial withdrawal of Lead Borrower, a Restricted Subsidiary of Lead Borrower,
or an ERISA Affiliate from a Multiemployer Plan or a written determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to which Lead Borrower or any Restricted Subsidiary is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which Lead Borrower or any Restricted Subsidiary could reasonably be expected to
have liability, (i) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Plan or the
appointment of a trustee to administer any Plan, (j) the filing of any request
for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (k) a determination that any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (l) the receipt by Lead Borrower, a Restricted
Subsidiary of Lead Borrower or any ERISA Affiliate of any notice, that a
Multiemployer Plan is, or is expected to be, in endangered or critical status
under Section 305 of ERISA, or (m) any other extraordinary event or condition
with respect to a Plan or Multiemployer Plan which would reasonably be expected
to result in a Lien or any acceleration of any statutory requirement to fund all
or a substantial portion of the unfunded accrued benefit liabilities of such
plan.

-18-

--------------------------------------------------------------------------------

 

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by Lead Borrower and/or its Restricted Subsidiaries
during such period), minus (b) the sum of, without duplication, (i) the
aggregate amount of all Capital Expenditures made by Lead Borrower and its
Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions and other Investments (excluding Investments in
Cash Equivalents or in Lead Borrower or a Person that, prior to and immediately
following the making of such Investment, was and remains a Restricted
Subsidiary) permitted under Section 10.05 made by Lead Borrower and its
Restricted Subsidiaries during such period, in each case to the extent financed
with Internally Generated Cash, (iii) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by Lead Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions, Investments or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of Lead Borrower following the end of such period; provided that
to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Permitted Acquisitions, Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (iv) Dividends made in cash during such fiscal year to the
extent otherwise permitted by Section 10.03(iii), (iv), (v), (vi), (vii),
(viii), (ix) or (x), to the extent paid for with Internally Generated Cash, (v)
(A) the aggregate amount of Scheduled Repayments and other permanent principal
payments of Indebtedness of Lead Borrower and its Restricted Subsidiaries during
such period (other than (x) voluntary prepayments of Term Loans, Refinancing
Notes and Indebtedness incurred pursuant to Section 10.04(xxvii) that rank pari
passu with the Term Loans, (y) prepayments of revolving loans under the ABL
Credit Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking pari passu with the Lien on the Collateral securing the ABL
Credit Agreement or senior or pari passu with the Lien on the Collateral
securing the Indebtedness hereunder and (z) prepayments of any other revolving
credit facility except to the extent accompanied by a permanent reduction in
commitments therefor) in each case to the extent paid for with Internally
Generated Cash and (B) prepayments and repayments of Term Loans pursuant to
Sections 5.02(d) or 5.02(f) to the extent the Asset Sale or Recovery Event
giving rise to such prepayment or repayment resulted in an increase to
Consolidated Net Income (but not in excess of the amount of such increase), (vi)
the portion of Transaction Costs and other transaction costs and expenses
related to items (i)-(v) above paid in cash during such fiscal year not deducted
in determining Consolidated Net Income, (vii) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period
(but excluding any such increase in Adjusted Consolidated Working Capital
arising from a Permitted Acquisition or disposition of any Person by Lead
Borrower and/or the Restricted Subsidiaries during such period), (viii) cash
payments in respect of non-current liabilities (other than Indebtedness) to the
extent made with Internally Generated Cash, (ix) the aggregate amount of
expenditures actually made by Lead Borrower and its Restricted Subsidiaries with
Internally Generated Cash during such period (including expenditures for the
payment of financing fees, taxes, rent and pension and other retirement
benefits) to the extent such expenditures are not expensed during such period,
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid with Internally Generated Cash during such period that are required to be
made in connection with any prepayment of Indebtedness, (xi) Dividends made
pursuant to clause (xiii) of Section 10.03 or, to the extent used to service
Indebtedness of any Parent Company, clause (xv) of Section 10.03, and (xii) all
non-cash gains to the extent included in Consolidated Net Income for such period
(excluding any non-cash gains to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated Net
Income in any prior period).

“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Borrower’s annual audited financial statements are
required to be delivered pursuant to Section 9.01(b) (commencing with respect to
the fiscal year ending December 31, 2019).

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrower.

-19-

--------------------------------------------------------------------------------

 

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Subsidiary” shall mean any Subsidiary of Lead Borrower that is (a) a
Foreign Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a
Wholly-Owned Subsidiary of Lead Borrower or one or more of its Wholly-Owned
Restricted Subsidiaries, (e) an Immaterial Subsidiary, (f) established or
created pursuant to Section 10.05(xi) and meeting the requirements of the
proviso thereto; provided that such Subsidiary shall only be an Excluded
Subsidiary for the period prior to such acquisition, (g) prohibited (but only
for so long as such Subsidiary would be prohibited) by applicable law, rule or
regulation from guaranteeing the facilities under this Agreement, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee, in each case, unless such consent,
approval, license or authorization has been received (but without obligation to
seek the same), (h) prohibited (but only for so long as such Subsidiary would be
prohibited) from guaranteeing the Obligations by any contractual obligation in
existence (x) on the Closing Date or (y) at the time of the acquisition of such
Subsidiary after the Closing Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), (i) a Subsidiary with
respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to Holdings, Lead Borrower or any of the Restricted
Subsidiaries, as reasonably determined in good faith by Lead Borrower and
notified in writing to the Administrative Agent, (j) a not-for-profit Subsidiary
or a Subsidiary regulated as an insurance company, (k) any other Subsidiary with
respect to which Lead Borrower and the Administrative Agent reasonably agree in
writing that the cost or other consequences of guaranteeing the Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, and (l) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC or that is a FSHCO; provided that, notwithstanding the
above, (x) Lead Borrower may designate any Restricted Subsidiary that would
otherwise constitute an “Excluded Subsidiary” hereunder as a “Subsidiary
Guarantor” and cause such Subsidiary to execute the Guaranty Agreement as a
“Subsidiary Guarantor” (and from and after the execution of the Guaranty
Agreement, such Subsidiary shall no longer constitute an “Excluded Subsidiary”
unless released from its obligations under the Guaranty Agreement as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof; provided
that such Restricted Subsidiary shall not be released solely on the basis that
it was not required to become a Guarantor) so long as the Administrative Agent
has consented to such designation, and such Subsidiary shall grant a perfected
lien on substantially all of its assets to the Collateral Agent for the benefit
of the Secured Creditors regardless of whether such Subsidiary is organized in a
jurisdiction other than the United States (notwithstanding anything to the
contrary in this Agreement), pursuant to arrangements reasonably agreed between
the Administrative Agent and Lead Borrower and subject to customary limitations
in such jurisdiction to be reasonably agreed to between the Administrative Agent
and Lead Borrower and (y) if a Subsidiary serves as a guarantor under the ABL
Credit Agreement or the Second Lien Credit Agreement or any refinancing of the
Second Lien Credit Agreement, then it shall not constitute an “Excluded
Subsidiary.” For the avoidance of doubt, no Borrower shall constitute an
Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation or (y)
as it relates to all or a portion of the grant by such Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

-20-

--------------------------------------------------------------------------------

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes, either pursuant to the laws of the jurisdiction in
which such recipient is organized or in which the principal office or applicable
lending office of such recipient is located (or any political subdivision
thereof) or as a result of any other present or former connection between it and
the jurisdiction imposing such Tax (other than a connection arising from such
Administrative Agent, Lender or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document), (b) any branch profits Taxes
under Section 884(a) of the Code or any similar Tax imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.13), any U.S.
federal withholding Tax that (i) is imposed on amounts payable to or for the
account of such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent such recipient (or
its assignor, if any) was entitled, immediately before the designation of a new
lending office (or assignment), to receive additional amounts from the Credit
Parties with respect to such withholding tax pursuant to Section 5.04(a) or (ii)
is attributable to such recipient’s failure to comply with Section 5.04(b) or
Section 5.04(c), (d) any Taxes imposed under FATCA and (e) U.S. federal backup
withholding Taxes pursuant to Code Section 3406.

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.14(a).

“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified as such in the applicable Extension
Amendment.

“Extended Term Loans” shall have the meaning provided in Section 2.14(a).

“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“Extension” shall mean any establishment of Extended Term Loans pursuant to
Section 2.14 and the applicable Extension Amendment.

“Extension Amendment” shall have the meaning provided in Section 2.14(d).

“Extension Election” shall have the meaning provided in Section 2.14(c).

“Extension Request” shall have the meaning provided in Section 2.14(a).

“Extension Series” shall have the meaning provided in Section 2.14(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent.

-21-

--------------------------------------------------------------------------------

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.

“Financial Statements Date” shall have the meaning provided in Section 6.11.

“First Lien/Second Lien Intercreditor Agreement” shall mean that certain First
Lien/Second Lien Intercreditor Agreement in the form of Exhibit M, dated as of
the Closing Date, by and among the Collateral Agent and the Second Lien
Collateral Agent, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Borrower or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of such Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Subsidiaries” shall mean each Subsidiary of a Borrower that is not a
Domestic Subsidiary.

“FSHCO” shall mean any Domestic Subsidiary that is a disregarded entity that has
no material assets other than Equity Interests in one or more Foreign
Subsidiaries that are CFCs.

“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority or nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors,
(y) any Person that was the Administrative Agent, the Collateral Agent, any
Lender and any Affiliate of the Administrative Agent, the Collateral Agent or
any Lender (even if the Administrative Agent, the Collateral Agent or such
Lender subsequently ceases to be the Administrative Agent, the Collateral Agent
or a Lender under this Agreement for any reason) (i) at the time of entry into a
particular Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement or (ii) in the case of a Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement existing on the Closing
Date, on the Closing Date and (z) any other Secured Creditor.

“Guarantor” shall mean and include Holdings, each Borrower (other than with
respect to its own Obligations) and each Subsidiary Guarantor.

“Guaranty” shall mean, as to any Guarantor, the guarantees granted by such
Guarantor pursuant to the terms of the Guaranty Agreement.

“Guaranty Agreement” shall have the meaning provided in Section 6.10.

-22-

--------------------------------------------------------------------------------

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the preamble hereto.

“HTA Canada” shall have the meaning provided in the recitals hereto.

“HTA New York” shall have the meaning provided in the recitals hereto.

“HTA Targets” shall have the meaning provided in the recitals hereto.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Lead Borrower
that, as of the end of the most recently ended Test Period, does not have, when
taken together with all other Immaterial Subsidiaries, (a) assets in excess of
5.00% of Consolidated Total Assets; or (b) revenues for the period of four
consecutive fiscal quarters ending on such date in excess of 5.00% of the
combined revenues of Lead Borrower and the Restricted Subsidiaries for such
period.

“Incremental Amount” shall mean, as of any date of determination, the sum of (a)
(i) the greater of $200,000,000 and 100% of Consolidated EBITDA of Lead Borrower
and its Restricted Subsidiaries for the most recently ended Test Period
(calculated on a Pro Forma Basis) (the “First Lien Fixed Dollar Incremental
Amount”) less (ii) the aggregate principal amount of Second Lien Incremental
Term Loans incurred under the Second Lien Fixed Dollar Incremental Amount prior
to such date, plus (b) (i) an amount (the “Prepayment Available Incremental
Amount”) equal to the sum of all voluntary prepayments of Term Loans,
Refinancing Notes and Indebtedness incurred pursuant to Section 10.04(xxvii)
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) (in each case other than with the proceeds of long-term
Indebtedness (other than Indebtedness under the ABL Credit Agreement)) in each
case prior to such date; provided that no Incremental Term Loan or Indebtedness
incurred pursuant to Section 10.04(xxvii) in reliance on the Prepayment
Available Incremental Amount shall be secured on a greater priority basis than
that by which the Indebtedness so repaid and underlying such portion of the
Prepayment Available Incremental Amount so utilized was secured less (ii) the
aggregate principal amount of all Indebtedness incurred pursuant to Section 2.15
of the Second Lien Credit Agreement after the Closing Date to the extent such
Indebtedness was incurred in reliance upon the Unused First Lien Prepayment
Available Incremental Amount (as defined in the Second Lien Credit Agreement (as
in effect on the Closing Date), or any similar provision of any subsequent
Second Lien Credit Agreement, in each case, prior to such date, less (c) the
aggregate principal amount of Incremental Term Loans incurred pursuant to
Section 2.15(a)(v)(x) and Permitted Pari Passu Notes or Permitted Junior Debt
incurred pursuant to Section 10.04(xxvii)(A)(1) prior to such date (clauses (a),
(b) and (c), collectively, the “Fixed Dollar Incremental Amount”), plus (d) an
unlimited amount so long as either (i) (A) in the case of any Indebtedness
secured by a Lien on the Collateral that is pari passu with any Lien on the
Collateral securing the Obligations, the Consolidated First Lien Net Leverage
Ratio, determined on a Pro Forma Basis as of such date would not exceed either
(x) 4.20:1.00 or (y) at the election of Lead Borrower in connection with any
Permitted Acquisition or similar Investment permitted hereunder, the
Consolidated First Lien Net Leverage Ratio as of the end of the most recently
ended Test Period, (B) solely for purposes of Section 10.04(xxvii), in the case
of any Permitted Junior Debt consisting of Indebtedness secured by the
Collateral on a junior-lien basis relative to the Liens on such Collateral
securing the Obligations, the Consolidated Secured Net Leverage Ratio,
determined on a Pro Forma Basis as of such date would not exceed either (x)
5.20:1.00 or (y) at the election of Lead Borrower in connection with any
Permitted Acquisition or similar Investment permitted hereunder, the
Consolidated Secured Net Leverage Ratio as of the end of the most recently ended
Test Period or (C) solely for purposes of Section 10.04(xxvii), in the case of
any Permitted Junior Debt consisting of unsecured Indebtedness, the Consolidated
Total Net Leverage Ratio, determined on a Pro Forma Basis as of such date would
not either (x) exceed 5.20:1.00 or (y) at the election of Lead Borrower in
connection with any Permitted Acquisition or similar Investment permitted

-23-

--------------------------------------------------------------------------------

 

hereunder, the Consolidated Total Net Leverage Ratio as of the end of the most
recently ended Test Period or (ii) the Consolidated Fixed Charge Coverage Ratio,
determined on a Pro Forma Basis as of such date would not be less than either
(x) 2.00:1.00 or (y) at the election of Lead Borrower in connection with any
Permitted Acquisition or similar Investment permitted hereunder, the
Consolidated Fixed Charge Coverage Ratio as of the end of the most recently
ended Test Period (amounts pursuant to this clause (d), the “Incurrence-Based
Incremental Amount” and each of clauses (d)(i)(A), (d)(i)(B), (d)(i)(C) and
(d)(ii), an “Incurrence-Based Incremental Facility Test”) (it being understood
that (1) the Borrowers may utilize the Incurrence-Based Incremental Amount prior
to the Fixed Dollar Incremental Amount and that amounts under each of the Fixed
Dollar Incremental Amount and the Incurrence-Based Incremental Amount may be
used in a single transaction and (2) any amounts utilized under the Fixed Dollar
Incremental Amount shall be reclassified, as Lead Borrower may elect from time
to time, as incurred under the Incurrence-Based Incremental Amount if the
Borrower meets any applicable Incurrence-Based Incremental Facility Test at such
time on a Pro Forma Basis, and if any applicable Incurrence-Based Incremental
Facility Test would be satisfied on a Pro Forma Basis as of the end of any
subsequent Test Period after the initial utilization under the Fixed Dollar
Incremental Amount, such reclassification shall be deemed to have automatically
occurred whether or not elected by Lead Borrower).

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Amendment” shall mean an amendment to this Agreement
among the Borrowers, the Administrative Agent and each Lender or Eligible
Transferee providing the Incremental Term Loan Commitments to be established
thereby, which amendment shall be not inconsistent with Section 2.15.

“Incremental Term Loan Borrowing Date” shall mean, with respect to each
Incremental Term Loan, each date on which Incremental Term Loans are incurred
pursuant to Section 2.01(b), which date shall be the date of the effectiveness
of the respective Incremental Term Loan Amendment pursuant to which such
Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Amendment delivered pursuant to Section
2.15, as the same may be terminated pursuant to Sections 4.02 and/or 11.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions: (a)
no Event of Default then exists or would result therefrom (provided, that with
respect to any Incremental Term Loan Commitment requested with respect to any
Limited Condition Transaction, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05); (b) the
delivery by the relevant Credit Parties of such technical amendments,
modifications and/or supplements to the respective Security Documents as are
reasonably requested by the Collateral Agent to ensure that the additional
Obligations to be incurred pursuant to the Incremental Term Loan Commitments are
secured by, and entitled to the benefits of, the relevant Security Documents,
and each of the Lenders hereby agrees to, and authorizes the Collateral Agent to
enter into, any such technical amendments, modifications or supplements and (c)
the delivery by Lead Borrower to the Administrative Agent of an officer’s
certificate executed by a Responsible Officer certifying as to compliance with
preceding clause (a); it being understood that in no event shall any
representations and warranties contained herein and in the other Credit
Documents be required to be made or true and correct on any Incremental Term
Loan Borrowing Date except to the extent required by the Lenders providing such
Incremental Term Loan Commitment.

“Incremental Term Loan Lender” shall have the meaning provided in Section
2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such

-24-

--------------------------------------------------------------------------------

 

Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person, (vi)
all obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement, any Treasury Services Agreement or under any similar type of
agreement and (vii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include (a) trade payables
and accrued expenses incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person or (b) earn-outs
and contingent payments in respect of acquisitions except to the extent that the
liability on account of any such earn-outs or contingent payment has become
fixed, due and payable for more than 10 Business Days without being paid and is
required by U.S. GAAP to be reflected as a liability on the consolidated balance
sheet of Lead Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
by or on account of any obligation of any Credit Party under any Credit Document
other than (i) Excluded Taxes and (ii) Other Taxes.

“Independent Assets or Operations” shall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in Lead
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 5.00% of such Parent Company’s corresponding consolidated amount.

“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Amendment relating thereto;
provided that the initial final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

“Initial Maturity Date for Initial Term Loans” shall mean the date that is seven
years after the Closing Date, or if such date is not a Business Day, the next
preceding Business Day.

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended.

“Initial Term Loan” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11.

“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche.”

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of Lead Borrower and its Restricted Subsidiaries in respect
of Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without

-25-

--------------------------------------------------------------------------------

 

limitation, the interest portion of any deferred payment obligation and the
interest component of any Capitalized Lease Obligations, and, to the extent not
included in such interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations, and costs of
surety bonds in connection with financing activities.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Term Loan,
the last day of each March, June, September and December and (b) with respect to
any LIBO Rate Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Internally Generated Cash” shall mean cash generated from Lead Borrower and its
Restricted Subsidiaries’ operations or borrowings under the ABL Credit
Agreement, any similar working capital facility permitted under Section 10.04 or
any Qualified Securitization Transaction or Receivables Facility permitted under
Section 10.04 and not representing (i) a reinvestment by Lead Borrower or any
Restricted Subsidiaries of the Net Sale Proceeds of any Asset Sale or Net
Insurance Proceeds of any Recovery Event, (ii) the proceeds of any issuance of
any Equity Interests or any Indebtedness of Lead Borrower or any Restricted
Subsidiary (excluding borrowings under the ABL Credit Agreement, any similar
working capital facility permitted under Section 10.04 or any Qualified
Securitization Transaction or Receivables Facility permitted under Section
10.04) or (iii) any credit received by Lead Borrower or any Restricted
Subsidiary with respect to any trade-in of property for substantially similar
property or any “like kind exchange” of assets.

“Investments” shall have the meaning provided in Section 10.05.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan or Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.

“LCT Election” shall have the meaning provided in Section 1.03.

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Arrangers” shall mean Bank of America, N.A. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Morgan Stanley Senior
Funding, Inc., BMO Capital Markets Corp., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., in their capacities as joint lead arrangers
and/or bookrunners for this Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).

“Lender Creditors” shall mean the Agents, the Lenders and the Indemnified
Persons.

-26-

--------------------------------------------------------------------------------

 

“LIBO Rate” shall mean: (a) for any Interest Period, with respect to a LIBO Rate
Term Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, as published on the applicable
Bloomberg screenpage (or such other commercially available source providing such
quotations as may be designated) (the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Term Loan on any date, the rate
per annum equal to LIBOR, at approximately 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  Notwithstanding any of the foregoing, the LIBO Rate shall not at any
time be less than 0.00% per annum.

“LIBO Rate Term Loan” shall mean each Term Loan which is designated as a Term
Loan bearing interest at the LIBO Rate by Lead Borrower at the time of the
incurrence thereof or conversion thereto.

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
2.16(a).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with Lead
Borrower).  

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, financing.

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).

“Limited Originator Recourse” shall mean a letter of credit, cash collateral
account or other such credit enhancement issued in connection with the
incurrence of Indebtedness by a Securitization Entity under a Qualified
Securitization Transaction, in each case, solely to the extent required to
satisfy Standard Securitization Undertakings.

“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

-27-

--------------------------------------------------------------------------------

 

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Lead Borrower
and its Restricted Subsidiaries, taken as a whole, (ii) a material and adverse
effect on the rights and remedies of the Administrative Agent and Collateral
Agent, on behalf of the Lenders, taken as a whole, under the Credit Documents or
(iii) a material and adverse effect on the ability of the Credit Parties, taken
as a whole, to perform their payment obligations under the Credit Documents.

“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by Lead Borrower in good faith) of at least $22,500,000.

“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans, the Extended Term Loan Maturity Date applicable thereto. For the
avoidance of doubt, the parties understand that no waiver of any Default, Event
of Default or mandatory prepayment shall constitute an extension of the Maturity
Date.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Minimum Purchase Condition” shall have the meaning assigned to such term in
Section 2.19(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument in form and substance reasonably satisfactory to the
Administrative Agent, in favor of the Collateral Agent for the benefit of the
Secured Creditors, as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.

“Mortgaged Property” shall mean any Material Real Property of Lead Borrower or
any of its Restricted Subsidiaries which is required to be encumbered by a
Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which Lead Borrower
or a Restricted Subsidiary of Lead Borrower has any obligation or liability,
including on account of an ERISA Affiliate.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, an amount in cash equal to the gross cash proceeds received
by the respective Person from such incurrence, net of underwriting discounts,
commissions, fees and other costs of, and expenses associated with, such
incurrence.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds received by the respective
Person in connection with such Recovery Event, net of (i) costs of, and expenses
associated with, such Recovery Event (including any costs incurred by Lead
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of Lead Borrower or such
Restricted Subsidiary in respect thereof), (ii) any taxes paid or payable as a
result of such Recovery Event (including Lead Borrower’s good faith estimate of
any incremental income taxes that will be payable as a result of such Recovery
Event, including pursuant to tax sharing arrangements or any tax distributions),
(iii) required payments of any Indebtedness or other obligations (other than the
Loans and Indebtedness secured on a pari passu or junior basis to the Loans)
which are secured by the assets which were the subject of such Recovery Event or
would be in default under the terms thereof as a result of such theft, loss,
physical destruction, damage, taking or similar event underlying such Recovery
Event and (iv) to the extent such Recovery Event involves any theft, loss,
physical destruction, damage, taking or similar event with respect to
Investments made after the Closing Date, the permissibility of which was
contingent upon the utilization of the Available Amount, the portion of the
Available Amount so utilized in connection with such initial Investment.

-28-

--------------------------------------------------------------------------------

 

“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) costs of, and expenses associated with, such Asset Sale (including fees and
commissions), (ii) any taxes paid or payable as a result of such Asset Sale
(including Lead Borrower’s good faith estimate of any incremental income taxes
that will be payable as a result of such Asset Sale, including pursuant to tax
sharing arrangements or any tax distributions), (iii) payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were sold or would be in default under the terms thereof as a result of
such Asset Sale), (iv) amounts provided as a reserve in accordance with U.S.
GAAP against any liabilities under any indemnification obligation or purchase
price adjustment associated with such Asset Sale (provided that to the extent
and at the time any such amounts are released from such reserve to Lead Borrower
or any of its Restricted Subsidiaries, such amounts shall constitute Net Sale
Proceeds), (v) cash escrows from the sale price for such Asset Sale (provided
that to the extent and at the time any such amounts are released from escrow to
Lead Borrower or any of its Restricted Subsidiaries, such amounts shall
constitute Net Sale Proceeds) and (vi) to the extent such Asset Sale involves
any disposition of Investments made after the Closing Date, the permissibility
of which was contingent upon the utilization of the Available Amount, the
portion of the Available Amount so utilized in connection with such initial
Investment.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06(a).

“Notice Office” shall mean the office of the Administrative Agent set forth in
Schedule 13.03, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Obligations” shall mean (i) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest on the Term Loans,
and to pay interest, fees, costs, charges, expenses, professional fees, and all
sums chargeable to any Credit Party or for which any Credit Party is liable as
indemnitor under the Credit Documents, whether or not evidenced by any note or
other instrument (in each case, including interest, fees and other amounts
accruing during any proceeding under any Debtor Relief Laws, regardless of
whether allowed or allowable in such proceeding) and (ii) liabilities and
indebtedness of Lead Borrower or any of its Restricted Subsidiaries owing under
any Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement (with respect to any Subsidiary Guarantor, other than any
Excluded Swap Obligation of such Subsidiary Guarantor) entered into by Lead
Borrower or any of its Restricted Subsidiaries, whether now in existence or
hereafter arising. Notwithstanding anything to the contrary contained above, (x)
obligations of any Credit Party or Restricted Subsidiary under any Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement
shall be secured and guaranteed pursuant to the Credit Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement.

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

-29-

--------------------------------------------------------------------------------

 

“Open Market Purchase” shall have the meaning provided in Section 2.20(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document).

“Parent Company” shall mean any direct or indirect parent company of Lead
Borrower (other than the Sponsor).

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes (or Permitted
Refinancing Indebtedness in respect thereof) providing that, inter alia, the
Liens on the Collateral in favor of the Collateral Agent (for the benefit of the
Secured Creditors) shall be pari passu with such Liens in favor of the Pari
Passu Representatives (for the benefit of the holders of Permitted Pari Passu
Notes (or Permitted Refinancing Indebtedness in respect thereof)), as such
intercreditor agreement may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. The Pari Passu Intercreditor Agreement shall be in a form
customary at such time for transactions of the type contemplated thereby and
otherwise reasonably satisfactory to the Administrative Agent and Lead Borrower.

“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes (or Permitted Refinancing Indebtedness in respect thereof), the
trustee, collateral agent, security agent or similar agent under the indenture
or other agreement pursuant to which such Permitted Pari Passu Notes (or
Permitted Refinancing Indebtedness in respect thereof) are issued and each of
their successors in such capacities.

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Patent Security Agreement” shall have the meaning assigned to such term in the
Security Agreement.

“Patriot Act” shall have the meaning provided in Section 13.16.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning provided in the Security
Agreement.

“Permitted Acquisition” shall mean the acquisition by Lead Borrower or any of
its Restricted Subsidiaries of an Acquired Entity or Business; provided that (i)
the Acquired Entity or Business acquired is in a business permitted by Section
10.09 and (ii) all applicable requirements of Section 9.14 are satisfied.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be reasonably
acceptable to the Administrative Agent in its reasonable discretion.

-30-

--------------------------------------------------------------------------------

 

“Permitted Holders” shall mean (i) the Sponsor, (ii) any Related Party of the
Sponsor and (iii) any “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of Lead Borrower or any of its direct or indirect parent
entities held by such “group.”

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean any Permitted Junior Notes and any Permitted
Junior Loans.

“Permitted Junior Debt Documents” shall mean any Permitted Junior Notes
Documents and any Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
(i) except as provided in clause (v) below, no such Indebtedness, to the extent
incurred by any Credit Party, shall be secured by any asset of Lead Borrower or
any of its Subsidiaries, (ii) no such Indebtedness, to the extent incurred by
any Credit Party, shall be guaranteed by any Person other than Holdings, a
Borrower or a Subsidiary Guarantor, (iii) no such Indebtedness shall be subject
to scheduled amortization or have a final stated maturity (excluding for this
purpose, interim loan financings that provide for automatic rollover, subject to
customary conditions, to Indebtedness otherwise meeting the maturity
requirements of this clause), in either case prior to the date occurring
ninety-one (91) days following the Latest Maturity Date as of the date such
Indebtedness was incurred, (iv) any “asset sale” mandatory prepayment provision
included in the agreement governing such Indebtedness, to the extent incurred by
any Credit Party, shall not prohibit Lead Borrower or the respective Subsidiary
from repaying obligations under this Agreement before prepaying or offering to
prepay such Indebtedness, (v) in the case of any such Indebtedness incurred by a
Credit Party that is secured, (a) such Indebtedness is secured only by assets
comprising Collateral on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of any Credit Party other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are necessary to reflect the
differing lien priorities or as otherwise reasonably satisfactory to the
Collateral Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of any Credit
Party, then the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered, and each
Credit Party shall have acknowledged, the Additional Intercreditor Agreement and
(vi) to the extent incurred by any Credit Party, the covenants and events of
default, taken as a whole, shall not be materially more favorable to the lenders
providing such Permitted Junior Loans than the related provisions contained in
this Agreement; provided that (x) any such terms may be more favorable to the
extent they take effect after the Latest Maturity Date as of the date such
Indebtedness was incurred, and (y) in the event that any agreement evidencing
such Indebtedness contains financial maintenance covenants that are effective
prior to the Latest Maturity Date as of the date such Indebtedness was incurred,
the Borrowers shall have offered in good faith to enter into an amendment to
this Agreement to add any such financial covenants as are not then contained in
this Agreement (provided that a certificate of a Responsible Officer of Lead
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that Lead Borrower has determined
in good faith that such terms and conditions satisfy the requirement set out in
the foregoing clause (vi), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

-31-

--------------------------------------------------------------------------------

 

“Permitted Junior Notes” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) except as provided in clause (vii)
below, no such Indebtedness, to the extent incurred by any Credit Party, shall
be secured by any asset of Lead Borrower or any of its Subsidiaries, (ii) no
such Indebtedness, to the extent incurred by any Credit Party, shall be
guaranteed by any Person other than Holdings, a Borrower or a Subsidiary
Guarantor, (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final stated maturity, in either case prior to the date occurring
ninety-one (91) days following the Latest Maturity Date as of the date such
Indebtedness was incurred, (iv) any “asset sale” offer to purchase covenant
included in the indenture governing such Indebtedness, to the extent incurred by
any Credit Party, shall not prohibit Lead Borrower or the respective Subsidiary
from repaying obligations under this Agreement before offering to purchase such
Indebtedness, (v) the indenture governing such Indebtedness shall not include
any financial maintenance covenants, (vi) the “default to other indebtedness”
event of default contained in the indenture governing such Indebtedness shall
provide for a “cross-acceleration” or a “cross-acceleration” and “cross-payment
default” rather than a “cross-default,” (vii) in the case of any such
Indebtedness incurred by a Credit Party that is secured, (a) such Indebtedness
is secured only by assets comprising Collateral on a junior-lien basis relative
to the Liens on such Collateral securing the Obligations of the Credit Parties,
and not secured by any property or assets of any Credit Party other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
necessary to reflect the differing lien priorities or as otherwise reasonably
satisfactory to the Collateral Agent) and (c) a Junior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the
Additional Intercreditor Agreement; provided that if such Indebtedness is the
initial incurrence of Permitted Junior Debt that is secured by assets of any
Credit Party, then the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered, and each
Credit Party shall have acknowledged, the Additional Intercreditor Agreement and
(viii) to the extent incurred by any Credit Party, the negative covenants and
events of default, taken as a whole, contained in the indenture governing such
Indebtedness shall not be materially more favorable to the holders of such
Permitted Junior Notes than the related provisions contained in this Agreement;
provided that any such terms may be more favorable to the extent they take
effect after the Latest Maturity Date as of the date such Indebtedness was
incurred (provided that a certificate of a Responsible Officer of Lead Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Notes” shall mean and include (i) any Permitted Junior Notes and (ii)
any Permitted Pari Passu Notes.

“Permitted Pari Passu Notes” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than
Holdings, a Borrower or a Subsidiary Guarantor, (ii) no such Indebtedness shall
be subject to scheduled amortization or have a final stated maturity, in either
case prior to the Latest Maturity Date as of the date such Indebtedness was
incurred, (iii) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall not prohibit Lead Borrower or the respective Subsidiary from
repaying obligations under this

-32-

--------------------------------------------------------------------------------

 

Agreement on at least a pro rata basis with such Indebtedness from asset sale
proceeds, (iv) the indenture governing such Indebtedness shall not include any
financial maintenance covenants, (v) the “default to other indebtedness” event
of default contained in the indenture governing such Indebtedness shall provide
for a “cross-acceleration” or a “cross-acceleration” and “cross-payment default”
rather than a “cross-default,” (vi) (a) such Indebtedness is secured only by
assets comprising Collateral on a pari passu basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of any Credit Party other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same in
all material respects as the Security Documents (or with such differences as are
reasonably satisfactory to the Collateral Agent) and (c) a Pari Passu
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial issue of Permitted Pari Passu Notes by a Credit
Party, then the Administrative Agent, the Collateral Agent and the Pari Passu
Representative for such Indebtedness shall have executed and delivered, and each
Credit Party shall have acknowledged, the Pari Passu Intercreditor Agreement and
(vii) the negative covenants and events of defaults, taken as a whole, contained
in the indenture governing such Indebtedness shall not be materially more
favorable to the holders of such Permitted Pari Passu Notes than the related
provisions contained in this Agreement; provided that any such terms may be more
favorable to the extent they take effect after the Latest Maturity Date as of
the date such Indebtedness was incurred (provided that a certificate of a
Responsible Officer of Lead Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (vii), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to Lead Borrower of an objection
during such five Business Day period (including a reasonable description of the
basis upon which it objects)).

“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.

“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by Lead
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:

(1)the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness (including any unused commitments therefor that
are able to be drawn at such time) being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest and fees on such Refinanced Debt, plus (c)
the amount of any tender or redemption premium paid thereon or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any costs, fees and expenses incurred in
connection with the issuance of such new Indebtedness and the Refinancing of
such Refinanced Debt;

(2)such Permitted Refinancing Indebtedness (excluding for this purpose, interim
loan financings that provide for automatic rollover, subject to customary
conditions, to Indebtedness otherwise meeting the requirements of this clause)
has a:

(a)Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b)final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

-33-

--------------------------------------------------------------------------------

 

(3)to the extent such Permitted Refinancing Indebtedness Refinances (a)
Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is (i)
unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is (i)
unsecured or (ii) secured by Liens that are pari passu or subordinated to the
Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

(4)subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of Lead Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of Lead Borrower that is not a Borrower
or a Subsidiary Guarantor that refinances Indebtedness of a Borrower or a
Subsidiary Guarantor and (b) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) Lead
Borrower or a Restricted Subsidiary of Lead Borrower or with respect to which
Lead Borrower or a Restricted Subsidiary of Lead Borrower has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA
Affiliate.

“Plan of Reorganization” shall have the meaning provided in
Section 13.04(j)(ii).

“Platform” shall mean Debt Domain, Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system.

“Pledged Collateral” shall have the meaning provided in the Security Agreement.

“Prime Rate” shall mean the rate publicly announced from time to time by the
Administrative Agent as its “prime rate,” such “prime rate” to change when and
as such prime lending rate changes. The Prime Rate is set by the Administrative
Agent based upon various factors including Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio, Consolidated Fixed Charge Coverage
Ratio, Consolidated Secured Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio and the calculation of Consolidated Total Assets, of any Person
and its Restricted Subsidiaries, as of any date, that pro forma effect will be
given to the Transaction, any acquisition, merger, consolidation, Investment,
any issuance, incurrence, assumption or repayment or redemption of Indebtedness
(including Indebtedness issued, incurred or assumed or repaid or redeemed as a
result of, or to finance, any relevant transaction and for which any such test,
financial ratio, basket or covenant is being calculated) (but excluding the
identifiable proceeds of any Indebtedness being incurred substantially
simultaneously therewith or as part of the same transaction or series of related
transactions for purposes of netting cash to calculate the applicable ratio),
any issuance or redemption of preferred stock, all sales, transfers and other
dispositions or discontinuance of any Subsidiary, line of business, division,

-34-

--------------------------------------------------------------------------------

 

segment or operating unit, any operational change (including the entry into any
material contract or arrangement) or any designation of a Restricted Subsidiary
to an Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period), as if each such event occurred on the first day of the
Reference Period.

For purposes of making any computation referred to above:

(1)if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Interest Rate Protection Agreements or Other Hedging Agreements applicable to
such Indebtedness);

(2)interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of Lead Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP;

(3)interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as Lead
Borrower may designate; and

(4)interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments, other than Specified Permitted Adjustments, that
consist of reductions in costs and other operating improvements or synergies
(whether added pursuant to this definition, the definition of “Pro Forma Cost
Savings” or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Cost Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by Lead Borrower (or
any successor thereto) or any Restricted Subsidiary within 24 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 24 months after the date of such pro forma calculation and (b)
no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount added in respect of
the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA) shall no longer be permitted to be added back to the extent
the cost savings, operating expense reductions, operating improvements and
synergies have not been achieved within 24 months of the action or event giving
rise to such cost savings, operating expense reductions, operating improvements
and synergies.

-35-

--------------------------------------------------------------------------------

 

“Projections” shall mean the detailed projected consolidated financial
statements of Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of Lead Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by Lead Borrower under the terms
of this Agreement.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or Lead Borrower so long as the terms of any such preferred capital stock (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision prior to the 91st day after the Latest Maturity Date as of the
date such Qualified Preferred Stock was issued other than (i) provisions
requiring payment solely (or with provisions permitting Holdings or Lead
Borrower, as applicable, to opt to make payment solely) in the form of common
Equity Interests, Qualified Preferred Stock of Holdings or Lead Borrower or cash
in lieu of fractional shares, as applicable, or any Equity Interests of any
direct or indirect Parent Company of Holdings or Lead Borrower, as applicable,
(ii) provisions requiring payment solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale are subject to the payment in full of all
Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including
as a result of a waiver or amendment hereunder) and (iii) with respect to
preferred capital stock issued to any plan for the benefit of employees of
Holdings or Lead Borrower, as applicable, or its Subsidiaries or by any such
plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) give Holdings or
Lead Borrower the option to elect to pay such dividends or distributions on a
non-cash basis or otherwise do not require the cash payment of dividends or
distributions at any time that such cash payment is not permitted under this
Agreement or would result in an Event of Default hereunder.

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1)the board of directors of Lead Borrower or the applicable Restricted
Subsidiary shall have determined in good faith that such Qualified
Securitization Transaction (including financing terms, covenants, termination
events or other provisions) is in the aggregate economically fair and reasonable
to Lead Borrower or the applicable Restricted Subsidiary;

(2)all sales of accounts receivable and related assets to the Securitization
Entity are made at fair market value (as determined in good faith by Lead
Borrower or the applicable Restricted Subsidiary) and may include Standard
Securitization Undertakings; and

(3)the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Lead Borrower) and
may include Standard Securitization Undertakings and Limited Originator
Recourse.

Notwithstanding anything to the contrary, the grant of a security interest in
any accounts receivable of any Credit Party to secure Indebtedness or other
obligations under this Agreement, the ABL Credit Agreement or the Second Lien
Credit Agreement shall not be deemed a Qualified Securitization Transaction.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

-36-

--------------------------------------------------------------------------------

 

“Receivables Assets” means (a) any accounts receivable and the proceeds thereof
owed to a Borrower or a Restricted Subsidiary subject to a Receivables Facility
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with an accounts receivable factoring arrangement and which are, in each case,
sold, conveyed, assigned or otherwise transferred or pledged by a Borrower or a
Restricted Subsidiary to a commercial bank in connection with a Receivables
Facility.

“Receivables Facility” means an agreement between the Borrower or a Restricted
Subsidiary and a commercial bank that is entered into at the request of a
customer of the Borrower or a Restricted Subsidiary, pursuant to which (a) the
Borrower or such Restricted Subsidiary, as applicable, agrees to sell to such
commercial bank accounts receivable owing by such customer, together with
Receivables Assets related thereto, at a maximum discount, for each such account
receivable, not to exceed 5.0% of the face value thereof, and (b) the
obligations of the Borrower or such Restricted Subsidiary, as applicable,
thereunder are non-recourse (except for Securitization Repurchase Obligations)
to the Borrower and such Restricted Subsidiary.

“Recovery Event” shall mean the receipt by Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of Lead Borrower
or any of its Restricted Subsidiaries (but not by reason of any loss of revenues
or interruption of business or operations caused thereby) and (ii) under any
policy of insurance required to be maintained under Section 9.03, in each case
to the extent such proceeds or awards do not constitute reimbursement or
compensation for amounts previously paid by Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Refinancing Effective Date” shall have the meaning specified in Section
2.18(a).

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Refinancing Notes” shall mean Permitted Junior Debt or Permitted Pari Passu
Notes (or Indebtedness that would constitute Permitted Junior Debt or Permitted
Pari Passu Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans.

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Term Loan Amendment” shall have the meaning specified in Section
2.18(c).

“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to provide a new Tranche of Refinancing Term Loans or Refinancing Term Loans
under an existing Tranche of Term Loans.

“Refinancing Term Loan Lender” shall have the meaning specified in Section
2.18(b).

“Refinancing Term Loan Series” shall have the meaning specified in Section
2.18(b).

“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).

-37-

--------------------------------------------------------------------------------

 

“Register” shall have the meaning provided in Section 13.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning assigned to such term in Section
5.02(k).

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of Lead Borrower
or its Subsidiaries, (i) any spouse or lineal descendant (including by adoption
and stepchildren) of such officer and (ii) any trust, corporation or partnership
or other entity, in each case to the extent not an operating company, of which
an 80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in clause
(b)(i) above or any combination of these identified relationships and (c) with
respect to any Agent, such Agent’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Agent and such Agent’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Material into, through
or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Repricing Transaction” shall mean (1) the incurrence by Lead Borrower or any of
its Restricted Subsidiaries of any Indebtedness in the form of syndicated term
loans secured by the Collateral on a pari passu basis relative to the Liens on
such Collateral securing the Obligations (including, without limitation, any new
or additional term loans under this Agreement (including Refinancing Term
Loans), whether incurred directly or by way of the conversion of Initial Term
Loans into a new tranche of replacement term loans under this Agreement) (i)
having an Effective Yield that is less than the Effective Yield for Initial Term
Loans, (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Initial Term Loans or (2) an amendment to this Agreement resulting
in an effective reduction in the Applicable Margin for Initial Term Loans (with
such determination to be made in the reasonable judgment of the Administrative
Agent, consistent with generally accepted financial practices), in each case, to
the extent the primary purpose of such incurrence or amendment is to reduce the
Effective Yield applicable to the Initial Term Loans; provided that any
prepayment, replacement or amendment in connection with a Change of Control,
Initial Public Offering or acquisition or Investment not permitted by this
Agreement or permitted but with respect to which Lead Borrower has determined in
good faith that this Agreement will not provide sufficient flexibility for the
operation of the combined business following consummation thereof shall not
constitute a Repricing Transaction.

-38-

--------------------------------------------------------------------------------

 

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given pursuant to Section 2, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief financial officer, treasurer or controller of Lead Borrower, or any
other officer of Lead Borrower having substantially the same authority and
responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of Lead Borrower other than
any Unrestricted Subsidiaries. Each Subsidiary of Lead Borrower that is a
Borrower shall constitute a Restricted Subsidiary.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.02(k).

“Retained ECF Percentage” shall mean, with respect to any Excess Cash Flow
Payment Period (a) 100% minus (b) the Applicable ECF Prepayment Percentage with
respect to such Excess Cash Flow Payment Period.

“Retained Excess Cash Flow Amount” shall mean, with respect to any Excess Cash
Flow Payment Period, an amount (which shall not be less than zero) equal to the
Retained ECF Percentage multiplied by Excess Cash Flow for such Excess Cash Flow
Payment Period.

“Returns” shall have the meaning provided in Section 8.09.

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Lead Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
Lead Borrower or such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person in
connection therewith.

“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

-39-

--------------------------------------------------------------------------------

 

“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).

“Scheduled Repayment Date” shall have the meaning provided in Section 5.02(a).

“Scheduled Unavailability Date” shall have the meaning provided in Section
2.16(a).

“SEC” shall have the meaning provided in Section 9.01(g).

“Second Lien Collateral Agent” shall mean Bank of America, as collateral agent
under the Second Lien Credit Agreement or any successor thereto acting in such
capacity.

“Second Lien Credit Agreement” shall mean (i) that certain Second Lien Term Loan
Credit Agreement, as in effect on the Closing Date and as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof (including by reference to the
ABL Intercreditor Agreement and the First Lien/Second Lien Intercreditor
Agreement) and thereof, among Holdings, the Borrowers, certain lenders party
thereto and Bank of America, as the administrative agent and collateral agent
and (ii) any Permitted Refinancing Indebtedness in respect thereof (unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Second Lien Credit Agreement hereunder). Any reference to the Second Lien
Credit Agreement hereunder shall be deemed a reference to any Second Lien Credit
Agreement then in existence.

“Second Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the Second Lien Credit Agreement.

“Second Lien Fixed Dollar Incremental Amount” shall have the meaning ascribed to
such term in the Second Lien Credit Agreement.

“Second Lien Incremental Term Loans” shall have the meaning provided in Section
10.04(i).

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b);
provided that with respect to the fiscal years of each of the Lead Borrower and
the HTA Targets ending December 31, 2017, “Section 9.01 Financials” shall mean
both the 2017 ATS Financial Statements and the 2017 HTA Target Financial
Statements together and any reference to the delivery thereof shall be deemed to
be a reference to the first date or time on which both the 2017 ATS Financial
Statements and the 2017 HTA Target Financial Statements have been delivered to
the Administrative Agent.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Securitization Assets” shall mean (a) the accounts receivable subject to a
Securitization Transaction and the proceeds thereof and (b) all collateral
securing such accounts receivable, all contracts and contract rights, guaranties
or other obligations in respect of such accounts receivable, lockbox accounts
and records with respect to such accounts receivable and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts receivable in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by Lead Borrower or any Restricted
Subsidiary in connection with a Securitization Financing.

“Securitization Entity” shall mean a Wholly-Owned Restricted Subsidiary of Lead
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Transaction with Lead Borrower in which Lead Borrower or any
Restricted Subsidiary of Lead Borrower makes an Investment and to which Lead
Borrower or any Restricted Subsidiary of Lead Borrower transfers Securitization
Assets) that is designated by the board of directors of Lead Borrower (as
provided below) as a Securitization Entity and engages in no activities other
than in connection with the financing of Securitization Assets and:

-40-

--------------------------------------------------------------------------------

 

(1)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings or Limited Originator
Recourse), (b) is recourse to or obligates Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) in any way other than
pursuant to Standard Securitization Undertakings or Limited Originator Recourse
or (c) subjects any asset of Lead Borrower or any of its Subsidiaries (other
than the Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse;

(2)with which neither Lead Borrower nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding other than on terms not
materially less favorable to Lead Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of Lead
Borrower; and

(3)to which neither Lead Borrower nor any of its Subsidiaries has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization Entity
in connection with any Qualified Securitization Transaction or a Receivables
Facility.

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction or a Receivables Facility,
as applicable, to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Lead Borrower, any of its Restricted
Subsidiaries or a Securitization Entity pursuant to which Lead Borrower, such
Restricted Subsidiary or such Securitization Entity may sell, convey or
otherwise transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Lead Borrower or any of its Restricted Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
Lead Borrower or such Restricted Subsidiary) and (2) any other Person (in the
case of transfer by a Securitization Entity), any accounts receivable (whether
now existing or arising or acquired in the future) of Lead Borrower or any of
its Restricted Subsidiaries which arose in the ordinary course of business of
Lead Borrower or such Restricted Subsidiary, and any assets related thereto,
including, without limitation, all collateral securing such accounts receivable,
all contracts and contract rights and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by Lead Borrower and its Restricted Subsidiaries
on the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

-41-

--------------------------------------------------------------------------------

 

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.

“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Pro Forma Adjusted EBITDA” in the confidential information
memorandum for the Initial Term Loans to the extent such adjustments, without
duplication, continue to be applicable to the reference period (it being
understood that such adjustments shall be calculated net of the amount of actual
benefits realized or expected to be realized during such reference period that
are otherwise included in the calculation of Consolidated EBITDA).

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any Tranche
of Term Loans with respect to which such Specified Representations are made,
limited to the incurrence of such Tranche of Term Loans in the case of the
Borrowers, the provision or reaffirmation of the applicable Guaranty in the case
of each Guarantor and the grant or reaffirmation of the Liens in the Collateral
to the Collateral Agent for the benefit of the Secured Creditors in the case of
all Credit Parties), 8.05(b), 8.08(c) (in the case of any Tranche of Term Loans
with respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof), 8.08(d) (in the case of any Tranche of
Term Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof), 8.11, 8.15 (in the case
of any Tranche of Term Loans with respect to which such Specified
Representations are made, limited to the incurrence and use of proceeds thereof
and solely with respect to Patriot Act, OFAC, FCPA, Sanctions and other
anti-terrorism, anti-money laundering and Anti-Corruption Laws) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Lead
Borrower or any of its Subsidiaries which Lead Borrower has determined in good
faith to be customary in a Securitization Transaction including, without
limitation, those relating to the servicing of the assets of a Securitization
Entity, it being understood that any Securitization Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Subordinated Indebtedness” shall mean any Indebtedness that is expressly
subordinated in right of payment to the Obligations.

“Subsequent Transaction” shall have the meaning provided in Section 1.03.

-42-

--------------------------------------------------------------------------------

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary that is not a
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary that is not a Borrower established, created or acquired after the
Closing Date which becomes a party to the Guaranty Agreement in accordance with
the requirements of this Agreement or the provisions of the Guaranty Agreement.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target Person” shall have the meaning provided in Section 10.05.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, its Refinancing Term Loan Commitment or its Incremental Term Loan
Commitment.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan, each
Refinancing Term Loan and each Extended Term Loan.

“Term Note” shall have the meaning provided in Section 2.05(a).

“Test Period” shall mean each period of four consecutive fiscal quarters of Lead
Borrower (in each case taken as one accounting period) for which Section 9.01
Financials have been (or were required to be) delivered or are otherwise
internally available; provided that, until the first such Section 9.01
Financials are (or are required to be) delivered hereunder or are otherwise
internally available, “Test Period” shall mean the four consecutive fiscal
quarters of Lead Borrower for which financial statements have been delivered
pursuant to Section 6.11.

“Threshold Amount” shall mean $45,000,000.

-43-

--------------------------------------------------------------------------------

 

“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment, the Total Incremental Term Loan Commitment and the Total
Refinancing Term Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Trademark Security Agreement” shall have the meaning assigned to such term in
the Security Agreement.

“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Amendments
in accordance with the relevant requirements specified in Section 2.15
(collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to the Extension pursuant to Section 2.14, shall include any
group of Extended Term Loans, extended, directly or indirectly, from the same
Initial Tranche and having the same Maturity Date, interest rate and fees and
after giving effect to any Refinancing Term Loan Amendment pursuant to Section
2.18, shall include any group of Refinancing Term Loans refinancing, directly or
indirectly, the same Initial Tranche having the same Maturity Date, interest
rate and fees; provided that only in the circumstances contemplated by Section
2.18(b), Refinancing Term Loans may be made part of a then existing Tranche of
Term Loans; provided further that only in the circumstances contemplated by
Section 2.15(c), Incremental Term Loans may be made part of a then existing
Tranche of Term Loans.

“Transaction” shall mean, collectively, (i) the consummation of the Closing Date
Refinancing and, at the election of Lead Borrower, the repayment, replacement or
refinancing of other Indebtedness of Lead Borrower and its Subsidiaries
(including the HTA Targets and their respective Subsidiaries) consisting of bank
guarantees and letters of credit that are otherwise permitted to remain
outstanding, (ii) the entering into of the Credit Documents and the incurrence
of Initial Term Loans on the Closing Date, (iii) the consummation of the
Acquisition pursuant to the terms of the Acquisition Agreement, (iv) entering
into the ABL Credit Agreement and the initial borrowings thereunder (if any) on
the Closing Date, (v) entering into the Second Lien Credit Agreement and the
incurrence of term loans thereunder on the Closing Date and (vi) the payment of
all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums, commissions and expenses
payable by Holdings, Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (vi) of the definition of
“Transaction.”

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unaudited Financial Statements” shall have the meaning provided in Section
6.11.

“Undisclosed Administration” shall mean, in relation to a Lender or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

-44-

--------------------------------------------------------------------------------

 

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
Lead Borrower listed on Schedule 1.01(B), except to the extent redesignated as a
Restricted Subsidiary in accordance with such Section 9.16, (ii) any other
Subsidiary of Lead Borrower designated by the board of directors of Lead
Borrower as an Unrestricted Subsidiary pursuant to Section 9.16 subsequent to
the Closing Date, except to the extent redesignated as a Restricted Subsidiary
in accordance with such Section 9.16 and (iii) any Subsidiary of an Unrestricted
Subsidiary pursuant to the foregoing clause (i) or (ii).

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.04(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than Lead Borrower and
its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this

-45-

--------------------------------------------------------------------------------

 

Agreement unless the context shall otherwise require. All references herein to
Sections, paragraphs, clauses, subclauses, Exhibits and Schedules shall be
deemed references to Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, amendments and
restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

1.03Limited Condition Transactions. Notwithstanding anything to the contrary in
this Agreement, in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

(i)determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio, Consolidated Fixed Charge Coverage Ratio, Consolidated
Secured Leverage Ratio and Consolidated Total Net Leverage Ratio (and, for the
avoidance of doubt, any financial ratio set forth in Section 2.15(a)); or

(ii)testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(iii)determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of Lead Borrower (Lead Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or, in the case of any
calculation or any financial ratio or test, with respect to, or as of the last
day of, the most recently ended Test Period at the time of) either (x) the
execution of the definitive agreement with respect to such acquisition or
Investment, (y) the public announcement of an intention to make an offer in
respect of the target of such acquisition or Investment or (z) the consummation
of such acquisition or Investment, (2) in the case of any Dividend, at the time
of (or, in the case of any calculation or any financial ratio or test, with
respect to, or as of the last day of, the most recently ended Test Period at the
time of) (x) the declaration of such Dividend or (y) the making of such Dividend
and (3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or, in the case of any calculation or any financial
ratio or test, with respect to, or as of the last day of, the most recently
ended Test Period at the time of) (x) delivery of irrevocable (which may be
conditional) notice with respect to such payment or prepayment or redemption or
acquisition of such Indebtedness or (y) the making of such voluntary or optional
payment or prepayment on or redemption or acquisition for value of any
Indebtedness (the “LCT Test Date”), and if, for the Limited Condition
Transaction (and the other transactions to be entered into in connection
therewith), Lead Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with. For the avoidance of doubt, if Lead Borrower has made an LCT
Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA or Consolidated Total
Assets of Lead Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations. If Lead Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Dividends, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of Lead Borrower, the prepayment, redemption,
purchase, defeasance or other

-46-

--------------------------------------------------------------------------------

 

satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement, public announcement or
irrevocable notice for such Limited Condition Transaction is terminated, revoked
or expires without consummation of such Limited Condition Transaction, for
purposes of determining whether such Subsequent Transaction is permitted under
this Agreement, any such ratio, test or basket shall be required to be satisfied
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

1.04Classification and Reclassification. It is understood and agreed that any
Lien, sale, lease or other disposition of assets, Dividend, Indebtedness,
Investment, Affiliate transaction or prepayment of Indebtedness need not be
permitted solely by reference to one category of permitted Lien, sale, lease or
other disposition of assets, Dividend, Indebtedness, Investment, Affiliate
transaction or prepayment of Indebtedness under Sections 10.01, 10.02, 10.03,
10.04, 10.05, 10.06 and 10.07(a), respectively, but may instead be permitted in
part under any combination thereof (it being understood that Lead Borrower may
utilize amounts under any category that is subject to any financial ratio or
test, including the Consolidated First Lien Net Leverage Ratio, Consolidated
Fixed Charge Coverage Ratio, Consolidated Secured Leverage Ratio or Consolidated
Total Net Leverage Ratio, prior to amounts under any other category). For
purposes of determining compliance at any time with Sections 10.01 and 10.04, in
the event that any Lien or Indebtedness meets the criteria of more than one of
the categories of transactions or items permitted pursuant to any clause of such
Sections 10.01 and 10.04, Lead Borrower, in its sole discretion, may, from time
to time, classify or reclassify such transaction or item (or portion thereof)
and will only be required to include the amount and type of such transaction (or
portion thereof) in any one category. Reclassifications of any utilization of
the Incremental Amount shall occur automatically to the extent set forth in the
definition thereof.

Section 2.Amount and Terms of Credit.

2.01The Commitments.

(a)Subject to and upon the terms and conditions set forth herein, each Lender
with an Initial Term Loan Commitment severally agrees to make an Initial Term
Loan or Initial Term Loans to the Borrowers, which Initial Term Loans (i) shall
be incurred by the Borrowers pursuant to a single drawing on the Closing Date,
(ii) shall be denominated in U.S. Dollars, (iii) shall, except as hereinafter
provided, at the option of Lead Borrower, be incurred and maintained as, and/or
converted into, one or more Borrowings of Base Rate Term Loans or LIBO Rate Term
Loans; provided that all Initial Term Loans comprising the same Borrowing shall
at all times be of the same Type, and (iv) shall be made by each such Lender in
that aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender on the Closing Date (before giving effect to the
termination thereof pursuant to Section 4.02(a)). Once repaid, Initial Term
Loans may not be reborrowed.

(b)Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment from time to time severally agrees to
make term loans (each, an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) to the Borrowers, which Incremental Term Loans (i)
shall be incurred pursuant to a single drawing on the applicable Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars, (iii)
shall, except as hereinafter provided, at the option of Lead Borrower, be
incurred and maintained as, and/or converted into one or more Borrowings of Base
Rate Term Loans or LIBO Rate Term Loans; provided that all Incremental Term
Loans of a given Tranche made as part of the same Borrowing shall at all times
consist of Incremental Term Loans of the same Type, and (iv) shall not exceed
for any such Incremental Term Loan Lender at any time of any incurrence thereof,
the Incremental Term Loan Commitment of such Incremental Term Loan Lender for
such Tranche (before giving effect to the termination thereof on such date
pursuant to Section 4.02(b)). Once repaid, Incremental Term Loans may not be
reborrowed.

(c)Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not (i) affect in any manner the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement or
(ii) excuse or relieve any Lender from its Commitment to make any such Loan to
the extent not so made by such branch or Affiliate.

-47-

--------------------------------------------------------------------------------

 

2.02Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under any Tranche shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than eight (8) Borrowings of LIBO Rate Term
Loans in the aggregate for all Tranches of Term Loans.

2.03Notice of Borrowing. Whenever the Borrowers desire to make a Borrowing of
Term Loans hereunder, Lead Borrower shall give the Administrative Agent at its
Notice Office at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Base Rate Term Loans
to be made hereunder and at least three Business Days’ (or such shorter period
as the Administrative Agent shall agree in its sole and absolute discretion)
prior written notice (or telephonic notice promptly confirmed in writing) of
each LIBO Rate Term Loan to be made hereunder; provided that (a) in each case,
any such notice shall be deemed to have been given on a certain day only if
given before 12:00 Noon (New York City time) on such day (or such later time as
the Administrative Agent shall agree in it its sole and absolute discretion),
(b) in any event, any such notice with respect to Initial Term Loans to be
incurred on the Closing Date may be given (including in the case of any LIBO
Rate Borrowing) one Business Day prior to the Closing Date and (c) that if the
Borrowers wish to request LIBO Rate Loans having an Interest Period other than
one, two, three or six months in duration, or less than one month in duration
with the consent of the Administrative Agent, in each case as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m., four Business Days prior to the
requested date of such Borrowing, conversion or continuation, in each case,
having an Interest Period other than one, two, three or six months in duration,
whereupon the Administrative Agent shall give prompt notice to each applicable
Lender with a Commitment of the relevant Tranche of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify
Lead Borrower (which notice may be by telephone) whether or not the requested
Interest Period that is other than one, two, three or six months in duration has
been consented to by such Lenders or the Administrative Agent, as applicable.
Each such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.11, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing by or on behalf of Lead Borrower, in the
form of Exhibit A-1 or such other form as may be approved by the Administrative
Agent including any form on an electronic platform or electronic transmission as
shall be approved by the Administrative Agent, appropriately completed by a
Responsible Officer of Lead Borrower to specify: (i) the aggregate principal
amount of the Term Loans to be made pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the respective
Borrowing shall consist of Initial Term Loans, Incremental Term Loans or
Refinancing Term Loans, (iv) whether the Term Loans being made pursuant to such
Borrowing are to be initially maintained as Base Rate Term Loans or LIBO Rate
Term Loans, (v) in the case of LIBO Rate Term Loans, the Interest Period to be
initially applicable thereto and (vi) the account of the Borrowers into which
the proceeds of such Term Loans shall be deposited or other wire instructions
therefor. The Administrative Agent shall promptly give each Lender of the
Tranche specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof (determined in
accordance with Section 2.07) and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

2.04Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Notice Office, and the Administrative Agent
will make all funds so received by it in like funds as received by the
Administrative Agent by wire transfer of such funds to the account designated in
writing by Lead Borrower (including in any Notice of Borrowing) from time to
time. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of any Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrowers a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify Lead Borrower and the
Borrowers shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrowers interest on such corresponding amount in respect of
each day from

-48-

--------------------------------------------------------------------------------

 

the date such corresponding amount was made available by the Administrative
Agent to the Borrowers until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking rules on interbank compensation
and (ii) if recovered from the Borrowers, the rate of interest applicable to the
relevant Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Term Loans hereunder or to prejudice any rights which the Borrowers may have
against any Lender as a result of any failure by such Lender to make Term Loans
hereunder.

2.05Notes.

(a)Each Borrower’s obligation to pay the principal of, and interest on, the Term
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.04 and shall, if requested by such
Lender, also be evidenced by a promissory note duly executed and delivered by
the Borrowers substantially in the form of Exhibit B, with blanks appropriately
completed in conformity herewith (each, a “Term Note”).

(b)Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect each Borrower’s obligations in respect
of such Term Loans. For the avoidance of doubt, to the extent any conflict
arises between the records maintained pursuant to this Section and the Register,
the Register shall control.

(c)Notwithstanding anything to the contrary contained above in this Section 2.05
or elsewhere in this Agreement, Notes shall only be delivered to Lenders that at
any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Term Loans to the Borrowers
shall affect or in any manner impair the obligations of the Borrowers to pay the
Term Loans (and all related Obligations) incurred by the Borrowers which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guarantees therefor
provided pursuant to the various Credit Documents. Any Lender that does not have
a Note evidencing its outstanding Term Loans shall in no event be required to
make the notations otherwise described in the preceding clause (b). At any time
when any Lender requests the delivery of a Note to evidence any of its Term
Loans, the Borrowers shall promptly execute and deliver to the respective Lender
the requested Note in the appropriate amount or amounts to evidence such Term
Loans.

2.06Interest Rate Conversions.

(a)Lead Borrower shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans of a given Tranche made pursuant to one or more
Borrowings of one or more Types of Term Loans, into a Borrowing (of the same
Tranche) of another Type of Term Loan; provided that (i) except as otherwise
provided in Section 2.11, LIBO Rate Term Loans may be converted into Base Rate
Term Loans only on the last day of an Interest Period applicable to the Term
Loans being converted and no such partial conversion of LIBO Rate Term Loans, as
the case may be, shall reduce the outstanding principal amount of such LIBO Rate
Term Loans, made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount, (ii) to the extent the Required Lenders have, or the
Administrative Agent at the request of the Required Lenders has, so notified
Lead Borrower in writing, Base Rate Term Loans may not be converted into LIBO
Rate Term Loans if any Event of Default is in existence on the date of the
conversion, and (iii) no conversion pursuant to this Section 2.06 shall result
in a greater number of Borrowings of LIBO Rate Term Loans than is permitted
under Section 2.02. Such conversion shall be effected by Lead Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York City
time) at least three Business Days’ prior notice (in the case of any conversion
to or continuation of LIBO Rate Term Loans) or one Business Days’ notice (in the
case of any conversion to Base Rate Term Loans) (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2 or such other form as may
be approved by the Administrative Agent including any form on an electronic
platform or electronic transmission as shall be approved by the Administrative
Agent, appropriately completed by a Responsible Officer of Lead Borrower to
specify the Term Loans of a given Tranche to be so converted, the Borrowing or
Borrowings pursuant to which such Term Loans were incurred and, if to be
converted into LIBO Rate Term Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Term Loans.

-49-

--------------------------------------------------------------------------------

 

2.07Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement,
subject to Section 2.10(d), shall be incurred from the Lenders pro rata on the
basis of such Lenders’ Commitments as the case may be. No Lender shall be
responsible for any default by any other Lender of its obligation to make Term
Loans hereunder, and each Lender shall be obligated to make the Term Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Term Loans hereunder.

2.08Interest.

(a)The Borrowers agree, jointly and severally, to pay interest in respect of the
unpaid principal amount of each Base Rate Term Loan (including with respect to
any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant to Section
2.06 or 2.09) made to the Borrowers hereunder from the date of Borrowing thereof
(or, in the circumstances described in the immediately preceding parenthetical,
from the date of conversion of the respective LIBO Rate Term Loan into a Base
Rate Term Loan) until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Term Loan
to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09, as applicable, at a
rate per annum which shall be equal to the sum of the Applicable Margin plus the
Base Rate, as in effect from time to time.

(b)The Borrowers agree, jointly and severally, to pay interest in respect of the
unpaid principal amount of each LIBO Rate Term Loan made to the Borrowers from
the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.

(c)Upon the occurrence and during the continuance of any Event of Default under
Section 11.01 or 11.05 (x) overdue principal and, to the extent permitted by
law, overdue interest in respect of each Term Loan shall bear interest at a rate
per annum equal to (i) for Base Rate Term Loans and associated interest, 2.00%
per annum in excess of the Applicable Margin for Base Rate Term Loans plus the
Base Rate, (ii) for LIBO Rate Term Loans and associated interest, 2.00% per
annum in excess of the Applicable Margin for LIBO Rate Term Loans plus the LIBO
Rate and (y) overdue amounts with respect to Fees shall bear interest at a rate
per annum equal to 2.00% per annum in excess of the Applicable Margin for Base
Rate Term Loans plus the Base Rate, each as in effect from time to time, in each
case with such interest to be payable on demand.

(d)Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a LIBO Rate Term Loan to a Base Rate Term Loan (on the amount so
converted) prior to the last day of the Interest Period applicable thereto, (x)
the date of any prepayment or repayment thereof (on the amount prepaid or
repaid), (y) at maturity (whether by acceleration or otherwise) and (z) after
such maturity, on demand.

(e)Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify Lead Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

(f)All interest hereunder and any Fees hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the Base
Rate at times when the Base Rate is based on the Prime Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

-50-

--------------------------------------------------------------------------------

 

2.09Interest Periods. At the time Lead Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBO Rate Term Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBO Rate Term Loan (in the case of any subsequent Interest Period), Lead
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such LIBO Rate Term Loan, which Interest Period shall, at
the option of Lead Borrower be a one, two, three or six month period, or, if
agreed to by all Lenders, a twelve month period, or, if agreed to by the
Administrative Agent a period less than one month; provided that (in each case):

(i)all LIBO Rate Term Loans comprising a Borrowing shall at all times have the
same Interest Period;

(ii)the initial Interest Period for any LIBO Rate Term Loan shall commence on
the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans) and each Interest Period occurring thereafter in respect
of such LIBO Rate Term Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii)if any Interest Period for a LIBO Rate Term Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv)if any Interest Period for a LIBO Rate Term Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Term Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

(v)unless the Required Lenders otherwise agree, no Interest Period for a LIBO
Rate Term Loan may be selected at any time when an Event of Default is then in
existence; and

(vi)no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond the Maturity Date therefor.

With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, Lead Borrower may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by Lead Borrower giving notice thereof together with
its election of one or more Interest Periods applicable thereto, in each case so
long as each resulting Borrowing (x) has an Interest Period which complies with
the foregoing requirements of this Section 2.09, (y) has a principal amount
which is not less than the Minimum Borrowing Amount applicable to Borrowings of
the respective Type and Tranche, and (z) does not cause a violation of the
requirements of Section 2.02. If by 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of any Interest Period applicable to a
Borrowing of LIBO Rate Term Loans, Lead Borrower has failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such LIBO Rate,
Lead Borrower shall be deemed to have elected in the case of LIBO Rate Term
Loans, to convert such LIBO Rate Term Loans into Base Rate Term Loans with such
conversion to be effective as of the expiration date of such current Interest
Period.

2.10Increased Costs, Illegality, etc.

(a)In the event:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) on any Interest Determination Date that, by
reason of any changes arising after the date of this Agreement affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of “LIBO Rate”; or

-51-

--------------------------------------------------------------------------------

 

(ii)the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to Lead Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Lead Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of a LIBO Rate Term Loan shall be
ineffective and (ii) if any Notice of Borrowing requests a Borrowing of a LIBO
Rate Term Loan, such Borrowing shall be made as a Borrowing of a Base Rate Term
Loan.

(b)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii)subject any Lender or the Administrative Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Term Loan (or of maintaining its obligation to make any such
Term Loan) or to reduce the amount of any sum received or receivable by such
Lender or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(c)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(d)If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain or fund LIBO Rate Term Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Term Loans or to convert Base Rate Term Loans to LIBO Rate
Term Loans shall be suspended until such Lender notifies the Administrative
Agent and Lead Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBO Rate Term Loans of such Lender to Base Rate Term
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Term Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Term Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

-52-

--------------------------------------------------------------------------------

 

(e)A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or its holding company, as the case may be, as specified in clause (b) or
(c) of this Section, and certifying that it is the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances at such time to the extent it is legally permitted to do
so, shall be delivered to Lead Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Administrative Agent, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(f)Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent, as the case may be, notifies Lead Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Administrative Agent’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.11Compensation. The Borrowers agree, jointly and severally, to compensate each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation and the calculation of the
amount of such compensation; it being understood that no Lender shall be
required to disclose (i) any confidential or price sensitive information, or
(ii) any other information, to the extent prohibited by any Requirement of Law),
for all losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund its LIBO Rate Term
Loans but excluding loss of anticipated profits (and without giving effect to
the minimum “LIBO Rate”)) which such Lender may sustain: (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, LIBO Rate Term Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Term Loans pursuant to Section 11) or
conversion of any of its LIBO Rate Term Loans occurs on a date which is not the
last day of an Interest Period with respect thereto; (iii) if any prepayment of
any LIBO Rate Term Loans is not made on any date specified in a notice of
prepayment given by Lead Borrower; or (iv) as a consequence of any other default
by the Borrowers to repay LIBO Rate Term Loans when required by the terms of
this Agreement or any Note held by such Lender.

2.12Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(b), (c) or (d) or
Section 5.04 with respect to such Lender, it will, if requested by Lead
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Term Loans affected by
such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 2.10 and 5.04.

2.13Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender, (y)
upon the occurrence of an event giving rise to the operation of Section 2.10(b),
(c) or (d) or Section 5.04 with respect to such Lender or (z) in the case of a
refusal by a Lender to consent to proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), Lead
Borrower shall have the right to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent (to the extent the Administrative Agent’s
consent would be required for an assignment to such Replacement Lender pursuant
to Section 13.04); provided that (i) at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumptions pursuant to Section 13.04(b) (and with all fees
payable pursuant to said Section 13.04(b) to be paid by the Replacement Lender
and/or the Replaced Lender (as may be agreed to at such time by and among Lead
Borrower, the Replacement Lender and the Replaced Lender) pursuant to which the
Replacement Lender shall acquire all of the Commitments and

-53-

--------------------------------------------------------------------------------

 

outstanding Term Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced and (II) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 4.01 and (ii) all obligations of the Borrowers due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 2.13 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrowers, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 5.04, 12.07 and
13.01), which shall survive as to such Replaced Lender with respect to actions
or occurrences prior to it ceasing to be a Lender hereunder.

2.14Extended Term Loans.

(a)Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.14, Lead Borrower may at any time and from time to time
request that all or a portion of any Tranche of Term Loans (each, an “Existing
Term Loan Tranche”), be converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or any portion of such Existing
Term Loan Tranche (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this Section 2.14.
In order to establish any Extended Term Loans, Lead Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Term Loan Tranche) (each, an
“Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
the relevant Existing Term Loan Tranche (including as to the proposed interest
rates and fees payable) and (y) have the same terms as the Existing Term Loan
Tranche from which such Extended Term Loans are to be converted, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche; (iii) the Extension Amendment may provide for other covenants and terms
that apply solely to any period after the Latest Maturity Date that is in effect
on the effective date of the applicable Extension Amendment (immediately prior
to the establishment of such Extended Term Loans); (iv) Extended Term Loans may
have mandatory prepayment terms which provide for the application of proceeds
from mandatory prepayment events to be made first to prepay the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans have been
converted before applying any such proceeds to prepay such Extended Term Loans;
(v) Extended Term Loans may have optional prepayment terms (including call
protection and terms which allow Term Loans under the relevant Existing Term
Loan Tranche from which such Extended Term Loans have been converted to be
optionally prepaid prior to the prepayment of such Extended Term Loans) as may
be agreed by Lead Borrower and the Lenders thereof and (vi) such Extended Term
Loans may have other terms (other than those described in the preceding clause
(i) through (v)) that differ from those of the Existing Term Loan Tranche, in
each case, taken as a whole, that are not materially more favorable to the
Lenders providing such Extended Term Loans than the provisions applicable to the
Existing Term Loan Tranche or as are otherwise reasonably satisfactory to the
Administrative Agent. Any Extended Term Loans converted pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that, subject
to the requirements set forth above, any Extended Term Loans converted from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Tranche of Term Loans.

(b)[Reserved].

-54-

--------------------------------------------------------------------------------

 

(c)Lead Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as to which the Administrative Agent
may consent) prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Tranche converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). Any Lender that does not respond to the Extension
Request on or prior to the date specified therein shall be deemed to have
rejected such Extension Request. In the event that the aggregate principal
amount of Term Loans under the applicable Existing Term Loan Tranche exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loans of such Existing Term Loan Tranche, subject to such Extension Elections
shall either (i) be converted to Extended Term Loans of such Existing Term Loan
Tranche on a pro rata basis based on the aggregate principal amount of Term
Loans of such Existing Term Loan Tranche included in such Extension Elections,
subject to such rounding requirements as may be established by the
Administrative Agent or (ii) to the extent such option is expressly set forth in
the applicable Extension Request, be converted to Extended Term Loans upon an
increase in the amount of Extended Term Loans so that such excess does not
exist.

(d)Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Loan Lender providing an Extended Term Loan
thereunder, which shall be consistent with the provisions set forth in Section
2.14(a) above (but which shall not require the consent of any other Lender). The
Administrative Agent shall promptly notify each relevant Lender as to the
effectiveness of each Extension Amendment. After giving effect to the Extension,
the Term Loans so extended shall cease to be a part of the Tranche they were a
part of immediately prior to the Extension.

(e)Extensions consummated by the Borrowers pursuant to this Section 2.14 shall
not constitute voluntary or mandatory payments or prepayments for purposes of
this Agreement. The Administrative Agent and the Lenders hereby consent to each
Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14; provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.

(f)Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) reasonably
necessary to (i) reflect the existence and terms of any Extended Term Loans
incurred pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 5.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.02(a)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d), (iv) establish new Tranches in respect of Term Loans
so extended and such technical amendments as may be necessary in connection with
the establishment of such new Tranches, in each case, on terms consistent with
this Section 2.14 and (v) effect such other amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and Lead Borrower, to effect the provisions
of this Section 2.14, and each Lender hereby expressly authorizes the
Administrative Agent to enter into any such Extension Amendment. In connection
with any Extension, the Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent), to the extent required pursuant to
applicable local law.

-55-

--------------------------------------------------------------------------------

 

2.15Incremental Term Loan Commitments.

(a)Lead Borrower may at any time and from time to time request that one or more
Lenders (or one or more Eligible Transferees who will become Lenders) provide
Incremental Term Loan Commitments to the Borrowers and, subject to the terms and
conditions contained in this Agreement and in the relevant Incremental Term Loan
Amendment, make Incremental Term Loans pursuant thereto; it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Term Loan Commitment as a result of any such request by Lead Borrower, (ii) any
Lender (including any Eligible Transferee who will become a Lender) may so
provide an Incremental Term Loan Commitment without the consent of any other
Lender, (iii) each Tranche of Incremental Term Loan Commitments shall be
denominated in U.S. Dollars, (iv) the amount of Incremental Term Loan
Commitments made available pursuant to a given Incremental Term Loan Amendment
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Term Loan Commitment thereunder (including Eligible Transferees who
will become Lenders) of at least $25,000,000, (v) the aggregate principal amount
of any Incremental Term Loans on the date of the incurrence thereof shall not
exceed, when taken together with any incurrence of Permitted Pari Passu Notes or
Permitted Junior Debt pursuant to Section 10.04(xxvii)(A)(1) on such date, (x)
the then-remaining Fixed Dollar Incremental Amount as of the date of incurrence
plus (y) subject to the satisfaction of the applicable Incurrence-Based
Incremental Facility Test, any Incurrence-Based Incremental Amount that may be
incurred thereunder on such date, (vi) the proceeds of all Incremental Term
Loans incurred by the Borrowers may be used for any purpose not prohibited under
this Agreement, (vii) Lead Borrower shall specifically designate, in
consultation with the Administrative Agent, the Tranche of the Incremental Term
Loan Commitments being provided thereunder (which Tranche shall be a new Tranche
(i.e., not the same as any existing Tranche of Incremental Term Loans,
Incremental Term Loan Commitments or other Term Loans), unless the requirements
of Section 2.15(c) are satisfied), which designation shall be set forth in the
applicable Incremental Term Loan Amendment, (viii) if to be incurred as a new
Tranche of Incremental Term Loans, such Incremental Term Loans shall have the
same terms as each other Tranche of Term Loans as in effect immediately prior to
the effectiveness of the relevant Incremental Term Loan Agreement, except as to
purpose (which is subject to the requirements of the preceding clause (vi)) and
optional prepayment provisions and mandatory prepayment provisions (which are
governed by Section 5.02; provided that each new Tranche of Incremental Term
Loans shall be entitled to share in mandatory prepayments on a ratable basis
with the other Tranches of Term Loans (unless the holders of the Incremental
Term Loans of any Tranche agree to take a lesser share of any such
prepayments)); provided, however, that (I) the maturity and amortization of such
Tranche of Incremental Term Loans may differ, so long as such Tranche of
Incremental Term Loans shall have (a) a Maturity Date of no earlier than the
Latest Maturity Date as of the date such Indebtedness was incurred and (b) a
Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity as then in effect for the Tranche of then outstanding Term Loans with
the then longest Weighted Average Life to Maturity (in each case of the
foregoing clauses (a) and (b), excluding for this purpose, interim loan
financings that provide for automatic rollover, subject to customary conditions,
to Indebtedness otherwise meeting the requirements of this clause (I)), (II) the
Effective Yield applicable to such Tranche of Incremental Term Loans may differ
from that applicable to the then outstanding Tranches of Term Loans, with the
Effective Yield applicable thereto to be specified in the respective Incremental
Term Loan Amendment; provided, however, that if the Effective Yield for any such
Incremental Term Loans incurred prior the date that is six (6) months after the
Closing Date, exceeds the Effective Yield then applicable to any then
outstanding Initial Term Loans by more than 0.75% per annum, the Applicable
Margins for all then outstanding Initial Term Loans shall be increased as of
such date in accordance with the requirements of the definition of “Applicable
Margin” and (III) such Tranche of Incremental Term Loans may have other terms
(other than those described in preceding clauses (I) and (II)) that may differ
from those of other Tranches of Term Loans, including, without limitation, as to
the application of optional or voluntary prepayments among the Incremental Term
Loans and the existing Term Loans, in each case, taken as a whole, that are not
materially more favorable to the lenders providing such Incremental Term Loans
than the provisions applicable to the existing Term Loans or as are otherwise
reasonably satisfactory to the Administrative Agent, (ix) all Incremental Term
Loans (and all interest, fees and other amounts payable thereon) incurred by the
Borrowers shall be Obligations of the Borrowers under this Agreement and the
other applicable Credit Documents and shall be secured by the Security
Agreements, and guaranteed under each relevant Guaranty, on a pari passu basis
with all other Term Loans secured by the Security Agreement and guaranteed under
each such Guaranty, (x) each Lender (including any Eligible Transferee who will
become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Amendment shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental Term Loan
Amendment as provided in

-56-

--------------------------------------------------------------------------------

 

Section 2.01(b) and such Term Loans shall thereafter be deemed to be Incremental
Term Loans under such Tranche for all purposes of this Agreement and the other
applicable Credit Documents and (xi) all Incremental Term Loan Commitment
Requirements are satisfied.

(b)At the time of the provision of Incremental Term Loan Commitments pursuant to
this Section 2.15, the Borrowers, the Administrative Agent and each such Lender
or other Eligible Transferee which agrees to provide an Incremental Term Loan
Commitment (each, an “Incremental Term Loan Lender”) shall execute and deliver
to the Administrative Agent an Incremental Term Loan Amendment (which shall not
require the consent of any other Lender), with the effectiveness of the
Incremental Term Loan Commitment provided therein to occur on the date on which
(w) a fully executed copy of such Incremental Term Loan Amendment shall have
been delivered to the Administrative Agent, (x) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees
owing to the Administrative Agent to the extent it served as the arranger for
the Incremental Term Loan Commitments), (y) all Incremental Term Loan Commitment
Requirements are satisfied, and (z) all other conditions set forth in this
Section 2.15 shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Amendment, and at such time, (i) Schedule 2.01 shall be deemed modified to
reflect the revised Incremental Term Loan Commitments of the affected Lenders
and (ii) to the extent requested by any Incremental Term Loan Lender, Term Notes
will be issued at the Borrowers’ expense to such Incremental Term Loan Lender,
to be in conformity with the requirements of Section 2.05 (with appropriate
modification) to the extent needed to reflect the new Incremental Term Loans
made by such Incremental Term Loan Lender.

(c)Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Amendment shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement; provided that, with the consent of the Administrative Agent, the
parties to a given Incremental Term Loan Amendment may specify therein that the
Incremental Term Loans made pursuant thereto shall constitute part of, and be
added to, an existing Tranche of Term Loans, in any case so long as the
following requirements are satisfied:

(i)the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Amendment shall have the same Borrowers, the same Maturity Date and the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added;

(ii)the new Incremental Term Loans shall have the same Scheduled Repayment Dates
as then remain with respect to the Tranche to which such new Incremental Term
Loans are being added (with the amount of each Scheduled Repayment applicable to
such new Incremental Term Loans to be the same (on a proportionate basis)) as is
theretofore applicable to the Tranche to which such new Incremental Term Loans
are being added, thereby increasing the amount of each then remaining Scheduled
Repayment of the respective Tranche proportionately; and

(iii)on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to Section
2.01(b)) on a pro rata basis.

To the extent the provisions of the preceding clause (iii) require that
Incremental Term Loan Lenders making new Incremental Term Loans add such
Incremental Term Loans to the then outstanding Borrowings of LIBO Rate Term
Loans of such Tranche, it is acknowledged that the effect thereof may result in
such new Incremental Term Loans having irregular Interest Periods (i.e., an
Interest Period that began during an Interest Period then applicable to
outstanding LIBO Rate Term Loans of such Tranche and which will end on the last
day of such Interest Period), which irregular interest periods shall be
permitted notwithstanding anything to the contrary in this Agreement. All
determinations by any the Administrative Agent of the LIBO Rate in such
circumstances pursuant to the immediately preceding sentence shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

-57-

--------------------------------------------------------------------------------

 

2.16LIBOR Successor Rate.

(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Lead Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Lead Borrower) that Lead Borrower or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and Lead Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and Lead Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.  

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Lead Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected LIBO
Rate Term Loans or Interest Periods), and (y) the LIBO Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending Notice of Borrowing for a Borrowing of, and
any pending Notice of Continuation/Conversion for a conversion to or
continuation of LIBO Rate Term Loans (to the extent of the affected LIBO Rate
Term Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Term Loans
(subject to the foregoing clause (y)) in the amount specified therein.

(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

2.17[Reserved].

2.18Refinancing Term Loans.

(a)Lead Borrower may from time to time by written notice to the Administrative
Agent elect to request the establishment of one or more additional Tranches of
Term Loans under this Agreement (“Refinancing Term Loans”), which refinance,
renew, replace, defease or refund all or any portion of one or more Tranches of
Term Loans under this Agreement selected by Lead Borrower; provided, that such
Refinancing Term Loans may not be in an amount greater than the aggregate
principal amount of the Term Loans being refinanced, renewed, replaced, defeased
or refunded plus unpaid accrued interest and premium (if any) thereon and
upfront fees, original issue discount, underwriting discounts, fees, commissions
and expenses incurred in connection with the Refinancing Term Loans; provided
that such aggregate

-58-

--------------------------------------------------------------------------------

 

principal amount may also be increased to the extent such additional amount is
capable of being incurred at such time pursuant to Section 2.15 and such excess
incurrence shall for all purposes hereof be an incurrence under the relevant
subclauses of Section 2.15. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which Lead Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not less than three
(3) Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(i)the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the remaining Weighted Average Life to Maturity of the Term
Loans being refinanced and the Refinancing Term Loans shall not have a final
stated maturity (excluding for this purpose, interim loan financings that
provide for automatic rollover, subject to customary conditions, to Indebtedness
otherwise meeting the maturity requirements of this clause (i)) before the
Maturity Date applicable to the Term Loans being refinanced;

(ii)such Refinancing Term Loans shall have pricing (including interest rates,
fees and premiums), amortization, optional prepayment, mandatory prepayment (so
long as such Refinancing Term Loans are not entitled to participate on a greater
than pro rata basis in any mandatory prepayment than the then outstanding Term
Loans) and redemption terms as may be agreed to by the Borrowers and the
relevant Refinancing Term Loan Lenders (as defined below);

(iii)such Refinancing Term Loans shall not be guaranteed by any Person other
than Holdings, the Borrowers or a Subsidiary Guarantor;

(iv)in the case of any such Refinancing Term Loans that are secured, such
Refinancing Term Loans are secured only by assets comprising Collateral, and not
secured by any property or assets of Lead Borrower or any of its Subsidiaries
other than the Collateral;

(v)all other terms applicable to such Refinancing Term Loans (except as set
forth above), taken as a whole, shall not be materially more favorable to the
Refinancing Term Loan Lenders, than the related provisions applicable to the
existing Term Loans or otherwise reasonably satisfactory to the Administrative
Agent, except to the extent such covenants and other terms apply solely to any
period after the Latest Maturity Date as of the date such Indebtedness was
incurred (provided that a certificate of a Responsible Officer of Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Lead Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in this clause (v), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

(b)The Borrowers may approach any Lender or any other Person that would be an
Eligible Transferee of Term Loans to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Loan Lender”); provided that any Lender offered
or approached to provide all or a portion of the Refinancing Term Loans may
elect or decline, in its sole discretion, to provide a Refinancing Term Loan.
Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement; provided that any Refinancing Term Loans
may, to the extent provided in the applicable Refinancing Term Loan Amendment
and subject to the restrictions set forth in clause (a) above, be designated as
an increase in any previously established Tranche of Term Loans.

(c)The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.18(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans on the terms specified by Lead Borrower) and hereby waive the
requirements of this Agreement or any other Credit Document that may otherwise
prohibit any transaction contemplated by Section 2.18(a). The Refinancing Term
Loans shall be established pursuant to an amendment to this Agreement among
Holdings, the Borrowers, the Administrative Agent and the Refinancing Term Loan
Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) (which shall not require the consent of any other Lender) which
shall be consistent with the provisions set forth in Section 2.18(a). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Credit Parties party thereto and the other parties
hereto without the consent of any other Lender and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Credit

-59-

--------------------------------------------------------------------------------

 

Documents as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and Lead Borrower, to effect the provisions of Section 2.18
including such technical amendments as may be necessary or appropriate in
connection therewith and to adjust the amortization schedule in Section 5.02(a)
(insofar as such schedule relates to payments due to Lenders the Term Loans of
which are refinanced with the proceeds of Refinancing Term Loans; provided that
no such amendment shall reduce the pro rata share of any such payment that would
have otherwise been payable to the Lenders, the Term Loans of which are not
refinanced with the proceeds of Refinancing Term Loans). The Administrative
Agent shall be permitted, and each is hereby authorized, to enter into such
amendments with the Borrowers to effect the foregoing.

2.19Reverse Dutch Auction Repurchases.

(a)Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, Lead Borrower or any Restricted Subsidiary may,
at any time and from time to time, conduct reverse Dutch auctions in order to
purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or investment bank of recognized standing selected by Lead Borrower (with the
consent of the Administrative Agent or such other bank or investment bank)
following consultation with the Administrative Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions are satisfied:

(i)each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a);

(ii)no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each auction notice and at the time of purchase of Term
Loans in connection with any Auction;

(iii)the minimum principal amount (calculated on the face amount thereof) of all
Term Loans that Holdings, Lead Borrower or such Restricted Subsidiary offers to
purchase in any such Auction shall be no less than $2,500,000 (unless another
amount is agreed to by the Administrative Agent);

(iv)the Borrowers shall not use the proceeds of any borrowing under the ABL
Credit Agreement to finance any such repurchase; and

(v)the aggregate principal amount (calculated on the face amount thereof) of all
Term Loans so purchased by Holdings, Lead Borrower or such Restricted Subsidiary
shall automatically be cancelled and retired on the settlement date of the
relevant purchase (and may not be resold).

(b)Holdings, Lead Borrower or such Restricted Subsidiary must terminate an
Auction if it fails to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to such Auction. Holdings, Lead Borrower
or such Restricted Subsidiary may withdraw any Auction if the reply amounts are
insufficient to complete the purchase of a minimum principal amount of the Term
Loans designated in writing to the applicable Auction Manager by Holdings, Lead
Borrower or such Restricted Subsidiary (the “Minimum Purchase Condition”). No
Credit Party or any Restricted Subsidiary shall have any liability to any Lender
for any termination of such Auction as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the such Auction, or for any termination of such Auction as a result of the
failure to satisfy the Minimum Purchase Condition, and any such failure shall
not result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans made pursuant to this Section 2.19, (x) Holdings, Lead
Borrower or such Restricted Subsidiary shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to the settlement date of such purchase and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 5.01, 5.02 or 13.06. At the
time of purchases of Term Loans pursuant to an Auction, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Auction,
with such reduction to be applied to such Scheduled Repayments on a pro rata
basis (based on the then remaining principal amount of each such Scheduled
Repayments).

-60-

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by Holdings, Lead Borrower or any Restricted
Subsidiary contemplated by this Section 2.19 shall not constitute Investments by
such Person)) or any other Credit Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.19. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 12 and Section 13.01 mutatis mutandis as
if each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent and the Auction Manager shall
cooperate in a reasonable manner in connection therewith.

2.20Open Market Purchases.

(a)Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, Lead Borrower or any of its Restricted
Subsidiaries may, at any time and from time to time, make open market purchases
of Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:

(i)no Default or Event of Default shall have occurred and be continuing on the
date of such Open Market Purchase;

(ii)neither Holdings, Lead Borrower nor any Restricted Subsidiary shall use the
proceeds of any borrowing under the ABL Credit Agreement to finance any such
purchase; and

(iii)the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by Holdings, Lead Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold).

(b)With respect to all purchases of Term Loans made pursuant to this
Section 2.20, (x) Holdings, Lead Borrower or such Restricted Subsidiary shall
pay on the settlement date of each such purchase all accrued and unpaid
interest, if any, on the purchased Term Loans up to the settlement date of such
purchase (except to the extent otherwise set forth in the relevant purchase
documents as agreed by the respective selling Lender) and (y) such purchases
(and the payments made therefor and the cancellation of the purchased Term
Loans, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 5.01, 5.02 or 13.06.
At the time of purchases of Term Loans pursuant to any Open Market Purchase, the
then remaining Scheduled Repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Open Market Purchase, with such reduction to be applied to such Scheduled
Repayments on a pro rata basis (based on the then remaining principal amount of
each such Scheduled Repayments).

(c)The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by Holdings, Lead Borrower or any Restricted Subsidiary contemplated by
this Section 2.20 shall not constitute Investments by such Person)) or any other
Credit Document that may otherwise prohibit any Open Market Purchase by this
Section 2.20.

-61-

--------------------------------------------------------------------------------

 

2.21Sponsor and Affiliate Term Loan Purchases. Notwithstanding anything to the
contrary in this Agreement, the Sponsor and any Affiliate of the Sponsor (other
than Holdings, Lead Borrower or any Subsidiary) may be an assignee in respect of
Term Loans (and to such extent shall be deemed an “Eligible Transferee”);
provided that:

(a)at the time of acquisition thereof, the aggregate principal amount of Term
Loans held by the Sponsor and Affiliates (other than Debt Fund Affiliates),
together with the aggregate principal amount of the Term Loans so acquired,
shall not exceed 25% of the aggregate outstanding principal amount of the Term
Loans at such time;

(b)notwithstanding anything to the contrary in the definition of “Required
Lenders,” or in Section 13.12, the holder of any Term Loans acquired pursuant to
this Section 2.21(b) (other than Debt Fund Affiliates) shall not be entitled to
vote such Term Loans in any “Required Lender” vote or direction pursuant to the
terms of this Agreement or any other Credit Document, and for purposes of any
such vote or direction such Term Loans shall be deemed not to be outstanding (it
being understood that the holder of such Term Loans shall have the right to
consent to votes requiring the consent of “all Lenders” or “all Lenders directly
and adversely affected thereby” pursuant to Section 13.12 or otherwise, or any
other amendment which treats such Lenders differently from other Lenders);

(c)by acquiring a Term Loan hereunder, the Sponsor or such applicable Affiliate
(other than Debt Fund Affiliates) shall be deemed to have (I) waived its right
to receive information prepared by the Administrative Agent or any Lender (or
any advisor, agent or counsel thereof) under or in connection with the Credit
Documents (in each case to the extent not provided to the Credit Parties) and
attend any meeting or conference call with the Administrative Agent or any
Lender (unless any Credit Party has been invited to attend such meeting or
conference call), (II) agreed that it is prohibited from making or bringing any
claim (but not from joining any claim initiated by any other Lender and acting
as a passive participant with respect thereto), in its capacity as a Lender,
against Administrative Agent or any Lender with respect to the duties and
obligations of such Persons under the Credit Documents, and (III) agreed,
without limiting its rights as a Lender described in Section 2.21(b), that it
will have no right whatsoever, in its capacity as a Lender, to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Credit Document;

(d)the Sponsor or such Affiliate (other than Debt Fund Affiliates) identifies
itself as an Affiliate of the Credit Parties prior to the assignment of Term
Loans to it pursuant to the applicable Assignment and Assumption; provided that
this clause (d) shall not apply in the case of an acquisition of Term Loans
through an un-Affiliated intermediary to the extent the Sponsor or such
Affiliate has made any representations and warranties to such intermediary as
are required by such intermediary in connection with its engagement as such
(which may include, to the extent required by such intermediary, a
representation and warranty that it does not possess any material non-public
information about the Credit Parties and their respective securities);

(e)Term Loans acquired by the Sponsor and Affiliates thereof shall be subject to
the voting limitations set forth in Section 13.04(g);

(f)notwithstanding anything in Section 13.12 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on
any matter related to any Credit Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Term Loans
held by Debt Fund Affiliates may not account for more than 49.9% of the Term
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to Section 13.12; and

-62-

--------------------------------------------------------------------------------

 

(g)each assignor and assignee party any relevant assignment under this Section
2.21 shall render customary “big boy” disclaimer letters or any such disclaimers
shall be incorporated into the terms of the Assignment and Assumption.

Section 3.[Reserved].

Section 4.Fees; Reductions of Commitment.

4.01Fees.

(a)The Borrowers agree, jointly and severally, to pay to the Administrative
Agent such fees as may be agreed to in writing from time to time by the
Borrowers and the Administrative Agent.

(b)At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the date that is six (6) months after the Closing Date, the
Borrowers agree, jointly and severally, to pay to the Administrative Agent, for
the ratable account of each Lender with outstanding Initial Term Loans that are
repaid or prepaid (and/or converted) pursuant to such Repricing Transaction
(including, if applicable, each Lender that withholds its consent to a Repricing
Transaction of the type described in clause (2) of the definition thereof and is
replaced as a non-consenting Lender under Section 2.13), a fee in an amount
equal to 1.00% of (x) in the case of a Repricing Transaction of the type
described in clause (1) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) by any Borrower in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction of the type described in clause (2) of the definition thereof, the
aggregate principal amount of all Initial Term Loans outstanding with respect to
the Borrowers on such date that are subject to an effective reduction of the
Applicable Margin pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.

4.02Mandatory Reduction of Commitments.

(a)In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Initial Term Loan Commitment shall terminate in its
entirety on the Closing Date after the funding of all Initial Term Loans on such
date.

(b)In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Amendment (and the Incremental Term Loan Commitment of
each Lender with such a Commitment) shall terminate in its entirety on the
Incremental Term Loan Borrowing Date for such Total Incremental Term Loan
Commitment after the funding of all relevant Incremental Term Loans on such
date.

(c)Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this Section
4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

Section 5.Prepayments; Payments; Taxes.

5.01Voluntary Prepayments.

(a)The Borrowers shall have the right to prepay the Term Loans of any Tranche,
without premium or penalty (other than as provided in Section 4.01(b)), in whole
or in part at any time and from time to time on the following terms and
conditions: (i) Lead Borrower shall give the Administrative Agent at its Notice
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to prepay all of the Term Loans, or in the case of any partial
prepayment, the Tranche of Term Loans to be prepaid, the amount of the Term
Loans to be prepaid, the Types of Term Loans to be repaid, the manner in which
such prepayment shall apply to reduce the Scheduled Repayments and, in the case
of LIBO Rate Term Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice shall be given by Lead Borrower (x) prior to 12:00 Noon (New
York City time) at least one Business Day prior to the date of such prepayment
in the case of Term Loans maintained as Base Rate Term

-63-

--------------------------------------------------------------------------------

 

Loans and (y) prior to 12:00 Noon (New York City time) at least three Business
Days prior to the date of such prepayment in the case of LIBO Rate Term Loans
(or, in the case of clause (x) and (y), such shorter period as the
Administrative Agent shall agree in its sole and absolute discretion), and be
promptly transmitted by the Administrative Agent to each of the Lenders; (ii)
each partial prepayment of Term Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $1,000,000 or such lesser amount as
is acceptable to the Administrative Agent; provided that if any partial
prepayment of LIBO Rate Term Loans made pursuant to any Borrowing shall reduce
the outstanding principal amount of LIBO Rate Term Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount, then if such
Borrowing is a Borrowing of LIBO Rate Term Loans, such Borrowing shall
automatically be converted into a Borrowing of Base Rate Term Loans and any
election of an Interest Period with respect thereto given by Lead Borrower shall
have no force or effect; (iii) each prepayment pursuant to this Section 5.01(a)
in respect of any Term Loans made pursuant to a Borrowing shall be applied pro
rata among such Term Loans; provided that it is understood and agreed that this
clause (iii) may be modified as expressly provided in Section 2.14 in connection
with an Extension Amendment; and (iv) each prepayment of principal of Term Loans
of a given Tranche pursuant to this Section 5.01(a) shall be applied as directed
by Lead Borrower in the applicable notice of prepayment delivered pursuant to
this Section 5.01(a) or, if no such direction is given, in direct order of
maturity. Notwithstanding anything to the contrary contained in this Agreement,
any such notice of prepayment pursuant to this Section 5.01(a) may state that it
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities, the occurrence
of a Change of Control or any similar event), in which case such notice may be
revoked by Lead Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(b)In the event (i) of a refusal by a Lender to consent to proposed changed,
amendments, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) or (ii) any Lender becomes a Defaulting Lender, Lead
Borrower may, upon three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (or such shorter notice as may be
agreed by the Administrative Agent) repay all Term Loans of such Lender,
together with accrued and unpaid interest, Fees and other amounts owing to such
Lender in accordance with, and subject to the requirements of, Section 13.12(b),
so long as, in the case of any repayment pursuant to clause (i) hereof, the
consents, if any, required under Section 13.12(b) in connection with the
repayment pursuant to such clause (i) have been obtained. Each prepayment of any
Term Loan pursuant to this Section 5.01(b) shall reduce the then remaining
Scheduled Repayments of the applicable Tranche of Term Loans on a pro rata basis
(based upon the then remaining unpaid principal amounts of Scheduled Repayments
of the respective Tranche after giving effect to all prior reductions thereto).

5.02Mandatory Repayments.

(a)In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date set forth below (each, a “Scheduled Repayment Date”), the Borrowers
shall be required to repay to the Administrative Agent for the ratable account
of the Lenders (i) on the last Business Day of each March, June, September and
December, commencing with June 2018, an aggregate principal amount of Initial
Term Loans equal to $2,100,000 and (ii) on the Initial Maturity Date for Initial
Term Loans, the aggregate principal amount of all Initial Term Loans that remain
outstanding on such date (each such repayment described in clauses (i) and (ii),
as the same may be reduced as provided in this Agreement, including in Section
2.19, 2.20, 5.01 or 5.02(g), or as a result of the application of prepayments or
otherwise in connection with any Extension as provided in Section 2.14, a
“Scheduled Repayment”).

(b)In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrowers shall be required to make, with respect to each new Tranche (i.e.,
other than Initial Term Loans, which are addressed in the preceding clause (a))
of Term Loans to the extent then outstanding, scheduled amortization payments of
such Tranche of Term Loans to the extent, and on the dates and in the principal
amounts, set forth in the Incremental Term Loan Amendment, Refinancing Term Loan
Amendment or Extension Amendment applicable thereto.

(c)In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which Lead Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 10.04 (other than
Refinancing Term Loans and Refinancing Notes)), an amount equal to 100% of the
Net Debt Proceeds therefrom shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h).

-64-

--------------------------------------------------------------------------------

 

(d)In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which Lead
Borrower or any of its Restricted Subsidiaries receives any Net Sale Proceeds
from any Asset Sale (other than ABL Collateral), an amount equal to the
Applicable Asset Sale/Recovery Event Prepayment Percentage of the Net Sale
Proceeds therefrom shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h); provided, however, with respect to
no more than $22,500,000 in the aggregate of such Net Sale Proceeds received by
Lead Borrower and its Restricted Subsidiaries in any fiscal year of Lead
Borrower, such Net Sale Proceeds shall not be required to be so applied or used
to make mandatory repayments of Term Loans. Notwithstanding the foregoing, Lead
Borrower or such Restricted Subsidiary may apply all or a portion of such Net
Sale Proceeds that would otherwise be required to be applied as a mandatory
repayment hereunder to reinvest in the purchase of assets useful in the business
of Lead Borrower and its Restricted Subsidiaries within 12 months following the
date of receipt of such Net Sale Proceeds (or, if within such 12-month period,
Lead Borrower or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest such Net Sale Proceeds, within 180 days following such
12-month period during which Lead Borrower so committed to such plan of
reinvestment); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by Lead Borrower or such
Restricted Subsidiary of such Net Sale Proceeds, Lead Borrower or such
Restricted Subsidiary has not so used all or a portion of such Net Sale Proceeds
that would otherwise be required to be applied as a mandatory repayment
hereunder, an amount equal to the remaining portion of such Net Sale Proceeds
that would otherwise be required to be applied as a mandatory repayment
hereunder shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h) on the last day of such 12-month (or,
to the extent applicable, 18-month) period.

(e)In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of (i)
the Applicable ECF Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all (x)
voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness incurred
pursuant to Section 10.04(xxvii) that rank pari passu with the Term Loans
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments of revolving loans under the ABL Credit
Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking pari passu with the Lien on the Collateral securing the ABL
Credit Agreement or senior or pari passu with the Lien on the Collateral
securing the Indebtedness hereunder, in each case, to the extent accompanied by
a permanent reduction in commitments therefor and not financed with the
incurrence of other long-term Indebtedness (other than Indebtedness under the
ABL Credit Agreement), during such Excess Cash Flow Payment Period shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h).

(f)In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which Lead
Borrower or any of its Restricted Subsidiaries receives any Net Insurance
Proceeds from any Recovery Event (other than in respect of ABL Collateral), an
amount equal to the Applicable Asset Sale/Recovery Event Prepayment Percentage
of the Net Insurance Proceeds from such Recovery Event shall be applied as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h); provided, however, with respect to no more than $22,500,000 in the
aggregate of such Net Insurance Proceeds received by Lead Borrower and its
Restricted Subsidiaries in any fiscal year of Lead Borrower, such Net Insurance
Proceeds shall not give rise to a mandatory repayment. Notwithstanding the
foregoing, Lead Borrower may apply such Net Insurance Proceeds that would
otherwise be required to be applied as a mandatory repayment hereunder to
reinvest in the purchase of assets useful in the business of Lead Borrower and
its Restricted Subsidiaries within 12 months following the date of receipt of
such proceeds (or, if within such 12-month period, Lead Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Sale Proceeds, within 18 months following the date of receipt of such
proceeds); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by Lead Borrower or any of its
Restricted Subsidiaries of such Net Insurance Proceeds, Lead Borrower or any of
its Restricted Subsidiaries have not so used all or a portion of such Net
Insurance Proceeds that would otherwise be required to be applied as a mandatory
repayment hereunder, an amount equal to the remaining portion of such Net
Insurance Proceeds that would otherwise be required to be applied as a mandatory
repayment hereunder shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h) on the last day of such 12-month
(or, to the extent applicable, 18-month) period, as the case may be.

-65-

--------------------------------------------------------------------------------

 

(g)Each amount required to be applied pursuant to Sections 5.02(d), (e) and (f)
in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes (or any Permitted Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) requires any mandatory
prepayment or repurchase from any Net Sale Proceeds or Net Insurance Proceeds
that would otherwise be required to be applied to prepay Term Loans in
accordance with clause (d) or (f) above, up to a pro rata portion (based on the
aggregate principal amount of Term Loans and such pari passu secured
Indebtedness then outstanding) of such Net Sale Proceeds or Net Insurance
Proceeds that would otherwise be required to prepay Term Loans in accordance
with clause (d) or (f) above may be applied to prepay or repurchase such pari
passu secured Indebtedness in lieu of prepaying Term Loans as provided above.
Prepayments pursuant to Section 5.02(c) shall be applied to the Tranche or
Tranches of Term Loans selected by Lead Borrower. Except as otherwise provided
below, all repayments of outstanding Term Loans of a given Tranche pursuant to
Sections 5.02(c), (d), (e) and (f) (and applied pursuant to this clause (g))
shall be applied to reduce the Scheduled Repayments of the applicable Tranche in
direct order of maturity of such Scheduled Repayments.

(h)With respect to each repayment of Term Loans required by this Section 5.02,
Lead Borrower may (subject to the priority payment requirements of Section
5.02(g)) designate the Types of Term Loans of the applicable Tranche which are
to be repaid and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings of the applicable Tranche pursuant to which such LIBO Rate Term Loans
were made; provided that: (i) repayments of LIBO Rate Term Loans pursuant to
this Section 5.02 may only be made on the last day of an Interest Period
applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and (ii)
each repayment of any Term Loans made pursuant to a Borrowing shall be applied
pro rata among such Term Loans. In the absence of a designation by Lead Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its sole discretion.

(i)In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Term Loans of any Tranche of Term Loans shall be repaid in
full on the Maturity Date for such Tranche of Term Loans.

(j)Notwithstanding any other provisions of this Section 5.02, (i) to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law, rule or regulation or applicable organizational documents
of such Foreign Subsidiary from being repatriated to the United States, the
portion of such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.02 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law, rule or
regulation or applicable organizational documents of such Foreign Subsidiary
will not permit repatriation to the United States (the Borrowers hereby agreeing
to use all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash sources of Lead Borrower and its Restricted Subsidiaries to
make the relevant prepayment), and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Sale Proceeds, Net Insurance Proceeds
or Excess Cash Flow is permitted under the applicable local law, rule or
regulation or applicable organizational documents of such Foreign Subsidiary,
such repatriation will be immediately effected and such repatriated Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly (and in
any event not later than two Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of the Term
Loans pursuant to this Section 5.02 or (ii) to the extent that Lead Borrower has
reasonably determined in good faith that repatriation of any of or all the Net
Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of any Foreign
Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess Cash Flow
would have material adverse tax cost consequences, such Net Sale Proceeds, Net
Insurance Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary.

-66-

--------------------------------------------------------------------------------

 

(k)The Borrowers shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to Section
5.02(d), (e) or (f) at least three Business Days prior to the date of such
repayment. Each such notice shall specify the date of such repayment and provide
the amount of such repayment. The Administrative Agent will promptly notify the
Lenders of the contents of Lead Borrower’s repayment notice and of such Lender’s
pro rata share of any repayment. Each Lender may reject all or a portion of its
pro rata share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Section 5.02(d), (e) or
(f) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and Lead Borrower no later than 5:00 P.M. (New York City
time) on the Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled. Any Declined Proceeds, to the extent retained by Lead
Borrower following compliance with any provisions of the Second Lien Credit
Agreement requiring prepayments or offers to prepay with Declined Proceeds, are
referred to herein as “Retained Declined Proceeds”.

5.03Method and Place of Payment. All payments under this Agreement and under any
Note shall be made (i) to the Administrative Agent at its Notice Office for the
account of the Lender or Lenders entitled thereto, or, except as otherwise
specifically provided herein, directly to such Lender or Lenders, in each case
not later than 2:00 p.m. (New York City time) on the date when due (or, in
connection with any prepayment of all outstanding Term Loans, such later time on
the specified prepayment date as the Administrative Agent may agree), (ii) in
U.S. Dollars in immediately available funds and (iii) free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Any payment received after such time on such date referred to in the
first sentence of this Section 5.03 shall, at the option of the Administrative
Agent, be deemed to have been received on the next Business Day. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension. Unless
the Administrative Agent shall have received notice from Lead Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

5.04Net Payments.

(a)All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party. The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 Business Days of written request therefor, for the amount
of any Indemnified Taxes (including any Indemnified Taxes imposed on amounts
payable

-67-

--------------------------------------------------------------------------------

 

under this Section 5.04) payable or paid by the Administrative Agent or such
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(b)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by Lead Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by Lead Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduced rate of, withholding Tax. In addition, each Lender
shall deliver to Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by Lead Borrower or the Administrative Agent, such
other documentation prescribed by applicable law or reasonably requested by Lead
Borrower or the Administrative Agent as will enable Lead Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.04(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to Lead Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Lead Borrower or the Administrative
Agent) or promptly notify Lead Borrower and the Administrative Agent in writing
of its inability to do so.

(c)Without limiting the generality of the foregoing: (x) Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall deliver to Lead Borrower and the Administrative Agent on or prior to
the Closing Date or, in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to Section 2.13 or 13.04(b) (unless
the relevant Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party or Form W-8ECI (or successor form), or (ii) in the case of a
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate substantially in the form of Exhibit C (any such certificate, a
“U.S. Tax Compliance Certificate”) and two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (or successor form) or W-8BEN-E
(or successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from U.S. withholding tax with respect to payments of
interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-8IMY, and/or any other required information (or
successor or other applicable form) from each beneficial owner that would be
required under this Section 5.04(c) if such beneficial owner were a Lender
(provided that, if the Lender is a partnership for U.S. federal income Tax
purposes (and not a participating Lender), and one or more beneficial owners are
claiming the portfolio interest exemption, the U.S. Tax Compliance Certificate
may be provided by such Lender on behalf of such beneficial owners); (y) Each
Lender that is a United States person, as defined in Section 7701(a)(30) of the
Code, shall deliver to Lead Borrower and the Administrative Agent, at the times
specified in Section 5.04(b), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States backup withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by Lead Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Lead Borrower or the
Administrative Agent as may be necessary for Lead Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine,
if necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.04(c)(z), “FATCA” shall include any amendment made to
FATCA after the Closing Date.

-68-

--------------------------------------------------------------------------------

 

Each Lender authorizes the Administrative Agent to deliver to Lead Borrower and
to any successor Administrative Agent any documentation provided by the Lender
to the Administrative Agent pursuant to Section 5.04(b) or this Section
5.04(c).  Notwithstanding any other provision of this Section 5.04, a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(d)If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to Section
5.04(a), it shall pay to the relevant Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under Section 5.04(a) with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses, including any Taxes, of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the relevant Credit Party, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
5.04(d), in no event will the Administrative Agent or any Lender be required to
pay any amount to any Credit Party pursuant to this Section 5.04(d) to the
extent such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than such party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid.
Nothing in this Section 5.04(d) shall be construed to obligate the
Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.

Section 6.Conditions Precedent to Credit Events on the Closing Date. The
obligation of each Lender to make Term Loans on the Closing Date, is subject at
the time of the making of such Term Loans to the satisfaction or waiver of the
following conditions:

6.01First Lien Term Loan Credit Agreement. On or prior to the Closing Date,
Holdings, Lead Borrower and the other Borrowers shall have executed and
delivered to the Administrative Agent a counterpart of this Agreement.

6.02[Reserved].

6.03Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent from each of (i) Willkie Farr & Gallagher LLP,
special counsel to the Credit Parties, (ii) Foulston Siefkin LLP, Kansas counsel
to the Credit Parties, (iii) Parker, Hudson, Rainer & Dobbs LLP, Georgia counsel
to the Credit Parties.

6.04Corporate Documents; Proceedings, etc.

(a)On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by the
Secretary or Assistant Secretary of such Credit Party, and attested to by a
Responsible Officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in customary
form.

(b)The Administrative Agent shall have received good standing certificates and
bring-down letters or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested.

6.05Acquisition; Refinancing.

-69-

--------------------------------------------------------------------------------

 

(a)The Acquisition shall be consummated substantially concurrently with the
initial funding of the Initial Term Loans in accordance in all material respects
with the Acquisition Agreement without waivers or amendments thereof that are
materially adverse, when taken as a whole, to the interests of the Agents and
their Affiliates that are Lenders on the Closing Date unless consented to by the
Agents (such consent not to be unreasonably withheld, delayed or conditioned);
it being understood that (w) no reduction in the purchase price shall be deemed
to be materially adverse to the interests of the Agents and their Affiliates
that are Lenders on the Closing Date if such reduction is applied pro rata to
reduce the Term Loan Commitment and/or the term loans to be incurred under the
Second Lien Credit Agreement on the Closing Date, (x) no increase in the
purchase price shall be deemed to be materially adverse to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date if such
increase is funded solely by equity investments (in the form of (x) common
equity, (y) equity on terms substantially consistent with the Sponsor’s existing
equity investment in any Parent Company of Holdings (as such terms may be
amended or modified in a manner that is not (when taken as a whole) materially
adverse to the interests of the Agents and their Affiliates that are Lenders on
the Closing Date) or (z) other equity on terms reasonably satisfactory to the
Agents), (y) no modification to the purchase price as a result of any purchase
price adjustment or working capital adjustment expressly contemplated by the
Acquisition Agreement as of February 3, 2018 shall constitute a reduction or
increase in the purchase price and (z) the Agents shall be deemed to have
consented to any waiver or amendment of the Acquisition Agreement if it shall
have not affirmatively objected to any such waiver or amendment within three
Business Days of receipt of written notice of such waiver or amendment.

(b)The Company and its Subsidiaries shall have satisfied and discharged, or
substantially concurrently with the funding of the Initial Term Loans will
satisfy and discharge (with all liens and guarantees terminated) all
Indebtedness to be satisfied and discharged in connection with the Closing Date
Refinancing.

6.06[Reserved].

6.07Intercreditor Agreements. On the Closing Date, each Credit Party shall have
executed and delivered an acknowledgment to each of the ABL Intercreditor
Agreement and the First Lien/Second Lien Intercreditor Agreement.

6.08[Reserved].

6.09Security Agreement. On the Closing Date, each Credit Party shall have
executed and delivered the First Lien Security Agreement substantially in the
form of Exhibit G (as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time, the “Security Agreement”)
covering all of such Credit Party’s present and future Collateral referred to
therein, and shall have delivered to the Collateral Agent:

(i)proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC and filings with the United States Patent and Trademark
Office and United States Copyright Office or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Security Agreement;

(ii)all of the Pledged Collateral, if any, referred to in the Security Agreement
and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Pledged Collateral constituting
certificated securities;

(iii)certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrowers or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in the Perfection
Certificate, together with copies of such financing statements; and

(iv)an executed Perfection Certificate;

provided that to the extent any Collateral is not able to be provided and/or
perfected on the Closing Date after the use by Holdings, the Borrowers and the
Subsidiary Guarantors of commercially reasonable efforts without undue burden or
expense, the provisions of this Section 6.09 shall be deemed to have been
satisfied and the Credit Parties

-70-

--------------------------------------------------------------------------------

 

shall be required to provide such Collateral in accordance with the provisions
set forth in Section 9.13 if, and only if, each Credit Party shall have executed
and delivered the Security Agreement and the Collateral Agent shall have a
perfected security interest in all Collateral of the type for which perfection
may be accomplished by filing a UCC financing statement or possession of
certificated securities of Wholly-Owned Domestic Subsidiaries (to the extent
required by the Security Agreement) that, in the case of any such certificated
securities with respect to any Equity Interests of the HTA Targets or their
respective Subsidiaries, have been received from the Sellers (as defined in the
Acquisition Agreement) or the agent in respect of any Indebtedness of the HTA
Targets or their respective Subsidiaries that is subject to the Closing Date
Refinancing, it being understood that the requirements of Section 6.09(ii) shall
not apply to any certificated securities that were previously delivered to Bank
of America, in its capacity as the agent in respect of Indebtedness of Lead
Borrower and its Subsidiaries (prior to giving effect to the Acquisition) that
is subject to the Closing Date Refinancing.

6.10Guaranty Agreement. On the Closing Date, each Guarantor shall have executed
and delivered the First Lien Guaranty Agreement substantially in the form of
Exhibit H (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Guaranty Agreement”).

6.11Financial Statements; Pro Forma Balance Sheets; Projections. On or prior to
the Closing Date, the Agents and their Affiliates that are Lenders on the
Closing Date shall have received (a) (i) the audited consolidated balance sheet
of the HTA Targets and their respective Subsidiaries for each of the three most
recent years ending at least 90 days prior to the Closing Date and the related
audited consolidated statements of income, retained earnings, stockholders’
equity and changes in financial position of the HTA Targets and their respective
Subsidiaries and (ii) the audited consolidated balance sheet of Lead Borrower
and its Subsidiaries (prior to giving effect to the Acquisition) for each of the
three most recent years ending at least 90 days prior to the Closing Date and
the related audited consolidated statements of income, retained earnings,
stockholders’ equity and changes in financial position of Lead Borrower and its
Subsidiaries (prior to giving effect to the Acquisition) (collectively, the
“Audited Financial Statements”), (b) (i) the unaudited consolidated balance
sheet of the HTA Targets and their respective Subsidiaries for each fiscal
quarter ending after the date of the most recent balance sheet delivered
pursuant to clause (a)(i) and at least 45 days prior to the Closing Date (or, in
the case of any fiscal quarter that is the fourth fiscal quarter of the fiscal
year of the HTA Target and their respective Subsidiaries, at least 90 days prior
to the Closing Date) and (ii) the unaudited consolidated balance sheet of Lead
Borrower and its Subsidiaries (prior to giving effect to the Acquisition) for
each fiscal quarter ending after the date of the most recent balance sheet
delivered pursuant to clause (a)(ii) and at least 45 days prior to the Closing
Date (or, in the case of any fiscal quarter that is the fourth fiscal quarter of
the fiscal year of Lead Borrower and its Subsidiaries (prior to giving effect to
the Acquisition), at least 90 days prior to the Closing Date) (the date of the
last such applicable fiscal year or fiscal quarter, as applicable, the
“Financial Statements Date”) and the related unaudited consolidated statements
of income, retained earnings, stockholders’ equity and changes in financial
position of Lead Borrower and its Subsidiaries (prior to giving effect to the
Acquisition) for the portion of the fiscal year then ended (the “Unaudited
Financial Statements”), (c) a pro forma consolidated balance sheet for the
Borrower prepared as of the Financial Statements Date and a pro forma statement
of comprehensive income for the four quarter period ending on the Financial
Statements Date, prepared so as to give effect to the Transaction as if the
Transaction had occurred on such date (in the case of such balance sheet) or as
if the Transaction had occurred at the beginning of such period (in the case of
such statement of operations), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, or include adjustments for
purchase accounting, and (d) forecasts of the financial performance of Holdings
and its restricted subsidiaries on a quarterly basis for the 2018 fiscal year
and an annual basis thereafter through the fiscal year ending in 2024. The
financial statements referred to in clauses (a) and (b) shall be prepared in
accordance with U.S. GAAP subject in the case of the Unaudited Financial
Statements to changes resulting from audit and normal year-end audit adjustments
and to the absence of certain footnotes.

6.12Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of Lead Borrower substantially in
the form of Exhibit I.

6.13Fees, etc. On the Closing Date, the Borrowers shall have paid to the Agents
and their Affiliates that are Lenders on the Closing Date all costs, fees and
expenses (including, without limitation, legal fees and expenses) to the extent
invoiced at least three Business Days prior the Closing Date and other
compensation payable to the Agents or such Lender on the Closing Date that have
been separately agreed and are payable in respect of the Transaction to the
extent then due.

-71-

--------------------------------------------------------------------------------

 

6.14Representations and Warranties. The Acquisition Agreement Representations
shall be true and correct to the extent required by the definition thereof and
the Specified Representations shall be true and correct in all material respects
on the Closing Date (in each case, any representation or warranty that is
qualified as to “materiality or similar language” shall be true and correct in
all respects on the Closing Date); provided that any “Material Adverse Effect”
or similar qualifier in any such Specified Representation as it relates to the
HTA Targets and their Subsidiaries shall, for purposes of this Section 6.14, be
deemed to refer to “Closing Date Material Adverse Effect.”

6.15Patriot Act. The Agents shall have received from the Credit Parties, at
least three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing by the Agents at least 10
Business Days prior to the Closing Date.

6.16Notice of Borrowing. Prior to the making of the Initial Term Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.

6.17Officer’s Certificate. On the Closing Date, Lead Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
Lead Borrower certifying as to the satisfaction of the conditions in Section
6.05(a), Section 6.14 and Section 6.18.

6.18Material Adverse Effect. Since February 3, 2018, there shall not have
occurred any change, event or development that, individually or in the
aggregate, has had and continues to have or is reasonably expected to have a
Closing Date Material Adverse Effect.

Section 7.Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Term Loans after the Closing Date shall be
subject to the satisfaction or waiver of the conditions set forth in Section
2.15 or Section 2.18, as applicable.

Section 8.Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans, the Borrowers
(and, solely with respect to Sections 8.01, 8.02, 8.03, 8.04 and 8.16 with
respect to itself, Holdings), makes the following representations and warranties
(limited, on the Closing Date, to the Specified Representations), in each case
after giving effect to the Transaction.

8.01Organizational Status. Each of Holdings, Lead Borrower and each of the
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization, (ii) has the requisite corporate, partnership, limited liability
company, unlimited liability company or other applicable business entity power
and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

8.02Power and Authority; Enforceability. Each Credit Party has the corporate,
partnership, limited liability company, unlimited liability company or other
applicable business entity power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership, limited
liability company, unlimited liability company or other applicable business
entity action, as the case may be, to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

-72-

--------------------------------------------------------------------------------

 

8.03No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
Requirement of Law, (ii) will conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound or to
which it may be subject (in the case of the preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict, in
each case, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party.

8.04Approvals. Except to the extent the failure to obtain or make the same would
not reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

8.05Financial Statements; Financial Condition; Projections.

(a)(i) The balance sheets included in the Audited Financial Statements as of the
fiscal year ended December 31, 2016 and the related consolidated statements of
income, cash flows and retained earnings included in the Audited Financial
Statements for the fiscal year ended December 31, 2016, present fairly in all
material respects the consolidated financial position of (x) the HTA Targets and
their respective Subsidiaries, with respect to such Audited Financial Statements
of the HTA Targets, and (y) Lead Borrower and its Subsidiaries (prior to giving
effect to the Acquisition) with respect to such Audited Financial Statements of
Lead Borrower, in each case, at the dates of such balance sheets and the
consolidated results of the operations of the HTA Targets or Lead Borrower, as
applicable, for the periods covered thereby. All of the foregoing historical
financial statements have been audited by independent certified public
accountants of recognized national standing and prepared in accordance with U.S.
GAAP consistently applied.

(ii)[Reserved].

(iii)The pro forma consolidated balance sheet of Lead Borrower furnished to the
Lenders pursuant to clause (c) of Section 6.11 has been prepared as of September
30, 2017 as if the Transaction and the financing therefor had occurred on such
date. The pro forma consolidated income statement of Lead Borrower furnished to
the Lenders pursuant to clause (c) of Section 6.11 has been prepared for the
four fiscal quarters ended September 30, 2017, as if the Transaction and the
financing therefor had occurred on the first day of such four-quarter period.

(b)On the Closing Date, Lead Borrower and its Subsidiaries, on a consolidated
basis, are Solvent after giving effect to the consummation of the Transaction.

(c)The Projections have been prepared in good faith and are based on assumptions
that were believed by Lead Borrower to be reasonable at the time delivered to
the Administrative Agent (it being understood and agreed that the Projections
are not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Restricted Subsidiaries, no assurance can be given that
any particular Projections will be realized and that actual results during the
period or periods covered by the Projections may differ from projected results,
and such differences may be material).

(d)Since the Closing Date there has been no change, event or occurrence that
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

-73-

--------------------------------------------------------------------------------

 

8.06Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Borrower, threatened (i) with respect to the Transaction or any
Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.

8.07True and Complete Disclosure. All written information (other than
information consisting of statements, estimates, forecasts and Projections, as
to which no representation, warranty or covenant is made (except with respect to
Projections to the extent set forth in Section 8.05(c) above) that has been or
will be made available to the Administrative Agent or any Lender by any Credit
Party or any representative of a Credit Party at its direction and on its behalf
in connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.

8.08Use of Proceeds; Margin Regulations.

(a)All proceeds of the Term Loans incurred on the Closing Date will be used by
the Borrowers to finance, in part, the Transaction and pay Transaction Costs
and, to the extent of any excess, for working capital or for any purpose not
prohibited under this Agreement.

(b)All proceeds of Incremental Term Loans will be used for the purpose set forth
in Section 2.15(a).

(c)No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

(d)The Borrowers will not request any Borrowing, and the Borrowers shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to Lead Borrower
and its Subsidiaries or, to the knowledge of the Borrowers, any other party
hereto.

8.09Tax Returns and Payments. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) Lead Borrower and each of its
Restricted Subsidiaries has timely filed or caused to be timely filed with the
appropriate taxing authority all Tax returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, Lead Borrower and/or any of its Restricted
Subsidiaries, (ii) the Returns accurately reflect in all material respects all
liability for Taxes of Lead Borrower and its Restricted Subsidiaries for the
periods covered thereby, and (iii) Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of Lead Borrower and its Restricted
Subsidiaries in accordance with U.S. GAAP. There is no action, suit, proceeding,
audit or claim now pending and, to the knowledge of the Borrowers, there is no
action, suit, proceeding, audit, claim threatened in writing by any authority or
ongoing investigation by any authority, in each case, regarding any Taxes
relating to Lead Borrower or any of its Restricted Subsidiaries that is
reasonably likely to be adversely determined, and, if adversely determined,
would be reasonably be expected to result in a Material Adverse Effect.

8.10ERISA.

(a)No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a

-74-

--------------------------------------------------------------------------------

 

Material Adverse Effect, each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter.

(b)There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c)If each of Lead Borrower, each Restricted Subsidiary of Lead Borrower and
each ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.

(d)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrowers,
any Restricted Subsidiary of Lead Borrower or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(e)Lead Borrower, any Restricted Subsidiary of Lead Borrower and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f)Except as would not reasonably be expected to have a Material Adverse Effect:
(i) each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities; (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made; and
(iii) neither Lead Borrower nor any of its Restricted Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan.

(g)The Borrowers are not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

8.11The Security Documents.

(a)The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Security Agreement), and upon (i) the timely and
proper filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured party, in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) the receipt by the Collateral Agent of
all Instruments, Chattel Paper and certificated pledged Equity Interests that
constitute “securities” governed by Article 8 of the New York UCC, in each case
constituting Collateral in suitable form for transfer by delivery or accompanied
by instruments of transfer or assignment duly executed in blank, (iii)
sufficient identification of commercial tort claims (as applicable), (iv)
execution of a control agreement establishing the Collateral Agent’s “control”
(within the meaning of the New York UCC) with respect to any deposit account,
(v) the recordation of the Patent Security Agreement, if applicable, and the
Trademark Security Agreement, if applicable, in the respective form attached to
the Security Agreement, in each case in the United States Patent and Trademark
Office and (vi) the recordation of the Copyright Security Agreement, if
applicable, in the form attached to the Security Agreement with the United
States Copyright Office, the Collateral Agent, for the benefit of the Secured
Creditors, has (to the extent provided in the Security Agreement) a fully
perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

-75-

--------------------------------------------------------------------------------

 

(b)Upon delivery in accordance with Section 9.12, each Mortgage will create, as
security for the obligations purported to be secured thereby, a valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law) and, upon
recordation in the appropriate recording office, perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except as may exist pursuant to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Liens related thereto).

8.12Properties. All Real Property owned by any Credit Party as of the Closing
Date, and the nature of the interest therein, is correctly set forth in Schedule
8.12, which Schedule 8.12 also indicates each property that constitutes a
Material Real Property as of the Closing Date. Each of Lead Borrower and each of
its Restricted Subsidiaries has good and marketable title or valid leasehold
interest in the case of Real Property, and good and valid title in the case of
tangible personal property, to all material tangible properties owned by it,
including all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens.

8.13Capitalization. All outstanding shares of capital stock of the Borrowers
have been duly and validly issued and are fully paid and non-assessable (other
than any assessment on the shareholders of the Borrowers that may be imposed as
a matter of law) and are owned by (i) Holdings, with respect to the shares of
Lead Borrower and (ii) a Credit Party, with respect to the shares of any other
Borrower. No Borrower has outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock.

8.14Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, Lead Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

8.15Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a)Each of Lead Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect. The
Borrowers will not directly (or knowingly indirectly) use the proceeds of the
Initial Term Loans to violate or result in a violation of any such applicable
statutes, regulations, orders or restrictions referred to in the immediately
preceding sentence.

(b)The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrowers, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) any Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any Borrower, any agent of any Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or the Transaction will violate any Anti-Corruption Law or applicable
Sanctions.

-76-

--------------------------------------------------------------------------------

 

8.16Investment Company Act. None of Holdings, Lead Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17[Reserved].

8.18Environmental Matters. Except for any matters that, either individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect:

(a)Lead Borrower and each of its Restricted Subsidiaries are in compliance with
all applicable Environmental Laws and the requirements of any permits issued
under such Environmental Laws. To the knowledge of any Credit Party, there are
no pending or threatened Environmental Claims against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property currently or formerly owned,
leased or operated by Lead Borrower or any of its Restricted Subsidiaries. There
are no facts, circumstances, conditions or occurrences with respect to the
business or operations of Lead Borrower or any of its Restricted Subsidiaries,
or to the knowledge of any Credit Party, any Real Property currently or formerly
owned, leased or operated by Lead Borrower or any of its Restricted Subsidiaries
that would be reasonably expected (i) to form the basis of an Environmental
Claim against Lead Borrower or any of its Restricted Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by Lead Borrower or any of its
Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by Lead Borrower or
any of its Restricted Subsidiaries under any applicable Environmental Law.

(b)To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

8.19Labor Relations. Except as set forth in Schedule 8.19 or except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Borrowers, threatened against Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of the Borrowers, there are no questions
concerning union representation with respect to Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Borrowers, no wage and hour department investigation has been made of
Lead Borrower or any of its Restricted Subsidiaries.

8.20Intellectual Property. Each of Lead Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) (collectively, “Intellectual Property”), necessary for the present
conduct of its business, without any known conflict with the Intellectual
Property rights of others, except for such failures to own or have the right to
use and/or conflicts as have not had, and would not reasonably be expected to
have, a Material Adverse Effect.

-77-

--------------------------------------------------------------------------------

 

8.21EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

Section 9.Affirmative Covenants. Lead Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
until the Term Loans (in each case together with interest thereon), Fees and all
other Obligations (other than any indemnification obligations arising hereunder
which are not then due and payable and obligations in respect of Designated
Interest Rate Protection Agreements or Designated Treasury Services Agreements)
incurred hereunder and thereunder, are paid in full and all Commitments have
terminated:

9.01Information Covenants. Lead Borrower will furnish to the Administrative
Agent for distribution to each Lender, including each Lender’s Public-Siders
except as otherwise provided below:

(a)Quarterly Financial Statements. Within 45 days (or 60 days in the case of the
first three fiscal quarters ending after the Closing Date for which delivery is
required hereunder) after the close of each of the first three quarterly
accounting periods in each fiscal year of Lead Borrower, in each case, ending
after the Closing Date, (i) the consolidated balance sheet of Lead Borrower and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of Lead Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of Lead
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.

(b)Annual Financial Statements. Within 90 days (or 120 days for each of (i) the
fiscal year ending December 31, 2017 (or, in the case of the 2017 HTA Targets
Financial Statements, 150 days) and (ii) the first fiscal year ending after the
Closing Date) after the close of each fiscal year of Lead Borrower, (x) the
consolidated balance sheet of Lead Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified, in the case of
consolidated financial statements, by Ernst & Young LLP or other independent
certified public accountants of recognized national standing, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except for qualifications for a change
in accounting principles with which such accountants concur and which shall have
been disclosed in the notes to the financial statements or other than as a
result of, or with respect to, an upcoming maturity date under this Agreement,
the ABL Credit Agreement or the Second Lien Credit Agreement occurring within
one year from the time such opinion is delivered or any potential inability to
satisfy any financial maintenance covenant in the ABL Credit Agreement on a
future date or in a future period)) to the effect such statements fairly present
in all material respects in accordance with U.S. GAAP the financial condition of
Lead Borrower and its Subsidiaries as of the date indicated and the results of
their operations for the periods indicated, and (y) management’s discussion and
analysis of the important operational and financial developments during such
fiscal year.

It is understood and agreed that with respect to the fiscal year ending December
31, 2017, the annual financial statements required to be furnished pursuant to
the immediately preceding paragraph shall be limited to (i) the audited
consolidated balance sheet of the Lead Borrower and its Subsidiaries (prior to
giving effect to the Acquisition) as of the end of such fiscal year and the
related audited consolidated statements of income and retained earnings and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year (the “2017 ATS Financial Statements”), along with
the certifications and management’s discussion and analysis set forth above and
(ii) the audited consolidated balance sheet of the HTA Targets and their
respective Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of income, retained earnings and stockholders’
equity and changes in financial position in such fiscal year setting forth
comparative figures for the preceding fiscal year (the “2017 HTA Targets
Financial Statements”) (for the avoidance of doubt, in the case of this clause
(ii), without any certifications or management’s discussion and analysis).

-78-

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, the obligations referred to in Sections
9.01(a) and 9.01(b) above may be satisfied with respect to financial information
of Lead Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) Lead Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of
such report with the SEC shall constitute delivery under this Section 9.01);
provided that with respect to each of the preceding clauses (A) and (B), (1) to
the extent such information relates to a parent of Lead Borrower, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by, or Lead Borrower shall separately deliver within
the applicable time periods set forth in Sections 9.01(a) and 9.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to Lead Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under
Section 9.01(a) (it being understood that such information may be audited at the
option of Lead Borrower), such materials are accompanied by a report and opinion
of independent certified public accountants of recognized national standing or
another accounting firm reasonably acceptable to the Administrative Agent, which
report and opinion (a) will be prepared in accordance with generally accepted
auditing standards and (b) will be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than as a result of, or with respect to, an upcoming
maturity date under this Agreement, the ABL Credit Agreement or the Second Lien
Credit Agreement occurring within one year from the time such opinion is
delivered or any potential inability to satisfy any financial maintenance
covenant in the ABL Credit Agreement on a future date or in a future period).

(d)Forecasts. Within 90 days (or 120 days for the first fiscal year ending after
the Closing Date) after the close of each fiscal year of Lead Borrower, in each
case, ending after the Closing Date, a reasonably detailed annual forecast
(including projected statements of income, sources and uses of cash and balance
sheets for Lead Borrower and its Subsidiaries on a consolidated basis), prepared
on a quarter-by-quarter basis for such fiscal year and including a discussion of
the principal assumptions upon which such forecast is based (it being agreed
that such annual forecasts shall not be provided to Public-Siders).

(e)Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of Lead Borrower
substantially in the form of Exhibit J, certifying on behalf of Lead Borrower
that, to such Responsible Officer’s knowledge, no Default or Event of Default
has occurred and is continuing or, if any Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) if delivered with the financial statements required by
Section 9.01(b) for any fiscal year ending on or after December 31, 2019, set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the applicable Excess Cash Flow
Payment Period, and (ii) certify that there have been no changes to Schedules
1(a), 2(b), 5, 7(a), 7(b), 7(c), 8 and 9 of the Perfection Certificate, in each
case since the Closing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 9.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (ii), only to the extent such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents).

(f)Notice of Default, Litigation and Material Adverse Effect. Promptly after any
Responsible Officer of any Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or
any default or event of default under (A) the Second Lien Credit Agreement or
any refinancing thereof, (B) Refinancing Notes, Permitted Pari Passu Notes,
Permitted Junior Debt or other Indebtedness constituting debt for borrowed
money, in each case of this clause (B), with a principal amount in excess of the
Threshold Amount or (C) the ABL Credit Agreement, (ii) any litigation, or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

-79-

--------------------------------------------------------------------------------

 

(g)Other Reports and Filings. Promptly after the sending, filing, receipt or
delivery thereof, as applicable, copies of (i) all financial information, proxy
materials and reports, if any, which Holdings or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) and (ii) material notices received from, or reports or other
information or material notices furnished to, holders of Indebtedness under, (A)
the Second Lien Credit Agreement or any refinancing thereof, (B) Refinancing
Notes, Permitted Pari Passu Notes, Permitted Junior Debt or other Indebtedness
constituting debt for borrowed money, in each case of this clause (B), with a
principal amount in excess of the Threshold Amount or (C) the ABL Credit
Agreement (including, for the avoidance of doubt, any notices relating to an
actual or purported default or event of default thereunder and any notices to
the extent the action or occurrence described therein would reasonably be
expected to be materially adverse to the interests of the Lenders, but excluding
any administrative notices or regular reporting requirements thereunder).

(h)Environmental Matters. Promptly after any Responsible Officer of Lead
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i)any pending or threatened Environmental Claim against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
Lead Borrower or any of its Restricted Subsidiaries;

(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by Lead Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by Lead Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against Lead Borrower or
any of its Restricted Subsidiaries or any such Real Property;

(iii)any condition or occurrence on any Real Property owned, leased or operated
by Lead Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Lead Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and

(iv)the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Lead Borrower or any of its Restricted Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by Lead Borrower or any of its Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
Lead Borrower or any of its Restricted Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify Lead Borrower or any of
its Restricted Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Lead
Borrower’s or such Subsidiary’s response thereto.

(i)Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(j)Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

-80-

--------------------------------------------------------------------------------

 

(l)Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Lead Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request. Notwithstanding the foregoing,
neither Lead Borrower nor any of its Restricted Subsidiaries will be required to
provide any information pursuant to this clause to the extent that the provision
thereof would violate any law, rule or regulation or result in the breach of any
binding contractual obligation or the loss of any professional privilege;
provided that in the event that Lead Borrower or any of its Restricted
Subsidiaries does not provide information that otherwise would be required to be
provided hereunder in reliance on such exception, Lead Borrower shall use
commercially reasonable efforts to provide notice to the Administrative Agent
promptly upon obtaining knowledge that such information is being withheld (but
solely if providing such notice would not violate such law, rule or regulation
or result in the breach of such binding contractual obligation or the loss of
such professional privilege).

Documents required to be delivered pursuant to this Section 9.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Lead Borrower posts such documents, or
provides a link thereto on Lead Borrower’s website on the Internet; or (ii) on
which such documents are posted on Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon request
to Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) Lead Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Lead Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Lead Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Lead Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or its their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Public Side Information, they shall be
treated as set forth in Section 13.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Each Borrower represents and warrants that it, Holdings or any other direct or
indirect Parent Company and any Subsidiary, in each case, if any, either (i) has
no registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrowers hereby (i) authorizes the Administrative Agent to make financial
statements and other information provided pursuant to clauses (a) and (b) above,
along with the Credit Documents and the list of Disqualified Lenders, available
to Public-Siders and (ii) agrees that at the time the Section 9.01 Financials
are provided hereunder, they shall already have been, or shall substantially
concurrently be, made available to holders of its securities. The Borrowers will
not request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do

-81-

--------------------------------------------------------------------------------

 

not constitute material non-public information within the meaning of the federal
securities laws or that the Borrowers have no outstanding publicly traded
securities, including 144A securities (it being understood that the Borrowers
shall have no obligation to request that any material be posted to
Public-Siders). Notwithstanding anything herein to the contrary, in no event
shall Lead Borrower request that the Administrative Agent make available to
Public-Siders budgets or any certificates, reports or calculations with respect
to the Borrowers’ compliance with the covenants contained herein.

9.02Books, Records and Inspections; Conference Calls.

(a)Lead Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with U.S. GAAP shall be made of all
dealings and transactions in relation to its business and activities. Lead
Borrower will, and will cause each of its Restricted Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of Lead Borrower or such
Restricted Subsidiary, any of the properties of Lead Borrower or such Restricted
Subsidiary, and to examine the books of account of Lead Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of Lead
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants (provided that neither Lead
Borrower nor any of its Restricted Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation or result in the breach of any binding contractual obligation or
the loss of any professional privilege; provided that in the event that Lead
Borrower or any of its Restricted Subsidiaries does not provide information that
otherwise would be required to be provided hereunder in reliance on such
exception, Lead Borrower shall use commercially reasonable efforts to provide
notice to the Administrative Agent promptly upon obtaining knowledge that such
information is being withheld (but solely if providing such notice would not
violate such law, rule or regulation or result in the breach of such binding
contractual obligation or the loss of such professional privilege), all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any such Lender may reasonably
request; provided that the Administrative Agent shall give Lead Borrower an
opportunity to participate in any discussions with its accountants; provided,
further, that in the absence of the existence of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) the
Administrative Agent shall not exercise its inspection rights under this Section
9.02 more often than two times during any fiscal year and only one such time
shall be at the Borrowers’ expense; provided, further, however, that when an
Event of Default exists, the Administrative Agent or any Lender and their
respective designees may do any of the foregoing at the expense of the Borrowers
at any time during normal business hours and upon reasonable advance notice.

(b)Lead Borrower will, within 30 days after the date of the delivery (or, if
later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b), hold a conference call or teleconference,
at a time selected by Lead Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of Lead Borrower (it being understood that any such call may be
combined with any similar call held for any of Lead Borrower’s other lenders or
security holders).

9.03Maintenance of Property; Insurance.

(a)The Borrowers will, and will cause each of the Restricted Subsidiaries to,
(i) except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, keep all tangible property
necessary to the business of Lead Borrower and its Restricted Subsidiaries in
reasonably good working order and condition, ordinary wear and tear, casualty
and condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is, in the good faith determination of Lead Borrower, consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Lead Borrower and its
Restricted Subsidiaries, and (iii) furnish to the Collateral Agent, upon its
request therefor, all information reasonably requested as to the insurance
carried. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

-82-

--------------------------------------------------------------------------------

 

(b)If any portion of any improvements on Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrowers
shall, or shall cause the applicable Credit Party to (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent and (ii) deliver
to the Collateral Agent evidence reasonably requested by the Collateral Agent as
to such compliance, including, without limitation, evidence of annual renewals
of such insurance.

(c)The Borrowers will, and will cause each of the Restricted Subsidiaries to, at
all times keep its property constituting Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall, at all times after the time required
by Section 9.13, be endorsed in a customary manner to the Collateral Agent for
the benefit of the Secured Creditors (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured) and (ii) if agreed
by the insurer (which agreement the Borrowers shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof (or, with
respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the Collateral Agent; provided, that the requirements of
this Section 9.03(c) shall not apply to (x) insurance policies covering (1)
directors and officers, fiduciary or other professional liability, (2)
employment practices liability, (3) workers compensation liability, (4)
automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Collateral Agent may approve; and (y) self-insurance programs.

(d)If the Borrowers or any of the Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Borrowers or any of the
Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Collateral Agent shall have the
right (but shall be under no obligation) to procure such insurance so long as
the Collateral Agent provides written notice to Lead Borrower of its election to
procure such insurance prior thereto, and the Credit Parties jointly and
severally agree to reimburse the Collateral Agent for all reasonable costs and
expenses of procuring such insurance.

9.04Existence; Franchises. The Borrowers will, and will cause each of the
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, franchises, licenses
and permits in each case to the extent material; provided, however, that nothing
in this Section 9.04 shall prevent (i) sales of assets and other transactions by
Lead Borrower or any of its Restricted Subsidiaries in accordance with Section
10.02, (ii) the abandonment by Lead Borrower or any of its Restricted
Subsidiaries of any franchises, licenses or permits that Lead Borrower
reasonably determines are no longer material to the operations of Lead Borrower
and its Restricted Subsidiaries taken as a whole or (iii) the withdrawal by Lead
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.05Compliance with Statutes, etc.

Each Borrower will, and will cause each of its Subsidiaries to, comply with the
FCPA, OFAC and the USA Patriot Act, except such noncompliances as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Borrower will, and will cause each of the
Restricted Subsidiaries to, comply with all other applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

-83-

--------------------------------------------------------------------------------

 

9.06Compliance with Environmental Laws.

(a)Each Borrower will comply, and will cause each of its Restricted Subsidiaries
to comply, with all Environmental Laws and permits applicable to, or required
by, the ownership, lease or use of Real Property now or hereafter owned, leased
or operated by the Borrowers or any of their Restricted Subsidiaries, except
such noncompliances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws (other than Liens imposed on leased Real Property
resulting from the acts or omissions of the owner of such leased Real Property
or of other tenants of such leased Real Property who are not within the control
of the Borrowers). Except as have not had, and would not reasonably be expected
to have, a Material Adverse Effect, neither the Borrowers nor any of their
Restricted Subsidiaries will generate, use, treat, store, Release or dispose of,
or permit the generation, use, treatment, storage, Release or disposal of
Hazardous Materials on any Real Property now or hereafter owned, leased or
operated by the Borrowers or any of their Restricted Subsidiaries, or transport
or permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties or transported to or from
such Real Properties in compliance with all applicable Environmental Laws.

(b)(i) After the receipt by the Administrative Agent, Collateral Agent or any
Lender of any notice of the type described in Section 9.01(h) or (ii) at any
time that Lead Borrower or any of its Restricted Subsidiaries are not in
compliance with Section 9.06(a), at the written request of the Collateral Agent,
Lead Borrower will provide or cause the applicable Credit Party to provide an
environmental site assessment report concerning any Mortgaged Property owned,
leased or operated by Lead Borrower or any other Credit Party that is the
subject of or could reasonably be expected to be the subject of such notice or
noncompliance, prepared by an environmental consulting firm reasonably approved
by the Collateral Agent, indicating the presence or absence of Hazardous
Materials and the reasonable worst case cost of any removal or remedial action
in connection with such Hazardous Materials on such Mortgaged Property. If the
Credit Parties fail to provide the same within 30 days after such request was
made, the Collateral Agent may order the same, the reasonable cost of which
shall be borne (jointly and severally) by the Borrowers and the other Credit
Parties.

9.07ERISA. Promptly upon a Responsible Officer of any Borrower obtaining
knowledge thereof, Lead Borrower will deliver to the Administrative Agent a
certificate of a Responsible Officer of Lead Borrower setting forth the full
details as to such occurrence and the action, if any, that Lead Borrower, such
Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by Lead
Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if Lead Borrower, any Restricted
Subsidiary of Lead Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans which is reasonably expected to result in a
Material Adverse Effect; (d) Lead Borrower, any Restricted Subsidiary of Lead
Borrower or any ERISA Affiliate adopts, or commences contributions to, any Plan
subject to Section 412 of the Code, or adopts any amendment to a Plan subject to
Section 412 of the Code which is reasonably expected to result in a Material
Adverse Effect; (e) that a contribution required to be made with respect to a
Foreign Pension Plan has not been timely made which failure is reasonably likely
to result in a Material Adverse Effect; or (f) that a Foreign Pension Plan has
been or is reasonably expected to be terminated, reorganized, partitioned or
declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect. Lead Borrower will also deliver to the Administrative Agent,
upon request by the Administrative Agent, a complete copy of the most recent
annual report (on Internal Revenue Service Form 5500-series, including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) filed
with the Internal Revenue Service or other Governmental Authority of each Plan
that is maintained or sponsored by Lead Borrower or a Restricted Subsidiary.

9.08End of Fiscal Years; Fiscal Quarters. Each Borrower will cause (i) each of
its, and each of the Restricted Subsidiaries’ fiscal years to end on or near
December 31 of each year and (ii) each of its, and each of its

-84-

--------------------------------------------------------------------------------

 

Restricted Subsidiaries’ fiscal quarters to end on or near March 31, June 30,
September 30 and December 31 of each year.

9.09[Reserved].

9.10Payment of Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrowers will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all Taxes imposed upon it or upon
its income or profits or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of Lead Borrower or any of its
Subsidiaries not otherwise permitted under Section 10.01(i); provided that
neither Lead Borrower nor any of its Subsidiaries shall be required to pay any
such Tax which is being contested in good faith and by appropriate proceedings
if it has maintained adequate reserves with respect thereto in accordance with
U.S. GAAP.

9.11Use of Proceeds. The Borrowers will use the proceeds of the Term Loans only
as provided in Section 8.08.

9.12Additional Security; Further Assurances; etc.

(a)The Borrowers will, and will cause each of the Subsidiary Guarantors to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests and Mortgages in such assets and properties (in the case of Real
Property, limited to Material Real Property) of the Borrowers and the Subsidiary
Guarantors as are acquired after the Closing Date (other than assets
constituting Excluded Collateral) and as may be reasonably requested from time
to time by the Collateral Agent (collectively, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation consistent with any Security
Documents entered into on the Closing Date or otherwise reasonably satisfactory
in form and substance to the Collateral Agent and (subject to exceptions as are
reasonably acceptable to the Collateral Agent) shall constitute, upon taking all
necessary perfection action (which the Credit Parties agree to take pursuant to
clause (e) below) valid and enforceable perfected security interests and
Mortgages (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)), subject to
the ABL Intercreditor Agreement and any Pari Passu Intercreditor Agreement,
superior to and prior to the rights of all third Persons other than holders of
Permitted Liens with priority by virtue of applicable law and subject to no
other Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect (subject to exceptions as are reasonably acceptable to the Collateral
Agent) the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents. Notwithstanding any other
provision in this Agreement or any other Credit Document, no Excluded Subsidiary
shall be required to pledge any of its assets to secure any obligations of the
Borrowers under the Credit Documents or guarantee the obligations of the
Borrowers under the Credit Documents.

(b)Subject to the terms of the ABL Intercreditor Agreement and any Pari Passu
Intercreditor Agreement, with respect to any Person that is or becomes a
Restricted Subsidiary (or ceases to be an Excluded Subsidiary) after the Closing
Date, (i) deliver to the Collateral Agent the certificates, if any, representing
all (or such lesser amount as is required) of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Credit Party together with instruments of transfer executed
and delivered in blank by a duly authorized officer of such Credit Party (in
each case, to the extent required pursuant to the Security Agreement), (ii)
cause such new Subsidiary (other than an Excluded Subsidiary) (A) to execute a
joinder agreement to the Guaranty Agreement and a joinder agreement to each
applicable Security Document, substantially in the form annexed thereto, and (B)
to take all actions reasonably necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent and (iii) solely
in the case of any Foreign Subsidiary

-85-

--------------------------------------------------------------------------------

 

that Lead Borrower has elected to cause to become a Subsidiary Guarantor, at the
request of the Administrative Agent, deliver or cause to be delivered to the
Administrative Agent an opinion, addressed to the Administrative Agent and the
other Lenders, of counsel reasonably acceptable to the Administrative Agent as
to such matters set forth in this Section 9.12(b) as the Administrative Agent
may reasonably request.

(c)The Borrowers will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of Lead Borrower to, at the expense of Lead Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Lead Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents to the extent deemed
by the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d)If the Administrative Agent or the Collateral Agent reasonably determines
that it or the Lenders are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property, the Borrowers will, at its own
expense, provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended.

(e)The Borrowers agree that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed in no event later than 90 days after such
action is required to be taken pursuant to such clauses or requested to be taken
by the Administrative Agent, the Collateral Agent or the Required Lenders (or
such longer period as the Collateral Agent shall otherwise agree, including with
respect to any Real Property acquired after the Closing Date that Lead Borrower
has notified the Collateral Agent that it intends to dispose of pursuant to a
disposition permitted by Section 10.04), as the case may be; provided that, in
no event will the Borrowers or any of their Restricted Subsidiaries be required
to take any action to obtain consents from third parties with respect to its
compliance with this Section 9.12; provided further that, the Borrowers shall
give the Collateral Agent 45 days written notice prior to granting any Mortgage
to the Collateral Agent for the benefit of the Secured Creditors as required
herein and shall not grant such Mortgage until (i) the Collateral Agent has
provided written notice to the Borrowers of the completion of all required flood
insurance due diligence and flood insurance compliance which notice states that
the Collateral Agent is satisfied with the results thereof and (ii) the
expiration of such 45 day period with no Lender having provided notice to Lead
Borrower that it has not completed any necessary flood insurance due diligence
or flood insurance compliance or that it is not satisfied with the results of
any such due diligence or compliance (and the date by which any Credit Party is
required to deliver Mortgages hereunder shall automatically be extended to the
extent necessary to comply with the foregoing). Each of the parties hereto
acknowledges and agrees that the grant of any Mortgage on Mortgaged Property of
the Credit Parties (or any increase, extension or renewal of any Loans or
Commitments at a time when any Mortgaged Property is subject to a Mortgage)
shall be subject to (and conditioned upon) the prior delivery to the Collateral
Agent of “life-of-loan” Federal Emergency Management Agency standard flood
hazard determinations with respect to each Mortgaged Property and, to the extent
any improved Mortgaged Property is located in an area determined by the Federal
Emergency Agency (or any successor agency) to be a special flood hazard area,
(i) delivery by the Collateral Agent to Lead Borrower of a notice of special
flood hazard area status and flood disaster assistance and, if such notice is
delivered to Lead Borrower at least two (2) Business Days prior to such grant,
increase, extension or renewal, a duly executed acknowledgment of receipt
thereof by Lead Borrower and (ii) evidence of flood insurance as required by
Section 9.03 hereof. Notwithstanding anything in any Credit Document to the
contrary, if the Collateral Agent or any Lender is not satisfied with the
results of any flood insurance due diligence or flood insurance compliance or
any of the deliveries referred to in the immediately preceding sentence, and
determines it is in its best interest not to require a Mortgage on any Mortgaged
Property, the Credit Parties shall not be required to grant a Mortgage on such
Mortgaged Property in favor of such Person or otherwise comply with respect to
such Person with the provisions of the Credit Documents relating to Mortgages.

9.13Post-Closing Actions. Each Borrower agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on
Schedule 9.13 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

-86-

--------------------------------------------------------------------------------

 

9.14Permitted Acquisitions.

(a)Subject to the provisions of this Section 9.14 and the requirements contained
in the definition of “Permitted Acquisition,” Lead Borrower and its Restricted
Subsidiaries may from time to time after the Closing Date effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition), no Event of Default shall have occurred and be continuing
immediately after giving effect to such Permitted Acquisition on the date of
consummation thereof; provided that the aggregate cash consideration paid by
Lead Borrower and its Restricted Subsidiaries in connection with Permitted
Acquisitions consummated from and after the Closing Date where the Acquired
Entity or Business does not become a Subsidiary Guarantor or owned by a Borrower
or a Subsidiary Guarantor, as applicable, shall not exceed the sum of (x) the
greater of $54,000,000 and 4.50% of Consolidated Total Assets (measured at the
time such Permitted Acquisition is consummated), plus (y) the Available Amount.

(b)Lead Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition (and each Credit Party that is the direct parent of such Restricted
Subsidiary that was so formed or acquired) to comply with, and to execute and
deliver all of the documentation as and to the extent (and within the time
periods) required by, Section 9.12, to the reasonable satisfaction of the
Collateral Agent.

9.15Credit Ratings. The Borrowers shall use commercially reasonable efforts to
maintain a corporate credit rating from S&P and a corporate family rating from
Moody’s, in each case, with respect to Lead Borrower, and a credit rating from
S&P and Moody’s with respect to the Indebtedness incurred pursuant to this
Agreement, in all cases, but not a specific rating.

9.16Designation of Subsidiaries (a). Lead Borrower may at any time and from time
to time after the Closing Date designate any Restricted Subsidiary of Lead
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Equity Interests of the designated
Subsidiary and any of its Subsidiaries that are owned by Lead Borrower or any
Restricted Subsidiary, immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such designated
Subsidiary or any of its Subsidiaries under the Guaranty Agreement) and (y) the
aggregate principal amount of any Indebtedness owed by such Subsidiary and any
of its Subsidiaries to Lead Borrower or any of its Restricted Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (x) above, on a consolidated basis in accordance
with U.S. GAAP), and such Investment shall be permitted under Section 10.05,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it or any
of its Subsidiaries is a “Restricted Subsidiary” for the purpose of (I) the ABL
Credit Agreement, (II) the Second Lien Credit Agreement or (III) any Refinancing
Notes Indenture, any Permitted Pari Passu Notes Document, any Permitted Junior
Notes Document or other debt instrument, in each case of this clause (III), with
a principal amount in excess of the Threshold Amount, (iv) following the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, Lead
Borrower shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (v) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary (and any Subsidiary of an Unrestricted
Subsidiary that is acquired or formed after the date of designation shall
automatically be designated as an Unrestricted Subsidiary), (vi) no Borrower may
be designated an Unrestricted Subsidiary and (vii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, each of (i) the
Subsidiary to be so designated and (ii) its Subsidiaries has not, at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of Lead Borrower
or any Restricted Subsidiary (other than Equity Interests in an Unrestricted
Subsidiary). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary and its Subsidiaries
existing at such time and (ii) a return on any Investment by Lead Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of Lead Borrower’s
Investment in such Subsidiary.

-87-

--------------------------------------------------------------------------------

 

Section 10.Negative Covenants. Lead Borrower and each of the Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and until the Term Loans (together with
interest thereon), Fees and all other Obligations (other than any
indemnification obligations arising hereunder which are not then due and payable
and obligations in respect of Designated Interest Rate Protection Agreements or
Designated Treasury Services Agreements) incurred hereunder and thereunder, are
paid in full and all Commitments have terminated:

10.01Liens. The Borrowers will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Lead Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of, or any filing in
respect of, the following (Liens described below are herein referred to as
“Permitted Liens”):

(i)Liens for Taxes, assessments or governmental charges or levies not overdue or
Liens for Taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with U.S. GAAP (or,
for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii)Liens in respect of property or assets of Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii)Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the principal amount of obligations
secured by such Liens is less than $10,000,000 in the aggregate) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);

(iv)(x) Liens created pursuant to the Credit Documents (including Liens securing
Designated Interest Rate Protection Agreements or Designated Treasury Services
Agreements), (y) Liens securing Obligations (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement and the credit documents related
thereto and incurred pursuant to Section 10.04(i)(y), including any Interest
Rate Protection Agreements, Other Hedging Agreements and Treasury Services
Agreements that are guaranteed or secured by the guarantees and security
interests thereunder and (z) Liens securing Obligations (as defined in the
Second Lien Credit Agreement) under the Second Lien Credit Agreement and the
credit documents related thereto incurred pursuant to Section 10.04(i)(z);
provided that in the case of Liens securing such Indebtedness under the ABL
Credit Agreement and/or the Second Lien Credit Agreement, the ABL Collateral
Agent (or other applicable representative thereof on behalf of the holders of
such Indebtedness) and/or the Second Lien Collateral Agent (or other applicable
representative thereof on behalf of the holders of such Indebtedness) shall have
entered into with the Administrative Agent and/or the Collateral Agent the ABL
Intercreditor Agreement and/or First Lien/Second Lien Intercreditor Agreement,
as applicable;

(v)leases, subleases, licenses or sublicenses (including licenses or sublicenses
of Intellectual Property) granted to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries;

(vi)Liens (x) upon assets of Lead Borrower or any of its Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iii); provided that such Liens
do not encumber any asset of Lead Borrower or any of its Restricted Subsidiaries
other than the assets acquired with such Indebtedness and after-acquired
property that is affixed or incorporated into such assets and proceeds and
products thereof; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms and (y) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (x);

-88-

--------------------------------------------------------------------------------

 

(vii)[reserved];

(viii)easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of Lead
Borrower or any of its Restricted Subsidiaries;

(ix)Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x)attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi)statutory and common law landlords’ liens under leases to which Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii)Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii)Permitted Encumbrances;

(xiv)(A) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary of Lead
Borrower in existence at the time such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition; provided that (x) any Indebtedness that is
secured by such Liens is permitted to exist under Section 10.04, and (y) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition and do not attach to any other asset of Lead
Borrower or any of its Restricted Subsidiaries and (B) Liens securing Permitted
Refinancing Indebtedness in respect of Indebtedness in respect of any
Indebtedness secured by the Liens referred to in clause (A);

(xv)deposits or pledges to secure bids, tenders, contracts (other than contracts
for the repayment of borrowed money), leases, statutory obligations, surety,
stay, customs and appeal bonds and other obligations of like nature (including
(i) those to secure health, safety and environmental obligations and (ii) those
required or requested by any Governmental Authority other than letters of
credit), and as security for the payment of rent, in each case arising in the
ordinary course of business;

(xvi)Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04(viii);

(xvii)any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii)Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix)any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;

-89-

--------------------------------------------------------------------------------

 

(xx)Liens in favor of Lead Borrower or any Subsidiary Guarantor securing
intercompany Indebtedness permitted by Section 10.05; provided that any Liens
securing Indebtedness that is required to be subordinated pursuant to Section
10.05 shall be subordinated to the Liens created pursuant to the Security
Documents;

(xxi)Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii)Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii)Liens that may arise on inventory or equipment of Lead Borrower or any of
its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than Lead Borrower and its Restricted Subsidiaries;

(xxiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv)Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(xxvi)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of Lead Borrower or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Lead Borrower or any Restricted Subsidiary
or (iii) relating to purchase orders and other agreements entered into with
customers of Lead Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(xxviii)Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix)other Liens to the extent securing liabilities with a principal amount not
in excess of the greater of $78,000,000 and 6.50% of Consolidated Total Assets
(measured at the time of incurrence) in the aggregate at any time outstanding;

(xxx)Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii);

(xxxi)cash deposits with respect to any Refinancing Notes or any Permitted
Junior Debt or any other Indebtedness, in each case to the extent permitted by
Section 10.07;

-90-

--------------------------------------------------------------------------------

 

(xxxii)Liens on accounts receivable sold in connection with the sale or discount
of accounts receivable permitted by Section 10.02(iv);

(xxxiii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv)Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of Lead
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Lead Borrower or any
Restricted Subsidiary;

(xxxvi)deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii)receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii)so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
the greater of $16,875,000 and 1.50% of Consolidated Total Assets (measured at
the time of incurrence) in the aggregate at any time outstanding securing any
Interest Rate Protection Agreement or Other Hedging Agreement permitted
hereunder;

(xxxix)Liens arising in connection with any Qualified Securitization Transaction
or Receivables Facility with respect to which the Securitization Assets or
Receivables Assets, as applicable, subject thereto consist solely of assets
originated by one or more Foreign Subsidiaries;

(xl)customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);

(xli)leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries; and

(xlii)Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes or any Permitted Junior Debt.

In connection with the granting of Liens of the type described in this Section
10.01 by Lead Borrower or any of its Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

10.02Consolidation, Merger, or Sale of Assets, etc. The Borrowers will not, and
will not permit any of the Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:

(i)any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

-91-

--------------------------------------------------------------------------------

 

(ii)Lead Borrower and its Restricted Subsidiaries may sell assets (including
Equity Interests), so long as, (x) Lead Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
Lead Borrower or such Restricted Subsidiary, as the case may be) and (y) in the
case of any single transaction that involves assets having a fair market value
of more than the greater of $11,250,000 and 1.00% of Consolidated Total Assets
(measured at the time of such sale), at least 75% of the consideration received
by Lead Borrower or such Restricted Subsidiary shall be in the form of cash,
Cash Equivalents or, subject to the proviso below, Designated Non-cash
Consideration (taking into account the amount of cash and Cash Equivalents, the
principal amount of any promissory notes and the fair market value, as
determined by Lead Borrower or such Restricted Subsidiary, as the case may be,
in good faith, of any other consideration (including Designated Non-cash
Consideration)) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (y), the following shall be deemed to
be cash: (A) any liabilities (as shown on Lead Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Lead Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable disposition and for which Lead
Borrower and the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes, other obligations or
assets received by such Borrower or such Restricted Subsidiary from such
transferee that are converted by such Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received in the conversion) within 180 days following the closing of the
applicable asset sale, (C) consideration consisting of Indebtedness of Lead
Borrower or such Restricted Subsidiary that is not Subordinated Indebtedness
received from such transferee, (D) accounts receivable of a business retained by
Lead Borrower or any of its Restricted Subsidiaries, as the case may be,
following the sale of such business; provided that such accounts receivable (1)
are not past due more than 90 days and (2) do not have a payment date greater
than 120 days from the date of the invoices creating such accounts receivable
and (E) any Designated Non-cash Consideration received by Lead Borrower or any
of its Restricted Subsidiaries in such asset sale having an aggregate fair
market value, taken together with all other Designated Non-cash Consideration
received pursuant to this clause (y) that is at that time outstanding, not to
exceed the greater of $54,000,000 and 4.50% of Consolidated Total Assets
(measured at the time of the receipt of such Designated Non-cash Consideration)
(with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value);

(iii)each of Lead Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));

(iv)each of Lead Borrower and its Restricted Subsidiaries may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(v)each of Lead Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries, including of Intellectual Property;

(vi)(w) any Domestic Subsidiary of Lead Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into a Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any state
thereof or the District of Columbia and, if such surviving Person is not a
Borrower, such Person expressly assumes, in writing, all the obligations of a
Borrower under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent) or any
Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of a Borrower, is a corporation, limited liability company
or limited partnership and is or becomes a Subsidiary Guarantor concurrently
with such merger, consolidation or liquidation), (x) any Excluded Subsidiary
(other than an Unrestricted Subsidiary) of a Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any other

-92-

--------------------------------------------------------------------------------

 

Excluded Subsidiary (other than an Unrestricted Subsidiary) of a Borrower and
(y) any Excluded Subsidiary (other than an Unrestricted Subsidiary) of a
Borrower may be merged, consolidated, dissolved, amalgamated or liquidated with
or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii)any disposition of (i) Securitization Assets arising in connection with a
Qualified Securitization Transaction or (ii) the Receivables Assets arising in
connection with a Receivables Facility, in each case, permitted by Section
10.04;

(viii)each of Lead Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory in the ordinary course of business, (B) goods held for
sale in the ordinary course of business and (C) immaterial assets with a fair
market value, in the case of this clause (C), of less than the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
sale or lease, as applicable);

(ix)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus or worn out property, in each case,
in the ordinary course of business and (ii) property no longer used or useful in
the conduct of the business of Lead Borrower and its Restricted Subsidiaries;

(x)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as (x)
such assets are not used or useful to the core or principal business of Lead
Borrower and its Restricted Subsidiaries, (y) such assets have a fair market
value not in excess of the greater of $21,000,000 and 1.75% of Consolidated
Total Assets (measured at the time of such sale or other disposition), and (z)
such assets are sold or otherwise disposed of on or prior to the first
anniversary of the relevant Permitted Acquisition;

(xi)in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii)each of Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by Lead Borrower) or (b) with
respect to any other Sale-Leaseback Transactions not described in subclause
(xii)(a), having an aggregate fair market value not in excess of the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Sale-Leaseback Transaction);

(xiii)[reserved];

(xiv)each of Lead Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xv)each of Lead Borrower and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xvi)each of Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

-93-

--------------------------------------------------------------------------------

 

(xvii)each of Lead Borrower and its Restricted Subsidiaries may make voluntary
terminations of or unwind Interest Rate Protection Agreements, Other Hedging
Agreements and Treasury Services Agreements;

(xviii)each of Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of Lead
Borrower or any of its Restricted Subsidiaries and acquisitions by Lead Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties;

(xix)each of Lead Borrower and its Restricted Subsidiaries may terminate leases
and subleases;

(xx)each of Lead Borrower and its Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi)each of Lead Borrower or its Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii)sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05.

(xxiii)dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv)transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f);

(xxv)any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi)dispositions permitted by Section 10.03.

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to a Borrower or a Guarantor), such
Collateral shall be sold free and clear of the Liens created by the Security
Documents, and the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by them in order to effect the
foregoing.

-94-

--------------------------------------------------------------------------------

 

10.03Dividends. The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to Lead Borrower or any of its Restricted Subsidiaries, except that:

(i)any Restricted Subsidiary of a Borrower may pay Dividends or return capital
or make distributions and other similar payments with regard to its Equity
Interests to Lead Borrower or to other Restricted Subsidiaries of Lead Borrower
which directly or indirectly own equity therein;

(ii)any non-Wholly-Owned Subsidiary of Lead Borrower may declare and pay cash
Dividends to its shareholders generally so long as Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii)so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, Lead Borrower may pay cash Dividends to Holdings to allow
Holdings to pay cash dividends or make cash distributions to any other Parent
Company to redeem or repurchase, contemporaneously with such Dividend, Equity
Interests of Holdings or such other Parent Company from management, employees,
officers and directors (and their successors and assigns) of Lead Borrower and
its Restricted Subsidiaries; provided that (A) the aggregate amount of Dividends
made by Lead Borrower to Holdings pursuant to this clause (iii), and the
aggregate amount paid by Holdings or such other Parent Company in respect of all
such Equity Interests so redeemed or repurchased shall not (net of any cash
proceeds received by Holdings (but in no event from any Initial Public Offering)
from issuances of its Equity Interests (other than to the extent included in the
Available Amount) and contributed to Lead Borrower in connection with such
redemption or repurchase), in either case, exceed during any fiscal year of Lead
Borrower, the greater of $11,250,000 and 1.00% of Consolidated Total Assets
(measured at the time of such Dividend) (provided that the amount of cash
Dividends permitted to be, but not, paid in any fiscal year pursuant to this
clause (iii) shall increase the amount of cash Dividends permitted to be paid in
the succeeding two fiscal years pursuant to this clause (iii)); (B) such amount
in any calendar year may be increased by an amount not to exceed: (I) the cash
proceeds of key man life insurance policies received by Lead Borrower or any of
its Restricted Subsidiaries after the Closing Date; plus (II) the net proceeds
from the sale of Equity Interests of Holdings, in each case to members of
management, managers, directors or consultants of any Parent Company or any of
its Subsidiaries that occurs after the Closing Date, where the net proceeds of
such sale are received by or contributed to Lead Borrower; provided that the
amount of any such net proceeds that are utilized for any Dividend under this
clause (iii) will not be considered to be net proceeds of Equity Interests for
purposes of clause (a)(ii) of the definition of “Available Amount”; less (III)
the amount of any Dividends previously made with the cash proceeds described in
the preceding clause (I); and (C) cancellation of Indebtedness owing to Lead
Borrower from members of management, officers, directors, employees of Lead
Borrower or any of its Subsidiaries in connection with a repurchase of Equity
Interests of Holdings or any other Parent Company will not be deemed to
constitute a Dividend for purposes of this Agreement;

(iv)Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay expenses incurred by Holdings or any other Parent Company in
connection with offerings, registrations, or exchange listings of equity or debt
securities and maintenance of same (A) where the net proceeds of such offering
are to be received by or contributed to Lead Borrower, (B) in a prorated amount
of such expenses in proportion to the amount of such net proceeds intended to be
so received or contributed or loaned, or (C) otherwise on an interim basis prior
to completion of such offering so long as Holdings and any other Parent Company
shall cause the amount of such expenses to be repaid to Lead Borrower or the
relevant Restricted Subsidiary of Lead Borrower out of the proceeds of such
offering promptly if such offering is completed;

(v)Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,

-95-

--------------------------------------------------------------------------------

 

applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi)Lead Borrower may pay cash dividends or other distributions, or make loans
or advances to, any Parent Company or the equity interest holders thereof in
amounts required for any Parent Company or the equity interest holders thereof
to pay, in each case without duplication:

(A)franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, Lead Borrower and its Restricted
Subsidiaries;

(B)with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which any Borrower (a) is treated as a corporation
for U.S. federal, state, and/or local income tax purposes and (b) is a member of
a consolidated, combined or similar income tax group (a “Tax Group”) of which
Holdings or any other Parent Company is the common parent, federal, state and
local income Taxes (including minimum Taxes) (or franchise and similar Taxes
imposed in lieu of such minimum Taxes) that are attributable to the taxable
income of Lead Borrower and its Subsidiaries; provided that for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount that Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to a
Borrower or the Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(C)customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of Lead Borrower and
its Restricted Subsidiaries;

(D)general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of Lead Borrower and its
Restricted Subsidiaries;

(E)cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Lead Borrower or any Parent Company;

(F)the purchase or other acquisition by Holdings or any other Parent Company of
Lead Borrower of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all of the Equity Interests in a Person; provided
that if such purchase or other acquisition had been made by Lead Borrower, it
would have constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to Lead Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 10.02) into
Lead Borrower or any Restricted Subsidiary of the Person formed or acquired in
order to consummate such purchase or other acquisition; and

(G)any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of Lead Borrower
and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends made pursuant to subclauses (C),
(D) and (G) of this clause (vi) shall not exceed the greater of $11,250,000 and
1.00% of Consolidated Total Assets (measured at the time of such Dividend) in
any fiscal year;

-96-

--------------------------------------------------------------------------------

 

(vii)reasonable and customary indemnities to directors, officers and employees
of Holdings or any other Parent Company in the ordinary course of business, to
the extent reasonably attributable to the ownership or operation of Lead
Borrower and its Restricted Subsidiaries;

(viii)Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) for payment of (x) obligations under or in respect of director and
officer insurance policies to the extent reasonably attributable to the
ownership or operation of Lead Borrower and its Restricted Subsidiaries or (y)
indemnification obligations owing to the Sponsor and Sponsor Affiliates under
the Advisory Agreement;

(ix)any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy deferred purchase price, earn-outs and contingent
payments in respect of any amounts due and owing as provided for in the
Acquisition Agreement;

(x)Lead Borrower may pay cash Dividends to Holdings (who may subsequently pay
cash Dividends to any other Parent Company) so long as the proceeds thereof are
used to pay the Sponsor or Sponsor Affiliate fees, expenses and indemnification
payments that are then permitted to be paid pursuant to Sections 10.06(v),
10.06(vii) and 10.06(xii);

(xi)repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii)a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, not to exceed, in any fiscal year, the
greater of (x) 5% of such Parent Company’s market capitalization and (y) 6% of
the net cash proceeds contributed to the capital of Lead Borrower from any such
Initial Public Offering;

(xiii)any Dividends to the extent the same are made solely with the Available
Amount, so long as, solely to the extent clause (a)(i)(B) of the definition of
“Available Amount” is being utilized, at the time of, and after giving effect to
such Dividend on a Pro Forma Basis, (i) no Event of Default shall have occurred
and be continuing and (ii) the Consolidated Total Net Leverage Ratio, on a Pro
Forma Basis as of the last day of the most recently ended Test Period, does not
exceed 5.20:1.00;

(xiv)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by Lead Borrower and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Dividend);

(xv)the declaration and payment of Dividends or the payment of other
distributions by Lead Borrower in an aggregate amount since the Closing Date not
to exceed the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time of such Dividend);

(xvi)Lead Borrower and each Restricted Subsidiary may declare and make Dividend
payments or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, Lead Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution;

(xvii)Lead Borrower may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that
the amount of any such cash proceeds that are utilized for any Dividend under
this clause (xvii) will not be considered to be cash proceeds of Equity
Interests for purposes of clause (a)(ii) of the definition of “Available
Amount”;

-97-

--------------------------------------------------------------------------------

 

(xviii)Lead Borrower and any Restricted Subsidiary may pay Dividends within 60
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03; and

(xix)any Dividends, so long as on a Pro Forma Basis, as of the last day of the
most recently ended Test Period, the Consolidated Total Net Leverage Ratio does
not exceed 3.70:1.00.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definitions of
“Consolidated EBITDA” and “Consolidated Net Income”), amounts loaned or advanced
to Holdings pursuant to Section 10.05(vi) shall, to the extent such loan or
advance remains unpaid, be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).

10.04Indebtedness. The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i)(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including pursuant to any Incremental Term Loan); (y) Indebtedness
incurred pursuant to the ABL Credit Agreement and the other ABL Credit Documents
in an aggregate principal amount not to exceed $75,000,000 plus any amounts
incurred under Section 2.15(a) of the ABL Credit Agreement (as in effect on the
Closing Date, or any similar provision of any subsequent ABL Credit Agreement
which does not modify the financial tests and dollar baskets set forth in
Section 2.15(a) of the ABL Credit Agreement (as in effect on the Closing Date)
in a manner that is less restrictive to the Credit Parties in any material
respect); and (z) Indebtedness incurred pursuant to the Second Lien Credit
Agreement and the other Second Lien Credit Documents and Refinancing Term Loans
and Refinancing Notes (each as defined in the Second Lien Credit Agreement (as
in effect on the Closing Date, or any similar provision of any subsequent Second
Lien Credit Agreement which does not modify the financial tests and dollar
baskets set forth in the relevant definitions of the Second Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect) in an aggregate
principal amount not to exceed $200,000,000 plus any amounts incurred under
Section 2.15(a) of the Second Lien Credit Agreement (as in effect on the Closing
Date, or any similar provision of any subsequent Second Lien Credit Agreement
which does not modify the financial tests and dollar baskets set forth in
Section 2.15(a) of the Second Lien Credit Agreement (as in effect on the Closing
Date) in a manner that is less restrictive to the Credit Parties in any material
respect) (any such Indebtedness, “Second Lien Incremental Term Loans”) plus the
portion of the principal amount of any such Refinancing Term Loans and
Refinancing Notes (each as defined in the Second Lien Credit Agreement (as in
effect on the Closing Date, or any similar provision of any subsequent Second
Lien Credit Agreement which does not modify the financial tests and dollar
baskets set forth in the relevant definitions of the Second Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect)) incurred to finance
the unpaid accrued interest and premium (if any) on the underlying Indebtedness
refinanced with such Refinancing Term Loans or Refinancing Notes and any upfront
fees, original issue discount, underwriting discounts, fees, commissions and
expenses incurred in connection with the incurrence of such Refinancing Term
Loans or Refinancing Notes;

(ii)Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

(iii)(A) Indebtedness of Lead Borrower and its Restricted Subsidiaries evidenced
by Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iii) exceed the greater of $66,000,000 and 5.50% of Consolidated
Total Assets (measured at the time of incurrence) at any one time outstanding;

-98-

--------------------------------------------------------------------------------

 

(iv)[reserved];

(v)(A) Indebtedness of a Restricted Subsidiary of Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, shall not exceed the greater of 5.20:1.00 and the
Consolidated Total Net Leverage Ratio immediately prior to the acquisition or
assumption of such Indebtedness and Permitted Acquisition and (B) any Permitted
Refinancing Indebtedness in respect thereof;

(vi)intercompany Indebtedness and cash management pooling obligations and
arrangements among Lead Borrower and its Restricted Subsidiaries to the extent
permitted by Section 10.05(vi);

(vii)Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(or to the extent not listed on such Schedule 10.04, where the principal amount
of such Indebtedness is less than $10,000,000 in the aggregate) and any
Permitted Refinancing Indebtedness in respect thereof;

(viii)Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (viii)
shall not at any time exceed the greater of $39,000,000 and 3.25% of
Consolidated Total Assets (measured at the time of incurrence);

(ix)Contribution Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof;

(x)Indebtedness incurred in the ordinary course of business to finance insurance
premiums or take-or-pay obligations contained in supply arrangements;

(xi)Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(xii)Indebtedness in respect of Other Hedging Agreements so long as the entering
into of such Other Hedging Agreements are bona fide hedging activities and are
not for speculative purposes;

(xiii)unsecured Indebtedness of Lead Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all of
the other Borrowers or the Subsidiary Guarantors), in an aggregate outstanding
principal amount (together with any Permitted Refinancing Indebtedness in
respect thereof) not to exceed the greater of $105,000,000 and 8.75% of
Consolidated Total Assets (measured at the time of incurrence) at any time,
assumed or incurred in connection with any Permitted Acquisition permitted under
Section 9.14, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent;

(xiv)to the extent constituting Indebtedness, any Indebtedness in respect of
deferred purchase price, earn-outs and contingent payments in respect of any
amounts due and owing under the Acquisition Agreement;

(xv)additional Indebtedness of Lead Borrower and its Restricted Subsidiaries not
to exceed the greater of $78,000,000 and 6.50% of Consolidated Total Assets
(measured at the time of incurrence) in aggregate principal amount outstanding
at any time;

-99-

--------------------------------------------------------------------------------

 

(xvi)Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii)Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii)guarantees made by Lead Borrower or any of its Restricted Subsidiaries of
Indebtedness of Lead Borrower or any of its Restricted Subsidiaries permitted to
be outstanding under this Section 10.04; provided that (x) such guarantees are
permitted by Section 10.05 and (y) no Restricted Subsidiary that is not a Credit
Party shall guarantee Indebtedness of a Credit Party pursuant to this clause
(xviii);

(xix)guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx)guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this Section
10.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to this Section 10.04 at the time of the consummation of the Permitted
Acquisition or such other Investment to which such Indebtedness relates;

(xxi)customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii)guarantees of Indebtedness of directors, officers and employees of Lead
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii)guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xix) of Section 10.05, shall not exceed the greater of $93,000,000 and 7.75% of
Consolidated Total Assets (measured at the time of incurrence);

(xxiv)Indebtedness arising in connection with any Qualified Securitization
Transaction or Receivables Facility with respect to which the Securitization
Assets or Receivables Assets subject thereto consist solely of assets originated
by one or more Foreign Subsidiaries;

(xxv)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

(xxvi)(x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of Lead Borrower and the Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;

-100-

--------------------------------------------------------------------------------

 

(xxvii)(A) Permitted Pari Passu Notes or Permitted Junior Debt in an aggregate
principal amount not to exceed, as of the date of incurrence thereof, when taken
together with any Incremental Term Loans incurred on such date pursuant to
Section 2.15(a)(v)(x), (1) the then-remaining Fixed Dollar Incremental Amount as
of the date of incurrence thereof plus (2) subject to the satisfaction of the
applicable Incurrence-Based Incremental Facility Test, any Incurrence-Based
Incremental Amounts that may be incurred thereunder on such date, in each case,
so long as (i) all such Indebtedness is incurred in accordance with the
requirements of the definition of “Permitted Pari Passu Notes,” “Permitted
Junior Notes” or “Permitted Junior Loans,” as the case may be, (ii) there shall
be no obligor in respect of such Indebtedness that is not a Credit Party and
(iii) no Event of Default then exists or would result therefrom (provided, that
with respect to any such Indebtedness incurred to finance a Limited Condition
Acquisition, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05) (it being understood that
the reclassification mechanics set forth in the definition of “Incremental
Amount” shall apply to amounts incurred pursuant to this Section
10.04(xxvii)(A)); and (B) Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to subclause (A);

(xxviii)(x) guarantees made by Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of Lead
Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party (other than Holdings) as an account party in
respect of trade letters of credit issued in the ordinary course of business;

(xxix)(A) unsecured Permitted Junior Debt of Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Junior Notes” or “Permitted Junior Loans,” as the case
may be, (ii) no Event of Default then exists or would result therefrom
(provided, that with respect to any such Indebtedness incurred to finance a
Limited Condition Acquisition, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05), (iii) any
such Indebtedness incurred or guaranteed by a Credit Party is not secured by any
assets of Lead Borrower or any Restricted Subsidiary and (iv) the aggregate
principal amount of such Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period, to exceed 5.20:1.00 and (B) any Permitted Refinancing Indebtedness
in respect of Indebtedness incurred pursuant to subclause (A); provided that the
amount of Permitted Junior Debt which may be incurred pursuant to this clause
(xxix) by non-Credit Parties shall not exceed the greater of $93,000,000 and
7.75% of Consolidated Total Assets (measured at the time of incurrence) at any
time outstanding;

(xxx)Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi)Indebtedness under Refinancing Notes, 100% of the Net Debt Proceeds of
which are applied to repay outstanding Term Loans in accordance with Section
5.02(c); and

(xxxii)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxxi) above.

-101-

--------------------------------------------------------------------------------

 

10.05Advances, Investments and Loans. The Borrowers will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person (each of the foregoing, an “Investment” and,
collectively, “Investments” and with the value of each Investment being measured
at the time made and without giving effect to subsequent changes in value or any
write-ups, write-downs or write-offs thereof but giving effect to any cash
return or cash distributions received by Lead Borrower and its Restricted
Subsidiaries with respect thereto), except that the following shall be permitted
(each of the following, a “Permitted Investment” and collectively, “Permitted
Investments”):

(i)Lead Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of Lead Borrower or such Restricted Subsidiary;

(ii)Lead Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii)Lead Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv)Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v)Lead Borrower and its Restricted Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 10.04(ii), and Other
Hedging Agreements to the extent permitted by Section 10.04(xii);

(vi)(a) Lead Borrower and any Restricted Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in Credit Parties (other than Holdings, unless otherwise permitted
by Section 10.03), including in connection with tax planning activities, so long
as, after giving effect thereto, the security interest of the Collateral Agent
for the benefit of the Secured Creditors in the Collateral, taken as a whole, is
not materially impaired, (b) any Foreign Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in any the Borrower or any of its Restricted Subsidiaries so long
as in the case of such intercompany loans (other than cash management pooling
obligations and arrangements) to Credit Parties (other than Holdings), all
payment obligations of the respective Credit Parties are subordinated to their
obligations under the Credit Documents on terms reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other investments (including cash management
pooling obligations and arrangements) in, Restricted Subsidiaries that are not
Credit Parties so long as the aggregate amount of outstanding loans, guarantees
and other Indebtedness made pursuant to this subclause (c) does not exceed the
greater of $100,000,000 and 8.50% of Consolidated Total Assets (measured at the
time of such loans, guarantees or incurrence), (d) any Restricted Subsidiary
that is not a Credit Party may make intercompany loans to, and other investments
(including cash management pooling obligations and arrangements) in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments (including cash management pooling
obligations and arrangements) in any Restricted Subsidiary that is not a Credit
Party so long as such Investment is part of a series of simultaneous Investments
by Restricted Subsidiaries in other Restricted Subsidiaries that results in the
proceeds of the initial Investment being invested in one or more Credit Parties
(other than Holdings, unless otherwise permitted by Section 10.03);

(vii)Permitted Acquisitions shall be permitted in accordance with Section 9.14;

-102-

--------------------------------------------------------------------------------

 

(viii)loans and advances by Lead Borrower and its Restricted Subsidiaries to
officers, directors and employees of Lead Borrower and its Restricted
Subsidiaries in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(ix)advances of payroll payments to employees of Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x)non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);

(xi)additional Restricted Subsidiaries of Lead Borrower may be established or
created if Lead Borrower and such Subsidiary comply with the requirements of
Section 9.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xii)extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii)earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv)Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi)Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by Lead Borrower and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Dividends pursuant to Section 10.03(xiv), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time such
Investment is made);

(xviii)Investments to the extent made with the Available Amount;

(xix)in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxii) of this Section 10.05, Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate outstanding amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed the greater of $93,000,000 and 7.75% of Consolidated Total Assets
(measured at the time such Investment is made);

-103-

--------------------------------------------------------------------------------

 

(xx)the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by Lead Borrower or such Restricted Subsidiary, as the case
may be, in good faith;

(xxi)loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii)Investments to the extent that payment for such Investments is made in the
form of common Equity Interests or Qualified Preferred Stock of Holdings or any
Equity Interests of any other direct or indirect Parent Company to the seller of
such Investments;

(xxiii)Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv)Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv)to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi)Investments by Lead Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii)guarantees made in the ordinary course of business of obligations owed to
landlords, suppliers, customers, franchisees and licensees of Lead Borrower or
its Subsidiaries;

(xxviii)Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix)Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) that are at that time
outstanding not to exceed the greater of $54,000,000 and 4.50% of Consolidated
Total Assets (measured at the time such Investment is made) at any one time
outstanding;

(xxx)any Investments, so long as, on the date of such Investment, on a Pro Forma
Basis, as of the last day of the most recently ended Test Period, the
Consolidated Total Net Leverage Ratio does not exceed 3.70:1.00;

(xxxi)Investments by Lead Borrower and its Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04, the
greater of $54,000,000 and 4.50% of Consolidated Total Assets (measured at the
time such Investment is made); and

-104-

--------------------------------------------------------------------------------

 

(xxxii)Investments in a Securitization Entity or any Investment by a
Securitization Entity in any other Person in connection with a Qualified
Securitization Transaction permitted by Section 10.04; provided, however, that
any such Investment in a Securitization Entity is in the form of (x) a
contribution of additional Securitization Assets, (y) Limited Originator
Recourse or (z) loans in respect of the noncash portion of the purchase price of
Securitization Assets not to exceed 15% of such purchase price and (ii)
distributions or payments of Securitization Fees and purchases of Securitization
Assets or Receivables Assets pursuant to a Securitization Repurchase Obligation
in connection with a Qualified Securitization Transaction or a Receivables
Facility, as applicable.

To the extent an Investment is permitted to be made by a Credit Party directly
in any Restricted Subsidiary or any other Person who is not a Credit Party (each
such person, a “Target Person”) under any provision of this Section 10.05, such
Investment may be made by advance, contribution or distribution by a Credit
Party to a Restricted Subsidiary or Holdings, and further advanced or
contributed by such Restricted Subsidiary or Holdings for purposes of making the
relevant Investment in the Target Person without constituting an additional
Investment for purposes of this Section 10.05 (it being understood that such
Investment must satisfy the requirements of, and shall count toward any
thresholds in, a provision of this Section 10.05 as if made by the applicable
Credit Party directly to the Target Person).

10.06Transactions with Affiliates. The Borrowers will not, and will not permit
any of the Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of Lead Borrower or any of its
Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of Lead Borrower (or any committee thereof) to be not less
favorable to Lead Borrower or such Restricted Subsidiary as would reasonably be
obtained by Lead Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except:

(i)Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii)loans and other transactions among Lead Borrower and its Restricted
Subsidiaries;

(iii)customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, Lead Borrower and
its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of Lead Borrower and the other Restricted Subsidiaries, to any other
Parent Company);

(iv)Lead Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of Holdings,
Lead Borrower and its Restricted Subsidiaries in the ordinary course of
business;

(v)so long as no Event of Default shall exist (both before and immediately after
giving effect thereto) under Section 11.01 or 11.05, Holdings and/or Lead
Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend such
funds to any Parent Company to be paid to the Sponsor or the Sponsor Affiliates)
in an amount not to exceed $10,000,000 in any calendar year and perform its
other obligations pursuant to the terms of the Advisory Agreement entered into
in connection with the Transaction, as in effect on the Closing Date, subject to
amendments not adverse to the Lenders in any material respect; provided further
that upon the occurrence and during the continuance of Event of Default under
Section 11.01 or 11.05, such amounts may accrue on a subordinated basis, but not
be payable in cash during such period, but all such accrued amounts (plus
accrued interest, if any, with respect thereto) may be payable in cash upon the
cure or waiver of such Event of Default;

(vi)the Transaction (including Transaction Costs) shall be permitted;

(vii)Lead Borrower may make payments (or make dividends to Holdings or any other
Parent Company to make payments) (i) to reimburse the Sponsor or the Sponsor
Affiliates for its reasonable out-

-105-

--------------------------------------------------------------------------------

 

of-pocket expenses, and to indemnify it, pursuant to the terms of the Advisory
Agreement, as in effect on the Closing Date, subject to amendments not adverse
to the Lenders in any material respect and (ii) to reimburse any shareholders
for their respective reasonable out-of-pocket expenses, and to indemnify them,
pursuant to the terms of any stockholders agreement with respect to Holdings or
any other Parent Company, as in effect on the Closing Date, subject to
amendments not adverse to the Lenders in any material respect;

(viii)transactions described on Schedule 10.06(viii) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix)Investments in Lead Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;

(x)any payments required to be made pursuant to the Acquisition Agreement;

(xi)transactions between Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of Lead
Borrower or any Parent Company; provided, however, that such director abstains
from voting as a director of Lead Borrower or such Parent Company, as the case
may be, on any matter involving such other Person;

(xii)payments by Holdings, Lead Borrower or any of its Restricted Subsidiaries
to the Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the board of
directors of Lead Borrower in good faith;

(xiii)guarantees of performance by Lead Borrower and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money;

(xiv)the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock of Lead Borrower to the Sponsor or any Parent Company, or to any
director, officer, employee or consultant thereof; and

(xv)to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings, Lead Borrower and any of its Restricted Subsidiaries
shall be permitted (including equity issuances).

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Lead Borrower or any of its Restricted Subsidiaries pay any
management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this Section
10.06.

10.07Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to:

(a)make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Indebtedness under the Second Lien Credit Agreement, Permitted
Junior Debt, Subordinated Indebtedness or Refinancing Notes (other than
Refinancing Notes secured by Liens ranking pari passu with the Liens securing
the Indebtedness under this Agreement), except that

-106-

--------------------------------------------------------------------------------

 

(A) the Borrowers may consummate the Transaction, (B) Indebtedness under the
Second Lien Credit Agreement, Permitted Junior Debt, Subordinated Indebtedness
and such Refinancing Notes may be repaid, redeemed, repurchased or defeased (and
any applicable deposit of money or securities with the trustee with respect
thereto or any other Person for the purpose of paying such Indebtedness under
the Second Lien Credit Agreement, Permitted Junior Debt or Refinancing Notes
when due may be made) (i) with the Available Amount; provided, that solely to
the extent clause (a)(i)(B) of the definition of “Available Amount” is being
utilized, (x) no Event of Default shall have occurred and be continuing at the
time of the consummation of the proposed repayment or prepayment or immediately
after giving effect thereto and (y) the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period, shall not exceed 5.20:1.00, (ii) so long as, on a Pro Forma Basis,
as of the last day of the most recently ended Test Period, the Consolidated
Total Net Leverage Ratio does not exceed 3.70:1.00, and (iii) in an aggregate
amount not to exceed the greater of $100,000,000 and 8.50% of Consolidated Total
Assets (measured at the time such payment, prepayment, redemption or acquisition
is made); provided, that nothing herein shall otherwise prevent Lead Borrower
and its Restricted Subsidiaries from refinancing any Indebtedness with Permitted
Refinancing Indebtedness and (C) Indebtedness under the Second Lien Credit
Agreement and Permitted Junior Debt that is secured by a Lien on the Collateral
may be repaid, redeemed, repurchased or defeased (and any applicable deposit of
money or securities with the trustee with respect thereto or any other Person
for the purpose of paying such Indebtedness under the Second Lien Credit
Agreement or such Permitted Junior Debt when due may be made) with any Declined
Proceeds that do not constitute Retained Declined Proceeds solely to the extent
required by the terms thereof;

(b)amend or modify, or permit the amendment or modification of any provision of,
any Second Lien Credit Document other than any amendment or modification that is
not materially adverse to the interests of the Lenders;

(c)amend or modify, or permit the amendment or modification of any provision of,
any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(d)amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (d) is not materially adverse to the interests of
the Lenders.

10.08Limitation on Certain Restrictions on Subsidiaries. The Borrowers will not,
and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or advances
to Lead Borrower or any of its Restricted Subsidiaries or (c) transfer any of
its properties or assets to Lead Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of:

(i)applicable law;

(ii)this Agreement and the other Credit Documents, the ABL Credit Agreement, the
Second Lien Credit Agreement and the other definitive documentation entered into
in connection with any of the foregoing;

(iii)any Refinancing Note Documents;

(iv)customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Lead Borrower or any of its Restricted
Subsidiaries;

-107-

--------------------------------------------------------------------------------

 

(v)customary provisions restricting assignment of any licensing agreement (in
which Lead Borrower or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi)restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii)any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to Lead Borrower or
any Restricted Subsidiary of Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii)encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix)any agreement or instrument relating to Indebtedness of a Foreign Subsidiary
incurred pursuant to Section 10.04 to the extent such encumbrance or restriction
only applies to such Foreign Subsidiary;

(x)an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to Lead Borrower or the Lenders in
any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi)restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii)restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of Lead Borrower that is
not a Subsidiary Guarantor, which Indebtedness is permitted by Section 10.04;

(xiii)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv)on or after the execution and delivery thereof, (i) the Permitted Junior
Debt Documents and (ii) the Permitted Pari Passu Notes Documents;

(xv)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; and

(xvi)restrictions and conditions under the terms of the documentation governing
any Qualified Securitization Financing or a Receivables Facility that, in each
case, permitted by Section 10.04, are necessary or advisable, in the good faith
determination of Lead Borrower or the applicable Restricted Subsidiary, to
effect such Qualified Securitization Financing or such Receivables Facility.

-108-

--------------------------------------------------------------------------------

 

10.09Business.

(a)The Borrowers will not permit at any time the business activities taken as a
whole conducted by Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
Lead Borrower and its Restricted Subsidiaries on the Closing Date (after giving
effect to the Transaction) except that Lead Borrower and its Restricted
Subsidiaries may engage in Similar Business.

(b)Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the entering into, and performing its obligations under, this Agreement, the
other Credit Documents to which it is a party, the Acquisition Agreement, the
Advisory Agreement, the ABL Credit Agreement, the Second Lien Credit Agreement
and the other definitive documentation entered into in connection with any of
the foregoing, (iv) the issuance, sale or repurchase of its Equity Interests and
the receipt of capital contributions, (v) the making of dividends or
distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, (xii) the making of loans to or other
Investments in, or incurrence of Indebtedness from, the Borrowers or in the case
of incurrence of Indebtedness, from any Wholly-Owned Domestic Subsidiary which
is a Subsidiary Guarantor) as and to the extent not prohibited by this Agreement
and (xiii) any other activity expressly contemplated by this Agreement to be
engaged in by Holdings, including, without limitation, repurchases of
Indebtedness of the Borrowers under this Agreement pursuant to Section 2.19 and
Section 2.20 and entry into and performance of guarantees of Refinancing Notes,
Permitted Junior Debt, Permitted Pari Passu Notes and, subject to any applicable
limitations set forth herein, other permitted Indebtedness of Lead Borrower and
its Restricted Subsidiaries.

10.10Negative Pledges. Holdings and the Borrowers shall not, and shall not
permit any of the Restricted Subsidiaries to, agree or covenant with any Person
to restrict in any way its ability to grant any Lien on its assets in favor of
the Lenders, other than pursuant to the ABL Intercreditor Agreement, the First
Lien/Second Lien Intercreditor Agreement, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement or any other intercreditor
agreement contemplated by this agreement, and except that this Section 10.10
shall not apply to:

(i)any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii)covenants existing under the ABL Credit Documents and the Second Lien Credit
Documents, each as in effect on the Closing Date or as amended in a manner
consistent with any amendment to this Agreement or the other Credit Documents;

(iii)the covenants contained in any Refinancing Term Loans, any Refinancing Note
Documents, any Permitted Pari Passu Notes Documents or any Permitted Junior Debt
(in each case so long as same do not restrict the granting of Liens to secure
Indebtedness pursuant to this Agreement);

(iv)covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v)customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

-109-

--------------------------------------------------------------------------------

 

(vi)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii)restrictions imposed by law;

(viii)customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix)contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi)restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and

(xiii)any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Lead Borrower,
not materially more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

Section 11.Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01Payments. The Borrowers shall (i) default in the payment when due of any
principal of any Term Loan or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Term Loan, or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

11.02Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent, the Collateral Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

11.03Covenants. Holdings, any Borrower or any Restricted Subsidiary shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.04 (as to Lead Borrower), 9.11,
9.14(a) or Section 10 or (ii) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01 and 11.02),
and such default shall continue unremedied for a period of 30 days after written
notice thereof to Lead Borrower by the Administrative Agent, the Collateral
Agent or the Required Lenders; or

-110-

--------------------------------------------------------------------------------

 

11.04Default Under Other Agreements. (i) Holdings, any Borrower or any of the
Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than Indebtedness under this Agreement) beyond the period of grace, if
any, provided in an instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than Indebtedness under this
Agreement) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity or
(ii) any Indebtedness (other than Indebtedness under this Agreement) of
Holdings, any Borrower or any of the Restricted Subsidiaries shall be declared
to be (or shall become) due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount, (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of, or Recovery Event
with respect to, the property or assets securing such Indebtedness, if such sale
or transfer or Recovery Event is otherwise permitted hereunder and (C) an Event
of Default under clause (i)(y) of this Section 11.04 with respect to the ABL
Credit Agreement shall not be an Event of Default until the earliest of (I) in
the case of a payment default, the first date on which such default shall
continue unremedied for a period of 30 days after the date of such default
(during which period such default is not waived or cured), (II) the date on
which the Indebtedness under the ABL Credit Agreement has been accelerated as a
result of such default and (III) the date on which the administrative agent, the
collateral agent and/or the lenders under the ABL Credit Agreement have
exercised their secured creditor remedies as a result of such default; or

11.05Bankruptcy, etc. Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against Holdings, any
Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, any Borrower or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary), or Holdings,
any Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, any Borrower or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against Holdings, any Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) any such proceeding which remains
undismissed for a period of 60 days, or Holdings, any Borrower or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Holdings or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver-manager, trustee, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) makes a general assignment
for the benefit of creditors; or any corporate, limited liability company or
similar action is taken by Lead Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; or

11.06ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) a Foreign Pension Plan has failed to comply with, or be
funded in accordance with, applicable law which has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (d) Lead Borrower or any
of its Restricted Subsidiaries has incurred any obligation in connection with
the termination of, or withdrawal from, any Foreign Pension Plan that, in each
case, has resulted or would reasonably be expected to result in a Material
Adverse Effect; or

-111-

--------------------------------------------------------------------------------

 

11.07Security Documents. Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation (to the extent provided therein),
a perfected security interest, to the extent required by the Credit Documents,
in, and Lien on, all or any material portion of the Collateral (other than as a
result of the failure of the Collateral Agent to file continuation statements or
the failure of the Collateral Agent or the collateral agent under the ABL Credit
Agreement to maintain possession of possessory collateral delivered to it), in
favor of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01); or

11.08Guarantees. Any Guaranty shall cease to be in full force and effect as to
any Guarantor (other than any Guarantor otherwise qualifying as an Immaterial
Subsidiary, whether or not so designated), or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm in writing such
Guarantor’s obligations under the Guaranty to which it is a party; or

11.09Judgments. One or more judgments or decrees shall be entered against
Holdings, any Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) involving in the aggregate for Holdings, Lead Borrower and its
Restricted Subsidiaries (other than any Immaterial Subsidiary) a liability or
liabilities (not paid or fully covered (other than to the extent of any
deductible) by a reputable and solvent insurance company with respect to
judgments for the payment of money) and such judgments and decrees either shall
be final and non-appealable or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments and decrees (to the extent not paid or fully
covered (other than to the extent of any deductible) by such insurance company)
equals or exceeds the Threshold Amount; or

11.10Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Lead Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to Lead Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately; (ii) declare the principal of and
any accrued interest in respect of all Term Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (iii)
enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents; and (iv) enforce each Guaranty.

Section 12.The Administrative Agent and the Collateral Agent.

12.01Appointment and Authorization.

(a)Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

-112-

--------------------------------------------------------------------------------

 

(b)Bank of America shall also act as the “Collateral Agent” and “security
trustee” under the Credit Documents, and each of the Lenders (on behalf of
itself and its Affiliates, including in its capacity as a potential Guaranteed
Creditor under a Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement) hereby irrevocably appoints and authorizes Bank of
America to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any Credit Party to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Bank of America, as
“Collateral Agent” or “security trustee” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 12.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent, shall be entitled
to the benefits of all provisions of this Section 12 and Section 13 (including
Section 13.01, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” or “security trustee” under the Credit Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(c)Each of the Lenders (including in its capacity as a potential Guaranteed
Creditor under a Designated Interest Rate Protection Agreement or a Designated
Treasury Services Agreement) hereby authorizes the Administrative Agent and/or
the Collateral Agent to enter into the ABL Intercreditor Agreement, the First
Lien/Second Lien Intercreditor Agreement, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement and any other intercreditor
agreement or arrangement or supplement thereto permitted under this Agreement
without any further consent by any Lender and any such intercreditor agreement
shall be being binding upon the Lenders.

12.02Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent and/or the Collateral Agent.
The Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent or the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and as Collateral Agent, as applicable.

12.03Exculpatory Provisions. The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent and/or the Collateral Agent are required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Collateral
Agent, as applicable, to liability or that is contrary to any Credit Document or
applicable law;

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent and/or the Collateral Agent or any of their respective Affiliates in any
capacity;

-113-

--------------------------------------------------------------------------------

 

(d)shall not be liable to any Lender for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent and/or the Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11 and 13.12) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction and by a final and nonappealable
judgment. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent and the Collateral Agent by Lead
Borrower or a Lender; and

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

12.04Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for Lead Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

12.05No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Lead Arrangers, Co-Documentation Agents or Co-Syndication Agents or any
of their respective Affiliates shall have any powers, duties or responsibilities
under this Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, the Collateral Agent or a
Lender hereunder.

12.06Non-reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder.

12.07Indemnification by the Lenders. To the extent that the Borrowers for any
reason fail to pay any amount required under Section 13.01(a) to be paid by them
to the Administrative Agent or Collateral Agent (or any sub-agent of either of
them), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Term Loans held by each Lender
or, if the Term Loans have been repaid in full, based on the amount of
outstanding Term Loans held by each Lender immediately prior to such repayment
in full) of (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim,

-114-

--------------------------------------------------------------------------------

 

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or Collateral Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or Collateral Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 12.07 are subject to the provisions of Section 5.04.

12.08Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

12.09Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Lead Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01 and 13.01) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or

-115-

--------------------------------------------------------------------------------

 

assets so purchased (or in the Equity Interests or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) the Administrative
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a)(i) through (a)(v) of
Section 13.12 of this Agreement), and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Creditor or any
acquisition vehicle to take any further action.

12.10Resignation of the Agents. Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders
and Lead Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with Lead Borrower’s consent (other than during
the existence of an Event of Default under Section 11.01 or 11.05), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and consented to
by Lead Borrower, to the extent so required) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent or Collateral Agent
may, with Lead Borrower’s consent (other than during the existence of an Event
of Default under Section 11.01 or 11.05), on behalf of the Lenders, appoint a
successor Administrative Agent or successor Collateral Agent, as applicable, in
each case meeting the qualifications set forth above; provided that if the
Administrative Agent or the Collateral Agent shall notify Lead Borrower and the
Lenders that no qualifying Person has accepted such appointment within such
period, then such resignation shall nonetheless become effective in accordance
with such notice and (a) the retiring Administrative Agent or retiring
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Credit Documents, the retiring Collateral Agent shall
continue to hold such collateral security solely for purposes of maintaining the
Secured Creditors’ security interest thereon until such time as a successor
Collateral Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders (with the consent of Lead Borrower, to the extent so required)
appoint a successor Administrative Agent as provided for above in this Section
12.10. Upon the acceptance of a successor’s appointment as Administrative Agent
or as Collateral Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Collateral Agent, as applicable, and the
retiring Administrative Agent or retiring Collateral Agent, as applicable, shall
be discharged from all of its duties and obligations hereunder or under the
other Credit Documents (if not already discharged therefrom as provided above in
this Section). After the retiring Administrative Agent’s or retiring Collateral
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, as
applicable, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

12.11Collateral Matters and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Guaranteed Creditor under a Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement) irrevocably
authorizes the Administrative Agent or Collateral Agent, as applicable,

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Credit Document to a Person that is not a Credit Party, (iii)
that constitutes Excluded Collateral, (iv) if the property subject to such Lien

-116-

--------------------------------------------------------------------------------

 

is owned by a Subsidiary Guarantor, subject to Section 13.12, upon release of
such Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to clause (b) below or (v) if approved, authorized or ratified in
writing in accordance with Section 13.12;

(b)to release any Subsidiary Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder; and

(c)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Sections 10.01(iv)(y), (vi) or (xiv) or any other Lien that is
expressly permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release, and to execute and/or deliver documents to evidence
the release or non-existence of, any Lien securing the Obligations upon any
Excluded Collateral.

Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s and
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 12.11. In each case as
specified in this Section 12.11, the Administrative Agent and Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and
Collateral Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11.

The Administrative Agent and Collateral Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and Collateral
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

12.12Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements. No Guaranteed Creditor that obtains the benefits of any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 12.12 to the contrary, the
Administrative Agent and Collateral Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Guaranteed Creditor. Each Guaranteed Creditor agrees to be bound by this Section
12 to the same extent as a Lender hereunder.

12.13Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 5.04 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative

-117-

--------------------------------------------------------------------------------

 

Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Credit Document against
any amount due the Administrative Agent under this Section 12.13. The agreements
in this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

12.14Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless clause (i) in the immediately preceding paragraph (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

-118-

--------------------------------------------------------------------------------

 

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

The Administrative Agent and each other Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

Section 13.Miscellaneous.

13.01Payment of Expenses, etc.

(a)The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to: (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in
connection with (x) the preparation, execution, enforcement and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, (y) the administration hereof and thereof and
any amendment, waiver or consent relating hereto or thereto (whether or not
effective) and (z) their syndication efforts with respect to this Agreement;
(ii) pay all reasonable invoiced out-of-pocket costs and expenses of the Agents
and each Lender in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
legal expenses, to one primary counsel to all Agents and Lenders to be retained
by the Administrative Agent and, if reasonably necessary, one local counsel in
any relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs Lead
Borrower of such conflict, of a single additional firm of counsel in each
relevant jurisdiction for all similarly situated affected Indemnified Persons);
(iii) pay and hold each Agent and each Lender harmless from and against any and
all Other Taxes with respect to the foregoing matters and save each Agent and
each Lender harmless from

-119-

--------------------------------------------------------------------------------

 

and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to such Agent, such Lender or
the Lead Arranger) to pay such Other Taxes; and (iv) indemnify each Agent and
each Lender and their respective Affiliates, and the partners, shareholders,
officers, directors, employees, agents, trustees, representatives and investment
advisors of each of the foregoing, in each case, together with their respective
successors and assigns (each, an “Indemnified Person”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) (but excluding Taxes other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs,
expenses and disbursements arising from a non-Tax claim) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Agent or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Term Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials relating
in any way to any Real Property owned, leased or operated, at any time, by Lead
Borrower or any of its Subsidiaries; the generation, storage, transportation,
handling, Release or threat of Release of Hazardous Materials by Lead Borrower
or any of its Subsidiaries at any location, whether or not owned, leased or
operated by Lead Borrower or any of its Subsidiaries; the non-compliance by Lead
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property; or any
Environmental Claim or liability under Environmental Laws relating in any way to
Lead Borrower, any of its Subsidiaries or relating in any way to any Real
Property at any time owned, leased or operated by Lead Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case (and each Indemnified Person, by accepting the benefits hereof, agrees to
promptly refund or return any indemnity received hereunder to the extent it is
later determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any
material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of the preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) that do not involve or arise from an
act or omission by any Credit Party or any of their respective affiliates and is
brought by an Indemnified Person against another Indemnified Person (other than
claims against any Agent solely in its capacity as such or in its fulfilling
such role)). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b)No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c)No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings or the Borrowers) shall be responsible to any other party hereto (or
any Indemnified Person or any Subsidiary or Affiliate of Holdings or the
Borrowers) for any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) which may be alleged as a result of this
Agreement or any other Credit Document or the financing contemplated hereby;
provided that nothing in this Section 13.01(c) shall limit the Credit Parties’
indemnity obligations to the extent that such indirect, special, punitive or
consequential damages are included in any claim by a third party unaffiliated
with any Indemnified Person with respect to which the applicable Indemnified
Person is entitled to indemnification under Section 13.01(a).

-120-

--------------------------------------------------------------------------------

 

13.02Right of Setoff.

(a)In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, the
Collateral Agent, each Lender and each Guaranteed Creditor is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) (other than accounts used exclusively for
payroll, payroll taxes, fiduciary and trust purposes, and employee benefits) and
any other Indebtedness at any time held or owing by the Administrative Agent,
the Collateral Agent, such Lender or such Guaranteed Creditor (including,
without limitation, by branches and agencies of the Administrative Agent, the
Collateral Agent, such Lender or such Guaranteed Creditor wherever located) to
or for the credit or the account of any Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, the Collateral Agent, such Lender or such
Guaranteed Creditor under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender or such Guaranteed Creditor pursuant to Section 13.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, the Collateral Agent, such Lender or such Guaranteed
Creditor shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

(b)NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HEREUNDER.

13.03Notices.

(a)Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:

(i)if to any Credit Party, the Administrative Agent or the Collateral Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.03 or such other address as shall be
designated by such party in a written notice to the other parties hereto; and

(ii)if to any Lender, at its address specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Lead Borrower) or at such other address as shall be designated by
such Lender in a written notice to Lead Borrower and the Administrative Agent.

All such notices and communications shall, when mailed or overnight courier, be
effective when deposited in the mails, or overnight courier, as the case may be,
or sent by facsimile or other electronic means of transmission, except that
notices and communications to the Administrative Agent, Collateral Agent and the
Borrowers shall not be effective until received by the Administrative Agent,
Collateral Agent or Lead Borrower, as the case may be.

-121-

--------------------------------------------------------------------------------

 

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, Collateral Agent, Lead
Borrower or Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)(i) Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(d)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall each
of the Administrative Agent and the Collateral Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrowers, the Subsidiary Guarantors, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of a Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet, in
the absence of gross negligence, bad faith or willful misconduct of any Agent
Party, as determined by a court of competent jurisdiction and by a final and
nonappealable judgment.

13.04Benefit of Agreement; Assignments; Participations, etc.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void), except as
contemplated by Section 10.02(vi) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A)Lead Borrower; provided that, Lead Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of Lead Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Section 11.01 or 11.05,
any other Eligible Transferee;

-122-

--------------------------------------------------------------------------------

 

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Term Loans of any Tranche, the amount of the Commitment or Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of Lead Borrower and the Administrative Agent otherwise consent; provided
that no such consent of Lead Borrower shall be required if an Event of Default
has occurred and is continuing under Section 11.01 or 11.05;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Term Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with the payment by the
assignee of a processing and recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
5.04 and 13.01. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, as to its own positions only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall

-123-

--------------------------------------------------------------------------------

 

already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) above and any written consent to such assignment required by
clause (b) above, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to this Agreement, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause (v).

(c)Any Lender may, without the consent of Lead Borrower or the Administrative
Agent, sell participations to one or more Eligible Transferees (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Sections 5.04(b) and (c)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.04; provided that such Participant (A) agrees to be subject
to the provisions of Section 2.12 as if it were an assignee under clause (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 2.10 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Lead Borrower’s request and expense, to
use reasonable efforts to cooperate with Lead Borrower to effectuate the
provisions of Section 2.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of Lead
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Term Loan or its other obligations under any
Credit Document) to any Person except to the extent such disclosure is necessary
to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)Holdings, Lead Borrower and its Restricted Subsidiaries shall also be
entitled to purchase (from Lenders) outstanding principal of Term Loans in
accordance with the provisions of Sections 2.19 and 2.20, which purchases shall
be evidenced by assignments (in form reasonably satisfactory to the
Administrative Agent) from the applicable Lender to the Borrowers. Each assignor
and assignee party to the relevant repurchases under Sections 2.19 and 2.20
shall render customary “big boy” disclaimer letters or any such disclaimers
shall be incorporated into the terms of the Assignment and Assumption. No such
transfer or assignment shall be effective until recorded by the Administrative
Agent (which the Administrative Agent agrees to promptly record) on the Register
pursuant to clause (b) above. All Term Loans purchased pursuant to Sections 2.19
and 2.20 shall be immediately and automatically cancelled and retired, and the
Borrowers shall in no event become a Lender hereunder. To the extent of any
assignment to a Borrower as described in this clause (d), the assigning Lender
shall be relieved of its obligations hereunder with respect to the assigned Term
Loans.

-124-

--------------------------------------------------------------------------------

 

(e)Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank or central banking
authority in support of borrowings made by such Lender from such Federal Reserve
Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or
Lead Borrower), any Lender which is a fund may pledge all or any portion of its
Term Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.

(f)Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

(g)Each Sponsor Affiliate, solely in its capacity as a Lender, hereby agrees,
and each Assignment and Assumption entered into by a Sponsor Affiliate shall
provide a confirmation, that, if any Credit Party shall be subject to any
voluntary or involuntary proceeding commenced under any Debtor Relief Law now or
hereafter in effect (“Bankruptcy Proceedings”), (i) such Sponsor Affiliate shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Sponsor Affiliate’s
claim with respect to its Term Loans (a “Claim”) (including, without limitation,
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Sponsor Affiliate is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(ii) with respect to any matter requiring the vote of Lenders during the
pendency of a Bankruptcy Proceeding (including, without limitation, voting on
any plan of reorganization), the Term Loans held by such Sponsor Affiliate (and
any Claim with respect thereto) shall be deemed to be voted by such Sponsor
Affiliate in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Sponsor Affiliates, so long as such Sponsor
Affiliate is treated in connection with the exercise of such right or taking of
such action on the same or better terms as the other Lenders; provided, however,
that the Administrative Agent shall vote on behalf of any such Sponsor
Affiliates holding Term Loans in accordance with this Section 13.04(g) and the
relevant Assignment and Assumption. For the avoidance of doubt, the Lenders and
each Sponsor Affiliate agree and acknowledge that the provisions set forth in
this Section 13.04(g) constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as
such, would be enforceable for all purposes in any case where a Credit Party has
filed for protection under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect applicable to Credit
Party. Except as expressly provided in this Section 13.04(g), the provisions of
this Section 13.04(g) shall not be applicable to any Debt Fund Affiliate.

(h)If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(i)The Administrative Agent shall have the right, and Lead Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
Lead Borrower and any updates thereto. The Borrowers hereby agree that any such
requesting Lender may share the list of Disqualified Lenders with any potential
assignee, transferee or participant.

-125-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, each Credit Party and the Lenders acknowledge and
agree that the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders (other than with respect to assignments or participations by it of its
Loans and Commitments, if any). Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or participant or prospective Lender
or participant is a Disqualified Lender or (y) the Administrative Agent shall
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender (other than with respect to assignments or participations by
it of its Loans and Commitments, if any).

(j)Disqualified Lenders. Notwithstanding anything to the contrary contained in
this Agreement, any assignment to a Disqualified Lender shall not be void, but
shall be subject to the following provisions:

(i)If any assignment is made to any Disqualified Lender without Lead Borrower’s
prior written consent, or if any Person becomes a Disqualified Lender after the
Closing Date, Lead Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Lender and the Administrative Agent, cancel any
unfunded Commitment the subject thereof and (A) in the case of outstanding Term
Loans held by Disqualified Lenders, prepay such Term Loan by paying the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder (it being understood that, notwithstanding anything in the Credit
Documents to the contrary, any such prepayment shall not be subject to any
provisions requiring prepayments of the Term Loans on a pro rata basis and no
other Term Loans shall be required to be repaid as a result of such prepayment)
and/or (B) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 13.04), all of its interest, rights and obligations under this Agreement
and related Credit Documents to an Eligible Transferee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder; provided that
(i) Lead Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.04(b) (unless waived by the Administrative
Agent) and (ii) in the case of clause (A), the Borrowers shall not use the
proceeds from any Loans or loans under the ABL Credit Agreement to prepay any
Term Loans held by Disqualified Lenders.

(ii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

-126-

--------------------------------------------------------------------------------

 

13.05No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06Payments Pro Rata.

(a)The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Term Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c)Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.

13.07Calculations; Computations.

(a)The financial statements to be furnished to the Lenders pursuant hereto shall
be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if Lead Borrower
notifies the Administrative Agent that Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
Lead Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then Lead Borrower and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect

-127-

--------------------------------------------------------------------------------

 

to Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect) and (ii) the
accounting for any lease shall be based on Lead Borrower’s treatment thereof in
accordance with U.S. GAAP as in effect on the Closing Date and without giving
effect to any subsequent changes in U.S. GAAP (or the required implementation of
any previously promulgated changes in U.S. GAAP) relating to the treatment of a
lease as an operating lease or capitalized lease.

(b)The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; provided that (A) the interpretation of the
definition of “material adverse effect” (as defined in THE acquisition
agreement), and whether or not such “material adverse effect” has occurred, (B)
the determination of the accuracy of any OF THE Acquisition Agreement
RepresentationS, and whether as a result of any inaccuracy thereof the
conditions set forth in Section 6.14 with respect to SUCH REPRESENTATIONS have
not been satisfied, and (C) the determination of whether THE Acquisition has
been consummated in accordance with the terms of THE Acquisition Agreement, in
each case shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS
MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE
IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER
RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS
RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH
COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

-128-

--------------------------------------------------------------------------------

 

(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts and by different parties hereto in different counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement, the other Credit Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

13.10[Reserved].

13.11Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12Amendment or Waiver; etc.

(a)Except as expressly contemplated hereby, neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the Guaranty
Agreement and the Security Documents in accordance with the provisions hereof
and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders) or the Administrative Agent with the written consent of the
Required Lenders; provided that no such change, waiver, discharge or termination
shall (i) without the prior written consent of each Lender directly and
adversely affected thereby, extend the final scheduled maturity of any Term
Loan, or reduce the rate or extend the time of payment of interest or fees
thereon; except in connection with the waiver of the applicability of any
post-default increase in interest rates, (ii) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral without the prior written consent of each Lender, (iii) except as
otherwise provided in the Credit Documents, release all or substantially all of
the value of the Guaranty by the Guarantors without the prior written consent of
each Lender, (iv) amend, modify or waive any provision of this Section 13.12(a)
or Section 13.06 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Initial Term
Loans on the Closing Date), in each case, without the prior written consent of
each Lender directly and adversely affected thereby, (v) reduce the percentage
specified in the definition of Required Lenders without the prior written
consent of each Lender (it being understood that additional extensions of credit
pursuant to this Agreement that are permitted by the terms hereof or that have
been consented to by the Required Lenders may be included in the determination
of the Required Lenders, as applicable, on substantially the same basis as the
extensions of Initial Term Loans are included on the Closing Date), (vi) consent
to the assignment or transfer by the Borrowers of any of their respective rights
and obligations under this Agreement without the consent of each Lender or (vii)
amend Section 2.14 the effect of which is to extend the maturity of any Term
Loan without the prior written consent of each Lender directly and adversely

-129-

--------------------------------------------------------------------------------

 

affected thereby; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Section 12 or any other provision of any Credit Document as the same relates to
the rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement as in effect on the
Closing Date, without the consent of the Majority Lenders of each Tranche which
is being allocated a lesser prepayment, repayment or commitment reduction, alter
the required application of any prepayments or repayments (or commitment
reduction), as between the various Tranches, pursuant to Section 5.01 or 5.02
(although (x) the Required Lenders may waive, in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (y) any
conversion of any Tranche of Term Loans into another Tranche of Term Loans
hereunder in like principal amount and any other conversion of any Tranche of
Term Loans into Extended Term Loans pursuant to an Extension Amendment shall not
be considered a “prepayment” or “repayment” for purposes of this clause (4)),
(5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Term Loans and
Commitments are included on the Closing Date) or (6) without the consent of the
Supermajority Lenders of the relevant Tranche, reduce the amount of or extend
the date of, any Scheduled Repayment (except that, if additional Term Loans are
made pursuant to a given Tranche, the scheduled repayments of such Tranche may
be increased on a proportionate basis without the consent otherwise required by
this clause (6)), or amend the definition of “Supermajority Lenders” (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the Initial Term Loans
and Initial Term Loan Commitments are included on the Closing Date); and
provided further that only the consent the Administrative Agent shall be
necessary for amendments described in clause (y) of the first proviso contained
in clause (vi) of the definition of “Permitted Junior Loans.”

(b)If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Lead Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Term Loans of each Tranche of such
Lender in accordance with Section 5.01(b)(i); provided that, unless the
Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;
provided, further, that in any event Lead Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Term Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.12(a).

(c)Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each applicable
Incremental Term Loan Lender may, without the consent of any other Lender, (i)
in accordance with the provisions of Section 2.15 enter into an Incremental Term
Loan Amendment; provided that after the execution and delivery by the Borrowers,
the Administrative Agent and each such Incremental Term Loan Lender of such
Incremental Term Loan Amendment, such Incremental Term Loan Amendment, may
thereafter only be modified in accordance with the requirements of clause (a)
above of this

-130-

--------------------------------------------------------------------------------

 

Section 13.12, and (ii) amend this Agreement to increase the interest rate
margin, increase the interest rate floor, increase, extend or add any prepayment
premium, increase, extend or add any call protection or increase the
amortization schedule with respect to any existing Tranche of Term Loans in
order to cause any Incremental Term Loans to be fungible with such existing
Tranche of Term Loans.

(d)Notwithstanding anything to the contrary in clause (a) above of this Section
13.12, this Agreement may be amended (or amended and restated) (i) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrowers and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.

(e)Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

(g)Further, notwithstanding anything to the contrary contained in this Section
13.12, if following the Closing Date, the Administrative Agent and/or the
Collateral Agent and any Credit Party shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Credit Documents, then the Administrative Agent
and/or the Collateral Agent and the Credit Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

13.13Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14Joint and Several Liability of Borrowers.

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Credit Documents in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
13.14), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

-131-

--------------------------------------------------------------------------------

 

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)The Obligations of each Borrower under the provisions of this Section 13.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e)Except as otherwise expressly provided in this Agreement and the other Credit
Documents, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Incremental Term Loans, Refinancing Term Loans
or Extended Term Loans issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by any
Agent or any other Secured Creditor under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).

(f)Each Borrower represents and warrants to the Agents and the other Secured
Creditor that such Borrower is currently informed of the financial condition of
the other Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to Agent and the other Secured Creditor
that such Borrower has read and understands the terms and conditions of the
Credit Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of the other Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

(g)Each Borrower waives all rights and defenses arising out of an election of
remedies by any Agent or any other Secured Creditor, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed such Agent’s or such Secured Creditor’s
rights of subrogation and reimbursement against any Borrower.

(h)Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are or become secured by Real Property. This means,
among other things:

(i)the Agents and other Secured Creditors may collect from such Borrower without
first foreclosing on any Real Property or personal property Collateral pledged
by Borrowers.

(ii)If any Agent or any other Secured Creditor forecloses on any Collateral
consisting of Real Property pledged by any Credit Party:

(A)the amount of the Obligations may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if such Collateral is worth
more than the sale price; and

(B)the Agents and the other Secured Creditors may collect from such Borrower
even if any Agent or other Secured Creditor, by foreclosing on the Collateral
consisting of Real Property, has destroyed any right such Borrower may have to
collect from the other Borrowers or any other Credit Party.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are or become secured by Real
Property.

(i)The provisions of this Section 13.14 are made for the benefit of the Agents,
the other Secured Creditors and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of any
Agent, any other Secured Creditor or any of their respective successors or
assigns first to marshal any of its or their claims or to exercise any of

-132-

--------------------------------------------------------------------------------

 

its or their rights against any Borrower or to exhaust any remedies available to
it or them against any Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this Section 13.14 shall remain in effect until all of
the Obligations shall have been paid in full in accordance with the express
terms of this Agreement. If at any time, any payment, or any part thereof, made
in respect of any of the Obligations, is rescinded or must otherwise be restored
or returned by any Agent or any other Secured Creditor upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 13.14 will forthwith be reinstated in effect, as though such
payment had not been made.

(j)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Credit Documents,
any payments made by it to any Agent or any other Secured Creditor with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in accordance with the terms of
this Agreement. Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Agent or any other Secured Creditor
hereunder or under any other Credit Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(k)Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to any indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, subject to any applicable
intercreditor agreements then in effect, such amounts shall be collected,
enforced and received by such Borrower as trustee for the Agents, and such
Borrower shall deliver any such amounts to Administrative Agent for application
to the Obligations in accordance with Section 7.4 of the Security Agreement.

(l)Each Borrower hereby agrees that, to the extent any Borrower shall have paid
more than its proportionate share of any payment made hereunder, such Borrower
shall be entitled to seek and receive contribution from and against any other
Borrower hereunder which has not paid its proportionate share of such payment,
in an amount not to exceed the highest amount that would be valid and
enforceable and not subordinated to the claims of other creditors as determined
in any action or proceeding involving any state corporate, limited partnership
or limited liability law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally. Each such Borrower’s right of contribution shall be subject
to the terms and conditions of clauses (j) and (k) of this Section 13.14. The
provisions of this clause (l) shall in no respect limit the obligations and
liabilities of any Borrower to the Agents and the Lenders, and each Borrower
shall remain liable to the Agent and the Lenders for the full amount such
Borrower agreed to repay hereunder.

13.15Confidentiality.

(a)Subject to the provisions of clause (b) of this Section 13.15, each Agent,
Lead Arranger and Lender agrees that it will not disclose without the prior
written consent, which may take the form of electronic mail, of Lead Borrower
(other than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel, or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable discretion determines
that any such party should have access to such information in connection with
the transactions contemplated by this Agreement and such Agent’s, Lead
Arranger’s or Lender’s role hereunder or investment in the Term Loans; provided
such Persons shall be subject to the provisions of this Section 13.15 to the
same extent as such Lender (or language substantially similar to this Section
13.15(a)) any non-public information with respect to Lead Borrower or any of its
Subsidiaries (other than, for the avoidance of doubt, information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry) which is now
or in the future furnished by or on behalf of any Credit Party pursuant to this
Agreement or any other Credit Document;

-133-

--------------------------------------------------------------------------------

 

provided that each Agent, Lead Arranger and Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.15(a) by such Agent, Lead Arranger or
Lender, (ii) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal or supranational
regulatory body having or claiming to have jurisdiction over such Agent, Lead
Arranger or Lender or to the Federal Reserve Board or other central banking
authority or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (iii) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Agent, Lead Arranger or Lender, (v) in the case of any
Lead Arranger or Lender, to the Administrative Agent or the Collateral Agent,
(vi) to any prospective or actual direct or indirect contractual counterparty
(other than any Disqualified Lender except that the list of Disqualified Lenders
may be furnished) in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.15 (or language substantially similar to this Section
13.15(a)), (vii) in the case of any Lender, to any prospective or actual
transferee, pledgee or participant (other than any Disqualified Lender except
that the list of Disqualified Lenders may be furnished) in connection with any
contemplated transfer, pledge or participation of any of the Notes or
Commitments or any interest therein by such Lender, (viii) has become available
to any Agent, Lead Arranger, any Lender, or any of their respective Affiliates
on a non-confidential basis from a source other than Holdings, Lead Borrower or
any Subsidiary thereof, and which source is not known by such Person to be
subject to a confidentiality restriction in respect thereof in favor of Lead
Borrower or any Affiliate of Lead Borrower, (ix) for purposes of establishing a
“due diligence” defense and (x) that has been independently developed by such
Agent, Lead Arranger or Lender without the use of any other confidential
information provided by Lead Borrower or on Lead Borrower’s behalf; provided
that such prospective transferee, pledge or participant agrees to be bound by
the confidentiality provisions contained in this Section 13.15 (or language
substantially similar to this Section 13.15(a)); provided, further, that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Agent, Lead Arranger or Lender, in
the case of any disclosure pursuant to the foregoing clauses (ii), (iii) or
(iv), such Agent, Lead Arranger or Lender will use its commercially reasonable
efforts to notify Lead Borrower in advance of such disclosure so as to afford
Lead Borrower the opportunity to protect the confidentiality of the information
proposed to be so disclosed.

(b)The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, Lead Borrower and its Subsidiaries); provided
such Persons shall be subject to the provisions of this Section 13.15 to the
same extent as such Lender.

13.16USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

13.17Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, the Borrowers,
their respective Subsidiaries or any of their properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon the Term Loans or any Credit Document or
any other liability or obligation of Holdings, any Borrower or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Holdings and the Borrowers, for themselves and
on behalf of their respective Subsidiaries, hereby expressly waive, to the
fullest extent permissible under applicable law, any such immunity, and agree
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
Holdings and the Borrowers further agree that the waivers set forth in this
Section 13.17 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

-134-

--------------------------------------------------------------------------------

 

13.18Lead Borrower. Each Borrower hereby designates Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including
requests for Term Loans, designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Credit Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Collateral Agent or any Lender. Lead Borrower hereby accepts such
appointment. The Administrative Agent, the Collateral Agent and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any Notice of Borrowing) delivered by
Lead Borrower on behalf of any Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to Lead
Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Collateral Agent and the Lenders shall have the right, in its discretion, to
deal exclusively with Lead Borrower for any or all purposes under the Credit
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Lead Borrower
shall be binding upon and enforceable against it.

13.19INTERCREDITOR AGREEMENTS.

(a)EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE ABL INTERCREDITOR AGREEMENT AND
THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, WHICH IN CERTAIN
CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN
ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF PARTICIPATIONS BY
VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS THEREOF.

(b)THE PROVISIONS OF THIS SECTION 13.19 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE ABL
INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL INTERCREDITOR
AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT AND THE TERMS
AND PROVISIONS THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE ABL INTERCREDITOR AGREEMENT AND THE FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT. COPIES OF THE ABL INTERCREDITOR
AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT MAY BE OBTAINED
FROM THE ADMINISTRATIVE AGENT.

(c)EACH OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN
INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND THEIR
SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE ABL INTERCREDITOR
AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT CAN ONLY BE
AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF.

13.20Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arrangers, any Lender or any of their respective Affiliates shall, solely
by reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Borrowers hereby waive, to the fullest extent
permitted by law, any claims they may have against the Lead Arrangers, any
Lender or any of their respective Affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty by reason of this Agreement, any other Credit
Document or the transactions contemplated hereby or thereby. Each Agent, Lender
and their Affiliates may have economic interests that conflict with those of the
Credit Parties, their stockholders and/or their affiliates.

13.21Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and

-135-

--------------------------------------------------------------------------------

 

Assumptions, amendments or other Notice of Borrowings, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

13.22Entire Agreement. This Agreement and the other Credit Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

13.23Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

*          *          *

 

 

-136-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

GREENLIGHT ACQUISITION CORPORATION,

as Holdings

 

By:

/s/ Mary Ann Sigler

 

Name:

Mary Ann Sigler

 

Title:

President and Treasurer

 

ATS CONSOLIDATED, INC.,
as Lead Borrower

 

By:

/s/ Mary Ann Sigler

 

Name:

Mary Ann Sigler

 

Title:

Vice President and Treasurer

 

AMERICAN TRAFFIC SOLUTIONS, INC.,
as a Borrower

 

By:

/s/ Mary Ann Sigler

 

Name:

Mary Ann Sigler

 

Title:

Vice President and Treasurer

 

LASERCRAFT, INC.,
as a Borrower

 

By:

/s/ Mary Ann Sigler

 

Name:

Mary Ann Sigler

 

Title:

Vice President and Treasurer

 






[ATS - First Lien Term Loan Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

 

By:

/s/ Aamir Saleem

 

Name:

Aamir Saleem

 

Title:

Vice President

 

BANK OF AMERICA, N.A.,
as Lender

 

By:

/s/ Jonathan C. Pfeifer

 

Name:

Jonathan C. Pfeifer

 

Title:

Vice President

 

[ATS - First Lien Term Loan Credit Agreement]

--------------------------------------------------------------------------------

 

Schedule 1.01(A)

Closing Date Refinancing

Indebtedness under that certain Business Loan Agreement (Asset Based), dated as
of October 7, 2016, by and between Highway Toll Administration, LLC, as
borrower, and JPMorgan Chase Bank, N.A., as lender, as amended, modified, or
supplemented from time to time.

Indebtedness under that certain First Lien Term Loan Credit Agreement, dated as
of May 31, 2017, by and among Greenlight Acquisition Corporation, ATS
Consolidated, Inc., as lead borrower, American Traffic Solutions, Inc., as a
borrower, LaserCraft, Inc., as a borrower, the lenders from time to time parties
thereto and Bank of America, N.A., as the administrative agent and collateral
agent, as amended, modified, or supplemented from time to time.

Indebtedness under that certain Second Lien Term Loan Credit Agreement, dated as
of May 31, 2017, by and among Greenlight Acquisition Corporation, ATS
Consolidated, Inc., as lead borrower, American Traffic Solutions, Inc., as a
borrower, LaserCraft, Inc., as a borrower, the lenders from time to time parties
thereto and Bank of America, N.A., as the administrative agent and collateral
agent.

Indebtedness under that certain Revolving Credit Agreement, dated as of May 31,
2017, by and among Greenlight Acquisition Corporation, ATS Consolidated, Inc.,
as lead borrower, each of the other borrowers party thereto from time to time,
the lenders from time to time parties thereto and Bank of America, N.A., as the
administrative agent and collateral agent, as amended, modified, or supplemented
from time to time.  

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(B)

Unrestricted Subsidiaries

None.

 

 

- 2 -

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

Commitments

 

Lenders

Term Loan Commitment

Bank of America, N.A.

$840,000,000

Total

$840,000,000

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

SCHEDULE 2.19(a)

Reverse Dutch Auction Procedures

This Schedule 2.19(a) is intended to summarize certain basic terms of the
reverse Dutch auction procedures pursuant to and in accordance with the terms
and conditions of Section 2.19(a) of the Credit Agreement, of which this
Schedule 2.19(a) is a part. It is not intended to be a definitive statement of
all of the terms and conditions of a reverse Dutch auction, the definitive terms
and conditions for which shall be set forth in the applicable offering document.
None of the Administrative Agent, the Auction Manager or any of their respective
Affiliates, or any officers, directors, employees, representatives, agents or
attorneys-in-fact of such Persons (together with the Administrative Agent and
its Affiliates, the “Agent-Related Person”) makes any recommendation pursuant to
any offering document as to whether or not any Lender should sell Term Loans to
Holdings, the Borrowers or any Restricted Subsidiary pursuant to any offering
documents, nor shall the decision by the Administrative Agent, the Auction
Manager or any other Agent-Related Person (or any of their affiliates) in its
capacity as a Lender to sell its Term Loans to Holdings, the Borrowers or any
Restricted Subsidiary be deemed to constitute such a recommendation. Each Lender
should make its own decision on whether to sell any Term Loans and, if it
decides to do so, the principal amount of and price to be sought for such Term
Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction and the relevant offering documents. Each Lender participating in
an Auction acknowledges and agrees that in connection with such Auction, (1)
such Lender has independently and, without reliance on Holdings, the Borrowers,
any of their Subsidiaries, the Administrative Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
Auction and (2) none of the Administrative Agent or any of its Affiliates shall
have any liability to such Lender, and such Lender hereby waives and releases,
to the extent permitted by law, any claims such Lender may have against the
Administrative Agent and its Affiliates. Capitalized terms not otherwise defined
in this Schedule 2.19(a) have the meanings assigned to them in the Credit
Agreement

(a)Notice Procedures.  In connection with each Auction, Holdings, the applicable
Borrowers or the applicable Restricted Subsidiary, as the case may be, will
provide notification to the Auction Manager (for distribution to the Lenders of
the Term Loans) (each, an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount (calculated on the face amount thereof) of Term
Loans that Holdings, the applicable Borrower or such Restricted Subsidiary
offers to purchase in such Auction (the “Auction Amount”), which shall be no
less than $2,500,000 (unless another amount is agreed to by the Administrative
Agent); (ii) the range of discounts to par (the “Discount Range”), expressed as
a range of prices per $1,000 (in increments of $5), at which Holdings, the
applicable Borrower or such Restricted Subsidiarity would be willing to purchase
Term Loans in such Auction; and (iii) the date on which such Auction will
conclude, on which date Return Bids (as defined below) will be due by 1:00 p.m.
(New York City time) (as such date and time may be extended by the Auction
Manager at the request of Holdings, the applicable Borrower or such Restricted
Subsidiary as set forth below, such time the “Expiration Time”). Such Expiration
Time may be extended for a period not exceeding three (3) Business Days upon
notice by Holdings, the applicable Borrower or such Restricted Subsidiary to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided that only one extension per offer shall be permitted. An Auction
shall be regarded as a “failed Auction” in the event that either (x) Holdings,
the applicable Borrower or such Restricted Subsidiary withdraws such Auction in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received. In the event of a
failed Auction, Holdings, the applicable Borrower or such Restricted Subsidiary
shall not be permitted to deliver a new Auction Notice prior to the date
occurring three (3) Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein,
Holdings, the Borrowers or any Restricted Subsidiary shall not initiate any
Auction by delivering an Auction Notice to the Auction Manager until after the
conclusion (whether successful or failed) of the previous Auction (if any),
whether such conclusion occurs by withdrawal of such previous Auction or the
occurrence of the Expiration Time of such previous Auction.

(b)Reply Procedures.  In connection with any Auction, each Lender of Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation, in the form included
in the applicable offering document (each, a “Return Bid”) which shall specify
(i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) in principal amount of Term Loans (the “Reply Price”) within
the Discount Range and (ii) the principal amount of Term Loans in an amount not
less than $1,000,000 or an integral multiple of $1,000 in excess thereof, that
such Lender offers for sale at its Reply

- 4 -

--------------------------------------------------------------------------------

 

Price (the “Reply Amount”). A Lender may submit a Reply Amount that is less than
the minimum amount and incremental amount requirements described above if, and
only if, the Reply Amount comprises the entire amount of the Term Loans that are
subject to such Auction held by such Lender. Lenders may only submit one Return
Bid per Auction but each Return Bid may contain up to three (3) component bids,
each of which may result in a separate Qualifying Bid and each of which will not
be contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, (i) the participating Lender must
execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the applicable offering document (each, an
“Auction Assignment and Assumption”) and (ii) unless such disclaimers are
incorporated into the terms of the Auction Assignment and Assumption, the
participating Lender and each Borrower must execute and deliver, to be held by
the Auction Manager, a customary “big boy” disclaimer letter. Holdings, the
applicable Borrower or the applicable Restricted Subsidiary will not purchase
any Term Loans at a price that is outside of the applicable Discount Range, nor
will any Return Bids (including any component bids specified therein) submitted
at a price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).

(c)Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with Holdings, the
applicable Borrower or the applicable Restricted Subsidiary, will calculate the
lowest purchase price (the “Applicable Threshold Price”) for such Auction within
the Discount Range for such Auction that will allow Holdings, the applicable
Borrower or the applicable Restricted Subsidiary to complete the Auction by
purchasing the full Auction Amount (or such lesser amount of Term Loans for
which Holdings, the applicable Borrower or the applicable Restricted Subsidiary
has received Qualifying Bids). Holdings, the applicable Borrower or such
Restricted Subsidiary shall purchase Term Loans from each Lender whose Return
Bid is within the Discount Range and contains a Reply Price that is equal to or
less than the Applicable Threshold Price (each, a “Qualifying Bid”). All Term
Loans included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
will not be subject to proration.

(d)Proration Procedures.  All Term Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
Auction at the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans to be purchased at prices
below the Applicable Threshold Price), Holdings, the applicable Borrowers or the
applicable Restricted Subsidiary shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount equal to
the amount necessary to complete the purchase of the Auction Amount. No Return
Bids or any component thereof will be accepted above the Applicable Threshold
Price.

(e)Notification Procedures.  The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. (New York City time) on the same Business
Day as the date the Return Bids were due (as such due date may be extended in
accordance with this Schedule 2.19(a)). The Auction Manager will insert the
principal amount of Term Loans (to be assigned and the applicable settlement
date into each applicable Auction Assignment and Assumption received in
connection with a Qualifying Bid. Upon the request of the submitting Lender, the
Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.

(f)Auction Assignment and Assumption.  Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by Lead Borrower:

(i)“No Default or Event of Default has occurred and is continuing, or would
result from this Auction”; and

(ii)“the Borrowers [will not/have not used] the proceeds of any borrowing under
the ABL Credit Agreement to finance any repurchase of Term Loans in this
Auction”.

- 5 -

--------------------------------------------------------------------------------

 

(g)Additional Procedures.  Once initiated by an Auction Notice, Holdings, the
applicable Borrower or the applicable Restricted Subsidiary may withdraw an
Auction only in the event that, as of such time, (i) no Qualifying Bid has been
received by the Auction Manager, (ii) Holdings, the applicable Borrower or such
Restricted Subsidiary has failed, or believes in good faith that it will fail,
to satisfy one or more of the conditions set forth in Section 2.19(a) of the
Credit Agreement which are required to be met at the time which otherwise would
have been the time of purchase of Term Loans pursuant to such Auction;
furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will not have any withdrawal rights or (iii) the Reply
Amounts received by the Auction Manager are insufficient to meet the minimum
principal amount of the Term Loans designated in writing to the applicable
Auction Manager by Holdings, the applicable Borrower or such Restricted
Subsidiary as the “Minimum Purchase Condition”. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a Lender. However, an Auction may become
void if the conditions to the purchase of Term Loans by Holdings, the applicable
Borrowers or such Restricted Subsidiary required by Section 2.19(a) of the
Credit Agreement are not met. The purchase price in respect of each Qualifying
Bid for which the purchase by Holdings, the applicable Borrowers or such
Restricted Subsidiary is required in accordance with the foregoing provisions
shall be paid directly by Holdings, the applicable Borrowers or such Restricted
Subsidiary to the assigning Lender or Lenders on a settlement date as determined
jointly by Holdings, the applicable Borrower or such Restricted Subsidiary and
the Auction Manager (which shall be not later than ten (10) Business Days after
the date Return Bids are due with respect to such Auction). Holdings, the
applicable Borrower or such Restricted Subsidiary shall execute each applicable
Auction Assignment and Assumption received in connection with a Qualifying Bid.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with Holdings, the applicable Borrower or such
Restricted Subsidiary, and their determination will be final and binding so long
as such determination is not inconsistent with the terms of Section 2.19(a) of
the Credit Agreement or this Schedule 2.19(a). The Auction Manager’s
interpretation of the terms and conditions of the offering document, in
consultation with Holdings, the applicable Borrower or such Restricted
Subsidiary, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.19(a) of the Credit Agreement or this
Schedule 2.19(a). None of the Administrative Agent, the Auction Manager, any
other Agent-Related Person or any of their respective affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrowers, the other Credit Parties, or any of their affiliates (whether
contained in an offering document or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information. This Schedule 2.19(a) shall not require the Holdings, the
applicable Borrower or any Restricted Subsidiary to initiate any Auction.

 

 

- 6 -

--------------------------------------------------------------------------------

 

SCHEDULE 8.12

Real Property

None.

 

 

- 7 -

--------------------------------------------------------------------------------

 

SCHEDULE 8.14

Subsidiaries

 

Name of Issuing Entity

Record Owner

Percentage Owned

Highway Toll Administration, LLC

ATS Consolidated, Inc.

100%

Canadian Highway Toll Administration, LTD

ATS Consolidated, Inc.

100%

Violation Management Solutions, LLC

Highway Toll Administration, LLC

100%

Toll Buddy, LLC

Highway Toll Administration, LLC

100%

American Traffic Solutions, Inc.

ATS Consolidated, Inc.

100%

LaserCraft, Inc.

American Traffic Solutions, Inc.

100%

Mulvihill ICS, Inc.

American Traffic Solutions, Inc.

100%

Mulvihill Electrical Enterprises, Inc.

Mulvihill ICS, Inc.

100%

American Traffic Solutions Consolidated, L.L.C.

ATS Consolidated, Inc.

100%

American Traffic Solutions, L.L.C.

American Traffic Solutions Consolidated, L.L.C.

100% Class A (Voting Control)

American Traffic Solutions, L.L.C.

American Traffic Solutions, Inc.

100% Class B

ATS Processing Services, L.L.C.

American Traffic Solutions Consolidated, L.L.C.

100%

PlatePass, L.L.C.

American Traffic Solutions Consolidated, L.L.C.

100%

ATS Tolling LLC

PlatePass, L.L.C.

100%

Sunshine State Tag Agency LLC

American Traffic Solutions Consolidated, L.L.C.

100%

Auto Tag of America LLC

Sunshine State Tag Agency LLC

100%

Auto Titles of America LLC

Sunshine State Tag Agency LLC

100%




- 8 -

--------------------------------------------------------------------------------

 

SCHEDULE 8.19

Labor Matters

None.

 

 

- 9 -

--------------------------------------------------------------------------------

 

SCHEDULE 9.13

Post-Closing Actions

Each Borrower agrees that it will, or will cause its relevant Subsidiaries to,
complete each of the actions described below as soon as commercially reasonable
and by no later than the date set below with respect to such action or such
later date as the Administrative Agent may reasonably agree.

 

1.

On or before the date that is 90 days following the Closing Date, the Borrowers
shall deliver, or cause to be delivered, to the Administrative Agent insurance
endorsements with respect to the insurance policies required by Section 9.03 of
the Credit Agreement naming the Collateral Agent for the benefit of the Secured
Creditors as loss payee and/or additional insured, as applicable, in each case
in form and substance reasonably satisfactory to the Administrative Agent.

 

2.

On or before the date that is 10 Business Days following the Closing Date, the
Borrowers shall file, or cause to be filed, with the Department of State of the
State of New York, UCC-3 termination statements in respect of the following
UCC-1 financing statements:

 

a.

Financing Statement File Number: 201610116204300

 

b.

Financing Statement File Number: 201209015987482

 

c.

Financing Statement File Number: 201410276140454

 

3.

On or before the date that is 10 Business Days following the Closing Date, the
Borrowers shall deliver, or cause to be delivered, to the Administrative Agent
or its counsel as bailee for the Administrative Agent, the following certificate
representing the Equity Interests of such Subsidiary and the corresponding
undated stock power executed in blank by a duly authorized officer of the holder
of such Equity Interests.

 

Name of Issuing Entity

Record Owner

Certificate Number

Canadian Highway Toll Administration, Ltd.

ATS Consolidated, Inc.

C-4

 

 

 

- 10 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.01(iii)

Existing Liens

None.




- 11 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.04

Existing Indebtedness

None.

 

 

- 12 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.05(iii)

Existing Investments

None.

 

 

- 13 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.06(viii)

Affiliate Transactions

None.

 

 

- 14 -

--------------------------------------------------------------------------------

 

SCHEDULE 13.03

 

Notice Information

 

If to any Credit Party:

 

c/o ATS Consolidated, Inc.,

c/o Platinum Equity, LLC,

360 North Crescent Drive,

Beverly Hills, CA 90210,

Attention: Legal Department, Telecopier No.: (310) 712-1863

 

With a copy to:

 

P. Joshua Deason

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Phone Number: 212-728-8631, Fax: 212-728-9631

Email: jdeason@willkie.com

 

BANK OF AMERICA, N.A.

as Administrative Agent, Collateral Agent and Lender:

 

For Operational Notices and Payments:

 

Bank of America, N.A.

TX1-492-14-11

901 Main Street

Dallas, Texas  75202-3714

Attention:  Olutosin Akinkugbe

Tel:  972-338-3762

Fax: 214-290-8377

Email:  olutosin.akinkugbe@baml.com

 

For Financial Reporting and All Other Notices:

 

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

CA5-705-04-09

San Francisco, California 94104

Attention:  Aamir Saleem

Tel:  415-436-2769

Fax: 415-503-5089

Email:  aamir.saleem@baml.com

 

 

- 15 -

--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the Lenders party to the Credit Agreement referred to below

901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Telephone: 972-338-3762
Facsimile: 214-290-8377
Electronic mail: [●]

Attention:  Olutosin Akinkugbe

Ladies and Gentlemen:

The undersigned, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), refers to the First Lien Term Loan Credit Agreement, dated as of
March 1, 2018 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Greenlight Acquisition
Corporation, a Delaware corporation, Lead Borrower, American Traffic Solutions,
Inc., a Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a Georgia
corporation (together with Lead Borrower and AT Solutions, the “Borrowers”), the
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement (the “Proposed Borrowing”) and sets forth
below the information relating to the Proposed Borrowing as required by
Section 2.03 of the Credit Agreement:

(i)The Business Day of the Proposed Borrowing is ________, ________.1

(ii)The aggregate principal amount of the Proposed Borrowing is $__________.

(iii)The Term Loans to be made pursuant to the Proposed Borrowing shall consist
of [Initial Term Loans] [Incremental Term Loans] [Refinancing Term Loans].

(iv)The Term Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Term Loans] [LIBO Rate Term Loans].

(v)[The initial Interest Period for the Proposed Borrowing is [if Interest
Period is less than one month, describe Interest Period] 2 [one month] [two
months] [three months] [six months] [twelve months]].3

 

1

Shall be at least one Business Day in the case of Base Rate Term Loans and at
least three Business Days in the case of LIBO Rate Term Loans (or such shorter
period as the Administrative Agent shall agree in its sole and absolute
discretion), in each case, after the date hereof, provided that (a) in each
case, any such notice shall be deemed to have been given on a certain day only
if given before 12:00 Noon (New York City time) on such day (or such later time
as the Administrative Agent shall agree in its sole and absolute discretion) and
(b) in any event, any such notice with respect to Initial Term Loans to be
incurred on the Closing Date may be given (including in the case of any LIBO
Rate Borrowing) one Business Day prior to the Closing Date.  Shall be at least
four Business Days in the case of LIBO Rate Loans having an Interest Period
other than one, two, three or six months in duration, or less than one month in
duration with the consent the Administrative Agent, provided that any such
notice shall be deemed to have been given on a certain day only if given before
11:00 a.m. (New York City time) on such day.

2

To be included for a Proposed Borrowing of LIBO Rate Term Loans. Interest
Periods of less than 1 month require agreement of the Administrative Agent.

3

To be included for a Proposed Borrowing of LIBO Rate Term Loans. Interest
Periods of 12 months require agreement by all Lenders.

 

 

--------------------------------------------------------------------------------

 

(vi)The proceeds of the Proposed Borrowing are to be disbursed as follows:

[INSERT ACCOUNT INFORMATION OF BORROWERS INTO WHICH THE PROCEEDS OF THE PROPOSED
BORROWING ARE TO BE DEPOSITED OR OTHER WIRE INSTRUCTIONS THEREFOR].

 

Very truly yours,

 

ATS CONSOLIDATED, INC.,

as Lead Borrower

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

-2-

--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the Lenders party to the Credit Agreement referred to below

901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Telephone: 972-338-3762
Facsimile: 214-290-8377
Electronic mail: [●]

Attention:  Olutosin Akinkugbe

Ladies and Gentlemen:

The undersigned, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), refers to the First Lien Term Loan Credit Agreement, dated as of
March 1, 2018 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Greenlight Acquisition
Corporation, a Delaware corporation, Lead Borrower, American Traffic Solutions,
Inc., a Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a Georgia
corporation (together with Lead Borrower and AT Solutions, the “Borrowers”), the
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.06 of the Credit Agreement that the undersigned hereby requests to
[convert][continue] the Borrowing of Term Loans referred to below (the “Proposed
[Conversion][Continuation]”) and sets forth below the information relating to
such Proposed [Conversion][Continuation], as required by Section 2.06 of the
Credit Agreement:

(i)The Proposed [Conversion][Continuation] relates to the Borrowing of Term
Loans  in the principal amount of $________ and currently maintained as a
Borrowing of [Base Rate Term Loans][LIBO Rate Term Loans with an Interest Period
ending on ____,____] (the “Outstanding Borrowing”).

(ii)The Business Day of the Proposed [Conversion][Continuation] is
____________.1

(iii)The Outstanding Borrowing shall be [continued as a Borrowing of [Base Rate
Term Loans] [LIBO Rate Term Loans with an Interest Period ending on___________
___, ______]][converted into a Borrowing of [Base Rate Term Loans] [LIBO Rate
Term Loans with an Interest Period ending on___________ ___, ______]].23

[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion].4

 

1

Shall be a Business Day at least three Business Days (or one Business Day in the
case of a conversion into Base Rate Term Loans) after the date hereof, provided
that (in each case) such notice shall be deemed to have been given on a certain
day only if given before 12:00 Noon (New York City time) on such day.

2

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Borrowings with different Interest Periods, Lead Borrower should
make appropriate modifications to this clause to reflect same.

3

To be included for a Proposed Conversion or Continuation.

4

Insert this sentence only in the event that both (i) the conversion is from a
Base Rate Term Loan to a LIBO Rate Term Loan, and (ii) the Required Lenders
have, or the Administrative Agent at the request of the Required Lenders has,
notified Lead Borrower that conversions from Base Rate Term Loans to LIBO Rate
Term Loans will not be permitted during the continuance of an Event of Default.

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

ATS CONSOLIDATED, INC.,

as Lead Borrower

 

 

By:

 

 

Name:

 

Title:

 

 

 

-2-

--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF TERM NOTE

 

$____________________

New York, New York

 

_________ __, ____

FOR VALUE RECEIVED, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), American Traffic Solutions, Inc., a Kansas corporation (“AT
Solutions”) and LaserCraft, Inc., a Georgia corporation (together with Lead
Borrower and AT Solutions, the “Borrowers”), hereby jointly and severally
promise to pay to [______________] (the “Lender”), in lawful money of the United
States of America in immediately available funds, at the Notice Office on (or,
to the extent required by the Credit Agreement (as defined below), before)
the Initial Maturity Date for Initial Term Loans, the principal sum of
___________________ DOLLARS ($___________) or, if less, the unpaid principal
amount of all Initial Term Loans represented by this Note and made by the Lender
pursuant to the Credit Agreement, payable at such times and in such amounts as
are specified in the Credit Agreement.  Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

The Borrowers, jointly and severally, also promise to pay interest on the unpaid
principal amount of each Initial Term Loan represented by this Note and made by
the Lender in like money at the Notice Office from the date hereof until payment
in full of such Initial Term Loan, at the rates and at the times provided in
Section 2.08 of the Credit Agreement.

This Note is one of the Term Notes referred to in the First Lien Term Loan
Credit Agreement, dated as of March 1, 2018 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), among Greenlight Acquisition Corporation, the Borrowers, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, and is entitled to the benefits thereof and of the other
Credit Documents.  This Note is secured by the Security Documents and is
entitled to the benefits of the Guaranty Agreement.  As provided in the Credit
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Initial Maturity Date for Initial Term Loans, in whole or in part,
and Initial Term Loans may be converted from one Type into another Type to the
extent provided in the Credit Agreement.  This Note may only be transferred to
the extent and in the manner set forth in the Credit Agreement.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

Title:

 

AMERICAN TRAFFIC SOLUTIONS, INC.

 

By:

 

 

Name:

 

Title:

 

LASERCRAFT, INC.

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Lien Term Loan Credit Agreement, dated as
of March 1, 2018 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation, ATS Consolidated, Inc., a
Delaware corporation (“Lead Borrower”), American Traffic Solutions, Inc., a
Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a Georgia corporation
(together with Lead Borrower and AT Solutions, the “Borrowers”), the Lenders
from time to time party thereto and the Administrative Agent.  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.04(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder” of any of
the Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to any of the Borrowers as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments on
the Term Loan(s) are not effectively connected with its conduct of a U.S. trade
or business.

The undersigned has furnished Lead Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate, the undersigned shall promptly so inform Lead Borrower and the
Administrative Agent in writing and deliver promptly to Lead Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by Lead Borrower or the
Administrative Agent) or promptly notify Lead Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished Lead Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, or at such times as are reasonably
requested by Lead Borrower or the Administrative Agent.

 

[NAME OF LENDER]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the the First Lien Term Loan Credit Agreement, dated
as of March 1, 2018 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation, ATS Consolidated, Inc., a
Delaware corporation (“Lead Borrower”), American Traffic Solutions, Inc., a
Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a Georgia corporation
(together with Lead Borrower and AT Solutions, the “Borrowers”), the Lenders
from time to time party thereto and the Administrative Agent.  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.04(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of any of the Borrowers within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (v) the interest payments with respect to such participation are
not effectively connected with its conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate, the
undersigned shall promptly so inform such Lender in writing and deliver promptly
to such Lender an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by such Lender) or
promptly notify such Lender in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments, or at such times as are reasonably
requested by such Lender.

 

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Lien Term Loan Credit Agreement, dated as
of March 1, 2018 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation, ATS Consolidated, Inc., a
Delaware corporation (“Lead Borrower”), American Traffic Solutions, Inc., a
Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a Georgia corporation
(together with Lead Borrower and AT Solutions, the “Borrowers”), the Lenders
from time to time party thereto and the Administrative Agent.  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.04(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (its “Applicable Partners/Members”) is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its Applicable Partners/Members is a “10‑percent
shareholder” of any of the Borrowers within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (vi) the interest payments with respect to such participation
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned or any of its Applicable Partners/Members.

The undersigned has furnished its participating Lender with an IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned or in either of the two calendar years preceding such
payments, or at such times as are reasonably requested by such Lender.

 

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the First Lien Term Loan Credit Agreement, dated as
of March 1, 2018 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation, ATS Consolidated, Inc., a
Delaware corporation (“Lead Borrower”), American Traffic Solutions, Inc., a
Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a Georgia corporation
(together with Lead Borrower and AT Solutions, the “Borrowers”), the Lenders
from time to time party thereto and the Administrative Agent.  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.04(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Term Loan(s) (as well as any Note(s)), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Credit Document, neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its Applicable
Partners/Members is a “10-percent shareholder” of any of the Borrowers within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its Applicable
Partners/Members is a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments with respect to such participation are not effectively connected with
the conduct of a U.S. trade or business by the undersigned or any of its
Applicable Partners/Members.

The undersigned has furnished Lead Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform Lead Borrower and the Administrative Agent in writing
and deliver promptly to Lead Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by Lead Borrower or the Administrative Agent) or promptly
notify Lead Borrower and the Administrative Agent in writing of its inability to
do so, and (2) the undersigned shall have at all times furnished Lead Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times as are reasonably requested by Lead Borrower or the
Administrative Agent.

 

[NAME OF LENDER]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D

 

[Reserved.]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF OFFICERS’ CERTIFICATE

March 1, 2018

In connection with (i) the First Lien Term Loan Credit Agreement, dated as of
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement”), among
Greenlight Acquisition Corporation, a Delaware corporation (“Holdings”), ATS
Consolidated, Inc., a Delaware corporation (“Lead Borrower”), American Traffic
Solutions, Inc., a Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a
Georgia corporation  (together with Lead Borrower and AT Solutions, the “Term
Loan Borrowers”), the lenders party thereto from time to time and Bank of
America, N.A. (“Bank of America”), as the administrative agent and the
collateral agent, (ii) the Second Lien Term Loan Credit Agreement, dated as of
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Lien Credit Agreement”), among
Holdings, the Term Loan Borrowers, the lenders party thereto from time to time
and Bank of America, as the administrative agent and the collateral agent, and
(iii) the Revolving Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Credit Agreement” and, together with the First Lien Credit
Agreement and the Second Lien Credit Agreement, the “Credit Agreements”), among
Holdings, Lead Borrower, the other borrowers from time to time party thereto,
the lenders from time to time party thereto and Bank of America, as the
administrative agent and the collateral agent, the undersigned officer of the
Lead Borrower, solely in her capacity as such and not in her personal capacity,
hereby certifies as of the date hereof that:

(i)The Acquisition Agreement Representations are true and correct to the extent
required by the definition thereof and the Specified Representations are true
and correct in all material respects as of the date hereof as though then made
(in each case, any representation or warranty that is qualified as to
“materiality” or similar language is true and correct in all respects as of the
date hereof); provided that any “Material Adverse Effect” or similar qualifier
in any such Specified Representation as it relates to the HTA Targets and their
Subsidiaries shall, for the purposes of this Officer’s Certificate, be deemed to
refer to the “Closing Date Material Adverse Effect”;

(ii)Since February 3, 2018, there has not occurred any change, event or
development that, individually or in the aggregate, has had and continues to
have or is reasonably expected to have a Closing Date Material Adverse Effect;
and

(iii)The Acquisition will be consummated substantially concurrently with the
initial funding of the Initial Term Loans (as defined in the First Lien Credit
Agreement), the Initial Term Loans (as defined in the Second Lien Credit
Agreement) and the Loans (as defined in the ABL Credit Agreement) (or the
effectiveness of the ABL Credit Agreement, to the extent no Loans are funded on
the Closing Date) in accordance in all material respects with the Acquisition
Agreement without waivers or amendments thereof that are materially adverse,
when taken as a whole, to the interests of the Agents and their Affiliates that
are Lenders on the date hereof unless consented to by the Agents (such consent
not to be unreasonably withheld, delayed or conditioned); it being understood
that (w) no reduction in the purchase price shall be deemed to be materially
adverse to the interests of the Agents and their Affiliates that are Lenders on
the Closing Date if such reduction is applied pro rata to reduce the Term Loan
Commitments under the First Lien Credit Agreement and/or the Second Lien Credit
Agreement, in each case, on the Closing Date, (x) no increase in the purchase
price shall be deemed to be materially adverse to the interests of the Agents
and their Affiliates that are Lenders on the Closing Date if such increase is
funded solely by equity investments (in the form of (x) common equity, (y)
equity on terms substantially consistent with the Sponsor’s existing equity
investment in any Parent Company of Holdings (as such terms may be amended or
modified in a manner that is not (when taken as a whole) materially adverse to
the interests of the Agents and their Affiliates that are Lenders on the Closing
Date) or (z) other equity on terms reasonably satisfactory to the Agents), (y)
no modification to the purchase price as a result of any purchase price
adjustment or working capital adjustment expressly contemplated by the
Acquisition Agreement as of February 3, 2018 shall constitute a reduction or
increase in the purchase price and (z) the Agents shall be deemed to have
consented to any waiver or amendment of the Acquisition Agreement if it shall
have not affirmatively

 

--------------------------------------------------------------------------------

 

objected to any such waiver or amendment within three Business Days of receipt
of written notice of such waiver or amendment.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the applicable Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned officer has duly executed this Officer’s
Certificate as of the date first written above.

 

ATS CONSOLIDATED, INC.,

as Lead Borrower

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT F

 

[Reserved.]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT G

 

 

 

FORM OF FIRST LIEN SECURITY AGREEMENT

 

among

 

GREENLIGHT ACQUISITION CORPORATION,

 

ATS CONSOLIDATED, INC.,

 

and

 

CERTAIN SUBSIDIARIES OF ATS CONSOLIDATED, INC.,

as GRANTORS


and

 

BANK OF AMERICA, N.A.,

as COLLATERAL AGENT

 

 

Dated as of [●]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

SECURITY INTERESTS

 

 

 

 

1.1

Grant of Security Interests

1

1.2

Certain Exceptions

3

1.3

Power of Attorney

4

1.4

Perfection Certificate

4

 

 

 

ARTICLE II

 

 

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

2.1

Additional Representations and Warranties Regarding Collateral

5

2.2

Additional Covenants Regarding Collateral

6

2.3

Recourse

6

 

 

 

ARTICLE III

 

 

 

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL, ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

 

 

 

 

3.1

Equity Interests

6

3.2

Accounts and Contract Rights

7

3.3

Direction to Account Debtors; Contracting Parties; etc.

7

3.4

Modification of Terms; etc.

8

3.5

Collection

8

3.6

Instruments

8

3.7

Grantors Remain Liable Under Accounts

8

3.8

Grantors Remain Liable Under Contracts

9

3.9

Control Agreements

9

3.10

Commercial Tort Claims

9

3.11

Chattel Paper

9

3.12

Further Actions

9

 

 

 

ARTICLE IV

 

 

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

 

 

 

 

4.1

Power of Attorney

10

4.2

Assignments

10

4.3

Infringements

10

4.4

Preservation of Marks

10

4.5

Maintenance of Registration

10

4.6

Future Registered Marks

10

4.7

Remedies

10

 

 

 

ARTICLE V

 

 

 

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

 

 

 

5.1

Power of Attorney

11

 

i

--------------------------------------------------------------------------------

 

5.2

Assignments

11

5.3

Infringements

11

5.4

Maintenance of Patents or Copyrights

11

5.5

Prosecution of Patent or Copyright Applications

11

5.6

Other Patents and Copyrights

11

5.7

Remedies

11

 

 

 

ARTICLE VI

 

 

 

PROVISIONS CONCERNING ALL COLLATERAL

 

 

 

 

6.1

Protection of Collateral Agent’s Security

12

6.2

Additional Information

12

6.3

Further Actions

12

6.4

Financing Statements

12

 

 

 

ARTICLE VII

 

 

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

 

 

 

7.1

Remedies; Obtaining the Collateral Upon an Event of Default

13

7.2

Remedies; Disposition of the Collateral

14

7.3

Waiver of Claims

15

7.4

Application of Proceeds

15

7.5

Remedies Cumulative

16

7.6

Discontinuance of Proceedings

16

 

 

 

ARTICLE VIII

 

 

 

[RESERVED]

 

 

 

 

ARTICLE IX

 

 

 

DEFINITIONS

 

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

 

10.1

Notices

21

10.2

Waiver; Amendment

21

10.3

Obligations Absolute

22

10.4

Successors and Assigns

22

10.5

Headings Descriptive

22

10.6

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

22

10.7

Grantor’s Duties

23

10.8

Termination; Release.

23

10.9

Counterparts

24

10.10

Severability

24

10.11

The Collateral Agent and the other Secured Creditors

24

10.12

Additional Grantors

24

10.13

Intercreditor Agreements

24

10.14

Additional Collateral Under the Second Lien Credit Documents

25

10.15

Appointment of Sub-Agents

25

10.16

Limited Obligations

25

 

 

ii

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of First Lien Copyright Security Agreement

EXHIBIT B

Form of First Lien Patent Security Agreement

EXHIBIT C

Form of First Lien Trademark Security Agreement

EXHIBIT D

Form of Agreement Regarding Uncertificated Securities

EXHIBIT E

Form of Joinder Agreement

 

 

 

 

iii

--------------------------------------------------------------------------------

 

FIRST LIEN SECURITY AGREEMENT

FIRST LIEN SECURITY AGREEMENT, dated as of [●] (as amended, amended and
restated, modified, supplemented, extended or renewed from time to time, this
“Agreement”), made by each of the undersigned grantors (each, a “Grantor” and,
together with any other entity that becomes a grantor hereunder pursuant to
Section 10.12 hereof, the “Grantors”) in favor of Bank of America, N.A., as
Collateral Agent (together with any successor Collateral Agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below).  Certain
capitalized terms as used herein are defined in Article IX hereof.  Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, (i) Greenlight Acquisition Corporation, a Delaware corporation
(“Holdings”), (ii) ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”) and the other Borrowers party thereto, (iii) the Lenders party
thereto from time to time, and (iv) Bank of America, N.A., as the Administrative
Agent and the Collateral Agent, have entered into a First Lien Term Loan Credit
Agreement, dated as of the date hereof (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), providing for the making of Term Loans to the Borrowers, as
contemplated therein (the Lenders, the Administrative Agent, the Collateral
Agent and each other Agent are referred to herein collectively as the “Lender
Creditors”);

WHEREAS, Lead Borrower and/or one or more of its Restricted Subsidiaries may at
any time and from time to time enter into one or more Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements with one or
more Guaranteed Creditors (the Guaranteed Creditors and Lender Creditors,
together with their permitted successors and assigns, are referred to herein as
“Secured Creditors”);

WHEREAS, pursuant to the Guaranty Agreement, Holdings and each other Guarantor
has jointly and severally guaranteed to the Guaranteed Creditors the payment
when due of all of the Relevant Guaranteed Obligations (as defined in the
Guaranty Agreement);

WHEREAS, it is a condition to the making of Term Loans to the Borrowers under
the Credit Agreement that each Grantor shall have executed and delivered this
Agreement; and

WHEREAS, each Grantor will obtain direct or indirect benefits from the
incurrence of Term Loans by the Borrowers under the Credit Agreement and the
entry by Lead Borrower and/or one or more of its Restricted Subsidiaries into
Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements and, accordingly, desires to execute this Agreement in order to
satisfy the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby agrees with the Collateral Agent for the benefit of the Secured
Creditors as follows:

ARTICLE I

SECURITY INTERESTS

1.1Grant of Security Interests.

(a)As security for the prompt and complete payment or performance, as the case
may be, when due of all of the Obligations, each Grantor does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Grantor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Grantor, or in which or to which such Grantor
has any rights, in each case whether now existing or hereafter from time to time
acquired:

(i)each and every Account;

 

1

--------------------------------------------------------------------------------

 

(ii)all cash;

(iii)the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited in the Cash Collateral Account;

(iv)all Chattel Paper (including, without limitation, all Tangible Chattel Paper
and all Electronic Chattel Paper);

(v)all Commercial Tort Claims set forth on Schedule 8 of the Perfection
Certificate (as supplemented from time to time or in any notice delivered
pursuant to Section 3.10);

(vi)all Software of such Grantor and all intellectual property rights therein
(including all Software licensing rights) and all other proprietary information
of such Grantor, including but not limited to all writings, plans,
specifications and schematics, all engineering drawings, customer lists, Domain
Names and Trade Secret Rights, with respect to each of the foregoing solely to
the extent such rights or items subsist or arise under the laws of the United
States;

(vii)Contracts and IP Licenses, together with all Contract Rights arising
thereunder;

(viii)all Copyrights;

(ix)all Equipment and Fixtures;

(x)all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Grantor with any
Person and all monies credited thereto;

(xi)all Documents;

(xii)all General Intangibles;

(xiii)all Goods;

(xiv)all Instruments;

(xv)all Inventory;

(xvi)all Investment Property;

(xvii)all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xviii)all Marks, together with the goodwill of the business of such Grantor
symbolized by the Marks;

(xix)all Patents;

(xx)all Permits;

(xxi)all Supporting Obligations; and

(xxii)all Proceeds and products of any and all of the foregoing, and, with
respect to Copyrights, Marks, Patents, Software and Trade Secret Rights, all
income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements, misappropriation or violations
thereof and all rights to

 

2

--------------------------------------------------------------------------------

 

sue for past, present and future infringement, misappropriation or violations
thereof (all of the above in this Section 1.1(a), the “Collateral”).

(b)The security interest of the Collateral Agent under this Agreement extends to
all Collateral that any Grantor may acquire, or with respect to which any
Grantor may obtain rights, at any time during the term of this Agreement.

1.2Certain Exceptions.  Notwithstanding Section 1.1, no security interest is or
will be granted pursuant hereto in any right, title or interest of any Grantor
in, to or under (each of clauses (a) through (p) collectively, the “Excluded
Collateral”):

(a)any fee-owned real property that is not Material Real Property and any real
property leasehold interests;

(b)interest in any contracts (including Contracts and Contract Rights), permits,
licenses, leases, Accounts, General Intangibles (other than any Equity
Interests), Payment Intangibles, Chattel Paper, Letter-of-Credit Rights,
Promissory Notes and Health-Care-Insurance Receivables if the grant of a
security interest or Lien therein is prohibited as a matter of law, rule or
regulation or under the terms of such contracts (including Contracts and
Contract Rights), permits, licenses, leases, Accounts, General Intangibles,
Payment Intangibles, Chattel Paper, Letter-of-Credit Rights, Promissory Notes
and Health-Care-Insurance Receivables, in each case after giving effect to any
applicable Uniform Commercial Code and other applicable law;

(c)the Voting Equity Interests of (i) any Foreign Subsidiary that is a CFC in
excess of 65% of the outstanding Voting Equity Interests thereof and (ii) any
FSHCO in excess of 65% of the outstanding Voting Equity Interests thereof;

(d)assets subject to Capitalized Lease Obligations, purchase money financing and
cash to secure letter of credit reimbursement obligations to the extent such
Capitalized Lease Obligations, purchase money financing or letters of credit are
permitted under the Credit Agreement and the terms thereof prohibit a grant of a
security interest therein;  

(e)assets sold to a person who is not a Credit Party in compliance with the
Credit Agreement;

(f)assets owned by a Subsidiary after the release of the guaranty of the
Obligations of such Subsidiary pursuant to the Credit Agreement;

(g)Vehicles (to the extent a security interest therein cannot be perfected by a
UCC filing);

(h)any application for registration of a trademark filed with the PTO on an
intent-to-use basis until such time (if any) as a statement of use or amendment
to allege use is accepted by the PTO, at which time such trademark shall
automatically become part of the Collateral and subject to the security interest
of this Agreement;

(i)Equity Interests in any Person (i) other than the Borrowers and Wholly-Owned
Subsidiaries to the extent a pledge thereof is not permitted by the terms of
such Person’s charter documents or joint venture or shareholders agreements and
other organizational documents and (ii) to the extent a pledge thereof is not
permitted by any law, rule or regulation after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable law;

(j)any Letter-of-Credit Right (to the extent a security interest in such
Letter-of-Credit Right cannot be perfected by a UCC filing) and any Commercial
Tort Claim, in each case, with a value (as determined in good faith by Lead
Borrower) of less than $11,250,000;

(k)those assets as to which the Collateral Agent and Lead Borrower reasonably
and mutually agree in writing that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Creditors of the security to be afforded thereby;

 

3

--------------------------------------------------------------------------------

 

(l)“margin stock” (within the meaning of Regulation U);

(m)Excluded Accounts described in clauses (i) through (iii) of the definition
thereof;

(n)Equity Interests of Unrestricted Subsidiaries;

(o)any segregated deposits that constitute Permitted Liens under clause (xii),
(xiv), (xv), (xxii), (xxvi), (xxviii), (xxxi), (xxxiv), (xxxvi), (xxxviii) or
(xlii) of Section 10.01 of the Credit Agreement, in each case, that are
prohibited from being subject to other Liens; and

(p)any asset to the extent granting a security interest in such asset would
result in a material adverse tax consequence to Holdings and/or its
Subsidiaries, as reasonably determined in good faith by Lead Borrower and
notified in writing to the Administrative Agent;

provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (p) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(p)).  Notwithstanding anything to the contrary contained herein or in any other
Credit Document, (i) no Grantor shall be required to perfect a security interest
in Fixtures (other than with respect to Material Real Property), (ii) no Grantor
shall be required to take any action with respect to the creation or perfection
of a security interest or Liens under foreign law with respect to any
Collateral, in each case, unless, at Lead Borrower’s election, a Foreign
Subsidiary is designated as a Guarantor under the Credit Documents after the
Closing Date, (iii) no Grantor shall be required to deliver landlord lien
waivers, estoppels, bailee waivers or collateral access letters, (iv) no Grantor
shall be required to deliver any “control agreement” or other control
arrangements with respect to any Deposit Account, Securities Account or
Commodity Account of such Grantor except as set forth in Section 3.9, and (v) no
Grantor shall be required to comply with the Federal Assignment of Claims Act
(or any state or municipal equivalent).

1.3Power of Attorney.  Subject to the terms of the ABL Intercreditor Agreement,
each Grantor hereby constitutes and appoints the Collateral Agent its true and
lawful attorney, irrevocably until the Termination Date (or such earlier date
such Grantor is released from this Agreement in accordance with Section
10.08(b)), with full power after the occurrence of and during the continuance of
an Event of Default (in the name of such Grantor or otherwise) to act, require,
demand, receive, compound and give acquittance for any and all moneys and claims
for moneys due or to become due to such Grantor under or arising out of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem to be reasonably necessary or advisable to
protect the interests of the Secured Creditors, which appointment as attorney is
coupled with an interest.

1.4Perfection Certificate.  The Collateral Agent and each Secured Creditor agree
that the Perfection Certificate and all descriptions of Collateral, schedules,
amendments and supplements thereto are and shall at all times remain a part of
this Agreement.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

2.1Additional Representations and Warranties Regarding Collateral.  As of any
date on which all of the representations and warranties set forth in the Credit
Documents are required to be made by the Grantors (limited, on the Closing Date,
to the Specified Representations), each Grantor represents and warrants as
follows:

(a)The provisions of this Agreement are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of such Grantor in the Collateral
owned by it (as described herein), and upon (i) the timely and proper filing of
financing statements listing such Grantor, as a debtor, and the

 

4

--------------------------------------------------------------------------------

 

Collateral Agent, as secured creditor, in the secretary of state’s office (or
other similar governmental entity) of the jurisdiction of organization of such
Grantor, (ii) the receipt by the Collateral Agent of all Instruments, Chattel
Paper and certificated pledged Equity Interests that constitute “securities”
governed by Article 8 of the UCC as in effect on the date hereof in the State of
New York, in each case constituting Collateral of such Grantor in suitable form
for transfer by delivery or accompanied by instruments of transfer or assignment
duly executed in blank, (iii) with respect to Deposit Accounts constituting
Collateral, execution of a “control agreement” establishing the Collateral
Agent’s “control” (within the meaning of the UCC as in effect on the date hereof
in the State of New York), (iv) with respect to Patents and Marks constituting
Collateral, the recordation of the First Lien Patent Security Agreement, if
applicable, and the First Lien Trademark Security Agreement, if applicable, in
the respective form attached to this Agreement, in each case in the PTO and (v)
with respect to Copyrights constituting Collateral, the recordation of the First
Lien Copyright Security Agreement, if applicable, in the form attached to this
Agreement with the USCO, the Collateral Agent, for the benefit of the Secured
Creditors, has a fully perfected security interest in all right, title and
interest in all of the Collateral (as described in this Agreement), subject to
no other Liens other than Permitted Liens, in each case, to the extent
perfection can be accomplished under applicable law through these actions
(except to the extent perfection is not required by this Agreement).

(b)Upon the taking of the actions under clause (a) above, such security interest
will be superior to and prior to all other Liens of all other Persons (other
than Permitted Liens), and enforceable as such as against all other Persons
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.

(c)Such Grantor is, and as to all Collateral acquired by it from time to time
after the date hereof, such Grantor will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens).

(d)With respect to any Pledged Collateral of such Grantor constituting the
Equity Interests in any Person that is a Subsidiary of Holdings, such Grantor
represents and warrants that such Equity Interests have been duly and validly
issued and is fully paid and non-assessable (to the extent such concept is
applicable, and other than any assessment on the equity holders of such Person
that may be imposed as a matter of law) and is owned by such Grantor, subject to
no options for the purchase of such Equity Interests.

(e)With respect to any Collateral of such Grantor constituting Instruments
issued by any other Grantor or any Subsidiary of any Grantor, such Instrument
constitutes, or when executed by the obligor thereof will constitute, the legal,
valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law).

2.2Additional Covenants Regarding Collateral.  Each Grantor covenants and
agrees, from and after the Closing Date until the Termination Date (or such
earlier date such Grantor is released from this Agreement in accordance with
Section 10.08(b)) as follows:

(a)Such Grantor shall, at its own expense, take all commercially reasonable
actions necessary (as determined in good faith by the applicable Grantor) to
defend the Collateral against all claims and demands of all Persons at any time
claiming any interest therein materially adverse to the interests of the Lenders
(other than Permitted Liens).

(b)Such Grantor will not authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.

(c)Such Grantor will not change its legal name as such name appears in its
respective public organic record, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), or its
jurisdiction of organization, in each case, from that set forth on Schedule 1(a)
of the Perfection

 

5

--------------------------------------------------------------------------------

 

Certificate or its Location from that set forth on Schedule 2(a) of the
Perfection Certificate, except that any such changes shall be permitted (so long
as not in violation of the applicable requirements of the Credit Agreement) if
(i) such Grantor shall have given to the Collateral Agent written notice of each
change to the information listed on Schedule 1(a) or Schedule 2(a) of the
Perfection Certificate, as applicable, within 30 days after such change (or such
longer period as reasonably agreed to by the Collateral Agent) and (ii) in
connection with such change or changes, such Grantor shall take all action
reasonably requested by the Collateral Agent to maintain the security interests
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected to the extent described in Section 2.1(a) and in full
force and effect (in each case, with respect to this clause (ii), except to the
extent such Grantor becomes an Excluded Subsidiary as a result of other
permitted transactions taken in connection with such change or changes).

2.3Recourse.  This Agreement is made with full recourse to each Grantor,
pursuant to, and subject to any limitations set forth in, this Agreement and the
other Credit Documents.

ARTICLE III

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL, ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1Equity Interests.  

(a)To the extent the Equity Interests in any Person that are included in the
Pledged Collateral constitute Certificated Securities, each Grantor shall on the
date hereof or such later date permitted by Section 9.13 of the Credit
Agreement, with respect to any such Certificated Securities held by such Grantor
on the date hereof, and, subject to Section 9.12 of the Credit Agreement, on or
prior to the next Quarterly Update Date, with respect to any such Certificated
Securities acquired by such Grantor after the date hereof, physically deliver
such Certificated Securities to the Collateral Agent, endorsed to the Collateral
Agent or endorsed in blank, in each case, to the extent the interests
represented by such Certificated Securities are required to be pledged
hereunder.

(b)To the extent the Equity Interests in any Subsidiary of Holdings that are
included in the Pledged Collateral constitute Uncertificated Securities, at any
time any Event of Default under the Credit Agreement has occurred and is
continuing, such Grantor shall cause the Subsidiary that is the issuer of such
Uncertificated Securities, promptly, upon the request of the Collateral Agent,
to duly authorize, execute, and deliver to the Collateral Agent, an agreement
for the benefit of the Collateral Agent and the other Secured Creditors
substantially in the form of Exhibit D hereto (appropriately completed to the
reasonable satisfaction of the Collateral Agent and with such modifications, if
any, as shall be reasonably satisfactory to the Collateral Agent) pursuant to
which such issuer (and if such issuer is a Grantor, such issuer hereby) agrees
to comply with any and all instructions originated by the Collateral Agent
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Securities originated by any other
Person other than a court of competent jurisdiction; provided, that, unless an
Event of Default has occurred and is continuing, the Collateral Agent shall not
deliver to the issuer of such Uncertificated Securities a notice stating that
the Collateral Agent is exercising exclusive control of such Uncertificated
Securities.

(c)For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default under the Credit Agreement, each Grantor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Pledged Collateral owned by it, and to give consents, waivers
or ratifications in respect thereof.  All such rights of each Grantor to vote
and to give consents, waivers and ratifications shall cease at any time after
the occurrence and during the continuance of an Event of Default upon, except in
the case of an Event of Default under Section 11.05 of the Credit Agreement, at
least two Business Days’ prior written notice from the Collateral Agent of its
intent to exercise its rights with respect to such Pledged Collateral under this
Agreement.

(d)For greater certainty, except as permitted under the Credit Agreement, (i)
unless and until there shall have occurred and be continuing an Event of Default
and, other than in the case of an Event of Default under Section 11.05 of the
Credit Agreement, the Collateral Agent shall have given at least two Business
Days’ prior written notice of its intent to exercise such rights with respect to
the Pledged Collateral to the Grantor, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Pledged
Collateral

 

6

--------------------------------------------------------------------------------

 

shall be paid to the respective Grantor and (ii) after there shall have occurred
and be continuing an Event of Default and, other than in the case of an Event of
Default under Section 11.05 of the Credit Agreement, the Collateral Agent shall
have given at least two Business Days’ prior written notice of its intent to
exercise such rights with respect to the Pledged Collateral to the Grantor, all
cash dividends, cash distributions, cash Proceeds and other cash amounts payable
in respect of the Pledged Collateral shall be paid to the Collateral
Agent.  While this Agreement is in effect, the Collateral Agent shall be
entitled to receive directly, and to retain as part of the Collateral, in each
case, to the extent otherwise required by this Agreement all other or additional
Equity Interests, Instruments, cash and other property paid or distributed (i)
by way of dividend or otherwise in respect of the Pledged Collateral, (ii) by
way of stock-split, spin-off, split-up, reclassification, combination of shares
or similar rearrangement and (iii) by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate or
other reorganization.  All dividends, distributions or other payments which are
received by any Grantor contrary to the provisions of this Section 3.1(d) or
Section 7 hereof shall be received for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent as Collateral in the same form as so
received (with any necessary endorsement).

3.2Accounts and Contract Rights.  Upon the occurrence and during the continuance
of an Event of Default and at the request of the Collateral Agent, such Grantor
shall, at its own cost and expense, deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contract Rights) and any books and records
related thereto to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor).  Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
reasonably satisfactory to the Collateral Agent, the Accounts and the Contracts,
as well as books, records and documents (if any) related thereto of such Grantor
evidencing or pertaining to such Accounts and Contracts with an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

3.3Direction to Account Debtors; Contracting Parties; etc.  Subject to the terms
of the ABL Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default, after giving notice to the relevant Grantor
of its intent to do so, if the Collateral Agent so directs any Grantor, such
Grantor agrees (i) to cause all payments on account of the Accounts (including
Proceeds of Pledged Collateral) and Contracts to be made directly to the Cash
Collateral Account, (ii) that the Collateral Agent may, at its option, directly
notify the obligors in its own name or in the name of the applicable Grantor
with respect to any Accounts and/or under any Contracts to make payments with
respect thereto as provided in the preceding clause (i), and (iii) that the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may adjust, settle or compromise the amount of payment thereof, in the same
manner and to the same extent as such Grantor; provided that, (x) any failure by
the Collateral Agent to give or any delay in giving such notice to the relevant
Grantor shall not affect the effectiveness of such notice or the other rights of
the Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.  Without notice to or assent by
any Grantor, the Collateral Agent may (subject to the ABL Intercreditor
Agreement), upon the occurrence and during the continuance of an Event of
Default, apply any or all amounts then in, or thereafter deposited in, the Cash
Collateral Account toward the payment of the Obligations in the manner provided
in Section 7.4 of this Agreement.  The Collateral Agent shall deliver a copy of
each notice referred to in the preceding clause (y) to the relevant Grantor,
provided that (x) the failure by the Collateral Agent to so notify such Grantor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.

3.4Modification of Terms; etc.  Except in accordance with such Grantor’s
ordinary course of business, or consistent with reasonable business judgment as
determined in good faith by the applicable Grantor or as permitted by Section
3.5 or the Credit Agreement, no Grantor shall rescind or cancel any indebtedness
evidenced by any Account, or modify any material term thereof or make any
material adjustment with respect thereto, or extend or renew the same, or
compromise or settle any material dispute, claim, suit or legal proceeding
relating thereto, or sell any Account, or interest therein, without the prior
written consent of the Collateral Agent unless such rescissions, cancellations,
modifications, adjustments, extensions, renewals, compromises, settlements,
releases, or sales would not reasonably be expected to materially adversely
affect the value of the Accounts constituting Collateral taken as a whole.

 

7

--------------------------------------------------------------------------------

 

3.5Collection.  Each Grantor shall endeavor in accordance with historical
business practices or otherwise in accordance with reasonable business judgment
as determined in good faith by the applicable Grantor to cause to be collected
from the Account Debtor named in each of its Accounts or obligor under any
Contract, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts owing under or on account of
such Account or Contract, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Account or under
such Contract.  Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default or otherwise
required pursuant to the Credit Agreement, any Grantor may allow in the ordinary
course of business, or consistent with reasonable business judgment as
determined in good faith by the applicable Grantor, as adjustments to amounts
owing under its Accounts and Contracts (i) an extension or renewal of the time
or times of payment, or settlement for less than the total unpaid balance, which
such Grantor finds appropriate in accordance with reasonable business judgment,
(ii) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Grantor finds
appropriate in accordance with reasonable business judgment and (iii) any other
adjustments necessary or desirable in the Grantor’s reasonable business
judgment.  

3.6Instruments.  If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $3,375,000 individually
(other than checks received and collected in the ordinary course of business),
such Grantor shall, on the date hereof pursuant to the Perfection Certificate
with respect to any such instruments held on the date hereof, and otherwise on
or prior to the next Quarterly Update Date, notify the Collateral Agent thereof,
and upon request by the Collateral Agent (subject to the ABL Intercreditor
Agreement), promptly deliver such Instrument to the Collateral Agent
appropriately endorsed in blank or to the order of the Collateral Agent,
provided that, so long as no Event of Default shall have occurred and be
continuing, such Grantor may retain for collection in the ordinary course of
business any Instrument received by such Grantor in the ordinary course of
business, and the Collateral Agent shall, promptly upon request of such Grantor,
make appropriate arrangements for making any Instruments in its possession and
pledged by such Grantor available to such Grantor for purposes of presentation,
collection or renewal.  If such Grantor retains possession of any Instruments
pursuant to the terms hereof, upon request of the Collateral Agent, such
Instrument shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interests of
Bank of America, N.A., as collateral agent, for the benefit of itself and
certain Secured Creditors.”

3.7Grantors Remain Liable Under Accounts.  Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this
Agreement, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to them or to which they may be
entitled at any time or times.

3.8Grantors Remain Liable Under Contracts.  Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement, nor shall the Collateral Agent or
any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any
performance by any party under any Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.

3.9Control Agreements.  Prior to the Discharge of Revolving Credit Obligations
(as defined in the ABL Intercreditor Agreement) and to the extent similar
requirements exist in the Revolving Credit Agreement or

 

8

--------------------------------------------------------------------------------

 

Revolving Credit Collateral Documents (as defined in the ABL Intercreditor
Agreement) with respect to any Revolving Credit Obligations (as defined in the
ABL Intercreditor Agreement), for each Deposit Account, Securities Account or
Commodity Account (other than the Excluded Accounts or the Cash Collateral
Account), the respective Grantor shall use commercially reasonable efforts to
cause the bank or institution with which the Deposit Account, Securities Account
or Commodity Account is maintained to execute and deliver to the Collateral
Agent,  a “control agreement” in a form reasonably acceptable to the Collateral
Agent, at the time it enters in a control agreement pursuant to the Revolving
Credit Agreement or Revolving Credit Collateral Documents.  Following the
Discharge of Revolving Credit Obligations (as defined in the ABL Intercreditor
Agreement) no Grantor shall terminate any existing “control agreement” or other
control arrangements to which the Collateral Agent is a party with respect to
any Deposit Account, Securities Account or Commodity Account unless (a) such
Deposit Account, Securities Account or Commodity Account has become an Excluded
Account or has otherwise become excluded from the Collateral in accordance with
the provisions of this Agreement or (b) the Collateral Agent has consented to
such termination.

3.10Commercial Tort Claims.  As of the Closing Date, no Grantor has Commercial
Tort Claims with an individual claimed value of $11,250,000. If any Grantor
shall at any time after the date of this Agreement hold or acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $11,250,000 or more,
such Grantor shall, on or prior to the next Quarterly Update Date, notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein (subject to Permitted Liens) and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

3.11Chattel Paper.  Subject to the terms of the ABL Intercreditor Agreement,
each Grantor will, following any reasonable request by the Collateral Agent,
deliver all of its Tangible Chattel Paper with a value in excess of $3,375,000
to the Collateral Agent on or prior to the next Quarterly Update Date, provided
that, so long as no Event of Default shall have occurred and be continuing, such
Grantor may retain for collection in the ordinary course of business any Chattel
Paper received by such Grantor in the ordinary course of business, and the
Collateral Agent shall, promptly upon request of such Grantor, make appropriate
arrangements for making any Chattel Paper in its possession and pledged by such
Grantor available to such Grantor for purposes of presentation, collection or
renewal.  If such Grantor retains possession of any Chattel Paper pursuant to
the terms hereof, upon request of the Collateral Agent, such Chattel Paper shall
be marked with the following legend: “This writing and the obligations evidenced
or secured hereby are subject to the security interests of Bank of America,
N.A., as collateral agent, for the benefit of itself and certain Secured
Creditors.”

3.12Further Actions.  To the extent otherwise required by this Agreement or the
other Credit Documents, each Grantor will, at its own expense, (i) make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and (ii) take such further steps, including
any and all actions as may be necessary or required relating to its Accounts,
Contracts, Instruments and other property or rights which constitute Collateral,
as the Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1Power of Attorney.  Each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign until the Termination Date (or such earlier
date such Grantor is released from this Agreement in accordance with Section
10.08(b)), solely upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the PTO in order to effect an
assignment of all right, title and interest in each Mark listed in Schedule 7(a)
of the Perfection Certificate, and record the same.

4.2Assignments.  Except as otherwise permitted by the Credit Agreement, each
Grantor hereby agrees not to assign or otherwise transfer any rights to any
third party all or substantially all rights in any Mark that, in the reasonable
business judgment of such Grantor exercised in good faith, is material to such
Grantor’s business, absent prior written approval of the Collateral Agent.

 

9

--------------------------------------------------------------------------------

 

4.3Infringements.  Each Grantor agrees, on or prior to the next Quarterly Update
Date after learning thereof, to notify the Collateral Agent in writing of any
party claiming that such Grantor’s use of any Mark violates in any material
respect any intellectual property right of that party, except to the extent such
violation would not reasonably be expected to have a Material Adverse
Effect.  Each Grantor further agrees to the extent deemed reasonable business
judgment as determined by the applicable Grantor, to prosecute diligently any
Person infringing any Mark owned by it in any manner that would reasonably be
expected to have a Material Adverse Effect.

4.4Preservation of Marks.  Each Grantor agrees to take all such actions as are
reasonably necessary to preserve the Marks that are material to such Grantor’s
business as trademarks or service marks under the laws of the United States
(other than any such material Marks that are no longer material or are deemed by
such Grantor in its reasonable business judgment to no longer be necessary in
the conduct of Grantor’s business).

4.5Maintenance of Registration.  Each Grantor shall, at its own expense,
diligently process all documents reasonably required to maintain all material
Mark registrations for all of its material registered Marks.

4.6Future Registered Marks.  If any Mark registration is issued hereafter prior
to the Termination Date to any Grantor as a result of any application now or
hereafter prior to the Termination Date pending before the PTO, such Grantor
shall deliver to the Collateral Agent, on or prior to the next Quarterly Update
Date, an updated Schedule 7(a) of the Perfection Certificate and a grant of a
security interest in such Mark to the Collateral Agent and at the expense of
such Grantor, confirming the grant of a security interest in such Mark to the
Collateral Agent hereunder, the form of such security to be substantially in the
form of Exhibit C hereto or in such other form as may be reasonably satisfactory
to the Collateral Agent.

4.7Remedies.  If an Event of Default shall occur and be continuing, subject to
the terms of the ABL Intercreditor Agreement, the Collateral Agent may, by
written notice to the relevant Grantor, take any or all of the following
actions: (i) take and use or sell the Marks or Domain Names and the goodwill of
such Grantor’s business symbolized by the Marks or Domain Names and the right to
carry on the business and use the assets of such Grantor in connection with
which the Marks or Domain Names have been used (provided that any license shall
be subject to reasonable quality control); and (ii) direct such Grantor to
refrain, in which event such Grantor shall refrain, from using the Marks or
Domain Names in any manner whatsoever, directly or indirectly, and such Grantor
shall execute such further documents that the Collateral Agent may reasonably
request to further confirm this and to transfer ownership of the Marks owned by
it and registrations and any pending trademark applications in the PTO or
applicable Domain Name registrar therefor to the Collateral Agent.  Solely for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Section 4.7 and at such time as the Collateral Agent shall be
lawfully entitled, and permitted under the Credit Agreement, to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, to the
extent it has the right to do so, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Marks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Marks, to use, operate under, license, or sublicense any Marks and Domain Names
now owned or hereafter acquired by such Grantor to the extent constituting
Collateral hereunder.

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1Power of Attorney.  Each Grantor hereby grants to the Collateral Agent a
power of attorney to sign until the Termination Date (or such earlier date such
Grantor is released from this Agreement in accordance with Section 10.08(b)),
solely upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the PTO or the USCO in order to effect an
assignment of all right, title and interest in each Patent listed in Schedule
7(a) of the Perfection Certificate or Copyright listed in Schedule 11(b) of the
Perfection Certificate, or any other issued or applied-for United States patent
or registered or applied-for United States copyright hereinafter owned by such
Grantor, and to record the same.

5.2Assignments.  Except as otherwise permitted by the Credit Agreement, each
Grantor hereby agrees not to assign or otherwise transfer to any third party all
or substantially all rights in any Patent or Copyright to the extent such Patent
or Copyright is material to such Grantor’s business, such materiality to be
determined in good faith by such Grantor, absent prior written approval of the
Collateral Agent.  

 

10

--------------------------------------------------------------------------------

 

5.3Infringements.  Each Grantor agrees, on or prior to the next Quarterly Update
Date after learning thereof, to notify the Collateral Agent in writing of any
party claiming that such Grantor’s use of any Patent, Copyright or Trade Secret
Right violates in any material respect any intellectual property right of that
party, except to the extent such violation would not reasonably be expected to
have a Material Adverse Effect.  Each Grantor further agrees to diligently
prosecute, in accordance with such Grantor’s reasonable business judgment, any
Person infringing any Patent owned by it or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.4Maintenance of Patents or Copyrights.  At its own expense, each Grantor shall
make timely payment of all post-issuance fees required to maintain in force its
rights under each issued Patent or registered Copyright, absent prior written
consent of the Collateral Agent (other than any such Patents or Copyrights that
are no longer material or are deemed by such Grantor in its reasonable business
judgment to no longer be necessary in the conduct of Grantor’s business).

5.5Prosecution of Patent or Copyright Applications.  At its own expense, each
Grantor shall diligently prosecute all material applications for (i) United
States Patents listed in Schedule 7(a) of the Perfection Certificate and (ii)
Copyrights listed on Schedule 7(b) of the Perfection Certificate, in each case
for such Grantor (other than applications that are no longer material or are
deemed by such Grantor in its reasonable business judgment to no longer be
necessary in the conduct of Grantor’s business), absent written consent of the
Collateral Agent not to be unreasonably withheld.

5.6Other Patents and Copyrights.  Upon acquisition or issuance of a United
States Patent, registration of a Copyright, or acquisition of a registered
Copyright, or of filing of an application for a United States Patent or
Copyright, the relevant Grantor shall deliver to the Collateral Agent, on or
prior to the next Quarterly Update Date, an updated Schedule 7 of the Perfection
Certificate and a grant of a security interest as to such Patent or Copyright,
as the case may be, to the Collateral Agent and at the expense of such Grantor,
the form of such grant of a security interest to be substantially in the form of
Exhibit A or B hereto, as appropriate, or in such other form as may be
reasonably satisfactory to the Collateral Agent.

5.7Remedies.  If an Event of Default shall occur and be continuing, subject to
the terms of the ABL Intercreditor Agreement, the Collateral Agent may, by
written notice to the relevant Grantor, take any or all of the following
actions: (i) take and practice or sell the Patents, Copyrights and Trade
Secrets, in each case, owned by such Grantor, and exercise any other rights
vested in the Patents , Copyrights and Trade Secrets pursuant to this Agreement;
and (ii) direct such Grantor to refrain, in which event such Grantor shall
refrain, from practicing the Patents and using the Copyrights and Trade Secrets
directly or indirectly, and such Grantor shall execute such further documents as
the Collateral Agent may reasonably request further to confirm this and to
transfer ownership of the Patents, Copyrights and Trade Secrets , in each case
owned by it, to the Collateral Agent for the benefit of the Secured
Creditors.  Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 5.7 and at such time as the Collateral
Agent shall be lawfully entitled, and permitted under the Credit Agreement, to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent, to the extent it has the right to do so, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) until the Termination Date (or such earlier date such Grantor is
released from this Agreement in accordance with Section 10.08(b)), to use,
operate under, license, or sublicense any Patents, Copyrights and Trade Secrets
now owned or hereafter acquired by such Grantor to the extent constituting
Collateral hereunder.

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1Protection of Collateral Agent’s Security.  Except as otherwise permitted or
not prohibited by the Credit Agreement, each Grantor will not take any action to
impair the rights of the Collateral Agent in the Collateral.  If any Event of
Default shall have occurred and be continuing, the Collateral Agent shall
(subject to the ABL Intercreditor Agreement), at the time any proceeds of such
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with Section 7.4 hereof.  Each Grantor assumes all liability and
responsibility in

 

11

--------------------------------------------------------------------------------

 

connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.

6.2Additional Information.  Each Grantor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be reasonably requested by the Collateral Agent, taking
into account any reporting or other notification requirements with respect to
such Collateral otherwise set forth in the Credit Documents.

6.3Further Actions.  To the extent otherwise required by this Agreement or the
other Credit Documents, each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral at least to the extent
described in Section 2.1.

6.4Financing Statements.  Each Grantor agrees to deliver to the Collateral Agent
such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and for the purpose of obtaining and preserving
the full benefits of the other rights and security contemplated hereby at least
to the extent described in Section 2.1.  Each Grantor will pay any applicable
filing fees, recordation taxes and related expenses relating to its
Collateral.  Each Grantor hereby authorizes the Collateral Agent to file any
such financing statements (and such authorization includes describing the
Collateral as “all assets and all personal property whether now owned or
hereafter acquired” of such Grantor or words of similar effect).

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1Remedies; Obtaining the Collateral Upon an Event of Default.  Each Grantor
agrees that, subject to the terms of the ABL Intercreditor Agreement, if any
Event of Default shall have occurred and be continuing, then and in every such
case, the Collateral Agent, in addition to any rights now or hereafter existing
under applicable law and under the other provisions of this Agreement, shall
have all rights as a secured creditor under any UCC, and such additional rights
and remedies to which a secured creditor is entitled under the laws in effect in
all relevant jurisdictions and may:

(i)personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor, in each case without breach of the peace;

(ii)instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;

(iii)instruct all banks which have entered into a “control agreement” with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account; it being understood and agreed
that unless an Event of Default has occurred and is continuing, the Collateral
Agent shall not deliver to such banks a notice stating that the Collateral Agent
is exercising exclusive control relating of such Deposit Accounts, Securities
Accounts or Commodity Accounts subject thereto;

 

12

--------------------------------------------------------------------------------

 

(iv)sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof in accordance with Section 7.2 hereof, or direct such Grantor to sell,
assign or otherwise liquidate any or all of the Collateral or any part thereof,
and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v)take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:

(1)forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(2)store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(3)while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi)license or sublicense, whether on an exclusive (where permissible) or
nonexclusive basis, any Marks (subject to reasonable quality control), Domain
Names, Patents or Copyrights included in the Collateral for such term and on
such conditions and in such manner as the Collateral Agent shall in its sole
judgment determine;

(vii)apply any monies constituting Collateral or Proceeds thereof in accordance
with the provisions of Section 7.4;

(viii)take any other action as specified in clauses (a)(1) through (a)(5),
inclusive, of Section 9-607 of the UCC;

(ix)accelerate any Instrument which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Instrument
(including, without limitation, to make any demand for payment thereon); and

(x)with respect to Pledged Collateral,

(1)receive all amounts payable in respect of the Pledged Collateral otherwise
payable under Section 3.1 hereof to the respective Grantor;

(2)upon at least two Business Days’ prior written notice to Lead Borrower,
transfer all or any part of the Pledged Collateral into the Collateral Agent’s
name or the name of its nominee or nominees; and

(3)upon at least two Business Days’ prior written notice to Lead Borrower, vote
(and exercise all rights and powers in respect of voting) all or any part of the
Pledged Collateral (whether or not transferred into the name of the Collateral
Agent) and give all consents, waivers and ratifications in respect of the
Pledged Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Grantor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Grantor,
with full power of substitution to do so);

it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation.  By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent and that no Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent.

 

13

--------------------------------------------------------------------------------

 

7.2Remedies; Disposition of the Collateral.  

(a)To the extent permitted by applicable law, if any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable.  Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Collateral Agent or after any overhaul
or repair at the expense of the relevant Grantor which the Collateral Agent may,
in compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition.  The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned.  To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Grantor.  Each Grantor agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such disposition or dispositions
of all or any portion of the Collateral valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
having jurisdiction over any such sale or sales, all at such Grantor’s
expense.  Each Grantor acknowledges and agrees that, to the extent notice of
sale or other disposition of the Collateral or any part thereof shall be
required by law, ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters.

(b)If at any time when the Collateral Agent shall determine to exercise its
right to sell all or any part of the Pledged Collateral consisting of
Securities, and such Pledged Collateral or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act, as then in effect, the Collateral Agent may, in its sole and absolute
discretion, sell such Pledged Collateral or part thereof by private sale in such
manner and under such circumstances as the Collateral Agent may deem necessary
or advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Collateral Agent, in its sole and absolute discretion (i) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale, and (iii) may restrict such sale to a
purchaser who will represent and agree, among other things, that such purchaser
is purchasing for its own account, for investment, and not with a view to the
distribution or sale of such Pledged Collateral or part thereof.  In the event
of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price which
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

7.3Waiver of Claims.  Except as otherwise provided in this Agreement (including
provisions hereof that require that the Collateral Agent act in a manner that it
has, in compliance with any mandatory requirements of law, determined to be
commercially reasonable), EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL
AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Grantor hereby further waives,
to the extent permitted by law:

 

14

--------------------------------------------------------------------------------

 

(a)all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

(b)all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(c)all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

7.4Application of Proceeds.

(a)Subject to the terms of the ABL Intercreditor Agreement and the First
Lien/Second Lien Intercreditor Agreement, as applicable, all moneys collected by
the Collateral Agent (or, to the extent any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the collateral agent under
such other Security Document) upon any sale or other disposition of the
Collateral (or the collateral under the relevant Security Document), together
with all other moneys received by the Collateral Agent hereunder (or under the
relevant Security Document), in each case, as a result of the exercise of
remedies by the Collateral Agent after the occurrence and during the continuance
of an Event of Default, shall be applied as follows:

(i)first, to the payment of Obligations consisting of costs, charges, expenses,
professional fees, and taxes of such sale, collection or other realization
incurred by the Collateral Agent or Administrative Agent and their agents;

(ii)second, to the payment of Obligations consisting of interest then due and
payable;

(iii)third, to the payment of all other Obligations pro rata; and

(iv)fourth, the balance, if any, as required by the ABL Intercreditor Agreement,
the First Lien/Second Lien Intercreditor Agreement, as applicable, or any
Additional Intercreditor Agreement or, in the absence of any such requirement,
to the Person lawfully entitled thereto (including the applicable Credit Party
or its successors or assigns).

(b)All payments required to be made hereunder shall be made (x) if to the Lender
Creditors, to the Administrative Agent for the account of the Lender Creditors
and (y) if to any Other Creditors, to the trustee, paying agent or other similar
representative (each, a “Representative”) for the Other Creditors or, in the
absence of such a Representative, directly to the Other Creditors.

(c)For purposes of applying payments received in accordance with this Section
7.4, the Collateral Agent shall be entitled to rely upon (i) the Administrative
Agent and (ii) the Representative or, in the absence of such a Representative,
upon the Other  Creditors for a determination (which the Administrative Agent,
each Representative and the Other Creditors agree (or shall agree) to provide
upon request of the Collateral Agent) of the outstanding Credit Document
Obligations and Other Obligations owed to the Lender Creditors or the Other
Creditors, as the case may be. Unless it has written notice from an Other
Creditor to the contrary, the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement that would give rise to any Other
Obligations is in existence.

 

15

--------------------------------------------------------------------------------

 

(d)It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Credit Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others.  No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof.  No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand.  In the event that the Collateral Agent shall bring any suit
to enforce any of its rights hereunder and shall be entitled to judgment, then
in such suit the Collateral Agent may recover reasonable invoiced out-of-pocket
expenses, including reasonable attorneys’ fees, and the amounts thereof shall be
included in such judgment, in each case, in accordance with the terms and
provisions of Section 13.01 of the Credit Agreement.

7.6Discontinuance of Proceedings.  In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VIII

[Reserved]

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Account Debtor” shall mean any “account debtor” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.

“Agreement” shall have the meaning provided in the preamble hereto.

“Certificated Securities” shall have the meaning provided in the UCC as in
effect on the date hereof in the State of New York.

“Cash Collateral Account” shall mean a cash collateral account maintained with,
and in the sole dominion and control of, the Collateral Agent for the benefit of
the Secured Creditors.

 

16

--------------------------------------------------------------------------------

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.  Without limiting the
foregoing, the term “Chattel Paper” shall in any event include all Tangible
Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC as in effect on the date hereof in the State of New York,
except that it shall refer only to such claims that have been asserted in
judicial or similar proceedings.

“Commodity Accounts” shall mean all “commodity accounts” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements, and settlement agreements).

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, whether or not registered or applied to be registered with the USCO.  

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall mean all Obligations described in clause (i)
of the definition of “Obligations” in the Credit Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the date hereof in the State of New York.

“Documents” shall mean “documents” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names owned by any Grantor now or
hereafter acquired.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Excluded Account” shall mean a Deposit Account, Securities Account or Commodity
Account (i) which is used for the sole purpose of making payroll and withholding
tax payments related thereto and other employee wage and benefit payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (ii) which is used solely for paying taxes, including sales
taxes, (iii) which is used as an escrow account or as a fiduciary or trust
account or is otherwise held exclusively for the benefit of an unaffiliated
third party (including any account solely holding amounts representing fines,

 

17

--------------------------------------------------------------------------------

 

violations, fees and similar amounts paid by third parties and owed to
municipalities), (iv) which is a zero balance Deposit Account, Securities
Account or Commodity Account or (v) which is not otherwise subject to the
provisions of this definition and together with any other Deposit Accounts,
Securities Accounts or Commodity Accounts that are excluded pursuant to this
clause (v), have an average daily balance for any fiscal month of less than
$6,750,000 in aggregate.

“Excluded Collateral” shall have the meaning provided in Section 1.2 of this
Agreement.

“Fixtures” shall mean any “fixtures” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Goods” shall mean “goods” as such term is defined in the UCC as in effect on
the date hereof in the State of New York.

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

“Health-Care-Insurance Receivables” shall mean “health-care-insurance
receivables” as such term is defined in the UCC as in effect on the date hereof
in the State of New York.

“Holdings” shall have the meaning provided in the recitals hereto.

“Instrument” shall mean “instruments” as such term is defined in Article 9 of
the UCC as in effect on the date hereof in the State of New York.

“Inventory” shall mean “inventory” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“IP Licenses” shall mean any Contract, to which a Grantor is party, relating to
the license or sublicense of Patents, Marks, Copyrights, Software or Trade
Secret Rights or copyrights, patents, trademarks, trade secrets, software or
other intellectual property of third parties.

“Lead Borrower” shall have the meaning provided in the recitals of this
Agreement.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all trademarks, service marks, trade dress and trade names
now owned or hereafter acquired by any Grantor, whether or not registered or
applied to be registered with the PTO (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment to Allege Use”
or a “Statement of Use” under Sections 1(c) and 1(d) of said Act has been filed
in, and accepted by, the PTO).

 

18

--------------------------------------------------------------------------------

 

“Obligations” shall have the meaning set forth in the Credit Agreement.  

“Ordinary Course Transferees” shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 9-320(a) and 9-321 of the UCC as in
effect from time to time in the relevant jurisdiction, (ii) with respect to
General Intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the UCC as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the UCC as in effect from time to time in the
relevant jurisdiction.

“Other Creditors” shall mean Guaranteed Creditors that are not Lender Creditors.

“Other Obligations” shall mean all Obligations described in clause (ii) of the
definition of “Obligations” in the Credit Agreement.  Notwithstanding anything
to the contrary contained in this Agreement, each Other Creditor (by its
acceptance of the benefits of this Agreement) agrees that (x) Other Obligations
shall be secured pursuant to this Agreement only to the extent that, and for so
long as, the Credit Document Obligations are so secured and (y) any release of
Grantors effected in the manner permitted by the Credit Agreement or this
Agreement shall not require the consent of Other Creditors.

“Patents” shall mean all patents and patent applications now owned or hereafter
acquired by any Grantor, and any divisions, continuations (including, but not
limited to, continuations-in-parts), reissues, and reexaminations thereof.

“Payment Intangibles” shall mean “payment intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Perfection Certificate” shall mean that certain perfection certificate, dated
as of the date hereof, executed and delivered by the Grantors, and each other
Perfection Certificate (which shall be in form and substance consistent with the
Perfection Certificate delivered on the date hereof or otherwise reasonably
acceptable to the Collateral Agent) executed and delivered by the Grantors
contemporaneously with the execution and delivery of each Joinder Agreement by
any additional Grantor executed in accordance with Section 10.12 hereof, in each
case, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Credit Agreement
(including pursuant to any officer’s certificate delivered pursuant to Section
9.01(e) of the Credit Agreement or upon the reasonable request of the Collateral
Agent pursuant to Section 6.3 of this Agreement).

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Pledged Collateral” shall mean all of the authorized, and the issued and
outstanding, stock, shares, partnership interests, limited liability company
membership interests or other Equity Interests held by any Grantor of (i) any
Subsidiary of Holdings or (ii) a Person that is not a Subsidiary of Holdings to
the extent the aggregate fair market value of the equity investment by any
Grantor in such Person (measured as of the Closing Date or the date of such
investment, as applicable) exceeds $3,375,000.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Promissory Note” shall have the meaning provided in the UCC as in effect on the
date hereof in the State of New York.

“Protected Purchasers” shall have the meaning provided in the UCC as in effect
on the date hereof in the State of New York.

“PTO” shall mean the United States Patent and Trademark Office.

 

19

--------------------------------------------------------------------------------

 

“Quarterly Update Date” shall mean the latest of (i) the date of delivery of the
compliance certificate from a Responsible Officer pursuant to Section 9.01(e) of
the Credit Agreement, (ii) thirty (30) days after the acquisition of the
applicable after-acquired Collateral or occurrence of applicable change and
(iii) the date agreed to in the sole discretion of the Collateral Agent.

“Registered Organization” shall have the meaning provided in the UCC as in
effect on the date hereof in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(b).

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Securities” shall have the meaning provided in the UCC as in effect on the date
hereof in the State of New York.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Software” shall mean “software” as such term is defined in the UCC as in effect
on the date hereof in the State of New York.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Trade Secret Rights” shall mean the rights of a Grantor in any Trade Secret it
holds.

“Trade Secrets” shall mean any of the following owned by a Grantor : trade
secrets, including secretly held existing engineering or other proprietary data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business owned by a Grantor whether written or not.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law any or all of the perfection or priority of the
Collateral Agent’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions relating to such perfection or priority and for purposes of
definitions relating to such provisions.

“USCO” shall mean the United States Copyright Office.

“Vehicles” shall mean all (i) cars, trucks, construction and other equipment
covered by a certificate of title law of any state and (ii) rolling stock,
vessels, boats, ships and aircraft (with respect to this clause (ii) only, with
a value of less than $22,500,000).

“Voting Equity Interests” shall mean (i) all classes of Equity Interests
entitled to vote and (ii) any other Equity Interests treated as voting stock for
purposes of Treasury Regulation Section 1.956- 2(c)(2).

 

20

--------------------------------------------------------------------------------

 

ARTICLE X

MISCELLANEOUS

10.1Notices.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered in accordance with Section 13.03 of the Credit
Agreement.  All notices and other communications shall be in writing and
addressed as follows:

(a)if to any Grantor or the Collateral Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.03 of the Credit Agreement or such other address as shall be
designated by such party in a written notice to the Collateral Agent (in the
case of any Grantor) or Lead Borrower (in the case of the Collateral Agent);

(b)if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(c)if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Grantor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2Waiver; Amendment.  Except as provided in Sections 10.8 and 10.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the consent required pursuant to the Credit
Agreement).

10.3Obligations Absolute.  To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement, the Credit
Agreement or other Credit Document or any Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement; or (c) any amendment to or
modification of the Credit Agreement or other Credit Document or any Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement or
any security for any of the Obligations; whether or not such Grantor shall have
notice or knowledge of any of the foregoing.

10.4Successors and Assigns.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that,
other than as permitted pursuant to the Credit Agreement, no Grantor shall
assign any of its rights or obligations hereunder without the prior written
consent of the Collateral Agent and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns.  All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Credit Documents
regardless of any investigation made by the Secured Creditors or on their
behalf.

10.5Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

21

--------------------------------------------------------------------------------

 

10.6GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY COLLATERAL LOCATED IN ANY STATE OTHER THAN NEW
YORK, PROCEEDINGS MAY BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT
IN THE STATE IN WHICH THE RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING WITH RESPECT TO ANY GRANTOR, ACTIONS OR PROCEEDINGS RELATED TO THIS
AGREEMENT MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7Grantor’s Duties.  It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Grantor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the absolute owner of the Pledged Collateral pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Creditor, any Grantor and/or any
other Person.

 

22

--------------------------------------------------------------------------------

 

10.8Termination; Release.

(a)Upon the occurrence of the Termination Date, this Agreement shall
automatically and without further action, as to all Grantors, terminate and have
no further force and effect, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors (provided that all indemnities set forth in the Credit
Agreement with respect to this Agreement shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Grantor, will
promptly execute and deliver to such Grantor a proper instrument or instruments
(including, without limitation, (i) UCC termination statements on form UCC-3,
(ii) a notice of termination for each lien notice filed with the PTO and USCO,
(iii) a notice of termination for each “control agreement” and (iv) mortgage
releases) to terminate the perfection of the security interests granted pursuant
to this Agreement and other notices of Liens and acknowledge the satisfaction
and termination of this Agreement, and will return to Holdings for the benefit
of Holdings and each of its direct and indirect Domestic Subsidiaries  (without
recourse and without any representation or warranty) all of the Collateral in
the possession of the Collateral Agent that has not theretofore been sold or
otherwise applied or released pursuant to this Agreement.  As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Credit
Document Obligations have been paid in full (other than any indemnification
obligations arising under the Credit Documents which are not then due and
payable and, for the avoidance of doubt, liabilities under Designated Interest
Rate Protection Agreements and Designated Treasury Services Agreements).

(b)In the event that any part of the Collateral is sold or otherwise disposed of
(to a Person other than a Credit Party) in connection with a sale or disposition
permitted by Section 10.02 of the Credit Agreement or is otherwise released at
the direction of the Required Lenders (or all the Lenders if required by Section
13.12 of the Credit Agreement) the security interest created hereby in such
Collateral will be automatically released and the Collateral Agent will execute
and deliver such documentation, including termination or partial release
statements and the like in connection therewith at the request and expense of
such Grantor and assign, transfer and deliver to such Grantor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or otherwise disposed of, or released, and as may be
in the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement.  Furthermore, upon the release of any Subsidiary
Guarantor from the Guaranty Agreement in accordance with the provisions thereof,
such Grantor (and the Collateral at such time assigned by the respective Grantor
pursuant hereto) shall be released from this Agreement automatically and without
further action and this Agreement shall, as to such Grantor, terminate, and have
no further force and effect.

(c)At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 10.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of  Lead Borrower and such Grantor stating that the
release of the respective Collateral is permitted pursuant to such Section
10.8(b).  At any time that either Lead Borrower or the respective Grantor
desires that, in connection with a Subsidiary of Lead Borrower which has been
released from the Guaranty Agreement, the Collateral Agent take any action in
connection with the release of such Subsidiary hereunder as provided in the last
sentence of Section 10.8(b), it shall deliver to the Collateral Agent a
certificate signed by a Responsible Officer of Lead Borrower and the respective
Grantor stating that the release of the respective Grantor (and its Collateral)
is permitted pursuant to such Section 10.8(b).

(d)The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with
this Section 10.8.  The parties hereto (and the Secured Creditors by their
acceptance of the security created hereby) acknowledge and agree that the
Collateral Agent may rely conclusively as to any of the matters described in
this Section 10.8 on a certificate or similar instrument provided to it by any
Grantor without further inquiry or investigation.

10.9Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument.  A set of
counterparts executed by all the parties hereto shall be lodged with Lead
Borrower and the Collateral Agent.  Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.

 

23

--------------------------------------------------------------------------------

 

10.10Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11The Collateral Agent and the other Secured Creditors.  The Collateral Agent
shall hold in accordance with this Agreement all items of Collateral at any time
received under this Agreement.  Until the occurrence and continuation of an
Event of Default, the Collateral Agent shall not directly pledge any Collateral
in its possession or control to secure its own debt.  It is expressly understood
and agreed that the obligations of the Collateral Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Article 12 of the Credit Agreement.  The Collateral Agent shall
act hereunder on the terms and conditions set forth herein and in Article 12 of
the Credit Agreement.

10.12Additional Grantors.  It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall (i)
become a Grantor hereunder by executing a counterpart hereof and delivering same
to the Collateral Agent, or by executing and delivering to the Collateral Agent
a joinder agreement substantially in the form of Exhibit E, (ii) deliver or
cause to be delivered a Perfection Certificate with respect to it and its assets
constituting Collateral and (iii) take all actions as specified in this
Agreement as would have been taken by such Grantor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.

10.13Intercreditor Agreements.  This Agreement and the other Credit Documents
are subject to the terms and conditions set forth in the ABL Intercreditor
Agreement and the First Lien/Second Lien Intercreditor Agreement in all respects
and, in the event of any conflict between the terms of the ABL Intercreditor
Agreement or the terms of the First Lien/Second Lien Intercreditor Agreement and
this Agreement, the terms of the ABL Intercreditor Agreement or the First
Lien/Second Lien Intercreditor Agreement, as applicable, shall
govern.  Notwithstanding anything herein to the contrary, the Lien and security
interest granted to the Collateral Agent pursuant to any Credit Document and the
exercise of any right or remedy in respect of the Collateral by the Collateral
Agent (or any Secured Creditor) hereunder or under any other Credit Document are
subject to the provisions of the ABL Intercreditor Agreement and the First
Lien/Second Lien Intercreditor Agreement and in the event of any conflict
between the terms of the ABL Intercreditor Agreement or the First Lien/Second
Lien Intercreditor Agreement, as applicable, and any Credit Document, the terms
of the ABL Intercreditor Agreement or the First Lien/Second Lien Intercreditor
Agreement, as applicable, shall govern and control with respect to the exercise
of any such right or remedy.  Without limiting the generality of the foregoing,
and notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder or under any Credit Document to take any action with respect
to the Collateral that is inconsistent with such Credit Parties’ obligations
under the ABL Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement.  Prior to the Discharge of Revolving Credit Obligations
(as defined in the ABL Intercreditor Agreement), (i) the delivery or granting of
“control” (as defined in the UCC) to the extent only one Person can be granted
“control” therein under applicable law of any ABL Collateral (as defined in the
ABL Intercreditor Agreement) to the collateral agent under the ABL Credit
Agreement pursuant to the terms of the Revolving Credit Collateral Documents (as
defined in the ABL Intercreditor Agreement) shall satisfy any such delivery or
granting of “control” requirement hereunder or under any other Credit Document
with respect to any ABL Collateral to the extent that such delivery or granting
of “control” is consistent with the terms of the ABL Intercreditor Agreements
and (ii) the possession of any ABL Collateral by the collateral agent under the
ABL Credit Agreement pursuant to the terms of the Revolving Credit Collateral
Documents shall satisfy any such possession requirement hereunder or under any
other Credit Document with respect to ABL Collateral to the extent that such
possession is consistent with the terms of the ABL Intercreditor Agreement.

10.14Additional Collateral Under the Second Lien Credit
Documents.  Notwithstanding anything to the contrary herein in the event the ABL
Credit Documents or the Second Lien Credit Documents provide for the granting of
a security interest in any assets of any Grantor and such assets do not
otherwise constitute Collateral under this Agreement or any other Credit
Document, except to the extent inconsistent with Section 2.5 of

 

24

--------------------------------------------------------------------------------

 

the ABL Intercreditor Agreement, such Grantor shall (i) cause such assets to
constitute Collateral hereunder, and secure the Obligations, (ii) subject to
Section 10.13, promptly deliver (or cause to be delivered), or provide control
over, such assets to the Collateral Agent, (iii) subject to Section 10.13,
promptly take any actions necessary to deliver (or cause to be delivered), or
provide control over, such assets to the Collateral Agent to the same extent set
forth in the ABL Credit Documents or the Second Lien Credit Documents and (iv)
take all other necessary steps reasonably requested by the Collateral Agent in
connection with the foregoing.

10.15Appointment of Sub-Agents.  The Collateral Agent shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Collateral.

10.16Limited Obligations.  It is the desire and intent of each Grantor and the
Secured Creditors that this Agreement shall be enforced against each Grantor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought.  

 

*          *          *

 

 

 

 

25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

FOR AND ON BEHALF OF:

 

GREENLIGHT ACQUISITION CORPORATION

ATS CONSOLIDATED, INC.

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVIHILL ELECTRICAL ENTERPRISES, INC.,

each as a Grantor

 

By:

 

 

Name:

 

Title:

 

UPON AND FOLLOWING THE CONSUMMATION OF THE ACQUISITION:

 

HIGHWAY TOLL ADMINISTRATION, LLC

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC,

each as a Grantor

 

By:

 

 

Name:

 

Title:

 

 



[ATS – First Lien Security Agreement]

--------------------------------------------------------------------------------

 

Accepted and Agreed to:

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

[ATS – First Lien Security Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A
to
FIRST LIEN SECURITY AGREEMENT

 

[Form of]

first lien Copyright Security Agreement

first lien Copyright Security Agreement, dated as of [●], 20[●], made by each of
the undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as Collateral
Agent.

W I T N E S S E T H:

Whereas, the Grantors are party to that certain First Lien Security Agreement,
dated as of March 1, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent pursuant to which the Grantors are required to execute and
deliver this First Lien Copyright Security Agreement (this “Copyright Security
Agreement”);

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Copyright Collateral.  Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a)Copyrights of such Grantor listed on Schedule I attached hereto (other than
Excluded Collateral).; and

(b)all Proceeds of any and all of the foregoing.

SECTION 3.Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

SECTION 4.Termination.  Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.

SECTION 5.Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6.Governing Law.  This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

Exhibit A-1

--------------------------------------------------------------------------------

 

SECTION 7.Intercreditor Agreements.  This Copyright Security Agreement is
subject to the terms and conditions set forth in the ABL Intercreditor Agreement
and the First Lien/Second Lien Intercreditor Agreement (each as defined in the
Credit Agreement) in all respects and, in the event of any conflict between the
terms of the ABL Intercreditor Agreement or the First Lien/Second Lien
Intercreditor Agreement, as applicable, and this Copyright Security Agreement,
the terms of ABL Intercreditor Agreement or the First Lien/Second Lien
Intercreditor Agreement, as applicable, shall govern.

[signature page follows]

 

Exhibit A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

 

[GRANTORS]

 

 

By:

 

 

Name:

 

Title:

 

Accepted and Agreed:

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit A-3

--------------------------------------------------------------------------------

 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

Copyright Registrations:

OWNER

REGISTRATION NUMBER

TITLE

 

 

 

 

Copyright Applications:

OWNER

TITLE

 

 

 

 

 

Exhibit A-4

--------------------------------------------------------------------------------

 

EXHIBIT B
to
FIRST LIEN SECURITY AGREEMENT

 

[Form of]

First Lien Patent Security Agreement

FIRST LIEN Patent Security Agreement, dated as of [●], 20[●], made by each of
the undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as Collateral
Agent.

W I T N E S S E T H:

Whereas, the Grantors are party to that certain First Lien Security Agreement,
dated as of March 1, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent pursuant to which the Grantors are required to execute and
deliver this First Lien Patent Security Agreement (this “Patent Security
Agreement”);

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Patent Collateral.  Each Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a)Patents of such Grantor listed on Schedule I attached hereto (other than
Excluded Collateral); and

(b)all Proceeds of any and all of the foregoing.

SECTION 3.Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4.Termination.  Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5.Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6.Governing Law.  This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

Exhibit B-1

--------------------------------------------------------------------------------

 

SECTION 7.Intercreditor Agreements.  This Patent Security Agreement is subject
to the terms and conditions set forth in the ABL Intercreditor Agreement and the
First Lien/Second Lien Intercreditor Agreement (each as defined in the Credit
Agreement) in all respects and, in the event of any conflict between the terms
of the ABL Intercreditor Agreement or the First Lien/Second Lien Intercreditor
Agreement, as applicable, and this Patent Security Agreement, the terms of ABL
Intercreditor Agreement or the First Lien/Second Lien Intercreditor Agreement,
as applicable, shall govern.

[signature page follows]

 

Exhibit B-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

 

[GRANTORS]

 

 

By:

 

 

Name:

 

Title:

 

Accepted and Agreed:

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit B-3

--------------------------------------------------------------------------------

 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

Patent Registrations:

OWNER

REGISTRATION NUMBER

NAME

 

 

 

 

Patent Applications:

OWNER

APPLICATION
NUMBER

NAME

 

 

 

 

 

 

Exhibit B-4

--------------------------------------------------------------------------------

 

EXHIBIT C
to
FIRST LIEN SECURITY AGREEMENT

 

[Form of]

FIRST LIEN Trademark Security Agreement

FIRST LIEN Trademark Security Agreement, dated as of [●], 20[●], made by each of
the undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as Collateral
Agent.

W I T N E S S E T H:

Whereas, the Grantors are party to that certain First Lien Security Agreement,
dated as of March 1, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent pursuant to which the Grantors are required to execute and
deliver this First Lien Trademark Security Agreement (this “Trademark Security
Agreement”);

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Trademark Collateral.  Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a)Marks of such Grantor listed on Schedule I attached hereto (in no event shall
Collateral include any application for registration of a trademark filed with
the United States Patent and Trademark Office (“PTO”) on an intent-to-use basis
until such time (if any) as a statement of use or amendment to allege use is
accepted by the PTO);

(b)all goodwill associated with such Marks (other than Excluded Collateral); and

(c)all Proceeds of any and all of the foregoing.

SECTION 3.Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Marks made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Trademark Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4.Termination.  Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Marks under this Trademark Security Agreement.

SECTION 5.Counterparts.  This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

Exhibit C-1

--------------------------------------------------------------------------------

 

SECTION 6.Governing Law.  This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

SECTION 7.Intercreditor Agreements.  This Trademark Security Agreement is
subject to the terms and conditions set forth in the ABL Intercreditor Agreement
and the First Lien/Second Lien Intercreditor Agreement (each as defined in the
Credit Agreement) in all respects and, in the event of any conflict between the
terms of the ABL Intercreditor Agreement or the First Lien/Second Lien
Intercreditor Agreement, as applicable, and this Trademark Security Agreement,
the terms of ABL Intercreditor Agreement or the First Lien/Second Lien
Intercreditor Agreement, as applicable, shall govern.

[signature page follows]

Exhibit C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

 

[GRANTORS]

 

 

By:

 

 

Name:

 

Title:

 

Accepted and Agreed:

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit C-3

--------------------------------------------------------------------------------

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Trademark Registrations:

OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

Trademark Applications:

OWNER

APPLICATION
NUMBER

TRADEMARK

 

 

 

 

 

 

Exhibit C-4

--------------------------------------------------------------------------------

 

EXHIBIT D
to
FIRST LIEN SECURITY AGREEMENT

 

[Form of]

Agreement Regarding Uncertificated Securities

AGREEMENT (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, this “Agreement”), dated as of [●], 20[●], among the
undersigned Grantor (the “Grantor”), Bank OF AMERICA, N.A., in its capacity as
Collateral Agent (the “Collateral Agent”), and [__________], as the issuer of
the Uncertificated Securities (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Grantor, certain of its affiliates and the Collateral Agent have
entered into a First Lien Security Agreement, dated as of March 1, 2018 (as
amended, amended and restated, modified, supplemented, extended or renewed from
time to time, the “Security Agreement”), under which, among other things, in
order to secure the payment of the Obligations (as defined in the Security
Agreement), the Grantor has or will pledge to the Collateral Agent for the
benefit of the Secured Creditors (as defined in the Security Agreement), and
grant a security interest in favor of the Collateral Agent for the benefit of
the Secured Creditors in, all of the right, title and interest of the Grantor in
and to certain “uncertificated securities” (as defined in Section 8-102(a)(18)
of the Uniform Commercial Code, as adopted in the State of New York)
(“Uncertificated Securities”), from time to time issued by the Issuer, whether
now existing or hereafter from time to time acquired by the Grantor (with all of
such Uncertificated Securities being herein collectively called the “Issuer
Pledged Interests”); and

 

WHEREAS, the Grantor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the Security
Agreement in the Issuer Pledged Interests, to vest in the Collateral Agent
control of the Issuer Pledged Interests and to provide for the rights of the
parties under this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.The Grantor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Grantor), and, following its receipt of a notice
from the Collateral Agent stating that the Collateral Agent is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction.

2.All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Grantor by the Issuer in
respect of the Issuer will also be sent to the Collateral Agent at the following
address:

Bank of America, N.A.


 

 

 

 

 

 

 

 

 

 

Exhibit D-1

--------------------------------------------------------------------------------

 

3.Following its receipt of a notice from the Collateral Agent stating that the
Collateral Agent is exercising exclusive control of the Issuer Pledged Interests
and until the Collateral Agent shall have delivered written notice to the Issuer
that the Termination Date has occurred and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Collateral Agent only by wire transfers to such account as the
Collateral Agent shall instruct.

4.Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Collateral Agent or the Issuer shall not be
effective until received.  All notices and other communications shall be in
writing and addressed as follows:

 

(a)

if to the Grantor, at:

 

 

 

 

 

 

 

 

 

(b)if to the Collateral Agent, at the address given in Section 4 hereof;

 

 

(c)

if to the Issuer, at:

 

 

 

 

 

 

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  As used in this
Section 4, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

5.This Agreement shall be binding upon the successors and assigns of the Grantor
and the Issuer and shall inure to the benefit of and be enforceable by the
Collateral Agent and its successors and permitted assigns.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which shall constitute one instrument.  In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.  None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Collateral Agent, the
Issuer and the Grantor.

6.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

7.The rights and powers granted herein to the Collateral Agent have been granted
in order to perfect its security interest in the Issuer Pledged Interests.  This
Agreement shall continue in effect until the security interest of the Collateral
Agent in the Issuer Pledged Interests has been terminated and the Collateral
Agent has notified the Issuer of such termination in writing.  Upon receipt of
such notice the obligations of Issuer pursuant to this Agreement with respect to
the Issuer Pledged Interests after the receipt of such notice shall terminate,
the Collateral Agent shall have no further right to originate instructions
concerning the Issuer Pledged Interests and the Issuer may thereafter take such
steps as the Grantor may request to vest full ownership and control of the
Issuer Pledged Interests in the Grantor.  The Grantor may only terminate this
Agreement with the written consent of the Collateral Agent; provided that, by
giving such notice with the Collateral Agent's written consent, both the Grantor
and the Collateral Agent acknowledge that they will thereby be confirming that,
as of the termination date set forth in such Notice, the Collateral Agent will
no longer have a perfected security interest in the Issuer Pledged Interests via
control pursuant to this Agreement.  Subject to the foregoing, this Agreement
automatically terminates when the Collateral Agent notifies the Issuer that all
obligations owed to the Collateral Agent have been paid in full and the
Collateral Agent has terminated its security interest in the Issuer Pledged
Interests.

Exhibit D-2

--------------------------------------------------------------------------------

 

8.This Agreement is subject to the terms and conditions set forth in the ABL
Intercreditor Agreement and the First Lien/Second Lien Intercreditor Agreement
(each as defined in the Credit Agreement) in all respects and, in the event of
any conflict between the terms of the ABL Intercreditor Agreement or the First
Lien/Second Lien Intercreditor Agreement, as applicable, and this Agreement, the
terms of ABL Intercreditor Agreement or the First Lien/Second Lien Intercreditor
Agreement, as applicable, shall govern.

 

[signature page follows]

Exhibit D-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

 

[________], as Grantor

 

 

By:

 

 

Name:

 

Title:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

Title:

 

[________], as the Issuer

 

 

By:

 

 

Name:

 

Title:

 

 

 

Exhibit D-4

--------------------------------------------------------------------------------

 

EXHIBIT E

to

FIRST LIEN SECURITY AGREEMENT

[Form of]

FIRST LIEN Joinder Agreement

Reference is made to (a) the First Lien Security Agreement, dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Security Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation (“Holdings”), ATS Consolidated,
Inc., a Delaware corporation (the “Lead Borrower”), the other grantors party
thereto from time to time (together with Holdings and Lead Borrower, the
“Grantors”) and Bank of America, N.A., as collateral agent (together with any
successor collateral agent, the “Collateral Agent”) and (b) the First Lien Term
Loan Credit Agreement, dated as of March 1, 2018 (as amended, amended and
restated, modified, supplemented, extended or renewed from time to time, the
“Credit Agreement”), among Holdings, Lead Borrower, each other Borrower party
thereto, the lenders party thereto from time to time (the “Lenders”), Bank of
America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”) and collateral agent and
certain other parties thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement, or if not defined therein, the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Grantors have entered into the Security Agreement in order to
induce the Lenders to make the Term Loans to the Borrowers and the Guaranteed
Creditors to enter into Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreement with one or more of the Borrowers and/or
one or more of the Restricted Subsidiaries;

 

WHEREAS, the undersigned Subsidiary (the “New Grantor”) is required pursuant to
the terms of the Credit Agreement and the Security Agreement, or Lead Borrower
has otherwise elected in accordance with the terms of the Credit Agreement and
the Security Agreement to cause such New Grantor, to become a Grantor by
executing this joinder agreement (“Joinder Agreement”) to the Security
Agreement;

 

NOW, THEREFORE, the Administrative Agent and the New Grantor hereby agree as
follows:

 

1.Grant of Security Interest.  In accordance with Section 10.12 of the Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor.  As security for the prompt and complete payment or performance,
as the case may be, when due of all of the Obligations, the New Grantor does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Grantor in, to and under all of its Collateral, in each case
whether now existing or hereafter from time to time acquired (but excluding any
Excluded Collateral).

 

2.Representations and Warranties; Covenants.  The New Grantor hereby agrees to
all the terms and provisions of the Security Agreement applicable to it as a
Grantor thereunder and represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except  that any such representation
or warranty solely as to such New Grantor and the applicable Collateral that (a)
relates to an earlier date shall be deemed to be made as of the date hereof and
(b) refers to a Schedule to the Perfection Certificate shall be deemed to refer
to such Schedule as supplemented hereby.  Each reference to a Grantor in the
Credit Agreement and to a Grantor in the Security Agreement shall, from and
after the date hereof, be deemed to include the New Grantor.

 

3.Severability.  Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Exhibit E-1

--------------------------------------------------------------------------------

 

 

4.Counterparts.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original.  Delivery of an executed signature page to
this Joinder Agreement by facsimile, PDF or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this Joinder
Agreement.

 

5.No Waiver.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

6.Notices.  All notices, requests and demands to or upon the New Grantor, any
Agent or any Lender shall be governed by the terms of Section 10.1 of the
Security Agreement.

 

7.Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

Exhibit E-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                   ],

 

 

as a Grantor

 

 

By:

 

 

Title:

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:

 

 

Name:

 

Title:

 

 

 

Exhibit E-3

--------------------------------------------------------------------------------

EXHIBIT H

FORM OF FIRS LIEN GUARANTY AGREEMENT

THIS FIRST LIEN GUARANTY AGREEMENT, dated as of [●] (as amended, amended and
restated, modified, supplemented, extended or renewed from time to time, this
“Guaranty”), made by each of the undersigned Guarantors (as defined in the
Credit Agreement referred to below) and each additional Guarantor that becomes a
party hereto pursuant to Section 22 hereof.  Except as otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Greenlight Acquisition Corporation, a Delaware corporation
(“Holdings”), ATS Consolidated, Inc., a Delaware corporation (“Lead Borrower”),
American Traffic Solutions, Inc., a Kansas corporation (“AT Solutions”) and
Lasercraft, Inc., a Georgia corporation (together with Lead Borrower and AT
Solutions, the “Borrowers”), the lenders party thereto from time to time (the
“Lenders”) and Bank of America, N.A., as administrative agent (together with any
successor administrative agent, the “Administrative Agent”) and as collateral
agent, have entered into a First Lien Term Loan Credit Agreement, dated as of
even date herewith (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement”);

WHEREAS, in order to induce the Lenders and the other Lender Creditors to extend
credit under, or otherwise enter into, the Credit Agreement, and to induce the
other Guaranteed Creditors to enter into Designated Interest Rate Protection
Agreements and Designated Treasury Services Agreements, and in recognition of
the direct or indirect benefits to be received by each Guarantor from the
incurrence of Term Loans by the Borrowers under the Credit Agreement and the
entry by the Borrowers or the Restricted Subsidiaries into such Designated
Interest Rate Protection Agreements and Designated Treasury Services Agreements,
each Guarantor desires to enter into this Guaranty; and

WHEREAS, it is a condition to the making of Term Loans to the Borrowers under
the Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby agrees with the Administrative Agent for the benefit of
the Guaranteed Creditors as follows:

1.The Guaranty. Each Guarantor, jointly and severally, hereby unconditionally
and irrevocably, until the Termination Date (or such earlier date such Guarantor
is released from this Guaranty in accordance with Section 18), guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors.  If any or all of the
Relevant Guaranteed Obligations becomes due and payable hereunder, such
Guarantor, unconditionally and irrevocably, jointly and severally, promises to
pay such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, on order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Relevant Guaranteed Obligations, subject to any applicable
limitations set forth in Section 13.01 of the Credit Agreement.  This Guaranty
is a guaranty of payment and not of collection.  This Guaranty is a continuing
one and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.  If
claim is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Relevant
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Borrower or any other Guaranteed Party),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation of this Guaranty or any other instrument
evidencing any liability of any Borrower or any other Guaranteed Party, and such
Guarantor shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

--------------------------------------------------------------------------------

 

No failure or delay on the part of any Guaranteed Creditor in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein expressly specified
are cumulative and not exclusive of any rights or remedies which any Guaranteed
Creditor would otherwise have.  Except as otherwise required hereby or by any
other Credit Document, no notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand.

2.Bankruptcy.  Additionally, each Guarantor, jointly and severally,
unconditionally and irrevocably, until the Termination Date (or such earlier
date such Guarantor is released from this Guaranty in accordance with Section
18), guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Borrower or any such other Guaranteed Party upon the occurrence of any of the
events specified in Section 11.05 of the Credit Agreement, and jointly and
severally, unconditionally and irrevocably, until the Termination Date (or such
earlier date such Guarantor is released from this Guaranty in accordance with
Section 18), promises to pay such Relevant Guaranteed Obligations to the
Guaranteed Creditors, on order, on demand, in lawful money of the United States.

3.Nature of Liability. The liability of each Guarantor hereunder is primary,
absolute, joint and several, and unconditional, exclusive and independent of any
security for or other guaranty of the Relevant Guaranteed Obligations, whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and each Guarantor understands and agrees, to the fullest extent
permitted under law, that the liability of such Guarantor hereunder shall not be
affected or impaired by (a) any direction as to application of payment by the
Borrowers, any other Guaranteed Party or any other party, (b) any other
continuing or other guaranty or undertaking of such Guarantor or of any other
party as to the Relevant Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations to the extent of such payment), (d) any
dissolution, termination or increase, decrease or change in personnel by any
Guaranteed Party, (e) any payment made to any Guaranteed Creditor on the
Relevant Guaranteed Obligations which any such Guaranteed Creditor repays to any
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 5 hereof or (g) any invalidity,
irregularity or unenforceability of all or any part of the Relevant Guaranteed
Obligations or of any security therefor.

4.Independent Obligation. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor, any
Borrower,  any other party or any other Guaranteed Party, and a separate action
or actions may be brought and prosecuted against any Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any other
party, any Borrower or any other Guaranteed Party and whether or not any other
guarantor, any other party, any Borrower or any other Guaranteed Party be joined
in any such action or actions.  Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by any Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to any Borrower or any such other Guaranteed Party
shall operate to toll the statute of limitations as to the relevant Guarantor.
The provisions of this Guaranty constitute a continuing guaranty and includes
all present and future Relevant Guaranteed Obligations including any under
transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Relevant Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Relevant Guaranteed Obligations after prior Relevant
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke the
provisions of this Guaranty as to future Relevant Guaranteed Obligations. If
such a revocation is effective notwithstanding the foregoing waiver, each
Guarantor acknowledges and agrees that (i) no such revocation shall be effective
until written notice thereof has been received by Administrative Agent, (ii) no
such revocation shall apply to any Relevant Guaranteed Obligations in existence
on the date of receipt by Administrative Agent of such written notice (including
any subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (iii) no
such revocation shall apply to any Relevant Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Guaranteed Party in existence on the date of

 

--------------------------------------------------------------------------------

 

such revocation, (iv) no payment by any Guarantor or from any other source,
prior to the date of Administrative Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by the Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Relevant Guaranteed Obligations as to which the revocation is effective
and which are not, therefore, guarantied hereunder, and to the extent so applied
shall not reduce the maximum obligation of such Guarantor hereunder.

5.Authorization.  To the fullest extent permitted under law, each Guarantor
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a)change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Guaranty shall apply to the Relevant Guaranteed Obligations as so changed,
extended, renewed or altered;

(b)take and hold security for the payment of the Relevant Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Relevant Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c)exercise or refrain from exercising any rights against the Borrowers, any
other Guaranteed Party, any other Credit Party or any other Person or otherwise
act or refrain from acting;

(d)release or substitute any one or more endorsers, guarantors, the Borrowers,
any other Guaranteed Party, any other Credit Party, any other Person or other
obligors;

(e)settle or compromise any of the Relevant Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) to
its creditors other than the Guaranteed Creditors;

(f)except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities of
the Borrowers or any other Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of the Borrowers or such other
Guaranteed Party remain unpaid;

(g)consent to or waive any breach of, or any act, omission or default under,
this Guaranty, any other Credit Document, any Designated Interest Rate
Protection Agreement, any Designated Treasury Services Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Guaranty, any other Credit Document, any Designated
Interest Rate Protection Agreement, any Designated Treasury Services Agreement
or any of such other instruments or agreements; and/or

(h)take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

6.Reliance.  It is not necessary for any Guaranteed Creditor to inquire into the
capacity or powers of the Borrowers, any other Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

--------------------------------------------------------------------------------

 

7.Subordination.  Any indebtedness of the Borrowers or any other Guaranteed
Party now or hereafter owing to any Guarantor is hereby subordinated to the
Relevant Guaranteed Obligations of the Borrowers or such other Guaranteed Party
owing to the Guaranteed Creditors and, if the Administrative Agent so requests
at a time when an Event of Default exists, all such indebtedness to such
Guarantor shall be collected, enforced and received by such Guarantor for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Relevant Guaranteed
Obligations of the Borrowers or such other Guaranteed Party to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of any
Guarantor under the other provisions of this Guaranty.  Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation, reimbursement,
exoneration, contribution or indemnification or any right to participate in any
claim or remedy of any Borrower or any other Guaranteed Party which it may at
any time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Relevant Guaranteed
Obligations have been irrevocably paid in full in cash.  If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of the Borrowers and the other
Guaranteed Parties, and shall forthwith be paid to Administrative Agent to be
credited and applied to the Relevant Guaranteed Obligations and all other
amounts payable hereunder, whether matured or unmatured, in accordance with the
terms of this Guaranty, or to be held as Collateral for any Relevant Guaranteed
Obligations or other amounts payable hereunder thereafter
arising.  Notwithstanding anything to the contrary contained herein, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other
Guarantor (the “Foreclosed Guarantor”), including after the Termination Date, if
all or any portion of the Obligations have been satisfied in connection with a
sale or other disposition by Collateral Agent of the Equity Interests of such
Foreclosed Guarantor, whether pursuant to the Security Agreement or otherwise.

8.Waiver. (a) Each Guarantor waives, to the fullest extent permitted under
applicable law, any right to require any Guaranteed Creditor to (i) proceed
against the Borrowers, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrowers, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other Person, (iii) protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Guarantor or any other Person, or any collateral or
(iv) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever.  Each Guarantor waives, to the fullest extent permitted under
applicable law, any defense based on or arising out of any defense of the
Borrowers, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other person, other than payment of the
Relevant Guaranteed Obligations to the extent of such payment and release of
such Guarantor from this Guaranty in accordance with Section 18, based on or
arising out of the disability of the Borrowers, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
Person, or the invalidity, illegality or unenforceability of the Relevant
Guaranteed Obligations or any part thereof for any cause, or the cessation from
any cause of the liability of the Borrowers or any other Guaranteed Party other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment and release of such Guarantor from this Guaranty in accordance with
Section 18.  The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrowers, any other Guaranteed Party
or any other Person, or any security, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Relevant
Guaranteed Obligations have been paid.  Each Guarantor waives, to the fullest
extent permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrowers, any other Guaranteed Party or any other Person
or any security.

(b)Each Guarantor waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Relevant Guaranteed Obligations.  Each
Guarantor assumes all responsibility for being and keeping itself informed of
each Borrower’s and each other Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guaranteed Creditors shall have
any duty to advise any Guarantor of information known to them regarding such
circumstances or risks.

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor, to the fullest extent permitted under law, (i) subordinates
to the payment in full of the Obligations, any right to assert against any
Borrower or any other Guaranteed Party, any defense (legal or equitable),
set-off, counterclaim, or claim which each Guarantor may now or at any time
hereafter have against any Borrower or any other party liable to any Borrower or
such other Guaranteed Party; and (ii) waives any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor.

9.Maximum Liability.  It is the desire and intent of each Guarantor and the
Guaranteed Creditors that this Guaranty shall be enforced against such Guarantor
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.  If, however, and to the
extent that, the obligations of any Guarantor under this Guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of such Guarantor’s
obligations under this Guaranty shall be deemed to be reduced and such Guarantor
shall pay the maximum amount of the Relevant Guaranteed Obligations which would
be permissible under applicable law.

10.Enforcement.  Each Guaranteed Creditor agrees (by its acceptance of the
benefits of this Guaranty) that this Guaranty may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders and that no other Guaranteed Creditor shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent, for
the benefit of the Guaranteed Creditors upon the terms of this Guaranty.  Each
Guaranteed Creditor further agrees (by its acceptance of the benefits of this
Guaranty) that this Guaranty may not be enforced against any director, officer,
employee, partner, member or stockholder of any Guarantor (except to the extent
such partner, member or stockholder is also a Guarantor hereunder).

11.Representations and Warranties. Each Guarantor represents and warrants that:

(a)Such Guarantor (i) is a duly organized or incorporated and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization or incorporation, as applicable, (ii) has the requisite corporate,
partnership, limited liability company, unlimited limited company or other
applicable business entity power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership of its property or the conduct of its business requires such
qualifications except for failures to be so qualified which, individually and in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

(b)Such Guarantor has the corporate, partnership, limited liability company,
unlimited liability company or other applicable business entity power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of this Guaranty and each other Credit Document to which it is party
and has taken all necessary corporate, partnership, limited liability company,
unlimited liability company or other applicable business entity action, as the
case may be, to authorize the execution, delivery and performance by it of this
Guaranty and each such other Credit Document. Such Guarantor has duly executed
and delivered this Guaranty and each other Credit Document to which it is a
party, and this Guaranty and each such other Credit Document constitutes the
legal, valid and binding obligation of such Guarantor, enforceable in accordance
with its terms, except to the extent that the enforceability hereof or thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(c)Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will violate any provision
of the certificate or articles of incorporation, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of such Guarantor.

 

--------------------------------------------------------------------------------

 

12.Covenants. Each Guarantor that is not a party to the Credit Agreement
covenants and agrees that on and after the Closing Date and until the
Termination Date (or such earlier date released from this Guaranty in accordance
with Section 18 hereof), such Guarantor will comply, and will cause each of its
Restricted Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Articles 9 and 10 of the Credit
Agreement.  As used in this Guaranty, “Termination Date” shall mean the date
upon which the Credit Document Obligations have been paid in full and terminated
(other than any indemnification obligations arising under the Credit Documents
which are not then due and payable).

13.Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the Guaranteed
Creditors and their successors and permitted assigns.

14.Amendments. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby (it being understood that the addition or
release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and the Administrative Agent (with each other consent
required pursuant to Section 13.12 of the Credit Agreement).

15.Authorization. Subject, in each case, to the limitations set forth in Section
13.02(b) of the Credit Agreement, in addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Guaranteed Creditor is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Guarantor, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) (other than
accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by such Guaranteed Creditor to or for the credit or the account of such
Guarantor against and on account of its Relevant Guaranteed Obligations to the
Guaranteed Creditor under this Guaranty, irrespective of whether or not such
Guaranteed Creditor shall have made any demand hereunder and although such
Relevant Guaranteed Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

16.Notice, etc. All notices, requests, demands or other communications pursuant
hereto shall be sent in accordance with the terms and provisions set forth in
Section 13.03 of the Credit Agreement.  All notices and other communications
shall be in writing and addressed to such party at (i) in the case of any Lender
Creditor, as provided in the Credit Agreement, (ii) in the case of any
Guarantor, at: ATS Consolidated, Inc. c/o Platinum Equity, LLC, 360 North
Crescent Drive, Beverly Hills, CA 90210; Facsimile: 310-712-1863, Attention:
Legal Department, and (iii) in the case of any other Guaranteed Creditor, at
such address as such other Guaranteed Creditor shall have specified in writing
to Lead Borrower and the Administrative Agent or, in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing.

17.CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. (a) THIS
GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS AND OF THE
UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.  Any legal action or proceeding with respect to
this Guaranty (except that in the case of any bankruptcy, insolvency or similar
proceedings with respect to any Guarantor, actions or proceedings related to
this Guaranty and the other Credit Documents may be brought in such court
holding such bankruptcy, insolvency or similar proceedings) may be brought in
the courts of the State of New York or of the United States of America for the
Southern District of New York in each case which are located in the County of
New York, and, by execution and delivery of this Guaranty, each Guarantor and
each Guaranteed Creditor (by its acceptance of the benefits of this Guaranty)
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each
Guarantor and each Guaranteed Creditor (by its acceptance of the benefits of
this Guaranty) hereby further irrevocably waives any claim that any such court
lacks personal jurisdiction over it, and agrees not to plead or claim in any
legal action or proceeding with respect to this Guaranty or any other Credit
Document to which it is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over it.  Each Guarantor and each
Guaranteed Creditor (by its acceptance of the benefits of this Guaranty) further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered

 

--------------------------------------------------------------------------------

 

or certified mail, postage prepaid, to such party at its address set forth in
Section 16 hereof, such service to become effective 30 days after such
mailing.  Each Guarantor and each Guaranteed Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which it is a party that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any such party
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.

(b)EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)EACH GUARANTOR AND EACH GUARANTEED CREDITOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

18.Release. In the event that a Guarantor becomes an Excluded Subsidiary or all
of the capital stock of a Guarantor is sold or otherwise disposed of or
liquidated in accordance with Section 10.02 of the Credit Agreement (or such
sale or other disposition has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12 of the Credit Agreement)), such
Guarantor shall upon consummation of such sale or other disposition (except to
the extent that such sale or disposition is to Holdings or another Credit Party)
be released from this Guaranty automatically and without further action and this
Guaranty shall, as to each such Guarantor, terminate, and have no further force
or effect (it being understood and agreed that the sale of one or more Persons
that own, directly or indirectly, all of the capital stock of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 18).  Upon the occurrence of the Termination Date, this Guaranty shall
automatically and without further action, as to all Guarantors, terminate and
have no further force and effect.  The Administrative Agent will (and each
Guaranteed Creditor (by its acceptance of the benefits of this Guaranty)
irrevocably authorizes the Administrative Agent to), at the Guarantors’ expense,
execute and deliver to the Guarantors such documents as the Guarantors may
reasonably request to evidence, as applicable, the release of such Guarantor
from, or the termination in full of, this Guaranty.

19.Right of Contribution. At any time a payment in respect of the Relevant
Guaranteed Obligations is made under this Guaranty, the right of contribution of
each Guarantor against each other Guarantor shall be determined as provided in
the immediately following sentence, with the right of contribution of each
Guarantor to be revised and restated as of each date on which a payment (a
“Relevant Payment”) is made on the Relevant Guaranteed Obligations under this
Guaranty.  At any time that a Relevant Payment is made by a Guarantor that
results in the aggregate payments made by such Guarantor in respect of the
Relevant Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Relevant
Guaranteed Obligations to and including the date of the Relevant Payment (such
excess, the “Aggregate Excess Amount”), each such Guarantor shall have a right
of contribution against each other Guarantor who has made payments in respect of
the Relevant Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Relevant Guaranteed
Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Relevant
Guaranteed Obligations have been paid in full, it being expressly recognized and
agreed by all parties hereto that

 

--------------------------------------------------------------------------------

 

any Guarantor’s right of contribution arising pursuant to this Section 19
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Relevant
Guaranteed Obligations and any other obligations owing under this Guaranty.  As
used in this Section 19, (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Relevant Guaranteed Obligations
arising under this Guaranty) on such date.  Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guaranty
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 19, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors.  All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 19, each Guarantor who makes
any payment in respect of the Relevant Guaranteed Obligations shall have no
right of contribution or subrogation against any other Guarantor in respect of
such payment until all of the Relevant Guaranteed Obligations have been paid in
full.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.

20.Counterparts. This Guaranty may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

21.Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense (other than payment of the Relevant
Guaranteed Obligations to the extent of such payment), and shall be subject to
the provisions of Sections 5.03 and 5.04 of the Credit Agreement.

22.Additional Guarantors. It is understood and agreed that any Restricted
Subsidiary of Lead Borrower that is required, or with respect to which Lead
Borrower elects to cause, to become a party to this Guaranty after the date
hereof pursuant to the relevant provisions of the Credit Agreement, shall become
a Guarantor hereunder by executing and delivering a counterpart hereof, or a
joinder agreement substantially in the form of Exhibit A hereto, and delivering
same to the Administrative Agent.

23.Keepwell. Each Guarantor that is a Qualified ECP Guarantor (as defined below)
at the time the Guaranty or the grant of the security interest under the Credit
Documents, in each case, by any Specified Credit Party (as defined below),
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Credit Party with respect to such
Swap Obligation as may be needed by such Specified Credit Party from time to
time to honor all of its obligations under this Guaranty and the other Credit
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 23 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 23 shall remain
in full force and effect until the Relevant Guaranteed Obligations have been
paid and performed in full.  Each Qualified ECP Guarantor intends this Section
23 to constitute, and this Section 23 shall be deemed to constitute, a guarantee
of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act.

24.Definitions.  The following terms shall have the meanings herein
specified.  Such definitions shall be equally applicable to the singular and
plural forms of the terms defined.

“Credit Document Obligations” shall have the meaning specified in the definition
of “Guaranteed Obligations” hereunder.

 

--------------------------------------------------------------------------------

 

“Guaranteed Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Note issued by, and all Loans made to, the
Borrowers under the Credit Agreement, together with all the other Obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees, expenses, prepayment premiums, and
interest (including any interest, fees, expenses, prepayment premiums and other
amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees, expenses and other amounts is an allowed or allowable
claim in any such proceeding) thereon) of (x) the Credit Parties to the Secured
Creditors now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement and each other Credit Document to which any
of the Credit Parties is a party and the due performance and compliance by the
Credit Parties with all the terms, conditions and agreements contained in the
Credit Agreement and in each such other Credit Document (all such obligations,
collectively, the “Credit Document Obligations”) and (y) Lead Borrower or any of
the Restricted Subsidiaries owing under any Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement and the due performance and
compliance with all terms, conditions and agreements contained therein.

“Guaranteed Party” shall mean each of the Borrowers and/or each Restricted
Subsidiary of Lead Borrower party to any Designated Interest Rate Protection or
Designated Treasury Services Agreement with the applicable Guaranteed Creditor.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the guaranty
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Relevant Guaranteed Obligations” shall mean (x) with respect to any Borrower,
all Guaranteed Obligations (other than with respect to such Borrower, its own
Guaranteed Obligations) and (y) with respect to all other Guarantors, the
Guaranteed Obligations.

“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 23).

 

*          *          *

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

FOR AND ON BEHALF OF:

 

GREENLIGHT ACQUISITION CORPORATION,

ATS CONSOLIDATED, INC.

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVILHILL ELECTRICAL ENTERPRISES, INC.,

each as a Guarantor

 

By:

 

 

Name:

 

Title:

 

UPON AND FOLLOWING THE CONSUMMATION OF THE ACQUISITION:

 

HIGHWAY TOLL ADMINISTRATION, LLC

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC,

each as a Guarantor

 

By:

 

 

Name:

 

Title:

 

 

 

[ATS – First Lien Guaranty Agreement]

--------------------------------------------------------------------------------

 

 

 

Accepted and Agreed to:

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

 

[ATS – First Lien Guaranty Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of]

JOINDER AGREEMENT

Reference is made to (a) the First Lien Guaranty Agreement, dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Guaranty”), among Greenlight Acquisition
Corporation (“Holdings”), ATS Consolidated, Inc. (“Lead Borrower”), American
Traffic Solutions, Inc. (“AT Solutions”), Lasercraft, Inc. (together with Lead
Borrower and AT Solutions, the “Borrowers”), the other subsidiaries of Lead
Borrower party thereto from time to time (the “Subsidiary Guarantors”) and Bank
of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”) and (b) the First Lien Term
Loan Credit Agreement, dated as of dated as of March 1, 2018, among Holdings,
the Borrowers, the lenders party thereto from time to time (the “Lenders”) and
the Administrative Agent (as amended, modified, restated and/or supplemented
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Guaranty or, if not defined therein, the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Guaranty in order to induce the
Lender Creditors to extend credit under the Credit Agreement, and to induce the
other Guaranteed Creditors to enter into Designated Interest Rate Protection
Agreements and Designated Treasury Services Agreements, in recognition of the
direct benefits to be received by Lead Borrower or any of its Restricted
Subsidiaries from the proceeds of the Term Loans and the entering into of such
Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements; and

WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is required pursuant
to the terms of the Credit Agreement and the Guaranty, or Lead Borrower has
otherwise elected in accordance with the terms of the Credit Agreement and the
Guaranty to cause such New Guarantor, to become a Guarantor by executing this
joinder agreement (“Joinder Agreement”) to the Guaranty.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1.Guarantee.  In accordance with Section 22 of the Guaranty, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor.

2.Covenants; Representations and Warranties.  The New Guarantor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof.  Each reference to a Guarantor in
the Credit Agreement and to a Guarantor in the Guaranty shall, from and after
the date hereof, be deemed to include the New Guarantor.

3.Severability.  Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.Counterparts.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original.  Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

--------------------------------------------------------------------------------

 

5.No Waiver.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.

6.Notices.  All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 16 of the
Guaranty.

7.Governing Law.  THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                   ],
as a Guarantor

 

By:

 

 

Name:

 

Title:

 

 

 

Address for Notices:

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to (a)
[Section 6.12] of the First Lien Term Loan Credit Agreement, dated as of March
1, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “First Lien Credit Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation (“Holdings”), ATS Consolidated,
Inc., a Delaware corporation (“Lead Borrower”), the other borrowers from time to
time party thereto, the financial institutions from time to time party thereto
and Bank of America, N.A., as administrative agent, (b) [Section 6.12] of the
Second Lien Term Loan Credit Agreement, dated as of March 1, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Second Lien Credit Agreement”), among Holdings, Lead Borrower, the
other borrowers from time to time party thereto, the financial institutions from
time to time party thereto and Bank of America, N.A., as administrative agent,
and (c) [Section 6.12] of Revolving Credit Agreement, dated as of March 1, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “ABL Credit Agreement” and, together with the First Lien
Credit Agreement and the Second Lien Credit Agreement, the “Credit Agreements”),
among Holdings, Lead Borrower, the other borrowers from time to time party
thereto, the financial institutions from time to time party thereto and Bank of
America, N.A., as administrative agent.  Capitalized terms used herein without
definition have the same meanings as in the applicable Credit Agreement.

I hereby certify on behalf of Lead Borrower and its subsidiaries, solely in my
capacity as an officer of Lead Borrower and not in my individual capacity, as
follows:

1.I am the duly qualified and acting [Chief Financial Officer] [specify other
officer with equivalent duties] of Lead Borrower and in such capacity am a
senior financial officer with responsibility for the management of the financial
affairs of Lead Borrower and the preparation of consolidated financial
statements of Lead Borrower. In connection with the following certifications, I
have reviewed the financial statements of Lead Borrower and its subsidiaries and
the business, financial conditions, assets and liabilities of Lead Borrower and
its subsidiaries.

2.I have carefully reviewed the contents of this Certificate and have made such
investigations and inquiries as I have deemed to be reasonably necessary and
prudent, and have carefully reviewed the Credit Agreements and the other Credit
Documents referred to therein (collectively, the “Transaction Documents”) and
such other documents as I have deemed relevant.

3.The projections which underlie and form the basis for the certifications made
in this Certificate were made in good faith based on assumptions believed to be
reasonable at the time made and continue to be believed to be reasonable as of
the date hereof.

4.As of the date hereof, before and after giving effect to the transactions
contemplated by the Transaction Documents and the loans made under the Credit
Agreements it is my opinion that:

a.the fair value of the assets of Lead Borrower and its subsidiaries, on a
consolidated basis, is greater as of the date hereof than the total amount of
liabilities, including contingent liabilities, of Lead Borrower and its
subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability);

b.the present fair salable value of the assets of Lead Borrower and its
subsidiaries, on a consolidated basis, is greater as of the date hereof than the
total amount of liabilities, including contingent liabilities, of Lead Borrower
and its subsidiaries, on a consolidated basis (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability);

 

--------------------------------------------------------------------------------

 

c.Lead Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities (including, without limitation, contingent and
subordinated liabilities) as they become absolute and mature in the ordinary
course of business on their respective stated maturities and are otherwise
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances; and

d.Lead Borrower and its subsidiaries have, and will have adequate capital with
which to conduct the business they are presently conducting and reasonably
anticipate conducting.

5.Lead Borrower and its subsidiaries, on a consolidated basis, do not intend to,
nor do they believe that they will, incur debts or liabilities that would be
beyond their ability to pay such debts as they mature.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned officer has duly executed this Certificate
as of the date first written above.

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

________________, 20__

This Compliance Certificate is delivered to you pursuant to Section 9.01(e) of
the First Lien Term Loan Credit Agreement, dated as March 1, 2018 (as amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), among Greenlight Acquisition Corporation, a Delaware
corporation, ATS Consolidated, Inc., a Delaware corporation (“Lead Borrower”),
American Traffic Solutions, Inc., a Kansas corporation (“AT Solutions”), and
LaserCraft, Inc., a Georgia corporation (together with Lead Borrower and AT
Solutions, the “Borrowers”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent.  

 

(1)

I am a duly elected, qualified and acting Responsible Officer of Lead Borrower.

 

(2)

I have reviewed and am familiar with the contents of this Compliance
Certificate.  I am providing this Compliance Certificate solely in my capacity
as a Responsible Officer of Lead Borrower and not in my individual capacity.  

 

(3)

I have reviewed the terms of the Credit Agreement and the other Credit Documents
and have made or caused to be made under my supervision a review in reasonable
detail of the transactions and condition of Lead Borrower and its Restricted
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”).  On the date hereof, to
my knowledge, no Default or Event of Default has occurred and is continuing[,
except as set forth below and described in detail, the nature and extent thereof
and what actions, if any, Lead Borrower has taken and proposes to take with
respect thereto].

 

(4)

Attached hereto as ANNEX 2 is the information required by Section 9.01(e) of the
Credit Agreement as of the date of this Compliance Certificate.

*          *          *

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first set forth above.

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

ANNEX 1

Financial Statements to be Attached

 

 

 

 

--------------------------------------------------------------------------------

ANNEX 2

1.It is hereby certified that there have been no changes to Schedules 1(a),
2(b), 5, 7(a), 7(b), 7(c), 8, and 9 of the Perfection Certificate, in each case
since the Closing Date or, if later, since the date of the most recent
Compliance Certificate delivered pursuant to Section 9.01(e) of the Credit
Agreement[, except as specially set forth below]:

[______

______

______]1

2.[The amount of the Excess Cash Flow for the Excess Cash Flow Payment Period
ended on the last day of the fiscal year covered by the Section 9.01 Financial
Statements attached as Annex 1 was [$_____________].]2

 

 

1

Include a list in reasonable detail of such changes (but, in each case, only to
the extent that such changes are required to be reported to the Collateral Agent
pursuant to the terms of the Security Documents).

2

Include only for Compliance Certificates delivered with Section 9.01 Financials
delivered pursuant to Section 9.01(b) of the Credit Agreement for fiscal years
ended on or after December 31, 2019.  Attach calculations in reasonable detail
necessary to establish the amount of Excess Cash Flow for the applicable Excess
Cash Flow Payment Period.  Note that the required amount of Excess Cash Flow
Payment is determined in accordance with Section 5.02(e) of the Credit
Agreement, and subject to Section 5.02(j) of the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [Assignors][Assignees]3 hereunder are several and not joint.]4  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented and/or modified from time to time, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the [Assignor’s][respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the [Assignor][respective Assignors] under the respective Tranches identified
below (including without limitation any guarantees ), and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the [Assignor (in its capacity as a
Lender)][respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.  

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor is [not] a Defaulting Lender]

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate if an Affiliate or an Approved Fund of [identify
Lender]]

 

[for each Assignee, indicate if an Affiliate of any Borrower]

 

3.

Borrowers:

ATS Consolidated, Inc., a Delaware corporation American Traffic Solutions, Inc.,
a Kansas corporation LaserCraft, Inc., a Georgia corporation

 

 

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------

-2-

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

 

5.

Credit Agreement:

The First Lien Term Loan Credit Agreement dated as of March 1, 2018, among
Greenlight Acquisition Corporation, a Delaware corporation, the Borrowers, the
financial institutions party thereto and Bank of America, N.A., as
Administrative Agent

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s]5

Assignee[s]6

Tranche Assigned7

Aggregate Amount of Commitment/
Term Loans for all Lenders8

Amount of Commitment/
Term Loans Assigned8

Percentage Assigned of Commitment/
Term Loans9

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7.

Trade Date:

______________]10

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Fill in the appropriate terminology for the Tranches that are being assigned
under this Assignment (e.g., “Initial Term Loan Commitment” or “Incremental Term
Loan Commitment”).

8

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

-3-

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

 

 

By:

 

 

Name:

 

Title:

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

Name:

 

Title:

 

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

 

 

By:

 

 

Name:

 

Title:

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

Name:

 

Title:

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

By:

 

 

Name:

 

Title:

[Consented to:13

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

Title:]

 

11

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13

To be added only if the consent of Lead Borrower is required by the Credit
Agreement.

 

 

--------------------------------------------------------------------------------

-4-

ANNEX 1

 

FIRST LIEN TERM LOAN CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.  

 

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Transferee (subject to such
consents, if any, as may be required under Section 13.04(b)(i) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.01(b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee, (viii) if
it is an Affiliate of Lead Borrower, it has indicated its status as such in the
space provided on the first page of this Assignment and Assumption, (ix) it is
not a Disqualified Lender under the Credit Agreement and (x) if it is an
Affiliate of Lead Borrower, it has complied with Section 2.21 of the Credit
Agreement and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ABL INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of [●], and is entered
into by and among Bank of America, N.A. (“Bank of America”), as collateral agent
for the holders of the Revolving Credit Obligations (together with its permitted
successors and assigns (including in connection with any Refinancing), the
“Revolving Credit Collateral Agent”), Bank of America, as collateral agent for
the holders of the Initial Fixed Asset Obligations (together with its permitted
successors and assigns (including in connection with any Refinancing), the
“Initial Fixed Asset Collateral Agent”) and Bank of America, as collateral agent
for the holders of the Second Lien Initial Fixed Asset Obligations (together
with its permitted successors and assigns (including in connection with any
Refinancing), the “Second Lien Initial Fixed Asset Collateral Agent”) and
acknowledged and agreed to by Greenlight Acquisition Corporation, a Delaware
corporation (“Holdings”), ATS Consolidated, Inc., a Delaware corporation (the
“Lead Borrower”), and the certain Subsidiaries of the Lead Borrower that sign an
acknowledgment hereto from time to time as a Borrower or Guarantor.

RECITALS

Holdings, the Borrowers (the “Revolving Credit Borrowers”), the lenders and
agents from time to time party thereto, Bank of America, as administrative agent
(the “Revolving Credit Administrative Agent”) and Revolving Credit Collateral
Agent have entered into that certain asset-based revolving credit agreement,
dated as the date hereof, providing a revolving credit and letter of credit
facility to the Revolving Credit Borrowers (as amended, supplemented, amended
and restated, replaced, Refinanced or otherwise modified from time to time, the
“Revolving Credit Agreement”);

Holdings, the Borrowers (the “Term Loan Borrowers”), the lenders and agents from
time to time party thereto, Bank of America, as administrative agent (the
“Initial Fixed Asset Administrative Agent”) and Initial Fixed Asset Collateral
Agent, have entered into that  certain first lien term loan credit agreement,
dated as of the date hereof, providing a term loan facility to the Term Loan
Borrowers (as amended, supplemented, amended and restated, replaced, Refinanced
or otherwise modified from time to time, the “Initial Fixed Asset Facility
Agreement”);

Holdings, the Term Loan Borrowers, the lenders and agents from time to time
party thereto, Bank of America, as administrative agent (the “Second Lien
Initial Fixed Asset Administrative Agent”) and Second Lien Initial Fixed Asset
Collateral Agent, have entered into that certain second lien term loan credit
agreement, dated as of the date hereof, providing a term loan facility to the
Term Loan Borrowers (as amended, supplemented, amended and restated, replaced,
Refinanced or otherwise modified from time to time, the “Second Lien Initial
Fixed Asset Facility Agreement,” and together with the Revolving Credit
Agreement and the Initial Fixed Asset Facility Agreement, the “Credit
Agreements”);

The Revolving Credit Agreement, the Initial Fixed Asset Facility Agreement and
the Second Lien Initial Fixed Asset Facility Agreement permit the Revolving
Credit Borrowers and the Term Loan Borrowers, respectively, to incur additional
indebtedness secured by a Lien on the Collateral ranking equal to the Lien
securing the applicable Credit Agreement;

In order to induce the Revolving Credit Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Lenders to enter into the
Revolving Credit Agreement, in order to induce the Initial Fixed Asset
Administrative Agent, the Initial Fixed Asset Collateral Agent and the Initial
Fixed Asset Lenders to enter into the Initial Fixed Asset Facility Agreement,
and in order to induce the Second Lien Initial Fixed Asset Administrative Agent,
the Second Lien Initial Fixed Asset Collateral Agent and the Second Lien Initial
Fixed Asset Lenders to enter into the Second Lien Initial Fixed Asset Facility
Agreement, the Revolving Credit Collateral Agent, the Initial Fixed Asset
Collateral Agent and the Second Lien Initial Fixed Asset Collateral Agent have
agreed to the relative priority of their respective Liens on the Collateral and
certain other rights, priorities and interests as set forth in this Agreement.

 

--------------------------------------------------------------------------------

 

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1.       Definitions.

1.1.Defined Terms.  Capitalized terms used in this Agreement have the meanings
assigned to them in Section 1 below or, if not otherwise defined, the Revolving
Credit Agreement (as such term is defined below).  As used in the Agreement, the
following terms shall have the following meanings:

“ABL Collateral” means the following assets of the Revolving Credit Borrowers
and the Guarantors:  (a) all Accounts Receivable (except to the extent
constituting proceeds of Equipment, real property or Intellectual Property or
evidencing any intercompany loans); (b) all Inventory; (c) all Instruments,
Payment Intangibles, Chattel Paper and other contracts, in each case,
evidencing, or substituted for, any Accounts Receivable referred to in clause
(a) above; (d) all guarantees, letters of credit, security and other credit
enhancements in each case for the Accounts Receivable referred to in clause (a)
above; (e) all Documents for any Inventory referred to in clause (b) above; (f)
all Commercial Tort Claims and General Intangibles (other than Intellectual
Property, Equity Interests and intercompany debt) to the extent relating to any
of the Accounts Receivable referred to in clause (a) above or Inventory; (g) all
Deposit Accounts, Securities Accounts (including all cash and other funds on
deposit therein, except any such account which holds solely identifiable
proceeds of the Fixed Asset Collateral) and Investment Property (excluding any
Equity Interests); (h) all tax refunds (other than tax refunds relating to real
property, Intellectual Property, Equipment or Equity Interests); (i) all
Supporting Obligations, documents and books and records relating to any of the
foregoing; and (j) all substitutions, replacements, accessions, products or
Proceeds (including, without limitation, insurance proceeds) of any of the
foregoing; provided, however, that to the extent that identifiable Proceeds of
Fixed Asset Collateral are deposited or held in any Deposit Accounts or
Securities Accounts that constitute ABL Collateral after an Enforcement Notice,
then (as provided in Section 3.5 below) such Collateral or other identifiable
Proceeds shall be treated as Fixed Asset Collateral for purposes of this
Agreement.  Terms used in this definition and not otherwise defined herein shall
have the meanings given to such terms in the UCC.

“Access Acceptance Notice” has the meaning assigned to that term in Section
3.3(b).

“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that the
Revolving Credit Collateral Agent provides the Controlling Fixed Asset
Collateral Agent with the notice of its election to request access to any
Mortgaged Premises pursuant to Section 3.3(b) below and ends on the earliest of
(i) the 180th day after the Revolving Credit Collateral Agent obtains the
ability to use, take physical possession of, remove or otherwise control the use
or access to the Collateral located on such Mortgaged Premises following a
Collateral Enforcement Action plus such number of days, if any, after the
Revolving Credit Collateral Agent obtains access to such Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to Collateral located on such Mortgaged Premises, (ii) the date on
which all or substantially all of the ABL Collateral located on such Mortgaged
Premises is sold, collected or liquidated, (iii) the date on which the Discharge
of Revolving Credit Obligations occurs and (iv) the date on which the Revolving
Credit Default or the Fixed Asset Default that was the subject of the applicable
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the Revolving Credit Collateral Agent or the Controlling Fixed
Asset Collateral Agent, as applicable, or waived in writing in accordance with
the requirements of the applicable Credit Agreement.

“Accounts Receivable” means (i) all “Accounts,” as such term is defined in the
UCC and (ii) all other rights to payment of money or funds, whether or not
earned by performance, (a) for Inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) owed by a credit card issuer or by a credit card processor
resulting from purchases by customers using credit or debit cards issued by such
issuer in connection with the transactions described in clauses (a) and (b)
above, whether such rights to payment constitute Payment Intangibles,
Letter-of-Credit Rights or any other classification of property, or are
evidenced in whole or in part by Instruments, Chattel Paper, General Intangibles
or Documents.  Terms used in this definition and not otherwise defined herein
shall have the meanings given to such terms in the UCC.

 

--------------------------------------------------------------------------------

 

“Additional Fixed Asset Claimholders” means, at any relevant time, the holders
of Additional Fixed Asset Obligations at that time and the trustees, agents and
other representatives of the holders of any Additional Fixed Asset Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Additional Fixed Asset Document
outstanding at such time.

“Additional Fixed Asset Collateral Agent” means, in the case of any Additional
Fixed Asset Instrument and the Additional Fixed Asset Claimholders thereunder,
the trustee, administrative agent, collateral agent, security agent or similar
agent under such Additional Fixed Asset Instrument that is named as the
Collateral Agent in respect of such Additional Fixed Asset Instrument in the
applicable Joinder Agreement.

“Additional Fixed Asset Collateral Documents” means any security agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Additional Fixed Asset Obligations
owed thereunder to any Additional Fixed Asset Claimholders or under which rights
or remedies with respect to such Liens are governed.

“Additional Fixed Asset Debt” means the principal amount of Indebtedness issued
or incurred under any Additional Fixed Asset Instrument.

“Additional Fixed Asset Documents” means any Additional Fixed Asset Instrument,
Additional Fixed Asset Collateral Document and any other Credit Document (or
equivalent term as defined in any Additional Fixed Asset Instrument) and each of
the other agreements, documents and instruments providing for or evidencing any
other Additional Fixed Asset Obligations, including any document or instrument
executed or delivered at any time in connection with any Additional Fixed Asset
Obligations, including any intercreditor or joinder agreement among holders of
Additional Fixed Asset Obligations, to the extent such are effective at the
relevant time.

“Additional Fixed Asset Instrument” means any (A) debt facilities, indentures or
commercial paper facilities providing for revolving credit loans, term loans,
notes, debentures, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time in
accordance with each applicable Secured Revolver/Fixed Asset Facility Document;
provided that none of the Revolving Credit Agreement, the Initial Fixed Asset
Facility Agreement, the Second Lien Initial Fixed Asset Facility Agreement or
any Refinancing of any of the foregoing in this proviso shall constitute an
Additional Fixed Asset Instrument at any time.

“Additional Fixed Asset Obligations” means all obligations of every nature of
each Grantor from time to time owed to any Additional Fixed Asset Claimholders
or any of their respective Affiliates under any Additional Fixed Asset Documents
that are secured on a pari passu or junior basis with the Initial Fixed Asset
Obligations or Second Lien Initial Fixed Asset Obligations, whether for
principal, interest, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing.  “Additional Fixed Asset Obligations” shall
include all Post-Petition Interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Additional Fixed Asset Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Additional Pari First Lien Fixed Asset Obligations” means any Additional Fixed
Asset Obligations issued or incurred pursuant to an Additional Fixed Asset
Instrument ranking equal in right of security with the Initial Fixed Asset
Obligations.

“Additional Pari Second Lien Fixed Asset Obligations” means any Additional Fixed
Asset Obligations issued or incurred pursuant to an Additional Fixed Asset
Instrument ranking equal in right of security with the Second Lien Initial Fixed
Asset Obligations.

 

--------------------------------------------------------------------------------

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by agreement or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated, renewed or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign laws, rules or regulations for the relief of debtors or any
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Person
and any similar laws, rules or regulations relating to or affecting the
enforcement of creditors’ rights generally.

“Borrowers” means the Term Loan Borrowers and the Revolving Credit Borrowers
(each, a “Borrower”).

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Claimholders” means, collectively, the Revolving Credit Claimholders and the
Fixed Asset Claimholders.

“Collateral” means all of the assets and property now owned or at any time
hereafter acquired by any Grantor, whether real, personal or mixed, constituting
Revolving Credit Collateral and Fixed Asset Facility Collateral.

“Collateral Agents” means, collectively, (i) the Revolving Credit Collateral
Agent, (ii) the Initial Fixed Asset Collateral Agent, (iii) the Second Lien
Initial Fixed Asset Collateral Agent and (iv) each Additional Fixed Asset
Collateral Agent.

“Collateral Enforcement Action” means, collectively or individually for one or
more of the Collateral Agents, when a Revolving Credit Default or Fixed Asset
Default, as the case may be, has occurred and is continuing, whether or not in
consultation with any other Collateral Agent, any action by any Collateral Agent
to repossess or join any Person in repossessing, or exercise or join any Person
in exercising, or institute or maintain or participate in any action or
proceeding with respect to, any remedies with respect to any Collateral or
commence the judicial enforcement of any of the rights and remedies under the
Credit Documents or under any applicable law, but in all cases (i) including,
without limitation, (a) instituting or maintaining, or joining any Person in
instituting or maintaining, any enforcement, contest, protest, attachment,
collection, execution, levy or foreclosure action or proceeding with respect to
any Collateral, whether under any Credit Document or otherwise, (b) exercising
any right of set-off with respect to any Credit Party or (c) exercising any
remedy under any Deposit Account Control Agreement, Dominion Account, Landlord
Lien Waiver and Access Agreement or similar agreement or arrangement and (ii)
excluding the imposition of a default rate or late fee; provided, that
notwithstanding anything to the contrary in the foregoing, the exercise of
rights or remedies by the Revolving Credit Collateral Agent under any Deposit
Account Control Agreement or Dominion Account during a Liquidity Period shall
not constitute a Collateral Enforcement Action under this Agreement.

“Contingent Obligations” means at any time, any indemnification or other similar
contingent obligations which are not then due and owing at the time of
determination and with respect to which no claim has been asserted at the time
of determination.

 

--------------------------------------------------------------------------------

 

“Controlling Fixed Asset Collateral Agent” means (i) at any time there is only
one Series of Fixed Asset Obligations, the Fixed Asset Collateral Agent for such
Series, (ii) at any time there is only one Series of Pari First Lien Fixed Asset
Obligations, the Fixed Asset Collateral Agent for such Series, (iii) at any time
there is more than one Series of Pari First Lien Fixed Asset Obligations, the
“Applicable Authorized Representative” (or any similar term) (as defined in the
“Pari Passu Intercreditor Agreement” (as defined in the Initial Fixed Asset
Facility Agreement or any equivalent agreement as defined in any Fixed Asset
Document governing Pari First Lien Fixed Asset Obligations)), (iv) at any time
when the Fixed Asset Obligations consist solely of two or more Series of Pari
Second Lien Fixed Asset Obligations, the Controlling Pari Second Lien Fixed
Asset Collateral Agent.

“Controlling Pari Second Lien Fixed Asset Collateral Agent” means the Collateral
Agent of the Series of Pari Second Lien Fixed Asset Obligations that constitutes
the largest outstanding principal amount of any then outstanding Series of Pari
Second Lien Fixed Asset Obligations.

“Credit Documents” means, collectively, the Revolving Credit Documents and the
Fixed Asset Documents.

“Credit Party” means each Revolving Credit Party and each Fixed Asset Credit
Party.

“Deposit Account” as defined in the UCC.

“DIP Financing” has the meaning assigned to that term in Section 6.1(a).

“Discharge of Fixed Asset Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(a)payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Fixed Asset
Documents and constituting Fixed Asset Obligations (other than obligations that
are not due and owing at such time under any Interest Rate Protection Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), Other Hedging Agreement (as
defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or Treasury Services Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), or any comparable terms under
any other Fixed Asset Document);

(b)payment in full in cash of all other Fixed Asset Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than Contingent Obligations, and obligations that
are not due and owing at such time under any Interest Rate Protection Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), Other Hedging Agreement (as
defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or Treasury Services Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or any comparable terms under any
other Fixed Asset Document); and

(c)termination or expiration of all commitments, if any, to extend credit that
would constitute Fixed Asset Obligations.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a)payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Revolving
Credit Documents and constituting Revolving Credit Obligations (other than (i)
obligations that are not due and owing under any Secured Bank Product
Obligations and (ii) Letters of Credit that are cash collateralized or
backstopped, on terms reasonably satisfactory to the Revolving Credit
Administrative Agent);

 

--------------------------------------------------------------------------------

 

(b)payment in full in cash of all other Revolving Credit Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than (i) obligations that are not due and
owing under any Secured Bank Product Obligations and (ii) Letters of Credit that
are cash collateralized or backstopped, on terms reasonably satisfactory to the
Revolving Credit Administrative Agent);

(c)termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations; and

(d)termination of all letters of credit issued under the Revolving Credit
Documents and constituting Revolving Credit Obligations or providing cash
collateral or backstop letters of credit reasonably acceptable to the Revolving
Credit Administrative Agent in an amount equal to 102% of the applicable
outstanding reimbursement obligation (in a manner reasonably satisfactory to the
Revolving Credit Administrative Agent).

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Documents” as defined in the UCC.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Fixed Asset Default has occurred and is continuing,
by either (a) in the case of a Revolving Credit Default, the Revolving Credit
Administrative Agent or the Revolving Credit Collateral Agent to the Controlling
Fixed Asset Collateral Agent or (b) in the case of a Fixed Asset Default, the
Controlling Fixed Asset Collateral Agent to the Revolving Credit Administrative
Agent, in each case, announcing that an Enforcement Period has commenced,
specifying the relevant event of default and stating the current balance of the
Revolving Credit Obligations or the Fixed Asset Obligations, as applicable.

“Enforcement Period” means the period of time following the receipt by either
the Revolving Credit Collateral Agent or the Controlling Fixed Asset Collateral
Agent of an Enforcement Notice until the earliest of (i) in the case of an
Enforcement Period commenced by the Controlling Fixed Asset Collateral Agent,
the Discharge of Fixed Asset Obligations, (ii) in the case of an Enforcement
Period commenced by the Revolving Credit Collateral Agent, the Discharge of
Revolving Credit Obligations, (iii) the Revolving Credit Collateral Agent or the
Controlling Fixed Asset Collateral Agent (as applicable) agrees in writing to
terminate its Enforcement Period, or (iv) the date on which the Revolving Credit
Default or the Fixed Asset Default that was the subject of the Enforcement
Notice relating to such Enforcement Period has been cured to the satisfaction of
the Revolving Credit Collateral Agent or the Controlling Fixed Asset Collateral
Agent, as applicable, or waived in writing in accordance with the requirements
of the applicable Credit Documents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Fixed Asset Claimholders” means, at any relevant time, the holders of Fixed
Asset Obligations at that time, including the Initial Fixed Asset Administrative
Agent, the Second Lien Initial Fixed Asset Administrative Agent, each Fixed
Asset Collateral Agent, the Additional Fixed Asset Claimholders, the Initial
Fixed Asset Claimholders and the Second Lien Initial Fixed Asset Claimholders.

“Fixed Asset Collateral” means all Real Estate Assets, Equipment, Intellectual
Property, Equity Interests in the Borrowers, the other Grantors and their
respective subsidiaries and other Collateral other than ABL Collateral and all
Supporting Obligations, documents and books and records relating to any of the
foregoing; and all substitutions, replacements, accessions, products or Proceeds
(including, without limitation, insurance proceeds) of any of the foregoing.

 

--------------------------------------------------------------------------------

 

“Fixed Asset Collateral Agents” means the Initial Fixed Asset Collateral Agent,
the Second Lien Initial Fixed Asset Collateral Agent and each Additional Fixed
Asset Collateral Agent.

“Fixed Asset Collateral Documents” means the Initial Fixed Asset Security
Documents, the Second Lien Initial Fixed Asset Security Documents and any
Additional Fixed Asset Collateral Documents.

“Fixed Asset Default” means an “Event of Default” or equivalent term (as defined
in any of the Fixed Asset Documents).

“Fixed Asset DIP Financing” has the meaning assigned to that term in Section
6.1(b).

“Fixed Asset Documents” means the Initial Fixed Asset Documents, the Second Lien
Initial Fixed Asset Documents and any Additional Fixed Asset Documents.

“Fixed Asset Facility Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be as security for any Fixed Asset Obligations.

“Fixed Asset Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Fixed Asset Obligations
or (except for this Agreement) under which rights or remedies with respect to
any such Liens are governed.

“Fixed Asset Obligations” means the Initial Fixed Asset Obligations, the Second
Lien Initial Fixed Asset Obligations and any Additional Fixed Asset Obligations.

“Fixed Asset Standstill Period” has the meaning set forth in Section 3.1(a)(1).

“Grantors” means the Borrowers, Holdings, each other Guarantor and each other
Person that is organized under the laws of the United States of America, any
State thereof or the District of Columbia that has or may from time to time
hereafter execute and deliver a Fixed Asset Collateral Document or a Revolving
Credit Collateral Document as a “grantor” or “pledgor” (or the equivalent
thereof).

“Guarantor” means, collectively, each “Guarantor” as defined in the Initial
Fixed Asset Facility Agreement, the Second Lien Initial Fixed Asset Facility
Agreement and the Revolving Credit Agreement.

“Holdings” has the meaning set forth in the Preamble to this Agreement.

“Indebtedness” means and includes all “Indebtedness” within the meaning of the
Initial Fixed Asset Facility Agreement, the Second Lien Initial Fixed Asset
Facility Agreement, the Revolving Credit Agreement or any Additional Fixed Asset
Instrument, as applicable.

“Initial Fixed Asset Administrative Agent” has the meaning assigned to it in the
Recitals to this Agreement.

“Initial Fixed Asset Claimholders” means, at any relevant time, the holders of
Initial Fixed Asset Facility Obligations at that time including the “Secured
Creditors” as defined in the Initial Fixed Asset Security Agreement and the
Initial Fixed Asset Administrative Agent, the Initial Fixed Asset Collateral
Agent, the trustees, agents and other representatives of the holders of the
Initial Fixed Asset Obligations (including any holders of Initial Fixed Asset
Obligations pursuant to supplements executed in connection with the incurrence
of additional Indebtedness under the Initial Fixed Asset Facility Agreement),
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Initial Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Initial Fixed Asset Document
outstanding at such time.

 

--------------------------------------------------------------------------------

 

“Initial Fixed Asset Collateral Agent” has the meaning assigned to it in the
Preamble to this Agreement.

“Initial Fixed Asset Collateral Documents” means the “Security Documents” (as
defined in the Initial Fixed Asset Facility Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Initial
Fixed Asset Obligations or under which rights or remedies with respect to such
Liens are governed.

“Initial Fixed Asset Documents” means the Initial Fixed Asset Facility
Agreement, the Initial Fixed Asset Collateral Documents and the other Credit
Documents (as defined in the Initial Fixed Asset Facility Agreement), any
Interest Rate Protection Agreement (as defined in the Initial Fixed Asset
Facility Agreement), Other Hedging Agreement (as defined in the Initial Fixed
Asset Facility Agreement) or Treasury Services Agreement (as defined in the
Initial Fixed Asset Facility Agreement) entered into by any Borrower or any of
its Restricted Subsidiaries with any “Secured Creditor” as defined in the
Initial Fixed Asset Security Agreement, and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Fixed
Asset Obligation, including, to the extent applicable, any other document or
instrument executed or delivered at any time in connection with any Initial
Fixed Asset Obligations, including any intercreditor or joinder agreement among
holders of Initial Fixed Asset Obligations, to the extent such are effective at
the relevant time.

“Initial Fixed Asset Facility Agreement” has the meaning assigned to that term
in the Recitals to this Agreement.

“Initial Fixed Asset Lenders” means Lenders as defined under the Initial Fixed
Asset Facility Agreement.

“Initial Fixed Asset Obligations” means all “Obligations,” as defined in the
Initial Fixed Asset Facility Agreement and all obligations of every nature of
each Grantor from time to time owed to any Initial Fixed Asset Claimholders or
any of their respective Affiliates under the Initial Fixed Asset Documents,
whether for principal, interest, fees, expenses, indemnification or otherwise
and all guarantees of any of the foregoing.  “Initial Fixed Asset Obligations”
shall include all Post-Petition Interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Initial Fixed Asset Document whether or not the
claim for such Post-Petition Interest is allowed as a claim in such Insolvency
or Liquidation Proceeding.

“Initial Fixed Asset Security Agreement” means the Security Agreement, dated as
of the date hereof, among the Term Loan Borrowers, each of the other grantors
from time to time party thereto and Bank of America, N.A., as collateral agent,
as it may be amended, supplemented, amended and restated, replaced, renewed or
otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(a)any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(b)any other voluntary or involuntary insolvency, reorganization, winding-up or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets (other than any merger or
consolidation, liquidation, windup or dissolution not involving bankruptcy that
is expressly permitted pursuant to of the terms of each Revolving Credit
Agreement and each Fixed Asset Facility Agreement);

(c)any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than any merger or consolidation, liquidation, windup or
dissolution not involving bankruptcy that is expressly permitted pursuant to the
terms of each Revolving Credit Agreement and each Fixed Asset Facility
Agreement);

 

--------------------------------------------------------------------------------

 

(d)any case or proceeding seeking arrangement, adjustment, protection, relief or
composition of any debt or other property of any Grantor;

(e)any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor; or

(f)any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Joinder Agreement” means an agreement substantially in the form of Exhibit A,
or in a form otherwise acceptable to each Collateral Agent, after giving effect
to Sections 5.3 and 5.7, as applicable.

“Mortgaged Premises” means any Material Real Property which shall now or
hereafter be subject to a Fixed Asset Mortgage.

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Non-Controlling Fixed Asset Collateral Agent” means each Fixed Asset Collateral
Agent other than the Controlling Fixed Asset Collateral Agent.

“Notice of Occupancy” has the meaning assigned to that term in Section 3.3(b).

“Pari First Lien Fixed Asset Obligations” means the Initial Fixed Asset
Obligations and any Additional Pari First Lien Fixed Asset Obligations.

“Pari Second Lien Fixed Asset Obligations” means the Second Lien Initial Fixed
Asset Obligations and any Additional Pari Second Lien Fixed Asset Obligations.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Fixed Asset Documents or the Revolving Credit Documents,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Laws of any applicable jurisdiction or
in any such Insolvency or Liquidation Proceeding.

“Priority Collateral” with respect to the Revolving Credit Claimholders, all ABL
Collateral, and with respect to the Fixed Asset Claimholders, all Fixed Asset
Collateral.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part.  “Refinanced” and “Refinancing” shall have correlative
meanings.

“Revolving Credit Administrative Agent” has the meaning assigned to that term in
the Preamble of this Agreement.

 

--------------------------------------------------------------------------------

 

“Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement, including, for the avoidance of doubt, any
Refinancing of the Revolving Credit Agreement in effect on the Closing Date.

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the “Secured Creditors” as
defined in the Revolving Security Agreement.

“Revolving Credit Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Revolving Credit
Obligations.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

“Revolving Credit Collateral Documents” means the Security Documents and any
other agreement, document or instrument pursuant to which a Lien is granted by
any Grantor securing any Revolving Credit Obligations or under which rights or
remedies with respect to such Liens are governed.

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Documents” means the Revolving Credit Agreement and the other
Credit Documents, any agreement in respect of any Secured Bank Product
Obligations and each of the other agreements, documents and instruments
providing for or evidencing any other Revolving Credit Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Revolving Credit Obligations, including any intercreditor or joinder agreement
among holders of Revolving Credit Obligations to the extent such are effective
at the relevant time, as each may be amended, supplemented, amended and
restated, replaced, Refinanced or otherwise modified from time to time in
accordance with the provisions of this Agreement.

“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.

“Revolving Credit Obligations” means all “Obligations” (as defined in the
Revolving Credit Agreement) and other obligations of every nature of each
Grantor from time to time owed to any Revolving Credit Claimholder or any other
respective Affiliates under the Revolving Credit Documents, whether for
principal, interest, (including Post-Petition Interest which, but for the filing
of a petition in bankruptcy with respect to such Grantor, would have accrued on
any obligation, whether or not a claim is allowed against such Grantor for such
Post-Petition Interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, fees, expenses, indemnification or
otherwise.

“Revolving Credit Party” means each “Credit Party” as defined in the Revolving
Credit Agreement.

“Revolving Credit Standstill Period” has the meaning set forth in Section
3.2(a)(1).

“Revolving Security Agreement” means the Security Agreement, dated as of the
date hereof, among the Borrowers, each of the other grantors from time to time
party thereto and Bank of America, N.A., as collateral agent, as it may be
amended, supplemented, amended and restated, replaced, renewed or otherwise
modified from time to time.

“Second Lien Initial Fixed Asset Administrative Agent” has the meaning assigned
to it in the Recitals to this Agreement.

 

--------------------------------------------------------------------------------

 

“Second Lien Initial Fixed Asset Claimholders” means, at any relevant time, the
holders of Second Lien Initial Fixed Asset Facility Obligations at that time
including the “Secured Creditors” as defined in the Second Lien Initial Fixed
Asset Security Agreement and the Second Lien Initial Fixed Asset Administrative
Agent, the Second Lien Initial Fixed Asset Collateral Agent, the trustees,
agents and other representatives of the holders of the Second Lien Initial Fixed
Asset Obligations (including any holders of Second Lien Initial Fixed Asset
Obligations pursuant to supplements executed in connection with the incurrence
of additional Indebtedness under the Second Lien Initial Fixed Asset Facility
Agreement), the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Second Lien Initial Fixed Asset Document and each other
holder of, or obligee in respect of, any holder or lender pursuant to any Second
Lien Initial Fixed Asset Document outstanding at such time.

“Second Lien Initial Fixed Asset Collateral Agent” has the meaning assigned to
it in the Preamble to this Agreement.

“Second Lien Initial Fixed Asset Collateral Documents” means the “Security
Documents” (as defined in the Second Lien Initial Fixed Asset Facility
Agreement) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Second Lien Initial Fixed Asset Obligations or
under which rights or remedies with respect to such Liens are governed.

“Second Lien Initial Fixed Asset Documents” means the Second Lien Initial Fixed
Asset Facility Agreement, the Second Lien Initial Fixed Asset Collateral
Documents and the other Credit Documents (as defined in the Second Lien Initial
Fixed Asset Facility Agreement), any Interest Rate Protection Agreement (as
defined in the Second Lien Initial Fixed Asset Facility Agreement), Other
Hedging Agreement (as defined in the Second Lien Initial Fixed Asset Facility
Agreement) or Treasury Services Agreement (as defined in the Second Lien Initial
Fixed Asset Facility Agreement) entered into by a Borrower or any of its
Restricted Subsidiaries with any “Secured Creditor” as defined in the Second
Lien Initial Fixed Asset Security Agreement, and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien
Initial Fixed Asset Obligation, including, to the extent applicable, any other
document or instrument executed or delivered at any time in connection with any
Second Lien Initial Fixed Asset Obligations, including any intercreditor or
joinder agreement among holders of Second Lien Initial Fixed Asset Obligations,
to the extent such are effective at the relevant time.

“Second Lien Initial Fixed Asset Facility Agreement” has the meaning assigned to
that term in the Recitals to this Agreement.

“Second Lien Initial Fixed Asset Lenders” means Lenders as defined under the
Second Lien Initial Fixed Asset Facility Agreement.

“Second Lien Initial Fixed Asset Obligations” means all “Obligations,” as
defined in the Second Lien Initial Fixed Asset Facility Agreement and all
obligations of every nature of each Grantor from time to time owed to any Second
Lien Initial Fixed Asset Claimholders or any of their respective Affiliates
under the Second Lien Initial Fixed Asset Documents, whether for principal,
interest, fees, expenses, indemnification or otherwise and all guarantees of any
of the foregoing.  “Second Lien Initial Fixed Asset Obligations” shall include
all Post-Petition Interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Initial Fixed Asset Document whether
or not the claim for such Post-Petition Interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

“Second Lien Initial Fixed Asset Security Agreement” means the Security
Agreement, dated as of the date hereof, among the Borrowers, each of the other
grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented, amended and restated,
replaced, renewed or otherwise modified from time to time.

“Secured Revolver/Fixed Asset Documents” means the Fixed Asset Documents and the
Revolving Credit Documents.

“Securities Account” as defined in the UCC.

 

--------------------------------------------------------------------------------

 

“Series” means, with respect to any Fixed Asset Obligations, each of (i) the
Initial Fixed Asset Obligations, (ii) the Second Lien Initial Fixed Asset
Obligations and (iii) the Additional Fixed Asset Obligations incurred pursuant
to any Additional Fixed Asset Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Collateral Agent (in its capacity as
such for such Additional Fixed Asset Obligations).

“Supporting Obligations” as defined in the UCC.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
any Collateral Agent’s or any secured party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect from time to
time in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

1.2.Terms Generally.  The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:

(a)any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time as amended, supplemented, amended and restated,
replaced, renewed or otherwise modified from time to time in accordance with the
terms of this Agreement (including in connection with any Refinancing);

(b)any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c)the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d)all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e)all references to terms defined in the UCC in effect in the State of New York
shall have the meaning ascribed to them therein (unless otherwise specifically
defined herein); and

(f)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2.       Lien Priorities.

2.1.Relative Priorities.  Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Fixed Asset
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Loan Documents
or the Fixed Asset Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the Revolving Credit Obligations or Fixed Asset
Obligations, and whether or not such Liens securing, or purporting to secure,
any Revolving Credit Obligations or Fixed Asset Obligations are subordinated to
any Lien securing any other obligation of the Borrowers, or any other Grantor or
any other Person or otherwise subordinated, voided, avoided, invalidated or
lapsed, or any other circumstance whatsoever, the Revolving Credit Collateral
Agent, on behalf of itself and/or the Revolving Credit Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and/or the applicable Fixed
Asset Claimholders, hereby each agrees that:

 

--------------------------------------------------------------------------------

 

(a)any Lien of the Revolving Credit Collateral Agent on the ABL Collateral,
whether now or hereafter held by or on behalf of the Revolving Credit Collateral
Agent or any Revolving Credit Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to all
Liens on the ABL Collateral securing or purporting to secure any Fixed Asset
Obligations; and

(b)any Lien of any Fixed Asset Collateral Agent on the Fixed Asset Collateral,
whether now or hereafter held by or on behalf of such Fixed Asset Collateral
Agent, any Fixed Asset Claimholder or any agent or trustee therefor regardless
of how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects to all Liens on the
Fixed Asset Collateral securing or purporting to secure any Revolving Credit
Obligations.

2.2.Prohibition on Contesting Liens.  Each Fixed Asset Collateral Agent, for
itself and on behalf of each applicable Fixed Asset Claimholder, and the
Revolving Credit Collateral Agent, for itself and on behalf of each Revolving
Credit Claimholder, agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Revolving Credit
Claimholders or any of the Fixed Asset Claimholders in the Collateral, the
allowability of the claims asserted with respect to the Fixed Assets Obligations
or the Revolving Credit Obligations in any Insolvency or Liquidation Proceeding,
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any Collateral Agent or
any Revolving Credit Claimholder or Fixed Asset Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1 and 3.2.

2.3.No New Liens.  Until  the Discharge of Revolving Credit Obligations and the
Discharge of Fixed Asset Obligations shall have occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Term Loan Borrowers, the Revolving Credit Borrowers or any other
Grantor, the parties hereto acknowledge and agree that it is their intention
that:

(a)Subject to Section 2.5 below, there shall be no Liens on any asset or
property to secure any Fixed Asset Obligation unless a Lien on such asset or
property also secures the Revolving Credit Obligations; or

(b)subject to Section 2.5 below, there shall be no Liens on any asset or
property of any Grantor to secure any Revolving Credit Obligations unless  a
Lien on such asset or property also secures the Fixed Asset Obligations.

To the extent any additional Liens are granted on any asset or property as
described above, the priority of such additional Liens shall be determined in
accordance with Section 2.1.  In addition, to the extent that Liens are granted
on any asset or property to secure any Fixed Asset Obligation or Revolving
Credit Obligation, as applicable, and a corresponding Lien is not granted to
secure the Revolving Credit Obligations or Fixed Asset Obligations, as
applicable,  without limiting any other rights and remedies available hereunder,
the Revolving Credit Collateral Agent, on behalf of the Revolving Credit
Claimholders and each Fixed Asset Collateral Agent, on behalf of the applicable
Fixed Asset Claimholders, agree that, subject to Section 2.5, (i) such
applicable Collateral Agent that has been granted such Lien shall also hold such
Lien on behalf of the other Collateral Agent subject to the relative priorities
set forth in Section 2.1 and (ii) any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

2.4.Similar Liens and Agreements.  Subject to Section 2.5, the parties hereto
agree that it is their intention that the Revolving Credit Collateral and the
Fixed Asset Facility Collateral be identical.  In furtherance of the foregoing
and of Section 8.8, the parties hereto agree, subject to the other provisions of
this Agreement, including Section 2.5:

(a)upon request by the Revolving Credit Collateral Agent or any Fixed Asset
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Revolving Credit Collateral and the Fixed Asset Facility
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Revolving Credit
Documents and the Fixed Asset Documents; and

 

--------------------------------------------------------------------------------

 

(b)that the Revolving Credit Collateral Documents, taken as a whole, and the
Fixed Asset Collateral Documents, taken as a whole, shall be in all material
respects the same forms of documents other than with respect to differences to
reflect the nature of the lending arrangements and the relative priorities of
the liens securing the Obligations thereunder with respect to the Fixed Asset
Collateral and the ABL Collateral.

2.5.Cash Collateral; Real Property.  Notwithstanding anything in this Agreement
to the contrary, Sections 2.3 and 2.4 shall not apply to (i) any cash or cash
equivalents pledged to secure Revolving Credit Obligations consisting of
reimbursement obligations in respect of letters of credit or otherwise held by
the Revolving Credit Collateral Agent or any other Revolving Credit Claimholder
pursuant to Sections 2.05, 3.05, or 5.06 of the Revolving Credit Agreement (or
any equivalent successor provision) and any such cash and cash equivalents shall
be applied as specified in the Revolving Credit Agreement and will not
constitute Collateral hereunder or (ii) any real property a mortgage over which
has been granted pursuant to the terms of the Fixed Assets Documents and has not
been granted pursuant to the terms of the Revolving Credit Documents.

SECTION 3.       Enforcement.

3.1.Exercise of Remedies – Restrictions on Fixed Asset Collateral Agents.

(a)Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders:

(1)will not exercise or seek to exercise any rights or remedies with respect to
any ABL Collateral (including the exercise of any right of setoff or any right
under any lockbox agreement or any control agreement with respect to Deposit
Accounts or Securities Accounts) or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Controlling Fixed Asset Collateral Agent or any
Person authorized by it may exercise any or all such rights or remedies after
the passage of a period of at least 180 days has elapsed since the later
of:  (A) the date on which such Controlling Fixed Asset Collateral Agent
declared the existence of a Fixed Asset Default and demanded the repayment of
all the principal amount of any Fixed Asset Obligations; and (B) the date on
which the Revolving Credit Collateral Agent received notice from such
Controlling Fixed Asset Collateral Agent of such declaration of a Fixed Asset
Default and that the Fixed Assets Obligations are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Fixed Asset Documents (the “Fixed Asset
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder exercise any rights or remedies with respect to the
ABL Collateral if, notwithstanding the expiration of the Fixed Asset Standstill
Period, the Revolving Credit Collateral Agent (or any person authorized by it)
or Revolving Credit Claimholders shall have commenced and be diligently pursuing
the exercise of their rights or remedies with respect to all or any material
portion of such Collateral (prompt notice of such exercise to be given to the
Controlling Fixed Asset Collateral Agent) or shall be stayed under applicable
law from exercising such rights and remedies;

(2)will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder or any other exercise by the Revolving
Credit Collateral Agent or any Revolving Credit Claimholder of any rights and
remedies relating to the ABL Collateral, whether under the Revolving Credit
Documents or otherwise; and

(3)subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders from
bringing or pursuing any Collateral Enforcement Action;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Fixed Asset Obligations of the Fixed Asset Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Section 2.

 

--------------------------------------------------------------------------------

 

(b)Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall (subject to Section 3.1(a)(1))
have the exclusive right to enforce rights, exercise remedies (including set-off
and the right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of ABL Collateral by the respective Grantors after a
Revolving Credit Default) make determinations regarding the release,
disposition, or restrictions with respect to the ABL Collateral (including,
without limitation, exercising remedies under Deposit Account Control Agreements
and Dominion Accounts) without any consultation with or the consent of any Fixed
Asset Collateral Agent or any Fixed Asset Claimholder; provided, however, that
the Lien securing the Fixed Asset Obligations shall remain on the Proceeds
(other than those properly applied to the Revolving Credit Obligations) of such
Collateral released or disposed of subject to the relative priorities described
in Section 2.  In exercising rights and remedies with respect to the ABL
Collateral, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may enforce the provisions of the
Revolving Credit Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion.  Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the ABL Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.  Each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders, agrees that it will not seek, and
hereby waives any right, to have any ABL Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral.

(c)Notwithstanding the foregoing, any Fixed Asset Collateral Agent and any Fixed
Asset Claimholder may:

(1)file a claim or statement of interest with respect to the Fixed Asset
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2)take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the ABL Collateral, or the rights of the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders to
exercise remedies in respect thereof;

(3)file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Fixed Asset Claimholders, including any claims secured by the ABL
Collateral, if any, in each case in accordance with the terms of this Agreement;

(4)file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with, or prohibited by, the terms of this Agreement;

(5)vote on any plan of reorganization or similar dispositive restructuring plan,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement
(including Section 6.7(d)), with respect to the Fixed Asset Obligations and the
Fixed Asset Collateral; and

(6)exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Fixed Asset Standstill Period to the extent
permitted by Section 3.1(a)(1).

Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that it will not take or receive any ABL Collateral
or any Proceeds of such Collateral in connection with the exercise of any right
or remedy (including set-off) with respect to any such Collateral in its
capacity as a creditor in violation of this Agreement.  Without limiting the
generality of the foregoing, unless and

 

--------------------------------------------------------------------------------

 

until the Discharge of Revolving Credit Obligations has occurred, except as
expressly provided in Sections 3.1(a), 6.3(c)(1) and this Section 3.1(c), the
sole right of the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
with respect to the ABL Collateral is to hold a Lien on such Collateral pursuant
to the Fixed Asset Collateral Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, after the
Discharge of Revolving Credit Obligations has occurred.

(d)Subject to Sections 3.l(a) and (c) and Section 6.3(c)(1):

(1)each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, agrees that it will not, except as not prohibited
herein, take any action that would hinder or delay any exercise of remedies
under the Revolving Credit Documents or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the ABL
Collateral, whether by foreclosure or otherwise;

(2)each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, hereby waives any and all rights it or the applicable
Fixed Asset Claimholders may have as a junior lien creditor with respect to the
ABL Collateral or otherwise to object to the manner in which the Revolving
Credit Collateral Agent or the Revolving Credit Claimholders seek to enforce or
collect the Revolving Credit Obligations or the Liens on the ABL Collateral
securing the Revolving Credit Obligations granted in any of the Revolving Credit
Documents or undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of the Revolving Credit Collateral
Agent or Revolving Credit Claimholders is adverse to the interest of the Fixed
Asset Claimholders; and

(3)each Fixed Asset Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Fixed Asset
Collateral Documents or any other Fixed Asset Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders with
respect to the ABL Collateral as set forth in this Agreement and the Revolving
Credit Documents.

(e)Except as otherwise set forth in, or otherwise prohibited by or inconsistent,
any provision of this Agreement (including Sections 3.1(a) and (d), 3.5 and any
provision prohibiting or restricting them from taking various actions or making
various objections), the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may exercise rights and remedies as unsecured creditors against any
Grantor and may exercise rights and remedies with respect to the Fixed Asset
Collateral, in each case, in accordance with the terms of the applicable Fixed
Asset Documents and applicable law; provided, however, that in the event that
any Fixed Asset Claimholder becomes a judgment Lien creditor in respect of ABL
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Fixed Asset Obligations, such judgment Lien shall be subject
to the terms of this Agreement for all purposes (including in relation to the
Revolving Credit Obligations) as the other Liens securing the Fixed Asset
Obligations are subject to this Agreement.

(f)Nothing in this Agreement shall prohibit the receipt by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders of payments of interest,
principal and other amounts owed in respect of the applicable Fixed Asset
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Fixed Asset Collateral Agent or any Fixed Asset Claimholders of
rights or remedies with respect to ABL Collateral (including set-off) or
enforcement of any Lien on ABL Collateral held by any of them.  Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders may have
against the Grantors under the Revolving Credit Documents, other than with
respect to the Fixed Asset Collateral solely to the extent expressly provided
herein.

 

--------------------------------------------------------------------------------

 

3.2.Exercise of Remedies – Restrictions on Revolving Credit Collateral Agent.

(a)Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders:

(1)will not exercise or seek to exercise any rights or remedies with respect to
any Fixed Asset Collateral or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure); provided,
however, that the Revolving Credit Collateral Agent may exercise the rights
provided for in Section 3.3 (with respect to any Access Period) and may exercise
any or all such other rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of:  (A) the date on which the
Revolving Credit Collateral Agent declared the existence of any Revolving Credit
Default and demanded the repayment of all the principal amount of any Revolving
Credit Obligations; and (B) the date on which the Controlling Fixed Asset
Collateral Agent received notice from the Revolving Credit Collateral Agent of
such declaration of a Revolving Credit Default and that the Revolving Credit
Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Revolving Credit Documents (the “Revolving Credit Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder exercise any rights or remedies (other than those
under Section 3.3) with respect to the Fixed Asset Collateral if,
notwithstanding the expiration of the Revolving Credit Standstill Period, the
Controlling Fixed Asset Collateral Agent (or any person authorized by it) shall
have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such Collateral (prompt
notice of such exercise to be given to the Revolving Credit Collateral Agent) or
shall be stayed under applicable law from exercising such rights and remedies;

(2)will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder or any other exercise by a Fixed Asset Collateral
Agent or any Fixed Asset Claimholder of any rights and remedies relating to the
Fixed Asset Collateral, whether under the Fixed Asset Documents or otherwise;
and

(3)subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by any Fixed
Asset Collateral Agent or Fixed Asset Claimholders from bringing or pursuing any
Collateral Enforcement Action;

provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the Revolving Credit Obligations of the Revolving Credit Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Section 2.

(b)Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that the Fixed Asset Collateral Agents and
the Fixed Asset Claimholders shall (subject to Section 3.2(a)(1)) have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of Fixed Asset Collateral by the respective Grantors
after a Fixed Asset Default) make determinations regarding the release,
disposition, or restrictions with respect to the Fixed Asset Collateral without
any consultation with or the consent of the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder; provided, however, that the Lien securing the
Revolving Credit Obligations shall remain on the Proceeds (other than those
properly applied to the Fixed Asset Obligations) of such Collateral released or
disposed of subject to the relative priorities described in Section 2.  In
exercising rights and remedies with respect to the Fixed Asset Collateral, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may enforce the provisions of the Fixed Asset Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion.  Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Fixed Asset Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.  The
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, agrees that it will not seek, and hereby waives any right,
to have any Fixed Asset Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral.

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, the Revolving Credit Collateral Agent and any
Revolving Credit Claimholder may:

(1)file a claim or statement of interest with respect to the Revolving Credit
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2)take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Fixed Asset Collateral, or the rights of any
Fixed Asset Collateral Agent or any of the Fixed Asset Claimholders to exercise
remedies in respect thereof;

(3)file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Revolving Credit Claimholders, including any claims secured by the
Fixed Asset Collateral, if any, in each case in accordance with the terms of
this Agreement;

(4)file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with or prohibited by the terms of this Agreement;

(5)vote on any plan of reorganization or similar dispositive restructuring plan,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement
(including Section 6.7(d)), with respect to the Revolving Credit Obligations and
the ABL Collateral; and

(6)exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Revolving Credit Standstill Period to the extent
permitted by Section 3.2(a)(1).

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will not take or receive any Fixed Asset
Collateral or any Proceeds of such Collateral in connection with the exercise of
any right or remedy (including set-off) with respect to any such Collateral in
its capacity as a creditor in violation of this Agreement.  Without limiting the
generality of the foregoing, unless and until the Discharge of Fixed Asset
Obligations has occurred, except as expressly provided in Sections 3.2(a), 3.3,
3.4, 6.3(c)(2) and this Section 3.2(c), the sole right of the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders with respect to the Fixed
Asset Collateral is to hold a Lien on such Collateral pursuant to the Revolving
Credit Collateral Documents for the period and to the extent granted therein and
to receive a share of the Proceeds thereof, if any, after the Discharge of Fixed
Asset Obligations has occurred.

(d)Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):

(1)the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, agrees that the Revolving Credit Collateral Agent
and the Revolving Credit Claimholders will not, except as not prohibited herein,
take any action that would hinder or delay any exercise of remedies under the
Fixed Asset Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of the Fixed Asset
Collateral, whether by foreclosure or otherwise;

(2)the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, hereby waives any and all rights it or the
Revolving Credit Claimholders may have as a junior lien creditor with respect to
the Fixed Asset Collateral or otherwise to object to the manner in which the any
Fixed Asset Collateral Agent or the Fixed Asset Claimholders seek to enforce or
collect the Fixed Asset Obligations or the Liens on the Fixed Asset Collateral
securing the Fixed Asset Obligations granted in any of the Fixed Asset Documents
or undertaken in accordance with this Agreement, regardless of whether any
action or failure to act by or on behalf of any Fixed Asset Collateral Agent or
the Fixed Asset Claimholders is adverse to the interest of the Revolving Credit
Claimholders; and

 

--------------------------------------------------------------------------------

 

(3)the Revolving Credit Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Revolving Credit
Collateral Documents or any other Revolving Credit Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Fixed Asset Collateral Agents or the Fixed Asset Claimholders with respect to
the Fixed Asset Collateral as set forth in this Agreement and the Fixed Asset
Documents.

(e)Except as otherwise set forth in, or otherwise prohibited by or inconsistent
with, any provision of this Agreement (including Sections 3.2(a) and (d),
Section 3.5 and any provision prohibiting or restricting them from taking
various actions or making various objections), the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may exercise rights and remedies as
unsecured creditors against any Grantor and may exercise rights and remedies
with respect to the ABL Collateral, in each case, in accordance with the terms
of the Revolving Credit Documents and applicable law; provided, however, that in
the event that any Revolving Credit Claimholder becomes a judgment Lien creditor
in respect of Fixed Asset Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Revolving Credit
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Fixed Asset Obligations) as the
other Liens securing the Revolving Credit Obligations are subject to this
Agreement.

(f)Nothing in this Agreement shall prohibit the receipt by the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders of payments of interest,
principal and other amounts owed in respect of the Revolving Credit Obligations
so long as such receipt is not the direct or indirect result of the exercise by
the Revolving Credit Collateral Agent or any Revolving Credit Claimholders of
rights or remedies with respect to Fixed Asset Collateral (including set-off) or
enforcement of any Lien on the Fixed Asset Collateral held by any of
them.  Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the Fixed Asset Collateral Agents or the Fixed Asset
Claimholders may have against the Grantors under the Fixed Asset Documents,
other than with respect to the ABL Collateral solely to the extent expressly
provided herein.

3.3.Exercise of Remedies – Collateral Access Rights.

(a)The Revolving Credit Collateral Agent and the Fixed Asset Collateral Agents
agree not to commence any Collateral Enforcement Action until an Enforcement
Notice has been given to the other Collateral Agent.  Subject to the provisions
of Sections 3.1 and 3.2 above, either Collateral Agent may join in any judicial
proceedings commenced by the other Collateral Agent to enforce Liens on the
Collateral, provided that neither Collateral Agent, nor the Revolving Credit
Claimholders or the Fixed Asset Claimholders, as the case may be, shall
interfere with the Collateral Enforcement Actions of the other with respect to
Collateral in which such party has the priority Lien in accordance herewith.

(b)If any Fixed Asset Collateral Agent, or any agent or representative of any
Fixed Asset Collateral Agent, or any receiver, shall obtain possession or
physical control of any of the Mortgaged Premises, such Fixed Asset Collateral
Agent shall promptly notify the Revolving Credit Collateral Agent of that fact
(such notice, a “Notice of Occupancy”) and the Revolving Credit Collateral Agent
shall, within ten (10) Business Days thereafter, notify the Controlling Fixed
Asset Collateral Agent as to whether the Revolving Credit Collateral Agent
desires to exercise access rights under this Agreement (such notice, an “Access
Acceptance Notice”), at which time the parties shall confer in good faith to
coordinate with respect to the Revolving Credit Collateral Agent’s exercise of
such access rights; provided, that it is understood and agreed that the Fixed
Asset Collateral Agents shall obtain possession or physical control of the
Mortgaged Premises in the manner provided in the applicable Fixed Asset
Collateral Documents and in the manner provided herein.  Access rights may apply
to differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period may apply to each such property.  In the event that the
Revolving Credit Collateral Agent elects to exercise its access rights as
provided in this Agreement, each Fixed Asset Collateral Agent agrees, for itself
and on behalf of the applicable Fixed Asset Claimholders, that in the event that
any Fixed Asset Claimholder exercises its rights to sell or otherwise dispose of
any Mortgaged Premises, whether before or after the delivery of a Notice of
Occupancy to the Revolving Credit Collateral Agent, the Fixed Asset Collateral
Agents shall (i) provide access rights to the Revolving Credit Collateral Agent
for the duration of the Access Period in accordance with this Agreement and (ii)
if such a sale or other disposition occurs prior to the Revolving Credit
Collateral Agent delivering an Access Acceptance Notice during the time period
provided therefor, or if applicable, the expiration of the applicable Access
Period, shall ensure that the purchaser or other transferee of such Mortgaged
Premises provides the Revolving Credit Collateral Agent the opportunity to
exercise its access rights, and upon delivery of an Access Acceptance Notice to
such purchaser or transferee, continued access rights to such Mortgaged Premises
for the duration of the applicable Access Period, in the manner and to the
extent required by this Agreement.

 

--------------------------------------------------------------------------------

 

(c)Upon delivery of notice to the Controlling Fixed Asset Collateral Agent as
provided in Section 3.3(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises.  During the Access Period, the Revolving Credit
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use, the Fixed
Asset Collateral for the purpose of arranging for and effecting the sale or
disposition of ABL Collateral, including the production, completion, packaging
and other preparation of such ABL Collateral for sale or disposition.  During
any such Access Period, the Revolving Credit Collateral Agent and its agents,
representatives and designees (and Persons employed on their respective
behalves), may continue to operate, service, maintain, process and sell the ABL
Collateral, as well as to engage in bulk sales of ABL Collateral.  The Revolving
Credit Collateral Agent shall take proper care of any Fixed Asset Collateral
that is used by the Revolving Credit Collateral Agent during the Access Period
and repair and replace any damage (ordinary wear-and-tear excepted) caused by
the Revolving Credit Collateral Agent or its agents, representatives or
designees and the Revolving Credit Collateral Agent shall comply with all
applicable laws in connection with its use or occupancy of the Fixed Asset
Collateral.  The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall (to the extent that there are sufficient available proceeds
of ABL Collateral for the purposes of paying such indemnity) indemnify and hold
harmless the Fixed Asset Collateral Agents and the Fixed Asset Claimholders for
any injury or damage to Persons or property caused by the acts or omissions of
Persons under its control.  The Revolving Credit Collateral Agent and the Fixed
Asset Collateral Agents shall cooperate and use reasonable efforts to ensure
that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of the Fixed Asset Collateral Agents to show the Fixed Asset
Collateral to prospective purchasers and to ready the Fixed Asset Collateral for
sale.

(d)If any order or injunction is issued or stay is granted which prohibits the
Revolving Credit Collateral Agent from exercising any of its rights hereunder,
then at the Revolving Credit Collateral Agent’s option, the Access Period
granted to the Revolving Credit Collateral Agent under this Section 3.3 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining as required under this Section 3.3.  If any Fixed
Asset Collateral Agent shall foreclose or otherwise sell any of the Fixed Asset
Collateral, such Fixed Asset Collateral Agent will notify the buyer thereof of
the existence of this Agreement and that the buyer is acquiring the Fixed Asset
Collateral subject to the terms of this Agreement.

(e)The Grantors hereby agree with the Fixed Asset Collateral Agents that the
Revolving Credit Collateral Agent shall have access, during the Access Period,
as described herein and each such Grantor that owns any of the Mortgaged
Premises grants a non-exclusive easement in gross over its property to permit
the uses by the Revolving Credit Collateral Agent contemplated by this Section
3.3.  Each Fixed Asset Collateral Agent consents to such easement and to the
recordation of a collateral access easement agreement, in form and substance
reasonably acceptable to the Controlling Fixed Asset Collateral Agent, in the
relevant real estate records with respect to each parcel of real property that
is now or hereafter subject to a Fixed Asset Mortgage.  The Revolving Credit
Collateral Agent agrees that upon either a Discharge of Revolving Credit
Obligations or the expiration of the final Access Period with respect to any
parcel of property covered by a Fixed Asset Mortgage, it shall, upon request,
execute and deliver to the Controlling Fixed Asset Collateral Agent, or if a
Discharge of Fixed Asset Obligations has occurred, to the respective Grantor,
such documentation, in recordable form, as may reasonably be requested to
terminate any and all rights with respect to such Access Periods.

 

--------------------------------------------------------------------------------

 

3.4.Exercise of Remedies – Intellectual Property Rights/Access to
Information.  Each Fixed Asset Collateral Agent hereby grants (to the full
extent of their respective rights and interests) the Revolving Credit Collateral
Agent and its agents, representatives and designees (a) a royalty free, rent
free non-exclusive license and lease to use all of the Fixed Asset Collateral
constituting Intellectual Property, to complete the sale of inventory and (b) a
royalty free non-exclusive license (which will be binding on any successor or
assignee of the Intellectual Property) to use any and all Intellectual Property,
in each case, at any time in connection with its Collateral Enforcement Action;
provided, however, the royalty free, rent free non-exclusive license and lease
granted in clause (a) shall immediately expire upon the sale, lease, transfer or
other disposition of all such inventory.

3.5.Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a)The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, acknowledges and agrees that, to the extent the
Revolving Credit Collateral Agent or any Revolving Credit Claimholder exercises
its rights of setoff against any Grantors’ Deposit Accounts or Securities
Accounts that contain identifiable Proceeds of Fixed Asset Collateral, a
percentage of the amount of such setoff equal to the percentage that such
Proceeds of Fixed Asset Collateral bear to the total amount on deposit in or
credited to the balance of such Deposit Accounts or Securities Accounts shall be
deemed to constitute Fixed Asset Collateral, which amount shall be held and
distributed pursuant to Section 4.3; provided, however that the foregoing shall
not apply to any setoff by the Revolving Credit Collateral Agent against any ABL
Collateral to the extent applied to the payment of Revolving Credit Obligations.

(b)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, also agrees that prior to an issuance of an
Enforcement Notice, all funds deposited in an account subject to a Deposit
Account Control Agreement or a Dominion Account (in each case as defined in the
Revolving Credit Agreement) that constitute ABL Collateral and then applied to
the Revolving Credit Obligations shall be treated as ABL Collateral and, unless
the Revolving Credit Collateral Agent has actual knowledge to the contrary, any
claim that payments made to the Revolving Credit Collateral Agent through the
Deposit Accounts and Securities Accounts that are subject to such Deposit
Account Control Agreements or Dominion Accounts, respectively, are Proceeds of
or otherwise constitute Fixed Asset Collateral are waived by the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders; provided that after the
issuance of an Enforcement Notice by the Controlling Fixed Asset Collateral
Agent, all identifiable proceeds of Fixed Asset Collateral shall be deemed Fixed
Asset Collateral, whether or not held in an account subject to a control
agreement.

(c)The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, and each Fixed Asset Collateral Agent, for itself
and on behalf of the applicable Fixed Asset Claimholders, further agree that
prior to an issuance of an Enforcement Notice, any Proceeds of Collateral,
whether or not deposited in an account subject to a deposit account control
agreement or a securities account control agreement, shall not (as between the
Collateral Agents, the Revolving Credit Claimholders and the Fixed Asset
Claimholders) be treated as Proceeds of Collateral for purposes of determining
the relative priorities in the Collateral.

SECTION 4.       Payments.

4.1.Application of Proceeds.

(a)So long as the Discharge of Revolving Credit Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, all ABL Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder, shall be applied by the Revolving
Credit Collateral Agent to the Revolving Credit Obligations in such order as
specified in the relevant Revolving Credit Documents.  Upon the Discharge of
Revolving Credit Obligations, the Revolving Credit Collateral Agent shall
deliver to the Controlling Fixed Asset Collateral Agent any Collateral and
Proceeds of Collateral held by it as a result of the exercise of remedies in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Controlling
Fixed Asset Collateral Agent to the Fixed Asset Obligations in such order as
specified in Section 4.1(b).

 

--------------------------------------------------------------------------------

 

(b)So long as the Discharge of Fixed Asset Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, subject to any intercreditor arrangements among the Fixed Asset
Claimholders referred to in Section 8.17 hereof, all Fixed Asset Collateral or
Proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies by any Fixed
Asset Collateral Agent or any Fixed Asset Claimholder, shall be applied by the
Controlling Fixed Asset Collateral Agent to the Fixed Asset Obligations in the
order specified in the Fixed Asset Documents.  Upon the Discharge of Fixed Asset
Obligations, each Fixed Asset Collateral Agent shall deliver to the Revolving
Credit Collateral Agent any Collateral and Proceeds of Collateral held by it as
a result of the exercise of remedies in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Revolving Credit Collateral Agent to the Revolving
Credit Obligations in such order as specified in the Revolving Credit Collateral
Documents.

4.2.Payments Over in Violation of Agreement.  So long as neither the Discharge
of Revolving Credit Obligations nor the Discharge of Fixed Asset Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral or Proceeds thereof
(including assets or Proceeds subject to Liens referred to in the final sentence
of Section 2.3) received by any Collateral Agent or any Fixed Asset Claimholders
or Revolving Credit Claimholders in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral  or otherwise received in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the appropriate Collateral Agent for the benefit of the
Fixed Asset Claimholders or the Revolving Credit Claimholders, as the case may
be, in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct.  Each Collateral Agent is hereby
authorized by the other Collateral Agent to make any such endorsements as agent
for the other Collateral Agent or any Fixed Asset Claimholders or Revolving
Credit Claimholders, as the case may be.  This authorization is coupled with an
interest and is irrevocable until the Discharge of Revolving Credit Obligations
and Discharge of Fixed Asset Obligations.

4.3.Application of Payments.  Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Revolving Credit Obligations to the extent provided for in the Revolving
Credit Documents and (b) the Fixed Asset Collateral Agents or the Fixed Asset
Claimholders, subject to any intercreditor arrangements among the Fixed Asset
Claimholders referred to in Section 8.17 hereof, may be applied, reversed and
reapplied, in whole or in part, to the Fixed Asset Obligations.

4.4.Reinstatement.

(a)To the extent any payment with respect to any Revolving Credit Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of setoff or otherwise) is avoided or otherwise declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Fixed Asset Claimholders, receiver or
similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Revolving Credit Claimholders and the Fixed Asset
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred.  To the extent that any interest, fees, expenses or other charges
(including, without limitation, Post-Petition Interest) to be paid pursuant to
the Revolving Credit Documents are disallowed by order of any court, including,
without limitation, by order of a Bankruptcy Court in any Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Revolving
Credit Claimholders and the Fixed Asset Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Revolving Credit
Obligations.”

(b)To the extent any payment with respect to any Fixed Asset Obligation (whether
by or on behalf of any Grantor, as Proceeds of security, enforcement of any
right of setoff or otherwise) is avoided or otherwise declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Revolving Credit Claimholders, receiver
or similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Fixed Asset Claimholders and the Revolving Credit
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not

 

--------------------------------------------------------------------------------

 

occurred.  To the extent that any interest, fees, expenses or other charges
(including, without limitation, Post-Petition Interest) to be paid pursuant to
the Fixed Asset Documents are disallowed by order of any court, including,
without limitation, by order of a Bankruptcy Court in any Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Fixed Asset
Claimholders and the Revolving Credit Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Fixed Asset
Obligations.”

SECTION 5.      Other Agreements.

5.1.Releases.

(a)(i)  If in connection with the exercise of the Revolving Credit Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.1,
the Revolving Credit Collateral Agent, for itself or on behalf of any of the
Revolving Credit Claimholders, releases any of its Liens on any part of the ABL
Collateral, then the Liens, if any, of each Fixed Asset Collateral Agent, for
itself or for the benefit of the applicable Fixed Asset Claimholders, on the ABL
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released.  Each Fixed Asset
Collateral Agent, for itself or on behalf of any such Fixed Asset Claimholders,
promptly shall execute and deliver to the Revolving Credit Collateral Agent or
such Grantor such termination statements, releases and other documents as the
Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.

(ii)If in connection with the exercise of the Controlling Fixed Asset Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.2,
the Controlling Fixed Asset Collateral Agent, for itself or on behalf of any of
the Fixed Asset Claimholders, releases any of its Liens on any part of the Fixed
Asset Collateral, then the Liens, if any, of the Revolving Credit Collateral
Agent, for itself or for the benefit of the Revolving Credit Claimholders, on
the Fixed Asset Collateral sold or disposed of in connection with such exercise,
shall be automatically, unconditionally and simultaneously released.  The
Revolving Credit Collateral Agent, for itself or on behalf of any such Revolving
Credit Claimholders, promptly shall execute and deliver to the Controlling Fixed
Asset Collateral Agent or such Grantor such termination statements, releases and
other documents as the Controlling Fixed Asset Collateral Agent or such Grantor
may request to effectively confirm such release.

(b)If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the Revolving Credit Documents and the Fixed Asset Documents
(other than in connection with the exercise of the respective Collateral Agent’s
rights and remedies in respect of the Collateral as provided for in Sections 3.1
and 3.2), (i) the Revolving Credit Collateral Agent, for itself or on behalf of
any of the Revolving Credit Claimholders, releases any of its Liens on any part
of the ABL Collateral, in each case other than (A) in connection with the
Discharge of Revolving Credit Obligations or (B) after the occurrence and during
the continuance of a Fixed Asset Default, then the Liens, if any, of each Fixed
Asset Collateral Agent, for itself or for the benefit of the applicable Fixed
Asset Claimholders, on such Collateral shall be automatically, unconditionally
and simultaneously released, and (ii) the Controlling Fixed Asset Collateral
Agent, for itself or on behalf of any of the applicable Fixed Asset
Claimholders, releases any of its Liens on any part of the Fixed Asset
Collateral, in each case other than (A) in connection with the Discharge of
Fixed Asset Obligations or (B) after the occurrence and during the continuance
of a Revolving Credit Default, then the Liens, if any, of the Revolving Credit
Collateral Agent, for itself or for the benefit of the Revolving Credit
Claimholders on such Collateral (or, if such Collateral includes the Equity
Interests of any Subsidiary, the Liens on Collateral owned by such Subsidiary)
shall be automatically, unconditionally and simultaneously released.  The
Revolving Credit Collateral Agent and each Fixed Asset Collateral Agent, each
for itself and on behalf of any such Revolving Credit Claimholders or Fixed
Asset Claimholders, as the case may be, promptly shall execute and deliver to
the other Collateral Agents or such Grantor such termination statements,
releases and other documents as the other Collateral Agents or such Grantor may
request to effectively confirm such release.

(c)Until the Discharge of Revolving Credit Obligations and Discharge of Fixed
Asset Obligations shall occur, the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, and each Fixed Asset
Collateral Agent, for itself and on behalf of the applicable Fixed Asset
Claimholders, as the case may be, hereby irrevocably constitutes and appoints
the other Collateral Agents and any officer or agent of the other Collateral
Agent, with full power of substitution, as its true and lawful attorney-in-fact

 

--------------------------------------------------------------------------------

 

with full irrevocable power and authority in the place and stead of the other
Collateral Agent or such holder or in the Collateral Agent’s own name, from time
to time in such Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.

(d)Until the Discharge of Revolving Credit Obligations and Discharge of Fixed
Asset Obligations shall occur, to the extent that the Collateral Agents or the
Revolving Credit Claimholders or the Fixed Asset Claimholders (i) have released
any Lien on Collateral and such Lien is later reinstated or (ii) obtain any new
Liens from any Grantor, then each other Collateral Agent, for itself and for the
Revolving Credit Claimholders or applicable Fixed Asset Claimholders, as the
case may be, shall be granted a Lien on any such Collateral, subject to the lien
priority provisions of this Agreement and subject to Section 2.5 of this
Agreement.

5.2.Insurance.

(a)Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Documents, each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders agrees, that (i) in accordance with the
terms of the applicable Credit Documents, the Revolving Credit Collateral Agent
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the ABL Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting such Collateral; (ii) in accordance with the
terms of the applicable Credit Documents, all Proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect of such Collateral and to the extent required by the Revolving
Credit Documents shall be paid to the Revolving Credit Collateral Agent for the
benefit of the Revolving Credit Claimholders pursuant to the terms of the
Revolving Credit Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no
Revolving Credit Obligations are outstanding, and subject to the rights of the
Grantors under the Fixed Asset Documents, to the Fixed Asset Collateral Agents
for the benefit of the Fixed Asset Claimholders to the extent required under the
Fixed Asset Collateral Documents and then, to the extent no Fixed Asset
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct, and (iii) in accordance with the terms of the applicable
Credit Documents, if any Fixed Asset Collateral Agent or any Fixed Asset
Claimholders shall, at any time, receive any Proceeds of any such insurance
policy or any such award or payment in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such Proceeds over to the
Revolving Credit Collateral Agent in accordance with the terms of Section 4.2.

(b)Unless and until the Discharge of Fixed Asset Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Fixed Asset
Documents, the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that (i) in accordance with the terms
of the applicable Credit Documents, the Controlling Fixed Asset Collateral
Agent, for itself and on behalf of the Fixed Asset Claimholders shall have the
sole and exclusive right to adjust settlement for any insurance policy covering
the Fixed Asset Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding (or any deed in lieu
of condemnation) affecting such Collateral; (ii) in accordance with the terms of
the applicable Credit Documents, all Proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of such Collateral and to the extent required by the Fixed Asset
Documents shall be paid to the Fixed Asset Collateral Agents for the benefit of
the Fixed Asset Claimholders pursuant to the terms of the Fixed Asset Documents
and thereafter, to the extent no Fixed Asset Obligations are outstanding, and
subject to the rights of the Grantors under the Revolving Credit Documents, to
the Revolving Credit Collateral Agent for the benefit of the Revolving Credit
Claimholders to the extent required under the Revolving Credit Collateral
Documents and then, to the extent no Revolving Credit Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct,
and (iii) in accordance with the terms of the applicable Credit Documents, if
the Revolving Credit Collateral Agent or any Revolving Credit Claimholders
shall, at any time, receive any Proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such Proceeds over to the Controlling Fixed
Asset Collateral Agent in accordance with the terms of Section 4.2.

 

--------------------------------------------------------------------------------

 

(c)To effectuate the foregoing, the Collateral Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder.  To the extent any Proceeds are received for
business interruption or for any liability or indemnification and those Proceeds
are not compensation for a casualty loss with respect to the Fixed Asset
Collateral, such Proceeds shall first be applied to repay the Revolving Credit
Obligations (to the extent required pursuant to the Revolving Credit Agreement)
and then be applied, to the extent required by the Fixed Asset Documents, to the
Fixed Asset Obligations.

5.3.Amendments to Revolving Credit Documents and Fixed Asset Documents;
Refinancing.

(a)The Fixed Asset Documents may be amended, supplemented, amended and restated,
replaced, Refinanced or otherwise modified from time to time in accordance with
their terms and the Fixed Asset Obligations may be Refinanced, in each case,
without notice to, or the consent of the Revolving Credit Collateral Agent or
the Revolving Credit Claimholders, all without affecting the lien priorities or
other provisions of this Agreement; provided, however, that any such Refinancing
shall comply with Section 5.5 and shall not contravene any provision of this
Agreement.

(b)The Revolving Credit Documents may be amended, supplemented, amended and
restated, replaced, Refinanced or otherwise modified from time to time in
accordance with their terms and the Revolving Credit Agreement may be
Refinanced, in each case, without notice to, or the consent of any Fixed Asset
Collateral Agent or the Fixed Asset Claimholders, all without affecting the lien
priorities or other provisions of this Agreement; provided, however, that any
such Refinancing shall comply with Section 5.5 and shall not contravene any
provision of this Agreement.

(c)On or after any Refinancing, and the receipt of notice thereof, which notice
shall include the identity of an new or replacement Collateral Agent or other
agent serving the same or similar function, each existing Collateral Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Intercreditor Agreement) as any Grantor or such new or
replacement Collateral Agent may reasonably request in order to provide to such
new or replacement Collateral Agent the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Intercreditor Agreement.

(d)The Revolving Credit Collateral Agent and each Fixed Asset Collateral Agent
shall each use good faith efforts to notify the other parties hereto of any
written amendment or modification to any Revolving Credit Document or any Fixed
Asset Document, as applicable, but the failure to do so shall not create a cause
of action against the party failing to give such notice or create any claim or
right on behalf of any third party.

5.4.Bailees for Perfection.

(a)Except as provided in Section 2.5, each Collateral Agent agrees to hold that
part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the Revolving
Credit Claimholders or the Fixed Asset Claimholders, as the case may be, and as
bailee for the other Collateral Agents (such bailment being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC) and any assignee solely for the purpose of perfecting
the security interest granted under the Revolving Credit Documents and the Fixed
Asset Documents, respectively, subject to the terms and conditions of this
Section 5.4.

(b)No Collateral Agent shall have any obligation whatsoever to the other
Collateral Agents, to any Revolving Credit Claimholder, or to any Fixed Asset
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.4.  The duties or responsibilities of the respective
Collateral Agents under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of Revolving Credit Obligations or
Discharge of Fixed Asset Obligations, as the case may be, as provided in
paragraph (d) below.

 

--------------------------------------------------------------------------------

 

(c)No Collateral Agent acting pursuant to this Section 5.4 shall have by reason
of the Revolving Credit Documents, the Fixed Asset Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Collateral
Agent, or any Revolving Credit Claimholders or any Fixed Asset
Claimholders.  Each Collateral Agent, for itself and on behalf of each
applicable Credit Party represented thereby, hereby waives and releases the
other Collateral Agent from all claims and liabilities arising pursuant to such
Collateral Agent’s role under this Section 5.4 as bailee with respect to the
applicable Pledged Collateral.

(d)Upon the Discharge of Revolving Credit Obligations or the Discharge of Fixed
Asset Obligations, as the case may be, the Collateral Agent under the debt
facility which has been discharged shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements and without
recourse or warranty, first, to the other Collateral Agent (for the avoidance of
doubt, in the case of the Discharge of Revolving Credit Obligations, to the
Controlling Fixed Asset Collateral Agent) to the extent the other Obligations
(other than Contingent Obligations) remain outstanding, and second, to the
applicable Grantor to the extent no Revolving Credit Obligations or Fixed Asset
Obligations, as the case may be, remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Pledged
Collateral).  Each Collateral Agent further agrees, to the extent that any other
Obligations (other than applicable Contingent Obligations) remain outstanding,
to take all other commercially reasonable action as shall be reasonably
requested by the other Collateral Agent, at the sole cost and expense of the
Credit Parties, to permit such other Collateral Agent to obtain, for the benefit
of the Revolving Credit Claimholders or Fixed Asset Claimholders, as applicable,
a first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.

(e)Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Obligations has not occurred, the Revolving Credit Collateral
Agent shall be entitled to deal with the Pledged Collateral or Collateral within
its “control” in accordance with the terms of this Agreement and other Revolving
Credit Documents, but only to the extent that such Collateral constitutes ABL
Collateral, as if the Liens of the Fixed Asset Collateral Agents and Fixed Asset
Claimholders did not exist and (ii) so long as the Discharge of Fixed Asset
Obligations has not occurred, the Controlling Fixed Asset Collateral Agent shall
be entitled to deal with the Pledged Collateral or Collateral within its
“control” in accordance with the terms of this Agreement and other Fixed Asset
Documents, but only to the extent that such Collateral constitutes Fixed Asset
Collateral, as if the Liens of the Revolving Credit Collateral Agent and
Revolving Credit Claimholders did not exist.  In furtherance of the foregoing,
promptly following the Discharge of Revolving Credit Obligations, unless a New
Debt Notice in respect of new Revolving Credit Documents shall have been
delivered as provided in Section 5.5 below, the Revolving Credit Collateral
Agent hereby agrees to deliver, at the cost and expense of the Credit Parties,
to each bank and securities intermediary, if any, that is counterparty to a
deposit account control agreement or securities account control agreement, as
applicable, written notice as contemplated in such deposit account control
agreement or securities account control agreement, as applicable, directing such
bank or securities intermediary, as applicable, to comply with the instructions
of the Controlling Fixed Asset Collateral Agent (to the extent a party thereto),
unless the Discharge of Fixed Asset Obligations has occurred (as certified to
the Revolving Credit Collateral Agent by the Borrower), in which case, such
deposit account control agreement or securities account control agreement, as
the case may be, shall be terminated.

(f)Notwithstanding anything in this Agreement to the contrary:

(1)each of the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that any requirement under any
Revolving Credit Collateral Document that any Grantor deliver any Collateral
that constitutes Fixed Asset Collateral to the Revolving Credit Collateral
Agent, or that requires any Grantor to vest the Revolving Credit Collateral
Agent with possession or “control” (as defined in the UCC) of any Collateral
that constitutes Fixed Asset Collateral, in each case, shall be deemed satisfied
to the extent that, prior to the Discharge of Fixed Asset Obligations (other
than Contingent Obligations), such Collateral is delivered to the Controlling
Fixed Asset Collateral Agents, or the Controlling Fixed Asset Collateral Agents
shall have been vested with such possession or (unless, pursuant to the UCC,
control may be given concurrently to the Revolving Credit Collateral Agent and
the Controlling Fixed Asset Collateral Agent) “control,” in each case, subject
to the provisions of Section 5.4; and

 

--------------------------------------------------------------------------------

 

(2)each of the Fixed Asset Collateral Agents, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that any requirement under any Fixed
Asset Collateral Document that any Grantor deliver any Collateral that
constitutes ABL Collateral to such Fixed Asset Collateral Agent, or that
requires any Grantor to vest such Fixed Asset Collateral Agent with possession
or “control” (as defined in the UCC) of any Collateral that constitutes ABL
Collateral, in each case, shall be deemed satisfied to the extent that, prior to
the Discharge of Revolving Credit Obligations (other than Contingent
Obligations), such Collateral is delivered to the Revolving Credit Collateral
Agent, or the Revolving Credit Collateral Agent shall have been vested with such
possession or (unless, pursuant to the UCC, control may be given concurrently to
the Fixed Asset Collateral Agent and the Revolving Credit Collateral Agent)
“control,” in each case, subject to the provisions of Section 5.4.

5.5.When Discharge of Revolving Credit Obligations and Discharge of Fixed Asset
Obligations Deemed to Not Have Occurred.  If in connection with the Discharge of
Revolving Credit Obligations or the Discharge of Fixed Asset Obligations, any
Borrower substantially concurrently or subsequently enters into any Refinancing
of any Revolving Credit Obligation or Fixed Asset Obligation as the case may be,
which Refinancing is permitted by both the Fixed Asset Documents and the
Revolving Credit Documents, in each case, to the extent such documents will
remain in effect following such Refinancing, then such Discharge of Revolving
Credit Obligations or the Discharge of Fixed Asset Obligations, shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken pursuant to this Agreement as a
result of the occurrence of such Discharge of Revolving Credit Obligations or
Discharge of Fixed Asset Obligations, as applicable) and, from and after the
date on which the New Debt Notice is delivered to the appropriate Collateral
Agents in accordance with the next sentence, the obligations under such
Refinancing (the “Refinanced Obligations”) shall automatically be treated as
Revolving Credit Obligations or Fixed Asset Obligations, as applicable, for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Revolving Credit
Collateral Agent or Fixed Asset Collateral Agent, as the case may be, under such
new Revolving Credit Documents or new Fixed Asset Documents shall be the
Revolving Credit Collateral Agent or a Fixed Asset Collateral Agent for all
purposes of this Agreement.  Upon receipt of a notice (the “New Debt Notice”)
stating that a Borrower has entered into new Revolving Credit Documents or new
Fixed Asset Documents (which notice shall include a complete copy of the
relevant new documents and provide the identity of the new collateral agent,
such agent, the “New Agent”), the other Collateral Agents shall promptly (a)
enter into such documents and agreements (including amendments or supplements to
this Agreement) as such Borrower or such New Agent shall reasonably request in
order to provide to the New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and (b)
deliver to the New Agent any Pledged Collateral (that is Fixed Asset Collateral,
in the case of a New Agent that is the agent under any new Fixed Asset Documents
or that is ABL Collateral, in the case of a New Agent that is the agent under
any new Revolving Credit Documents) held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral).  The New Agent shall agree in a writing addressed to the other
Collateral Agents for the benefit of the Revolving Credit Claimholders or the
Fixed Asset Claimholders, as the case may be, to be bound by the terms of this
Agreement.  Subject to Section 2.5, if the new Revolving Credit Obligations
under the new Revolving Credit Documents or the new Fixed Asset Obligations
under the new Fixed Asset Documents are secured by assets of the Grantors
constituting Collateral that do not also secure the other Obligations, then the
other Obligations shall be secured at such time by a second priority Lien on
such assets to the same extent provided in the Revolving Credit Documents, Fixed
Asset Collateral Documents and this Agreement.

5.6.[Reserved.]

5.7.Additional Fixed Asset Debt and Refinanced Obligations.  The Lead Borrower
and the other applicable Grantors will be permitted to designate (i) as an
additional holder of Fixed Asset Obligations hereunder each Person who is, or
who becomes or who is to become, the registered holder of any Additional Fixed
Asset Debt incurred by the Lead Borrower or such Grantor after the date of this
Agreement in accordance with the terms of all then existing Secured
Revolver/Fixed Asset Documents and (ii) as a holder of Refinanced Obligations
hereunder, each Person who is, or becomes or who is to become, the registered
holder of Refinanced Obligations hereunder in accordance with Section 5.5.  Upon
the issuance or incurrence of any such Additional Fixed Asset Debt or such
Refinanced Obligations, as the case may be:

 

--------------------------------------------------------------------------------

 

(a)the Lead Borrower shall deliver to the Fixed Asset Collateral Agents and the
Revolving Credit Collateral Agent an Officers’ Certificate stating that the Lead
Borrower or such Grantor intends to enter into an Additional Fixed Asset
Instrument or incur Refinanced Obligations, as applicable, and certifying (x)
that the issuance or incurrence of Additional Fixed Asset Debt under such
Additional Fixed Asset Instrument is permitted by each then existing Secured
Revolver/Fixed Asset Documents or (y) in the case of any Refinanced Obligations,
the issuance or incurrence thereof is in accordance with Section 5.5;

(b)the administrative agent or trustee and collateral agent for such Additional
Fixed Asset Debt shall execute and deliver to the Collateral Agents a Joinder
Agreement;

(c)the Fixed Asset Collateral Documents in respect of such Additional Fixed
Asset Debt or the New Agent for such Refinanced Obligations, as applicable,
shall be subject to, and shall comply with, Sections 2.3 and 2.4 of this
Agreement; and

(d)each existing Collateral Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Intercreditor Agreement)
as the Lead Borrower or the administrative agent or trustee and collateral agent
for such Additional Fixed Asset Debt or the New Agent for such Refinanced
Obligations, as applicable, may reasonably request in order to provide to them
the rights, remedies and powers and authorities contemplated hereby, in each
consistent in all respects with the terms of this Intercreditor Agreement.

Upon satisfaction of the conditions set forth in the foregoing clauses (a)
through (d), the Additional Fixed Asset Collateral Agent for such Additional
Fixed Asset Debt or the New Agent for such Refinanced Obligations, as
applicable, shall be a Collateral Agent hereunder and the respective obligations
will be Additional Fixed Asset Obligations or Refinanced Obligations, as
applicable, without further act on the part of any Person.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow Holdings or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Credit Document.

SECTION 6.       Insolvency or Liquidation Proceedings.

6.1.Finance Issues.

(a)Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Collateral on which the Revolving Credit Collateral Agent or
any other creditor has a Lien or to permit any Grantor to obtain financing to be
secured at least in part by the ABL Collateral, whether from the Revolving
Credit Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law (“DIP Financing”) then each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees that it will raise no objection to such Cash Collateral use
or DIP Financing so long as such Cash Collateral use or DIP Financing meets the
following requirements: (i) the Fixed Asset Collateral Agents and the Fixed
Asset Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests in the Fixed Asset Collateral, and
(ii) the terms of the DIP Financing (A) do not expressly require the liquidation
of the Collateral prior to a default under the DIP Financing documentation or
Cash Collateral order and (B) do not require that any Lien of the Fixed Asset
Collateral Agents on the Fixed Asset Collateral be subordinated to or pari passu
with any Lien on the Fixed Asset Collateral securing such DIP Financing.  To the
extent the Liens securing the Revolving Credit Obligations are subordinated to
or pari passu with such DIP Financing which meets the requirements of clauses
(i) through (ii) above, each Fixed Asset Collateral Agent will subordinate its
Liens in the ABL Collateral to (1) the Liens thereon securing such DIP Financing
(and all Obligations relating thereto), (2) all adequate protection Liens
thereon granted to the Revolving Credit Claimholders, and (3) to any “carve out”
therefrom for professional and United States Trustee fees that has been agreed
to by the Revolving Credit Collateral Agent, and will not request adequate
protection or any other relief in connection therewith (except, as expressly
agreed by the Revolving Credit Collateral Agent or to the extent permitted by
Section 6.3).

 

--------------------------------------------------------------------------------

 

(b)Until the Discharge of Fixed Asset Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Controlling
Fixed Asset Collateral Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
Fixed Asset Collateral on which the Fixed Asset Collateral Agents or any other
creditor has a Lien or to permit any Grantor to obtain financing to be secured
at least in part by the Fixed Asset Collateral, whether from the Fixed Asset
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law (“Fixed Asset DIP Financing”) then
the Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will raise no objection to such Cash
Collateral use or Fixed Asset DIP Financing so long as such Cash Collateral use
or Fixed Asset DIP Financing meets the following requirements: (i) the Revolving
Credit Collateral Agent and the Revolving Credit Claimholders retain the right
to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the Fixed Asset DIP Financing that are materially prejudicial
to their interests in the Revolving Credit Collateral, and (ii) the terms of the
Fixed Asset DIP Financing (A) do not expressly require the liquidation of the
Collateral prior to a default under the Fixed Asset DIP Financing documentation
or Cash Collateral order and (B) do not require that any Lien of the Revolving
Credit Collateral Agent on the ABL Collateral be subordinated to or pari passu
with any Lien on the ABL Collateral securing such Fixed Asset DIP Financing.  To
the extent the Liens securing the Fixed Asset Obligations are subordinated to or
pari passu with such Fixed Asset DIP Financing which meets the requirements of
clauses (i) through (ii) above, the Revolving Credit Collateral Agent will
subordinate its Liens in the Fixed Asset Collateral to (1) the Liens thereon
securing such Fixed Asset DIP Financing (and all Obligations relating thereto),
(2) all adequate protection Liens thereon granted to the Fixed Asset
Claimholders, and (3) to any “carve out” therefrom for professional and United
States Trustee fees that has been agreed to by the Controlling Fixed Asset
Collateral Agent, and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Controlling Fixed
Asset Collateral Agent or to the extent permitted by Section 6.3).

6.2.Relief from the Automatic Stay.

(a)Until the Discharge of Revolving Credit Obligations has occurred, each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Collateral, without the prior
written consent of the Revolving Credit Collateral Agent.

(b)Until the Discharge of Fixed Asset Obligations has occurred, the Revolving
Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Fixed Asset Collateral (other than to
the extent such relief is required to exercise its rights under Section 3.3),
without the prior written consent of the Controlling Fixed Asset Collateral
Agent.

6.3.Adequate Protection.

(a)Each Fixed Asset Collateral Agent, on behalf of itself and the applicable
Fixed Asset Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1)any request by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders for adequate protection with respect to the ABL Collateral;
provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional assets or property of any Grantor other than with
respect to assets or property that constitute Revolving Credit Collateral and
(B) if such additional assets or property shall also constitute Fixed Asset
Collateral, (i) a Lien shall have been created in favor of the Fixed Asset
Claimholders in respect of such Collateral and (ii) the Lien in favor of the
Revolving Credit Claimholders on such Fixed Asset Collateral shall be
subordinated to the extent set forth in this Agreement; or

(2)any objection by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders to any motion, relief, action or proceeding based on the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders claiming
a lack of adequate protection with respect to the ABL Collateral; provided that
if the Revolving Credit Collateral Agent is granted adequate protection in the
form of additional or

 

--------------------------------------------------------------------------------

 

replacement collateral, the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may seek or request adequate protection in the form of a Lien on
such additional or replacement collateral; it being understood and agreed that
(1) if such additional or replacement collateral shall also constitute Fixed
Asset Collateral, the Lien on such additional or replacement collateral that
constitutes Fixed Asset Collateral in favor of or providing adequate protection
for the Revolving Credit Collateral Agent shall be subordinate to the Lien on
such Fixed Asset Collateral in favor of or providing adequate protection for the
Fixed Asset Collateral Agents and (2) if such additional or replacement
collateral shall also constitute ABL Collateral, the Lien on such additional or
replacement collateral that constitutes ABL Collateral in favor of or providing
adequate protection for the Revolving Credit Collateral Agent shall be senior to
the Lien on such ABL Collateral in favor of or providing adequate protection for
the Fixed Asset Collateral Agents, in each case with respect to the foregoing
clauses (1) and (2), to the extent required by this Agreement.

(b)The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1)any request by the Controlling Fixed Asset Collateral Agent for adequate
protection with respect to the Fixed Asset Collateral; provided that (A) such
adequate protection claim shall not seek the creation of any Lien over
additional assets or property of any Grantor other than with respect to assets
or property that constitute Fixed Asset Facility Collateral and (B) if such
additional assets or property shall also constitute ABL Collateral, (i) a Lien
shall have been created in favor of the Revolving Credit Claimholders in respect
of such Collateral and (ii) the Lien in favor of the Fixed Asset Claimholders on
such ABL Collateral shall be subordinated to the extent set forth in this
Agreement; or

(2)any objection by the Controlling Fixed Asset Collateral Agent to any motion,
relief, action or proceeding based on the Controlling Fixed Asset Collateral
Agent claiming a lack of adequate protection with respect to the Fixed Asset
Collateral; provided that if the Fixed Asset Collateral Agents are granted
adequate protection in the form of additional or replacement collateral, the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders may seek
or request adequate protection in the form of a Lien on such additional or
replacement collateral; it being understood and agreed that (1) if such
additional or replacement collateral shall also constitute ABL Collateral, the
Lien on such additional or replacement collateral that constitutes ABL
Collateral in favor of or providing adequate protection for the Fixed Asset
Collateral Agents shall be subordinate to the Lien on such ABL Collateral in
favor of and providing adequate protection for the Revolving Credit Collateral
Agent and (2) if such additional or replacement collateral shall also constitute
Fixed Asset Collateral, the Lien on such additional or replacement collateral
that constitutes Fixed Asset Collateral in favor of or providing adequate
protection for the Fixed Asset Collateral Agents shall be senior to the Lien on
such Fixed Asset Collateral in favor of or providing adequate protection for the
Revolving Credit Collateral Agent, in each case with respect to the foregoing
clauses (1) and (2), to the extent required by this Agreement.

(c)Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1)if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection with respect to the ABL Collateral in the form of additional
or replacement collateral of the Credit Parties (even if such collateral is not
of a type which would otherwise have constituted ABL Collateral) in connection
with any Cash Collateral use or DIP Financing or Fixed Asset DIP Financing, then
the Controlling Fixed Asset Collateral Agent, on behalf of itself or any of the
Fixed Asset Claimholders, may seek or request adequate protection with respect
to its interests in such Collateral in the form of a Lien on the same additional
or replacement collateral, which Lien on any assets that constitute ABL
Collateral will be subordinated to the Liens securing or providing adequate
protection for the Revolving Credit Obligations on the same basis as the other
Liens of the Fixed Asset Collateral Agents on ABL Collateral;

(2)if the Fixed Asset Claimholders (or any subset thereof) are granted adequate
protection with respect to the Fixed Asset Collateral in the form of additional
or replacement collateral of the Credit Parties (even if such collateral is not
of a type which would otherwise have constituted Fixed Asset Collateral) in
connection with any Cash Collateral use or DIP Financing or Fixed Asset DIP
Financing, then the

 

--------------------------------------------------------------------------------

 

Revolving Credit Collateral Agent, on behalf of itself or any of the Revolving
Credit Claimholders, may seek or request adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional or
replacement collateral, which Lien on any assets that constitute Fixed Asset
Collateral will be subordinated to the Liens securing or providing adequate
protection for the Fixed Asset Obligations on the same basis as the other Liens
of the Revolving Credit Collateral Agent on Fixed Asset Collateral;

(3)in the event the Revolving Credit Collateral Agent, on behalf of itself or
any of the Revolving Credit Claimholders, seeks or requests adequate protection
in respect of ABL Collateral and such adequate protection is granted in the form
of additional or replacement collateral of the Credit Parties (even if such
collateral is not of a type which would otherwise have constituted ABL
Collateral), then the Revolving Credit Collateral Agent, on behalf of itself and
any of the Revolving Credit Claimholders, agrees that the Fixed Asset Collateral
Agents may also be granted a Lien on the same additional or replacement
collateral as adequate protection for the Fixed Asset Obligations and for any
Cash Collateral use or DIP Financing or Fixed Asset DIP Financing provided by
the Fixed Asset Claimholders, and each Fixed Asset Collateral Agent, on behalf
of itself and any of the applicable Fixed Asset Claimholders, agrees that any
Lien on such additional or replacement collateral that constitutes ABL
Collateral securing or providing adequate protection for the Fixed Asset
Obligations shall be subordinated to the Liens on such collateral securing or
providing adequate protection for the Revolving Credit Obligations in connection
with any such use of Cash Collateral or any such DIP Financing or Fixed Asset
DIP Financing provided by the Fixed Asset Claimholders (and all Obligations
relating thereto), all on the same basis as the other Liens of the Fixed Asset
Collateral Agents on ABL Collateral; and

(4)in the event any Fixed Asset Collateral Agent, on behalf of itself or any of
the Fixed Asset Claimholders, seeks or requests adequate protection in respect
of Fixed Asset Collateral and such adequate protection is granted in the form of
additional or replacement collateral of the Credit Parties (even if such
collateral is not of a type which would otherwise have constituted Fixed Asset
Collateral), then each Fixed Asset Collateral Agent, on behalf of itself and any
of the Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent may also be granted a Lien on the same additional or replacement
collateral as adequate protection for the Revolving Credit Obligations and for
any Cash Collateral use or DIP Financing or Fixed Asset DIP Financing provided
by the Revolving Credit Claimholders, and the Revolving Credit Collateral Agent,
on behalf of itself and any of the Revolving Credit Claimholders, agrees that
any Lien on such additional or replacement collateral that constitutes Fixed
Asset Collateral securing or providing adequate protection for the Revolving
Credit Obligations shall be subordinated to the Liens on such collateral
securing or providing adequate protection for the Fixed Asset Obligations in
connection with any such use of cash Collateral or any such DIP Financing or
Fixed Asset DIP Financing provided by the Revolving Credit Claimholders (and all
Obligations relating thereto), all on the same basis as the other Liens of the
Revolving Credit Collateral Agent on Fixed Asset Collateral.

(d)Except as otherwise expressly set forth in this Section 6 or in connection
with the exercise of remedies with respect to (i) the ABL Collateral, nothing
herein shall limit the rights of the Fixed Asset Collateral Agents or the Fixed
Asset Claimholders from seeking adequate protection with respect to their rights
in the Fixed Asset Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments, administrative claims or otherwise, other than from the proceeds of
ABL Collateral) or (ii) the Fixed Asset Collateral, nothing herein shall limit
the rights of the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders from seeking adequate protection with respect to their rights in
the ABL Collateral in any Insolvency or Liquidation Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments,
administrative claims or otherwise, other than from the proceeds of Fixed Asset
Collateral).

6.4.Avoidance Issues.  If any Revolving Credit Claimholder or Fixed Asset
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of Revolving Credit Obligations or the Fixed Asset Obligations,
as the case may be (a “Recovery”), then such Revolving Credit Claimholders or
Fixed Asset Claimholders shall be entitled to a reinstatement of Revolving
Credit Obligations or the Fixed Asset Obligations, as the case may be, with
respect to all such recovered amounts.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

 

--------------------------------------------------------------------------------

 

6.5.Post-Petition Interest.

(a)No Fixed Asset Collateral Agent nor any Fixed Asset Claimholder shall oppose
or seek to challenge any claim by the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Revolving Credit Obligations consisting of Post-Petition Interest
to the extent of the value of the Lien securing any Revolving Credit
Claimholder’s claim, without regard to the existence of the Lien of the Fixed
Asset Collateral Agent on behalf of the Fixed Asset Claimholders on the
Collateral.

(b)Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholder for allowance in any Insolvency
or Liquidation Proceeding of Fixed Asset Obligations consisting of Post-Petition
Interest to the extent of the value of the Lien securing any Fixed Asset
Claimholder’s claim, without regard to the existence of the Lien of the
Revolving Credit Collateral Agent on behalf of the Revolving Credit Claimholders
on the Collateral.

6.6.Waivers – 506(c) and 1111(b)(2) Issues.

(a)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, waives any claim it may hereafter have against any
Revolving Credit Claimholder arising out of the election of any Revolving Credit
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or out of any grant of a
security interest in connection with the ABL Collateral in any Insolvency or
Liquidation Proceeding.

(b)The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, waives any claim it may hereafter have against
any Fixed Asset Claimholder arising out of the election of any Fixed Asset
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or out of any grant of a
security interest in connection with the Fixed Asset Collateral in any
Insolvency or Liquidation Proceeding.

(c)Until the Discharge of the Revolving Credit Obligations has occurred, each
Fixed Asset Collateral Agent, for itself and on behalf of the applicable Fixed
Asset Claimholders, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens on ABL Collateral
securing the Revolving Credit Obligations for costs or expenses of preserving or
disposing of any Collateral.  Until the Discharge of the Fixed Asset Obligations
has occurred, the Revolving Credit Collateral Agent, for itself and on behalf of
the other Revolving Credit Claimholders, will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law senior to or on a parity with the Liens on Fixed Asset
Collateral securing the Fixed Asset Obligations for costs or expenses of
preserving or disposing of any Collateral.

6.7.Separate Grants of Security and Separate Classification.

(a)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, and the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, acknowledges and agrees that
the grants of Liens pursuant to the Revolving Credit Collateral Documents and
the Fixed Asset Collateral Documents constitute separate and distinct grants of
Liens, and because of, among other things, their differing rights in the
Collateral, the Fixed Asset Obligations are fundamentally different from the
Revolving Credit Obligations and must be separately classified in any plan of
reorganization or similar dispositive restructuring plan proposed, confirmed or
adopted in an Insolvency or Liquidation Proceeding.  In furtherance of the
foregoing, the Fixed Asset Collateral Agent, each for itself and on behalf of
the applicable Fixed Asset Claimholders, and the Revolving Credit Collateral
Agent, for itself and on behalf of the Revolving Credit Claimholders, each
agrees that the Fixed Asset Claimholders and the Revolving Credit Claimholders
will vote as separate classes in connection with any plan of reorganization or
similar dispositive restructuring plan in any Insolvency or Liquidation
Proceeding and that no Collateral Agent nor any Claimholder will seek to vote
with the other as a single class in connection with any plan of reorganization
or similar dispositive restructuring plan in any Insolvency or Liquidation
Proceeding.

 

--------------------------------------------------------------------------------

 

(b)To further effectuate the intent of the parties as provided in this Section
6.7, if it is held that the claims of the Fixed Asset Claimholders and the
Revolving Credit Claimholders in respect of the Fixed Asset Facility Collateral
constitute only one secured claim (rather than separate classes of secured
claims subject to the relative Lien priorities set forth herein with respect to
such Fixed Asset Facility Collateral), then each Fixed Asset Collateral Agent,
for itself and on behalf of the applicable Fixed Asset Claimholders and the
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, hereby acknowledges and agrees that, subject to Sections
2.1 and 4.1, all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Grantors in respect of the Fixed
Asset Facility Collateral (with the effect being that, to the extent that the
aggregate value of the Fixed Asset Collateral is sufficient (for this purpose
ignoring all claims held by the Revolving Credit Claimholders), the Fixed Asset
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest, fees, expenses and other
claims, all amounts owing in respect of Post-Petition Interest, including any
additional interest payable pursuant to the Fixed Asset Documents, arising from
or related to a default, whether or not a claim therefor is allowed or allowable
in any Insolvency or Liquidation Proceeding) before any distribution is made
from the Fixed Asset Collateral in respect of the claims held by the Revolving
Credit Claimholders, with the Revolving Credit Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, hereby acknowledging and
agreeing to turn over to the Controlling Fixed Asset Collateral Agent, for
itself and on behalf of the Non-Controlling Fixed Asset Collateral Agent and the
Fixed Asset Claimholders, amounts otherwise received or receivable by them from
the Fixed Asset Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Revolving Credit Claimholders.

(c)To further effectuate the intent of the parties as provided in this Section
6.7, if it is held that the claims of the Fixed Asset Claimholders and the
Revolving Credit Claimholders in respect of the Revolving Credit Collateral
constitute only one secured claim (rather than separate classes of secured
claims subject to the relative Lien priority set forth herein with respect to
such Revolving Credit Collateral), then each Fixed Asset Collateral Agent, for
itself and on behalf of the applicable Fixed Asset Claimholders and the
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, hereby acknowledges and agrees that, subject to Sections
2.1 and 4.1, all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Grantors in respect of the
Revolving Credit Collateral (with the effect being that, to the extent that the
aggregate value of the ABL Collateral is sufficient (for this purpose ignoring
all claims held by the Fixed Asset Claimholders), the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest, fees, expenses and other
claims, all amounts owing in respect of Post-Petition Interest, including any
additional interest payable pursuant to the Revolving Credit Agreement, arising
from or related to a default, whether or not a claim therefor is allowed or
allowable in any Insolvency or Liquidation Proceeding) before any distribution
is made from the ABL Collateral in respect of the claims held by the Fixed Asset
Claimholders, with each Fixed Asset Collateral Agent, for itself and on behalf
of the applicable Fixed Asset Claimholders, hereby acknowledging and agreeing to
turn over to the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, amounts otherwise received or receivable by
them from the ABL Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Fixed Asset Claimholders.

(d)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, and the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, acknowledges and agrees that
no Revolving Credit Claimholder nor any Fixed Asset Claimholder (whether in the
capacity of a secured creditor or an unsecured creditor) shall propose, vote
for, or otherwise support directly or indirectly any plan of reorganization or
similar dispositive restructuring plan that is inconsistent with the priorities
or other provisions of this Agreement.

(e)If, in any Insolvency or Liquidation Proceeding involving a Grantor, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed or reinstated (in whole or in part) pursuant
to a plan of reorganization or similar dispositive restructuring plan, both on
account of the Revolving Credit Obligations and on account of the Fixed Asset
Obligations, then, to the extent the debt obligations distributed on account of
the Revolving Credit Obligations and on account of the Fixed Asset Obligations
are secured by Liens upon the same property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

 

--------------------------------------------------------------------------------

 

6.8.Enforceability and Continuing Priority.  This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof.  The
relative rights of Claimholders in or to any distributions from or in respect of
any Collateral or Proceeds of Collateral shall continue after the commencement
of any Insolvency or Liquidation Proceeding.  Accordingly, the provisions of
this Agreement (including, without limitation, Section 2.1 hereof) are intended
to be and shall be enforceable as a subordination agreement within the meaning
of Section 510(a) of the Bankruptcy Code.

6.9.Sales.  Subject to Sections 3.1(c)(5) and 3.2(c)(5) and 3.3, each Collateral
Agent agrees that it will consent, and will not object or oppose, or support any
party in opposing, a motion to dispose of any Priority Collateral of the other
party free and clear of any Liens or other claims under Section 363 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law if the
requisite Revolving Credit Claimholders under the Revolving Credit Agreement or
Fixed Asset Claimholders under the applicable Fixed Asset Documents, as the case
may be, have consented to such disposition of their respective Priority
Collateral, such motion does not impair, subject to the priorities set forth in
this Agreement, the rights of such party under Section 363(k) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law (so long as the right
of any Fixed Asset Claimholder to offset its claim against the purchase price
for any ABL Collateral exists only after the Revolving Credit Obligations have
been paid in full in cash, and so long as the right of any Revolving Credit
Claimholder to offset its claim against the purchase price for any Fixed Asset
Collateral exists only after the Fixed Asset Obligations have been paid in full
in cash), and the terms of any proposed order approving such transaction provide
for the respective Liens to attach to the proceeds of the Priority Collateral
that is the subject of such disposition, subject to the Lien priorities in
Section 2.1 and the other terms and conditions of this Agreement.  Each Fixed
Asset Collateral Agent and the Revolving Credit Collateral Agent further agrees
that it will not oppose, or support any party in opposing, the right of the
other party to credit bid under Section 363(k) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law with respect to its respective
Priority Collateral, subject to the provision of the immediately preceding
sentence with respect to the Priority Collateral or the other party.

SECTION 7.       Reliance; Waivers, Etc.

7.1.Reliance.  Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under its Revolving Credit Documents, acknowledges that it and such
Revolving Credit Claimholders have, independently and without reliance on any
Fixed Asset Collateral Agent or any Fixed Asset Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Revolving Credit Documents and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the Revolving Credit Agreement
or this Agreement.  Other than any reliance on the terms of this Agreement, each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, acknowledges that it and the Fixed Asset Claimholders have,
independently and without reliance on the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
each of the Fixed Asset Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the Fixed Asset Documents or this Agreement.

7.2.No Warranties or Liability.  The Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders under the Revolving
Credit Documents, acknowledges and agrees that no Fixed Asset Collateral Agent
nor any Fixed Asset Claimholder has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Fixed Asset
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders will be entitled to manage
and supervise their respective loans and extensions of credit under the Fixed
Asset Documents in accordance with law and the Fixed Asset Documents, as they
may, in their sole discretion, deem appropriate.  Each Fixed Asset Collateral
Agent, on behalf of itself and the applicable Fixed Asset Claimholders,
acknowledges and agrees that neither the Revolving Credit Collateral Agent nor
any Revolving Credit Claimholder has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Revolving Credit
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Revolving
Credit Collateral Agent and the Revolving Credit Claimholders will be entitled
to

 

--------------------------------------------------------------------------------

 

manage and supervise their respective loans and extensions of credit under their
respective Revolving Credit Documents in accordance with law and the Revolving
Credit Documents, as they may, in their sole discretion, deem appropriate.  No
Fixed Asset Collateral Agent nor any Fixed Asset Claimholders shall have any
duty to the Revolving Credit Collateral Agent or any of the Revolving Credit
Claimholders, and the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall have no duty to any Fixed Asset Collateral Agent or any of
the Fixed Asset Claimholders, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Grantor (including the Revolving Credit
Documents and the Fixed Asset Documents), regardless of any knowledge thereof
which they may have or be charged with.

7.3.No Waiver of Lien Priorities.

(a)No right of the Collateral Agents, the Revolving Credit Claimholders or the
Fixed Asset Claimholders to enforce any provision of this Agreement or any
Revolving Credit Document or Fixed Asset Document shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by such Collateral Agents, Revolving
Credit Claimholders or Fixed Asset Claimholders or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Revolving Credit Documents or any of the Fixed Asset Documents, regardless of
any knowledge thereof which the Collateral Agents or the Revolving Credit
Claimholders or Fixed Asset Claimholders, or any of them, may have or be
otherwise charged with.

(b)Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Documents and
Fixed Asset Documents and subject to the provisions of Sections 2.3, 2.4 and
5.3), the Collateral Agents, the Revolving Credit Claimholders and the Fixed
Asset Claimholders may, at any time and from time to time in accordance with the
Revolving Credit Documents and Fixed Asset Documents and/or applicable law,
without the consent of, or notice to, the other Collateral Agent or the
Revolving Credit Claimholders or the Fixed Asset Claimholders (as the case may
be), without incurring any liabilities to such Persons and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:

(1)change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Collateral Agents or any rights or remedies under any of the Revolving Credit
Documents or the Fixed Asset Documents;

(2)sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(3)settle or compromise any Obligation or any other liability of any Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4)exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

(c)Except as otherwise provided herein, the Revolving Credit Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders, also agrees that the
Fixed Asset Claimholders and the Fixed Asset Collateral Agents shall have no
liability to the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders, and the Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, hereby waives any claim against any Fixed
Asset Claimholder or any Fixed Asset Collateral Agent, arising out of any and
all actions which the Fixed Asset Claimholders or any Fixed Asset Collateral
Agent may take or permit or omit to take with respect to:

 

--------------------------------------------------------------------------------

 

(1)the Fixed Asset Documents;

(2)the collection of the Fixed Asset Obligations; or

(3)the foreclosure upon, or sale, liquidation or other disposition of, any Fixed
Asset Collateral.

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that the Fixed Asset Claimholders and the Fixed
Asset Collateral Agents have no duty to them in respect of the maintenance or
preservation of the Fixed Asset Collateral, the Fixed Asset Obligations or
otherwise.

(d)Except as otherwise provided herein, each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, also agrees that
the Revolving Credit Claimholders and the Revolving Credit Collateral Agent
shall have no liability to the Fixed Asset Collateral Agents or any Fixed Asset
Claimholders, and each Fixed Asset Collateral Agent, on behalf of itself and the
applicable Fixed Asset Claimholders, hereby waives any claim against any
Revolving Credit Claimholder or the Revolving Credit Collateral Agent, arising
out of any and all actions which the Revolving Credit Claimholders or the
Revolving Credit Collateral Agent may take or permit or omit to take with
respect to:

(1)the Revolving Credit Documents;

(2)the collection of the Revolving Credit Obligations; or

(3)the foreclosure upon, or sale, liquidation or other disposition of, any ABL
Collateral.

Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that the Revolving Credit Claimholders and the
Revolving Credit Collateral Agent have no duty to them in respect of the
maintenance or preservation of the ABL Collateral, the Revolving Credit
Obligations or otherwise.

(e)Until the Discharge of Fixed Asset Obligations, the Revolving Credit
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Fixed Asset
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

(f)Until the Discharge of Revolving Credit Obligations, each Fixed Asset
Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Collateral or any other similar rights a junior secured creditor may
have under applicable law.

7.4.Obligations Unconditional.  All rights, interests, agreements and
obligations of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders and the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

(a)any lack of validity or enforceability of any Revolving Credit Documents or
any Fixed Asset Documents;

(b)except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations or Fixed Asset Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Revolving Credit
Document or any Fixed Asset Document;

 

--------------------------------------------------------------------------------

 

(c)except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Fixed
Asset Obligations or any guaranty thereof;

(d)the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor; or

(e)any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Fixed Asset Collateral Agent, the Fixed Asset Obligations or any Fixed Asset
Claimholder in respect of this Agreement.

SECTION 8.       Miscellaneous.

8.1.Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Document or any Fixed Asset
Document, the provisions of this Agreement shall govern and control.

8.2.Effectiveness; Continuing Nature of this Agreement; Severability.  This
Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders and Fixed Asset Claimholders may continue, at any time and
without notice to any Collateral Agent, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor in reliance
hereon.  Each of the Collateral Agents, on behalf of itself and the Revolving
Credit Claimholders or the Fixed Asset Claimholders, as the case may be, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement.  The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.  Consistent with, but not in limitation of, the
preceding sentence, each Collateral Agent, on behalf of the applicable
Claimholders, irrevocably acknowledges that this Agreement constitutes a
“subordination agreement” within the meaning of both New York law and Section
510(a) of the Bankruptcy Code.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
the case may be) in any Insolvency or Liquidation Proceeding.  This Agreement
shall terminate and be of no further force and effect:

(a)with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the rights of the Revolving Credit
Claimholders under Section 6.4; and

(b)with respect to the Fixed Asset Collateral Agents, the Fixed Asset
Claimholders and the Fixed Asset Obligations, on the date of the Discharge of
Fixed Asset Obligations, subject to the rights of the Fixed Asset Claimholders
under Section 6.4.

8.3.Amendments; Waivers; Additional Grantors.  No amendment, modification or
waiver of any of the provisions of this Agreement by any Fixed Asset Collateral
Agent or the Revolving Credit Collateral Agent shall be deemed to be made unless
the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.  Notwithstanding the foregoing, (a)
no Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
that such amendment, modification or waiver (i) adversely affects or impairs its
rights hereunder, under the Fixed Asset Documents or under the Revolving Credit
Documents, (ii) imposes any additional obligation or liability upon it or (iii)
amends, modifies or waives any provision of Section 6.1 or this Section 8.3 of
this Agreement and (b)  this Agreement may be amended without the consent of the
Collateral Agents, to include acknowledgments from additional Grantors.  

 

--------------------------------------------------------------------------------

 

8.4.Information Concerning Financial Condition of the Grantors and their
Subsidiaries.  The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Grantors and
their Subsidiaries and all endorsers and/or guarantors of the Revolving Credit
Obligations or the Fixed Asset Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Revolving Credit Obligations or the
Fixed Asset Obligations.  Neither the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders, on the one hand, nor the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders, on the other hand, shall have any duty
to advise the other of information known to it or them regarding such condition
or any such circumstances or otherwise.  In the event that either the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders, on the one
hand, or any Fixed Asset Collateral Agent and the Fixed Asset Claimholders, on
the other hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:

(a)to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b)to provide any additional information or to provide any such information on
any subsequent occasion;

(c)to undertake any investigation; or

(d)to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5.Subrogation.

(a)With respect to the value of any payments or distributions in cash, property
or other assets that any of the Fixed Asset Claimholders or any Fixed Asset
Collateral Agent pays over to the Revolving Credit Collateral Agent or the
Revolving Credit Claimholders under the terms of this Agreement, the Fixed Asset
Claimholders and Fixed Asset Collateral Agents shall be subrogated to the rights
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders;
provided, however, that, each Fixed Asset Collateral Agent, on behalf of itself
and the applicable Fixed Asset Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Obligations has occurred.  The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by any Fixed Asset Collateral Agent or the Fixed Asset Claimholders
that are paid over to the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders pursuant to this Agreement shall not reduce any of the Fixed
Asset Obligations.

(b)With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to any Fixed Asset Collateral Agent or the
Fixed Asset Claimholders under the terms of this Agreement, the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent shall be subrogated to
the rights of the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders; provided, however, that, the Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Fixed Asset Obligations has
occurred.  The Grantors acknowledge and agree that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders that are paid over to the Fixed Asset Collateral Agents or
the Fixed Asset Claimholders pursuant to this Agreement shall not reduce any of
the Revolving Credit Obligations.

8.6.SUBMISSION TO JURISDICTION, WAIVERS.

(a)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY:

 

--------------------------------------------------------------------------------

 

(1)ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS;

(2)WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3)AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4)AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b)EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c)EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT DOCUMENT OR FIXED ASSET
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7.Notices.  All notices to the Fixed Asset Claimholders and the Revolving
Credit Claimholders permitted or required under this Agreement shall also be
sent to the Fixed Asset Collateral Agents and the Revolving Credit Collateral
Agent, respectively.  Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.  For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on Exhibit B hereto, or, as
to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

--------------------------------------------------------------------------------

 

8.8.Further Assurances.  The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders under the Revolving Credit
Documents, and each Fixed Asset Collateral Agent, on behalf of itself and the
applicable Fixed Asset Claimholders under the Fixed Asset Documents, and the
Grantors, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Borrower, Revolving Credit Collateral Agent or any
Fixed Asset Collateral Agent may reasonably request to effectuate the terms of
and the Lien priorities contemplated by this Agreement.

8.9.APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10.Binding on Successors and Assigns.  This Agreement shall be binding upon
the Revolving Credit Collateral Agent, the Revolving Credit Claimholders, the
Fixed Asset Collateral Agents, the Fixed Asset Claimholders and their respective
successors and assigns.

8.11.Specific Performance.  Each of the Revolving Credit Collateral Agent and
each Fixed Asset Collateral Agent may demand specific performance of this
Agreement.  The Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, and each Fixed Asset Collateral Agent, on behalf
of itself and the applicable Fixed Asset Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders or any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders, as the case may be.

8.12.Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13.Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14.Authorization.  By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15.No Third Party Beneficiaries.  This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Collateral Agents, the Revolving Credit Claimholders, the Fixed Asset
Claimholders and, with respect to Sections 5.1, 5.2, 5.3, 5.4, 5.7, 8.3, this
8.15 and 8.17, the Borrowers and the other Grantors.  Nothing in this Agreement
shall impair, as between the Grantors and the Revolving Credit Collateral Agent
and the Revolving Credit Claimholders, or as between the Grantors and the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders, the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Credit Documents and the Fixed Asset Documents, respectively.

8.16.Provisions to Define Relative Rights.  The provisions of this Agreement are
and are intended for the purpose of defining the relative rights of the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders on the
one hand and the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
on the other hand.  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Revolving Credit Obligations and the Fixed Asset Obligations as and when the
same shall become due and payable in accordance with their terms.

8.17.Intercreditor Agreements.  Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the Fixed Asset
Claimholders holding Pari First Lien Fixed Asset Obligations (as among
themselves), the Fixed Asset Claimholders holding Pari Second Lien Fixed Asset
Obligations

 

--------------------------------------------------------------------------------

 

(as among themselves) and the Fixed Asset Claimholders holding Fixed Asset
Obligations (as among each other) may in each case enter into intercreditor
agreements (or similar arrangements) with the relevant Collateral Agents
governing the rights, benefits and privileges of the Fixed Asset Claimholders
holding Pari First Lien Fixed Asset Obligations (as among themselves), Fixed
Asset Claimholders holding Pari Second Lien Fixed Asset Obligations (as among
themselves) or the Fixed Asset Claimholders holding Fixed Asset obligations (as
among each other), as the case may be, in respect of any or all of the
Collateral and the applicable Fixed Asset Documents, including as to the
application of proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Initial Fixed Asset Collateral Agent

 

BANK OF AMERICA, N.A., as Initial Fixed Asset Collateral Agent

 

 

By:

 

 

Name:

 

 

Title:

Authorized Signatory

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Second Lien Initial Fixed Asset Collateral Agent

 

BANK OF AMERICA, N.A., as Second Lien Initial Fixed Asset Collateral Agent

 

 

By:

 

 

Name:

 

Title:

Authorized Signatory

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Revolving Credit Administrative Agent

 

BANK OF AMERICA, N.A., as Revolving Credit Administrative Agent

 

 

By:

 

 

Name:

 

Title:

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Revolving Credit Collateral Agent

 

BANK OF AMERICA, N.A., as Revolving Credit Collateral Agent

 

 

By:

 

 

Name:

 

Title:

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to by:

 

Holdings

 

GREENLIGHT ACQUISITION CORPORATION

 

By:

 

 

Name:

 

Title:

 

Borrowers

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

Title:

 

[                ]

 

By:

 

 

Name:

 

Title:

 

Guarantors

 

[               ]

 

By:

 

 

Name:

 

Title:

 

 

 

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

[FORM OF] JOINDER AGREEMENT NO. [  ] dated as of [      ], 20[  ] to the
INTERCREDITOR AGREEMENT dated as of March 1, 2018 (the “Intercreditor
Agreement”), among Greenlight Acquisition Corporation, a Delaware corporation
(“Holdings”), ATS Consolidated, Inc., a Delaware corporation (the “Lead
Borrower”), certain subsidiaries and affiliates of the Lead Borrower party
thereto from time to time as a Borrower or as a Guarantor (each a “Grantor”),
Bank of America, N.A., as Revolving Credit Administrative Agent and as Revolving
Credit Collateral Agent under the Revolving Credit Agreement, Bank of America,
N.A., as Initial Fixed Asset Administrative Agent and as Initial Fixed Asset
Collateral Agent under the Initial Fixed Asset Facility Agreement, and as
Controlling Fixed Asset Collateral Agent, Bank of America, N.A., as Second Lien
Initial Fixed Asset Administrative Agent and as Second Lien Initial Fixed Asset
Collateral Agent under the Second Lien Initial Fixed Asset Facility Agreement
and the Additional Fixed Asset Collateral Agents from time to time a party
thereto.

A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B.As a condition to the ability of the Lead Borrower or any other Grantor to
incur Additional Fixed Asset Debt after the date of the Intercreditor Agreement
and to secure such Additional Fixed Asset Debt with the Lien and to have such
Additional Fixed Asset Debt guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Fixed Asset Collateral Documents, the
[collateral agent] in respect of such Additional Fixed Asset Debt is required to
become an Additional Fixed Asset Collateral Agent under, and such Additional
Fixed Asset Debt and the Fixed Asset Claimholders in respect thereof are
required to become subject to and bound by, the Intercreditor
Agreement.  Section 5.7(b) of the Intercreditor Agreement provides that such
collateral agent may become a Fixed Asset Collateral Agent under, and such
Additional Fixed Asset Debt and such Fixed Asset Claimholders may become subject
to and bound by, Intercreditor Agreement, pursuant to the execution and delivery
by the New Additional Fixed Asset Collateral Agent (as defined below) of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.7 of the Intercreditor Agreement.  The
undersigned collateral agent (the “New Additional Fixed Asset Collateral Agent”)
is executing this Joinder Agreement in accordance with the requirements of the
applicable Secured Revolver/Fixed Asset Documents.

Accordingly, the Revolving Credit Collateral Agent, the Controlling Fixed Asset
Collateral Agent and the New Additional Fixed Asset Collateral Agent agree as
follows:

SECTION 1.  In accordance with Section 5.7(b) of the Intercreditor Agreement,
the New Additional Fixed Asset Collateral Agent by its signature below becomes a
Fixed Asset Collateral Agent under, and the related Additional Fixed Asset Debt
and Fixed Asset Claimholders become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Additional Fixed Asset
Collateral Agent had originally been named therein as a Fixed Asset Collateral
Agent, and the New Additional Fixed Asset Collateral Agent, on behalf of itself
and such Fixed Asset Claimholders, hereby agrees to all the terms and provisions
of the Intercreditor Agreement applicable to it as a Fixed Asset Collateral
Agent and to the Fixed Asset Claimholders that it represents as Fixed Asset
Claimholders.  Each reference to a “Fixed Asset Collateral Agent” or “Additional
Fixed Asset Collateral Agent” in the Intercreditor Agreement shall be deemed to
include the New Additional Fixed Asset Collateral Agent.  The Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2.  The New Additional Fixed Asset Collateral Agent represents and
warrants to the Revolving Credit Collateral Agent, the Controlling Fixed Asset
Collateral Agent and the other Claimholders that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee] under [describe new Fixed Asset Facility], (ii) this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, (iii) the Fixed Asset Documents relating to such Additional Fixed
Asset Debt provide that, upon the New Additional Fixed Asset Collateral Agent’s
entry into this Joinder Agreement, the Fixed Asset Claimholders in respect of
such Additional Fixed Asset Debt will be subject to and bound by the provisions
of the Intercreditor Agreement as Fixed Asset Claimholders and (iv) the
applicable Additional Fixed Asset Claimholders and the Collateral with respect
to such Additional Fixed Asset Debt have agreed to be bound by the terms and
conditions of the Intercreditor Agreement.

 

A-1

--------------------------------------------------------------------------------

 

SECTION 3.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Joinder Agreement shall become effective
when the Revolving Credit Collateral Agent and the Controlling Fixed Asset
Collateral Agent shall have received a counterpart of this Joinder Agreement
that bears the signature of the New Additional Fixed Asset Collateral
Agent.  Delivery of an executed signature page to this Joinder Agreement by
facsimile transmission or other electronic method shall be effective as delivery
of a manually signed counterpart of this Joinder Agreement.

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.7 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Additional Fixed Asset
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

SECTION 8.  The Lead Borrower agrees to reimburse the Revolving Credit
Collateral Agent and the Controlling Fixed Asset Collateral Agent for their
respective reasonable out-of-pocket expenses in connection with this Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for the Revolving Credit Collateral Agent and the Controlling Fixed
Asset Collateral Agent.

 

A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Additional Fixed Asset Collateral Agent, the
Revolving Credit Collateral Agent and the Controlling Fixed Asset Collateral
Agent have duly executed this Joinder Agreement to the Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF NEW Additional Fixed Asset Collateral Agent]

as [                 ] for the holders of [                                  ]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

Attention of:

 

 

 

Telecopy:

 

 

 

 

BANK OF AMERICA, N.A.,

as Revolving Credit Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[                             ],

as Controlling Fixed Asset Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------

 

Acknowledged by:

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE GRANTORS LISTED ON SCHEDULE I HERETO

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-4

--------------------------------------------------------------------------------

 

Schedule I to the
Joinder Agreement to the
Intercreditor Agreement

Grantors

[               ]

 

 

 

A-5

--------------------------------------------------------------------------------

 

Exhibit B

Notice Addresses

Initial Fixed Asset Collateral Agent:
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
CA5-705-04-09
San Francisco, California 94104
Attention:  Aamir Saleem
Tel:  415-436-2769
Fax:  415-503-5089
Email:  [●]

Second Lien Initial Fixed Asset Collateral Agent:
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
CA5-705-04-09
San Francisco, California 94104
Attention:  Aamir Saleem
Tel:  415-436-2769
Fax:  415-503-5089
Email:  [●]

Revolving Credit Administrative Agent:
Bank of America, N.A.
333 S. Hope Street, 13th Floor
Los Angeles, CA 90071
Attention:  Robert Dalton, Sr. Vice President
Telephone No.: 213-345-0486
Email:  [●]

Revolving Credit Collateral Agent:
Bank of America, N.A.
333 S. Hope Street, 13th Floor
Los Angeles, CA 90071
Attention:  Robert Dalton, Sr. Vice President
Telephone No.: 213-345-0486
Email:  [●]

Grantors:

c/o ATS Consolidated, Inc.

c/o Platinum Equity, LLC

360 North Crescent Drive

Beverly Hills, CA 90210

Attention:  Legal Department

Telecopier: 310-712-1863

 

 

 

 

B-1

--------------------------------------------------------------------------------

EXHIBIT N

 

FORM OF FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

among

BANK OF AMERICA, N.A.,
as Senior Priority Representative for the First Lien Credit Agreement Secured
Parties,

BANK OF AMERICA, N.A.,
as Second Priority Representative for the Initial Second Priority Debt Secured
Parties,

and

each additional Representative from time to time party hereto,

and acknowledged and agreed to by

ATS CONSOLIDATED, INC.,
as the LEAD BORROWER,

the other Parties listed as a Borrower on the signature pages hereto,
as BORROWERS,

GREENLIGHT ACQUISITION CORPORATION,
as Holdings,

and

certain Subsidiaries of the Lead Borrower from time to time party hereto,


dated as of [●]

 

 

 

--------------------------------------------------------------------------------

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of [●] (this
“Agreement”), among BANK OF AMERICA, N.A., as Representative for the First Lien
Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “First Lien Collateral Agent”), BANK OF
AMERICA. N.A., acting in its capacity as administrative agent and collateral
agent under the Initial Second Lien Debt Agreement, as Representative for the
Initial Second Priority Debt Secured Parties (in such capacity and together with
its successors in such capacity, the “Initial Second Lien Representative ”), and
each additional Senior Priority Representative and Second Priority
Representative that from time to time becomes a party hereto pursuant to Section
8.09 and acknowledged and agreed to by GREENLIGHT ACQUISITION CORPORATION, a
Delaware corporation (“Holdings”), ATS CONSOLIDATED, INC., a Delaware
corporation (the “Lead Borrower”), AMERICAN TRAFFIC SOLUTIONS, INC., a Kansas
corporation (“AT Solutions”), LASERCRAFT, INC., a Georgia corporation (together
with the Lead Borrower and AT Solutions, the “Borrowers”), and the other
Grantors from time to time party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
First Lien Credit Agreement Secured Parties), the Initial Second Lien
Representative  (for itself and on behalf of the Initial Second Priority Debt
Secured Parties) and each additional Senior Priority Representative (for itself
and on behalf of the Additional Senior Secured Parties under the applicable
Additional Senior Priority Debt Facility) and each additional Second Priority
Representative (for itself and on behalf of the Additional Second Priority
Secured Parties under the applicable Additional Second Priority Debt Facility)
agree as follows:

ARTICLE 1
Definitions

SECTION 1.01.Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
or, if defined in the UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“ABL Collateral” has the meaning assigned to such term in the ABL Intercreditor
Agreement.

“ABL Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 1, 2018, entered into by and among Bank of America, N.A., as
collateral agent for the holders of the Revolving Credit Obligations (as such
term is defined in the ABL Intercreditor Agreement); Bank of America, N.A., as
collateral agent for the holders of the Initial Fixed Asset Obligations (as such
term is defined in the ABL Intercreditor Agreement); and Bank of America, N.A.,
as collateral agent for the holders of the Second Lien Initial Fixed Asset
Obligations (as such term is defined in the ABL Intercreditor Agreement) and
acknowledged and agreed to by Holdings; the Lead Borrower; and the certain
Subsidiaries of the Lead Borrower that become a party thereto from time to time
as a Borrower or Guarantor.

“Additional Second Priority Debt” means any Indebtedness that is incurred,
issued or guaranteed by the Borrowers and/or any other Guarantor (other than
Indebtedness constituting Initial Second Lien Debt Obligations) which
Indebtedness and Guarantees are secured by Liens on the Second Priority
Collateral (or a portion thereof) having the same priority (but without regard
to control of remedies, other than as provided by the terms of the applicable
Second Priority Debt Documents) as the Liens securing the Initial Second Lien
Debt Obligations; provided, however, that (i) such Indebtedness is permitted to
be incurred, secured and guaranteed on such basis by each Senior Priority Debt
Document and Second Priority Debt Document in effect at the time of such
incurrence and (ii) the Representative for the holders of such Indebtedness
shall have become party to (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) the Second Lien
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional Second Priority Debt incurred or issued by a Borrower after the
Closing Date, then such Borrower, the Initial Second Lien Representative and the
Representative for the holders of such Indebtedness shall have executed and
delivered the Second Lien Intercreditor Agreement. Additional Second Priority
Debt shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.

1

--------------------------------------------------------------------------------

 

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes, credit
agreements, loan agreements, note purchase agreements, indentures or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Second Priority Collateral Documents.

“Additional Second Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Second Priority Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses (including, without limitation, any
interest, fees, or expenses which accrue after the commencement of any
Insolvency or Liquidation Proceeding or which would accrue but for the operation
of Bankruptcy Laws, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Second Priority Debt, (b)
all other amounts payable to the related Additional Second Priority Secured
Parties under the related Additional Second Priority Debt Documents and (c) any
renewals or extensions of the foregoing.

“Additional Second Priority Secured Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness or any other Additional Second Priority Debt Obligation, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by any Borrower or any Guarantor under any
related Additional Second Priority Debt Documents.

“Additional Senior Priority Debt” means any Indebtedness that is incurred,
issued or guaranteed by any Borrower and/or any other Guarantor (other than
Indebtedness constituting First Lien Credit Agreement Obligations) which
Indebtedness and Guarantees are secured by Liens on the Senior Priority
Collateral (or a portion thereof) having the same priority (but without regard
to control of remedies) as the Liens securing the First Lien Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each Senior Priority Debt
Document and Second Priority Debt Document in effect at the time of such
incurrence and (ii) the Representative for the holders of such Indebtedness
shall have become party to (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) the Equal Priority
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein and the ABL Intercreditor Agreement pursuant to, and by satisfying the
conditions set forth therein; provided, further, that, if such Indebtedness will
be the initial Additional Senior Priority Debt incurred or issued by any
Borrower after the Closing Date, then such Borrower, the First Lien Collateral
Agent and the Representative for such Indebtedness shall have executed and
delivered the Equal Priority Intercreditor Agreement. Additional Senior Priority
Debt shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.

“Additional Senior Priority Debt Documents” means, with respect to any series,
issue or class of Additional Senior Priority Debt, the promissory notes, credit
agreements, loan agreements, note purchase agreements, indentures, or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Senior Priority Collateral Documents.

“Additional Senior Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Senior Priority Debt.

“Additional Senior Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Senior Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses (including, without limitation, any
interest, fees, or expenses which accrue after the commencement of any
Insolvency or Liquidation Proceeding or which would accrue but for the operation
of Bankruptcy Laws, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Priority Debt, (b)
all other amounts payable to the related Additional Senior Secured Parties under
the related Additional Senior Priority Debt Documents and (c) any renewals or
extensions of the foregoing.

“Additional Senior Secured Parties” means, with respect to any series, issue or
class of Additional Senior Priority Debt, the holders of such Indebtedness or
any other Additional Senior Priority Debt Obligation, the Representative with
respect thereto, any trustee or agent therefor under any related Additional
Senior Priority Debt

-2-

--------------------------------------------------------------------------------

 

Documents and the beneficiaries of each indemnification obligation undertaken by
any Borrower or any Guarantor under any related Additional Senior Priority Debt
Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Laws” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, administration, rearrangement, judicial management, receivership,
insolvency, reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise), or similar federal, state, or foreign debtor relief
laws (including under any applicable corporate statute) of the United States or
other applicable jurisdictions from time to time in effect.

“Borrowers” means the Lead Borrower and the Subsidiary Borrowers, and “Borrower”
shall mean any such person on an individual basis.

“Class Debt” has the meaning assigned to such term in Section 8.09(a).

“Class Debt Parties” has the meaning assigned to such term in Section 8.09(a).

“Class Debt Representatives” has the meaning assigned to such term in Section
8.09(a).

“Closing Date” means the date hereof.

“Collateral” means the Senior Priority Collateral and the Second Priority
Collateral.

“Collateral Documents” means the Senior Priority Collateral Documents and the
Second Priority Collateral Documents.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “controlled” have meanings correlative thereto.

“Debt Facility” means any Senior Priority Debt Facility and any Second Priority
Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second Lien
Representative, so long as the Second Priority Debt Facility under the Initial
Second Lien Debt Documents is the only Second Priority Debt Facility under this
Agreement and (ii) at any time when clause (i) does not apply, the “Applicable
Authorized Representative” or similar term (as defined in the Second Lien
Intercreditor Agreement) at such time.

“Designated Senior Representative” means (i) the First Lien Collateral Agent, so
long as the Senior Priority Debt Facility under the First Lien Credit Agreement
is the only Senior Priority Debt Facility under this Agreement and (ii) at any
time when clause (i) does not apply, the “Applicable Collateral Agent” or
similar term (as defined in the Equal Priority Intercreditor Agreement) at such
time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge of First Lien Credit Agreement Obligations” means, except to the
extent otherwise expressly provided in Section 5.06 and Section 6.04,

(a)  payment in full in cash of all First Lien Credit Agreement Obligations
(other than (i) any indemnification obligations for which no claim has been
asserted and (ii) obligations and liabilities under Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements not then due);
and

-3-

--------------------------------------------------------------------------------

 

(b)  termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Credit Agreement Obligations.

“Discharge of Senior Obligations” means, except to the extent otherwise
expressly provided in Section 5.06 and Section 6.04, the occurrence of both (I)
with respect to the First Lien Credit Agreement Obligations, the Discharge of
First Lien Credit Agreement Obligations, and (II) with respect to all other
Senior Obligations:

(a)  payment in full in cash of all Senior Obligations (other than any
indemnification obligations for which no claim has been asserted and any other
Senior Obligations not required to be paid in full in order to have the Liens on
all Collateral securing such Senior Obligations to be released at such time in
accordance with the applicable Senior Priority Debt Documents); and

(b)  termination or expiration of all commitments, if any, to extend credit that
would constitute Senior Obligations.

“Disposition” means any conveyance, sale, lease, assignment, transfer, license
or other disposition.

“Equal Priority Intercreditor Agreement” means a customary intercreditor
agreement in form and substance reasonably acceptable to the Senior Priority
Representative with respect to each Senior Priority Debt Facility in existence
at the time such intercreditor agreement is entered into and the Borrowers, and
which provides that the Liens on the applicable Collateral securing all
Indebtedness covered thereby shall be of equal priority (but without regard to
the control of remedies).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
administrative agent and collateral agent as provided in Section 12.10 of the
First Lien Credit Agreement.

“First Lien Credit Agreement” means that certain First Lien Term Loan Credit
Agreement, dated as of March 1, 2018, among Holdings, the Borrowers, the lenders
from time to time party thereto, Bank of America, N.A., as administrative agent
and collateral agent, and the other parties thereto.

“First Lien Credit Agreement Credit Documents” means the First Lien Credit
Agreement and the other “Credit Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Obligations” as defined in
the First Lien Credit Agreement.

“First Lien Credit Agreement Secured Parties” means the “Secured Creditors” as
defined in the First Lien Credit Agreement.

“Grantors” means Holdings, the Borrowers and each Subsidiary of Holdings (other
than the Borrowers) that has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations.

“Guarantors” means Holdings and the “Subsidiary Guarantors” as defined in the
First Lien Credit Agreement.

-4-

--------------------------------------------------------------------------------

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Initial Second Lien Debt Agreement” means that certain Second Lien Term Loan
Credit Agreement, dated as of March 1, 2018, among Holdings, the Borrowers, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent and collateral agent.

“Initial Second Lien Debt Documents” means the Initial Second Lien Debt
Agreement and the other “Credit Documents” as defined in the Initial Second Lien
Debt Agreement.

“Initial Second Lien Debt Obligations” means the “Obligations” as defined in the
Initial Second Lien Debt Agreement.

“Initial Second Lien Representative” has the meaning assigned to such term in
the introductory paragraph of this Agreement and shall include any successor
administrative agent and collateral agent as provided in Section 12.10 of the
Initial Second Lien Debt Agreement.

“Initial Second Priority Debt Secured Parties” means the “Secured Creditors” as
defined in the Initial Second Lien Debt Agreement.

“Insolvency or Liquidation Proceeding” means:

(1)any case commenced by or against the Borrowers or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, arrangement
(including under any applicable corporate statute), recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrowers or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrowers or any other Grantor or any similar case or proceeding
relative to the Borrowers or any other Grantor or its creditors, as such, in
each case whether or not voluntary;

(2)any liquidation, dissolution, judicial management, marshalling of assets or
liabilities or other winding up of or relating to the Borrowers or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

(3)any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrowers or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex I
or Annex II hereof required to be delivered by a Representative to the
Designated Senior Representative or Designated Second Priority Representative,
as the case may be, pursuant to Section 8.09 hereof in order to include an
additional Debt Facility hereunder and to become the Representative hereunder
for the Senior Priority Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

“Lead Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Priority Representative or any Senior Priority Secured Party from
a Second Priority Secured Party in respect of Shared Collateral pursuant to this
Agreement and shall include all “proceeds,” as such term is defined in the UCC.

-5-

--------------------------------------------------------------------------------

 

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, loan agreement, note
purchase agreement, indenture or other agreement. “Refinanced” and “Refinancing”
have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Priority Representatives and the Second
Priority Representatives.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably acceptable to the Second Priority
Representative with respect to each Second Priority Debt Facility in existence
at the time such intercreditor agreement is entered into and the Borrowers, and
which provides that the Liens on the applicable Collateral securing all
Indebtedness covered thereby shall be of equal priority (but without regard to
the control of remedies).

“Second Priority Class Debt” has the meaning assigned to such term in Section
8.09(a).

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09(a).

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09(a).

“Second Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any Initial Second Lien Debt Documents or any other Second Priority
Debt Document or any other assets of the Borrowers or any other Grantor with
respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligations.

“Second Priority Collateral Documents” means the “Security Documents” as defined
in the Initial Second Lien Debt Agreement and each of the security agreements
and other instruments and documents executed and delivered by the Borrowers or
any other Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

“Second Priority Debt Documents” means (a) the Initial Second Lien Debt
Documents and (b) any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Initial Second Lien Debt Agreement
and any Additional Second Priority Debt Facilities.

“Second Priority Debt Obligations” means the Initial Second Lien Debt
Obligations and any Additional Second Priority Debt Obligations.

-6-

--------------------------------------------------------------------------------

 

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days (through which 180 day period such
Second Priority Representative was the Designated Second Priority
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the Second Priority Debt Document for which such Second Priority
Representative has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Designated Second Priority Representative and that an Event of Default
(under and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series, issue or
class with respect to which such Second Priority Representative is the Second
Priority Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred (1) at any time a Senior Priority Representative has commenced and
is diligently pursuing any enforcement action with respect to a material portion
of any Shared Collateral, (2) at any time any Grantor which has granted a
security interest in any Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding,
or (3) at any time any of the Senior Priority Secured Parties are stayed from
pursuing any enforcement action with respect to a material portion of any Shared
Collateral pursuant to the ABL Intercreditor Agreement.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Secured Parties under the Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of any Initial Second
Lien Debt Obligations or the Initial Second Priority Debt Secured Parties, the
Initial Second Lien Representative  and (ii) in the case of any Additional
Second Priority Debt Facility and the Additional Second Priority Secured Parties
thereunder, the trustee, administrative agent, collateral agent, security agent
or similar agent under such Additional Second Priority Debt Facility that is
named as the Representative in respect of such Additional Second Priority Debt
Facility in the applicable Joinder Agreement.

“Second Priority Secured Parties” means the Initial Second Priority Debt Secured
Parties and any Additional Second Priority Secured Parties.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Priority Secured Parties and the Second
Priority Secured Parties.

“Senior Lien” means the Liens on the Senior Priority Collateral in favor of the
Senior Priority Secured Parties under the Senior Priority Collateral Documents.

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Priority Debt Obligations.

“Senior Priority Class Debt” has the meaning assigned to such term in Section
8.09(a).

“Senior Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09(a).

“Senior Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09(a).

“Senior Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any First Lien Credit Agreement Credit Document or any other Senior
Priority Debt Document or any other assets of the Borrowers or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Senior Priority Collateral Document as security for any Senior Obligations.

-7-

--------------------------------------------------------------------------------

 

“Senior Priority Collateral Documents” means the “Security Documents” as defined
in the First Lien Credit Agreement and each of the security agreements and other
instruments and documents executed and delivered by the Borrowers or any other
Grantor for purposes of providing collateral security for any Senior Obligation.

“Senior Priority Debt Documents” means (a) the First Lien Credit Agreement
Credit Documents and (b) any Additional Senior Priority Debt Documents.

“Senior Priority Debt Facilities” means the First Lien Credit Agreement and any
Additional Senior Priority Debt Facilities.

“Senior Priority Representative” means (i) in the case of any First Lien Credit
Agreement Obligations or the First Lien Credit Agreement Secured Parties, the
First Lien Collateral Agent and (ii) in the case of any Additional Senior
Priority Debt Facility and the Additional Senior Secured Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Priority Debt Facility that is named as the
Representative in respect of such Additional Senior Priority Debt Facility in
the applicable Joinder Agreement.

“Senior Priority Secured Parties” means the First Lien Credit Agreement Secured
Parties and any Additional Senior Secured Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Priority Debt Facility (or their
Representatives) and the holders of Second Priority Debt Obligations under at
least one Second Priority Debt Facility (or their Representatives) hold a
security interest at such time (or, in the case of the Senior Priority Debt
Facilities, are deemed pursuant to Article 2 to hold a security interest). If,
at any time, any portion of the Senior Priority Collateral under one or more
Senior Priority Debt Facilities does not constitute Second Priority Collateral
under one or more Second Priority Debt Facilities, then such portion of such
Senior Priority Collateral shall constitute Shared Collateral only with respect
to the Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a security interest in such Collateral at such
time.

“Subsidiary Borrowers” means the borrowers (other than the Lead Borrower) party
to the First Lien Credit Agreement and/or the Initial Second Lien Debt Agreement
from time to time.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02.Terms Generally.  The rules of interpretation set forth in Sections
1.02, 1.03 and 1.04 of the First Lien Credit Agreement are incorporated herein
mutatis mutandis.

ARTICLE 2
Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01.Subordination.  Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Secured Parties on the Shared Collateral or of any Liens granted
to any Senior Priority Representative or any other Senior Priority Secured Party
on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable Law, any
Second Priority Debt Document or any Senior Priority Debt Document or any other
circumstance whatsoever, each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing or
purporting to secure any Senior Obligations now or hereafter held by or on
behalf of any Senior Priority Representative or any other Senior Priority
Secured Party or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Shared Collateral securing or purporting to secure any Second Priority Debt
Obligations and (b) any Lien on the

-8-

--------------------------------------------------------------------------------

 

Shared Collateral securing or purporting to secure any Second Priority Debt
Obligations now or hereafter held by or on behalf of any Second Priority
Representative, any Second Priority Secured Parties or any other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Shared Collateral securing or purporting to
secure any Senior Obligations.  All Liens on the Shared Collateral securing or
purporting to secure any Senior Obligations shall be and remain senior in all
respects and prior to all Liens on the Shared Collateral securing or purporting
to secure any Second Priority Debt Obligations for all purposes, whether or not
such Liens securing or purporting to secure any Senior Obligations are
subordinated to any Lien securing any other obligation of the Borrowers, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

SECTION 2.02.Nature of Senior Lender Claims.  Each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Priority Debt Documents and
the Senior Obligations may be amended, restated, amended and restated,
supplemented or otherwise modified, and the Senior Obligations, or a portion
thereof, may be Refinanced from time to time and (c) the aggregate amount of the
Senior Obligations may be increased, in each case, without notice to or consent
by the Second Priority Representatives or the Second Priority Secured Parties
and without affecting the provisions hereof, except as otherwise expressly set
forth herein. The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any amendment, restatement, amendment and
restatement, supplement or other modification, or any Refinancing, of either the
Senior Obligations or the Second Priority Debt Obligations, or any portion
thereof. As between the Borrowers and the other Grantors and the Second Priority
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrowers or any other Grantor contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

SECTION 2.03.Prohibition on Contesting Liens.  (a) Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Priority Representative or any of the other Senior Priority Secured Parties or
any other agent or trustee therefor in any Senior Priority Collateral or the
allowability of any claims asserted with respect to any Senior Obligations in
any proceeding (including any Insolvency or Liquidation Proceeding) and (b) each
Senior Priority Representative, for itself and on behalf of each Senior Priority
Secured Party under its Senior Priority Debt Facility, agrees that it shall not
(and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any Second Priority Representative or any of the Second
Priority Secured Parties in the Second Priority Collateral or the allowability
of any claims asserted with respect to any Second Priority Debt Obligations in
any proceeding (including any Insolvency or Liquidation Proceeding).
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Priority Representative to enforce
this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Priority Debt
Documents.

SECTION 2.04.No New Liens.  The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant any additional Liens on any asset or property of any Grantor to secure any
Second Priority Debt Obligation unless it has also granted, or concurrently
therewith also grants, a Lien on such asset or property of such Grantor to
secure the Senior Obligations; and (b) if any Second Priority Representative or
any Second Priority Secured Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Debt Obligations that are not also
subject to the Liens securing all Senior Obligations under the Senior Priority
Collateral Documents, such Second Priority Representative or Second Priority
Secured Party (i) shall notify the Designated Senior Representative promptly
upon becoming aware thereof and, unless such Grantor shall promptly also grant a
similar Lien on such assets or property to each Senior Priority Representative
as security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Priority Secured Parties (but may retain a junior Lien on such assets
or property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar

-9-

--------------------------------------------------------------------------------

 

Lien to each Senior Priority Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Priority Representative and the
other Senior Priority Secured Parties as security for the Senior Obligations;
provided that this provision will not be violated with respect to any particular
series of Additional Senior Priority Debt Obligations if the applicable trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Senior Priority Debt Facility that is named as the
Representative in respect of such Additional Senior Priority Debt Facility in
the applicable Joinder Agreement is given a reasonable opportunity to accept a
Lien on any asset or property and either the Lead Borrower or such trustee or
agent states in writing that the Senior Priority Debt Documents in respect
thereof prohibit such trustee or agent from accepting a Lien on such asset or
property or such trustee or agent otherwise expressly declines to accept a Lien
on such asset or property.  To the extent that the provisions of the immediately
preceding sentence are not complied with for any reason, without limiting any
other right or remedy available to any Senior Priority Representative or any
other Senior Priority Secured Party, each Second Priority Representative agrees,
for itself and on behalf of the other Second Priority Secured Parties for which
it has been named the Representative, that any amounts received by or
distributed to any Second Priority Secured Party pursuant to or as a result of
any Lien granted in contravention of this Section 2.04 shall be subject to
Section 4.01 and Section 4.02.

SECTION 2.05.Perfection of Liens.  Except for the limited agreements of the
Senior Priority Representatives pursuant to Section 5.05 hereof, none of the
Senior Priority Representatives or the Senior Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Shared Collateral for the benefit of the Second Priority Representatives
or the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Priority Secured Parties and the Second Priority Secured Parties and shall not
impose on the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives, the Second Priority Secured
Parties or any agent or trustee therefor any obligations in respect of the
disposition of Proceeds of any Shared Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or Governmental Authority or any applicable Law.

ARTICLE 3

Enforcement

SECTION 3.01.Exercise of Remedies.

(a)So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrowers or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Secured Party will (x) exercise or seek
to exercise any rights or remedies with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
other action brought with respect to the Shared Collateral or any other Senior
Priority Collateral by any Senior Priority Representative or any Senior Priority
Secured Party in respect of the Senior Obligations, the exercise of any right by
any Senior Priority Representative or any Senior Priority Secured Party (or any
agent or sub-agent on their behalf) in respect of the Senior Obligations under
any lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Priority Representative or
any Senior Priority Secured Party either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party of any rights
and remedies relating to the Shared Collateral under the Senior Priority Debt
Documents or otherwise in respect of the Senior Priority Collateral or the
Senior Obligations, or (z) object to the forbearance by the Senior Priority
Secured Parties from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
provided herein, the Senior Priority Representatives and the Senior Priority
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Shared Collateral or any other Senior Priority Collateral without any
consultation with or the consent of any Second Priority Representative or any
Second Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Borrowers or any other
Grantor, any Second Priority Representative may file a claim, proof of claim, or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility in a manner that is consistent with the terms
and conditions of this Agreement, (B) any Second Priority Representative may
take any

-10-

--------------------------------------------------------------------------------

 

action (not adverse to the prior Liens on the Shared Collateral securing the
Senior Obligations or the rights of the Senior Priority Representatives or the
Senior Priority Secured Parties to exercise remedies in respect thereof) in
order to create, prove, perfect, preserve or protect (but not enforce) its
rights in, and perfection and priority of its Lien on, the Shared Collateral,
(C) any Second Priority Representative and the Second Priority Secured Parties
may exercise their rights and remedies as unsecured creditors, to the extent
provided and subject to the restrictions contained in Section 5.04, (D) any
Second Priority Representative may exercise the rights and remedies provided for
in Section 6.03 and the Second Priority Secured Parties may file any responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance that is not permitted by this Agreement of the claims or Liens of
the Second Priority Secured Parties or the avoidance of any Second Priority Lien
to the extent not inconsistent with the terms of this Agreement, (E) any Second
Priority Secured Party may (subject to the provisions of Section 6.10(b)) vote
on any plan of reorganization, plan of liquidation, agreement for composition,
or other type of plan of arrangement proposed in or in connection with any
Insolvency or Liquidation Proceeding that conforms to the terms and conditions
of this Agreement, and (F) from and after the Second Priority Enforcement Date,
but subject to the terms of the ABL Intercreditor Agreement with respect to the
ABL Collateral, the Designated Second Priority Representative (or such other
Person, if any, as is so authorized under the Second Lien Intercreditor
Agreement) may exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Shared Collateral in respect of any Second Priority
Debt Obligations, or institute any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), but only so long as
(1) a Senior Priority Representative has not commenced and is not diligently
pursuing any enforcement action with respect to a material portion of Shared
Collateral or (2) any Grantor which has granted a security interest in any
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding. In exercising rights and
remedies with respect to the Senior Priority Collateral, the Senior Priority
Representatives and the Senior Priority Secured Parties may enforce the
provisions of the Senior Priority Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code or any other applicable Law of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b)So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso to clause (ii) of Section 3.01(a) but subject
to Section 4.01, each Second Priority Representative, on behalf of itself and
each Second Priority Secured Party under its Second Priority Debt Facility,
agrees that it will not take or receive any Shared Collateral or any Proceeds of
Shared Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Shared Collateral in respect of Second
Priority Debt Obligations. Without limiting the generality of the foregoing,
unless and until the Discharge of Senior Obligations has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), the sole
right of the Second Priority Representatives and the Second Priority Secured
Parties with respect to the Shared Collateral is to hold a Lien on the Shared
Collateral in respect of Second Priority Debt Obligations pursuant to the Second
Priority Debt Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Obligations has occurred.

(c)Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that neither such
Second Priority Representative nor any such Second Priority Secured Party will
take any action that would hinder or delay any exercise of remedies undertaken
by any Senior Priority Representative or any Senior Priority Secured Party with
respect to the Shared Collateral under the Senior Priority Debt Documents,
including any Disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority
Secured Party may have as a junior lien creditor or otherwise to object to the
manner in which the Senior Priority Representatives or the Senior Priority
Secured Parties seek to enforce or collect the Senior Obligations or the Liens
granted on any of the Senior Priority Collateral, regardless of whether any
action or failure to act by or on behalf of any Senior Priority Representative
or any other Senior Priority Secured Party is adverse to the interests of the
Second Priority Secured Parties.

-11-

--------------------------------------------------------------------------------

 

(d)Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Priority Representatives or the Senior Priority Secured Parties with
respect to the Senior Priority Collateral as set forth in this Agreement and the
Senior Priority Debt Documents.

(e)Until the Discharge of Senior Obligations, except as expressly provided in
the proviso in clause (ii) of Section 3.01(a), the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
(or any Person authorized by it) shall have the exclusive right to exercise any
right or remedy with respect to the Collateral, and the Designated Second
Priority Representative shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Second Priority Representative or other agent or trustee acting on
behalf of the Second Priority Secured Parties to take such actions with respect
to the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Secured Parties or the Second Priority Debt Obligations.

SECTION 3.02.Cooperation.  Subject to the proviso in clause (ii) of Section
3.01(a), each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Priority Secured
Parties and the Senior Priority Representatives upon the request of the
Designated Senior Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Shared Collateral under any of the Second Priority Debt
Documents or otherwise in respect of the Second Priority Debt Obligations.

SECTION 3.03.Actions Upon Breach.  Should any Second Priority Representative or
any Second Priority Secured Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Priority Representative or other Senior Priority Secured
Party (in its or their own name or in the name of the Borrowers or any other
Grantor) or the Borrowers may obtain relief against such Second Priority
Representative or such Second Priority Secured Party by injunction, specific
performance or other appropriate equitable relief. Each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, hereby (i) agrees that the Senior Priority
Secured Parties’ damages from the actions of the Second Priority Representatives
or any Second Priority Secured Party may at that time be difficult to ascertain
and may be irreparable and waives any defense that the Borrowers, any other
Grantor or the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any Senior Priority Representative or any other Senior Priority
Secured Party.

ARTICLE 4
Payments

SECTION 4.01.Application of Proceeds. Subject to the ABL Intercreditor
Agreement, so long as the Discharge of Senior Obligations has not occurred and
regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, the Shared Collateral or Proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Shared Collateral upon
the exercise of remedies shall be applied by the Designated Senior
Representative to the Senior Obligations in such order as specified in the
relevant Senior Priority Debt Documents and, if applicable, the Equal Priority
Intercreditor Agreement, until the Discharge of Senior Obligations has occurred.
Upon the Discharge of Senior Obligations, each applicable Senior Priority
Representative shall deliver promptly to the Designated Second Priority
Representative any Shared Collateral or Proceeds thereof held by it in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Designated Second
Priority Representative to the Second Priority Debt Obligations in such order as
specified in the relevant Second Priority Debt Documents and, if applicable, the
Second Lien Intercreditor Agreement.

-12-

--------------------------------------------------------------------------------

 

SECTION 4.02.Payments Over.  So long as the Discharge of Senior Obligations has
not occurred, any Shared Collateral or Proceeds thereof received by any Second
Priority Representative or any Second Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Shared
Collateral, in any Insolvency or Liquidation Proceeding, or otherwise in
contravention of this Agreement shall be segregated and held in trust for the
benefit of and forthwith paid over to the Designated Senior Representative for
the benefit of the Senior Priority Secured Parties in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. The Designated Senior Representative is hereby authorized to
make any such endorsements as agent for each of the Second Priority
Representatives or any such Second Priority Secured Party. This authorization is
coupled with an interest and is irrevocable.

ARTICLE 5
Other Agreements

SECTION 5.01.Releases.

(a)Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that, in
the event of a Disposition of any specified item of Shared Collateral (including
all or substantially all of the Equity Interests of any Subsidiary of Holdings)
(i) in connection with the exercise of remedies in respect of Collateral by a
Senior Priority Representative or (ii) if not in connection with the exercise of
remedies in respect of Collateral by the Designated Senior Representative, so
long as such Disposition is permitted by the terms of the Second Priority Debt
Documents and the Senior Priority Debt Documents and, in the case of this clause
(ii) other than in connection with the Discharge of Senior Obligations, the
Liens granted to the Second Priority Representatives and the Second Priority
Secured Parties upon such Shared Collateral (but not on the Proceeds thereof
that were not applied to the payment of Senior Obligations) to secure Second
Priority Debt Obligations, shall terminate and be released, automatically and
without any further action, concurrently with the termination and release of all
Liens granted upon such Shared Collateral to secure Senior Obligations. Upon
delivery to a Second Priority Representative of an Officer’s Certificate stating
that any such termination and release of Liens securing the Senior Obligations
has become effective (or shall become effective concurrently with such
termination and release of the Liens granted to the Second Priority Secured
Parties and the Second Priority Representatives) and any necessary or proper
instruments of termination or release prepared by the Borrowers or any other
Grantor, such Second Priority Representative will promptly execute, deliver or
acknowledge, at the Lead Borrower’s sole cost and expense and without any
representation or warranty, such instruments to evidence such termination and
release of the Liens. Nothing in this Section 5.01(a) will be deemed to affect
any agreement of a Second Priority Representative, for itself and on behalf of
the Second Priority Secured Parties under its Second Priority Debt Facility, to
release the Liens on the Second Priority Collateral as set forth in the relevant
Second Priority Debt Documents.

(b)Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Secured Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c)Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior
Priority Debt Document of Proceeds of Shared Collateral to the repayment of
Senior Obligations pursuant to the Senior Priority Debt Documents, provided that
nothing in this Section 5.01(c) shall be construed to prevent or impair the
rights of the Second Priority Representatives or the Second Priority Secured
Parties to receive Proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

-13-

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Priority Collateral Document and a
Second Priority Collateral Document each require any Grantor to (i) make payment
in respect of any item of Shared Collateral, (ii) deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) register ownership of any item of Shared Collateral in the name of or make
an assignment of ownership of any Shared Collateral or the rights thereunder to,
(iv) cause any securities intermediary, commodities intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of
Shared Collateral, with instructions or orders from, or to treat, in respect of
any item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable Law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of, or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Secured Party, such Grantor may, until the applicable Discharge
of Senior Obligations has occurred, comply with such requirement under the
Second Priority Collateral Document as it relates to such Shared Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the Designated Senior Representative.

SECTION 5.02.Insurance and Condemnation Awards.  Unless and until the Discharge
of Senior Obligations has occurred, subject in each case to the rights of the
Grantors under, and any limitations under, the Senior Priority Debt Documents,
the Designated Senior Representative and the Senior Priority Secured Parties
shall have the sole and exclusive right (a) to adjust settlement for any
insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, and subject to the rights of the Grantors
under, and any limitations under, the Senior Priority Debt Documents and the
Second Priority Debt Documents, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Priority Secured Parties pursuant to
the terms of the Senior Priority Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Secured Parties
pursuant to the terms of the applicable Second Priority Debt Documents and (iii)
third, if no Second Priority Debt Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second Priority
Representative or any Second Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the Designated Senior
Representative (or after the Discharge of Senior Obligations, the Designated
Second Priority Representative) to receive such amounts in accordance with the
terms of Section 4.02.

-14-

--------------------------------------------------------------------------------

 

SECTION 5.03.Certain Amendments.

(a)No Second Priority Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by or conflict with any of the terms of this Agreement. The Lead
Borrower agrees to deliver to the Designated Senior Representative copies of (i)
any amendments, supplements or other modifications to the Second Priority
Collateral Documents and (ii) any new Second Priority Collateral Documents
promptly after effectiveness thereof. Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that each Second Priority Collateral Document
under its Second Priority Debt Facility shall include the following language (or
language to similar effect reasonably approved by the Designated Senior
Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Second Priority Representative pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Priority Secured Parties (as defined in
the First Lien/Second Lien Intercreditor Agreement referred to below), including
liens and security interests granted to Bank of America, N.A., as collateral
agent, pursuant to or in connection with the First Lien Term Loan Credit
Agreement dated as March 1, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), among Greenlight
Acquisition Corporation, ATS Consolidated, Inc., American Traffic Solutions,
Inc., LaserCraft, Inc., the lenders from time to time party thereto, Bank of
America, N.A., as administrative agent and collateral agent, and the other
parties thereto, and (ii) the exercise of any right or remedy by the Second
Priority Representative or any other secured party hereunder is subject to the
limitations and provisions of the First Lien/Second Lien Intercreditor Agreement
dated as of March 1, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien/Second
Lien Intercreditor Agreement”), among Bank of America, N.A., as First Lien
Collateral Agent, Bank of America, N.A., as Initial Second Lien Representative,
Greenlight Acquisition Corporation, ATS Consolidated, Inc., American Traffic
Solutions, Inc., LaserCraft, Inc. and the other Grantors from time to time party
thereto.  In the event of any conflict between the terms of the First
Lien/Second Lien Intercreditor Agreement and the terms of this Agreement, the
terms of the First Lien/Second Lien Intercreditor Agreement shall govern.”

(b)In the event that each applicable Senior Priority Representative and/or the
Senior Priority Secured Parties enter into any amendment, waiver or consent in
respect of any of the Senior Priority Collateral Documents for the purpose of
adding to or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Priority Collateral Document or changing in any manner
the rights of the Senior Priority Representatives, the Senior Priority Secured
Parties, the Borrowers or any other Grantor thereunder (including the release of
any Liens in Senior Priority Collateral) in a manner that is applicable to all
Senior Priority Debt Facilities, then such amendment, waiver or consent shall
apply automatically to any comparable provision of each comparable Second
Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Secured Party and without any action by
any Second Priority Representative, the Borrowers or any other Grantor;
provided, however, that (x) no such amendment, waiver or consent shall (i)
remove assets subject to the Lien of any Second Priority Collateral Document,
except as provided for in Section 5.01(a) or (ii) impose duties that are adverse
on any Second Priority Representative without its prior written consent and (y)
written notice of such amendment, waiver or consent shall have been given by the
Lead Borrower to each Second Priority Representative within 10 Business Days
after the effectiveness of such amendment, waiver or consent (although the
failure to give any such notice shall in no way affect the effectiveness of such
amendment, waiver or consent).

(c)Each of the Senior Priority Debt Documents may be amended, restated, amended
and restated, waived, supplemented or otherwise modified in accordance with its
terms, and the indebtedness under any Senior Priority Debt Document may be
Refinanced, in each case, without the consent of any Second Priority
Representative or Second Priority Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided,
however, that, without the consent of the Second Priority Representatives, no
such amendment, restatement, supplement, modification or Refinancing (or
successive amendments, restatements, supplements, modifications or Refinancings)
shall contravene any provision of this Agreement.

-15-

--------------------------------------------------------------------------------

 

(d)Each of the Second Priority Debt Facilities may be amended, restated, waived,
supplemented or otherwise modified in accordance with its terms, and the
indebtedness under the Second Priority Debt Facilities may be Refinanced without
the consent of any Senior Priority Representative or Senior Priority Secured
Party; provided, however, that, without the consent of (x) until the Discharge
of First Lien Credit Agreement Obligations, the First Lien Collateral Agent,
acting with the consent of the Required Lenders (as such term is defined in the
First Lien Credit Agreement) and (y) each other Senior Priority Representative
(acting with the consent of the requisite holders of each series of Additional
Senior Priority Debt), no such amendment, restatement, supplement or
modification shall (1) contravene any provision of this Agreement, or (2) reduce
the capacity to incur Indebtedness for borrowed money constituting Senior
Obligations to an amount less than the aggregate principal amount of term loans
and aggregate principal amount of revolving commitments, in each case, under the
Senior Priority Debt Documents on the day of any such amendment, restatement,
supplement, modification or Refinancing.

SECTION 5.04.Rights As Unsecured Creditors.  The Second Priority Representatives
and the Second Priority Secured Parties may exercise rights and remedies as
unsecured creditors against the Borrowers and any other Grantor in accordance
with the terms of the Second Priority Debt Documents and applicable Law so long
as such rights and remedies do not violate, or are not otherwise inconsistent
with, any express provision of this Agreement. Nothing in this Agreement shall
prohibit the receipt by any Second Priority Representative or any Second
Priority Secured Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Priority Debt Documents so long as
such receipt is not the direct or indirect result of the exercise by a Second
Priority Representative or any Second Priority Secured Party of rights or
remedies as a secured creditor in respect of Shared Collateral. In the event any
Second Priority Representative or any Second Priority Secured Party becomes a
judgment Lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Debt Obligations, such judgment Lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Priority
Representatives or the Senior Priority Secured Parties may have with respect to
the Senior Priority Collateral.

SECTION 5.05.Gratuitous Bailee for Perfection.

(a)Each Senior Priority Representative acknowledges and agrees that if it shall
at any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Priority Representative, or of agents or bailees of such Person
(such Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall at any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, or with respect to any Shared Collateral subject to any other
arrangement set forth in Section 5.01(d), the applicable Senior Priority
Representative shall also hold such Pledged or Controlled Collateral, or take
such actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent and gratuitous bailee for the relevant
Second Priority Representatives, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.05.

(b)In the event that any Senior Priority Representative (or its agents or
bailees), or after the Discharge of Senior Obligations, any Second Priority
Representative, has Lien filings against Intellectual Property that is part of
the Shared Collateral that are necessary for the perfection of Liens in such
Shared Collateral, such Senior Priority Representative, or after the Discharge
of Senior Obligations, such Second Priority Representative, agrees to hold such
Liens as sub-agent and gratuitous bailee for the relevant Second Priority
Representatives and any assignee thereof, solely for the purpose of perfecting
the security interest granted in such Liens pursuant to the relevant Second
Priority Collateral Documents, subject to the terms and conditions of this
Section 5.05.

(c)Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Priority Representatives and the
Senior Priority Secured Parties shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of the Senior Priority Debt
Documents as if the Liens under the Second Priority Collateral Documents did not
exist. The rights of the Second Priority Representatives and the Second Priority
Secured Parties with respect to the Pledged or Controlled Collateral shall at
all times be subject to the terms of this Agreement.

-16-

--------------------------------------------------------------------------------

 

(d)The Senior Priority Representatives and the Senior Priority Secured Parties
shall have no obligation whatsoever to the Second Priority Representatives or
any Second Priority Secured Party to assure that any of the Pledged or
Controlled Collateral is genuine or owned by the Grantors or to protect or
preserve rights or benefits of any Person or any rights pertaining to the Shared
Collateral, except as expressly set forth in this Section 5.05. The duties or
responsibilities of the Senior Priority Representatives (and after the Discharge
of Senior Obligations, the Second Priority Representatives) under this Section
5.05 shall be limited solely to holding or controlling the Shared Collateral and
the related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Second Priority Representative
for purposes of perfecting the Lien held by such Second Priority Representative.

(e)The Senior Priority Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Secured Party, and each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby waives and releases the Senior Priority
Representatives from all claims and liabilities arising pursuant to the Senior
Priority Representatives’ roles under this Section 5.05 as sub-agents and
gratuitous bailees with respect to the Shared Collateral.

(f)Upon the Discharge of Senior Obligations, each applicable Senior Priority
Representative shall, at the Lead Borrower’s sole cost and expense, (i) (A)
deliver to the Designated Second Priority Representative, to the extent that it
is legally permitted to do so and as the Grantors or Designated Second Priority
Representative may direct, all Shared Collateral, including all Proceeds
thereof, held or controlled by such Senior Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign to the Designated Second Priority
Representative, to the extent that it is legally permitted to do so and as the
Grantors or the Designated Second Priority Representative may direct, its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (B) if not
legally permitted or no direction is given and if prior to discharge of the
Second Priority Debt Obligations, deliver such Shared Collateral and assign its
rights in respect thereof as a court of competent jurisdiction may otherwise
direct or (C) if the Second Priority Debt Obligations have been discharged,
deliver such Shared Collateral to the Grantors and terminate its rights therein
as directed by the Grantors; (ii) notify any applicable insurance carrier that
it is no longer entitled to be an additional loss payee or additional insured
under the insurance policies of any Grantor issued by such insurance carrier;
and (iii) notify any Governmental Authority involved in any condemnation or
similar proceeding involving any Grantor that the Designated Second Priority
Representative is entitled to approve any awards granted in such proceeding. The
Borrowers shall take such further action as is required to effectuate the
transfer contemplated hereby.  The Senior Priority Representatives have no
obligations to follow instructions from any Second Priority Representative or
any other Second Priority Secured Party in contravention of this Agreement.  No
Senior Priority Representative shall have any liability to any Second Priority
Secured Party.

(g)None of the Senior Priority Representatives nor any of the other Senior
Priority Secured Parties shall be required to marshal any present or future
collateral security for any obligations of the Borrowers or any other Grantor to
any Senior Priority Representative or any Senior Priority Secured Party under
the Senior Priority Debt Documents or any assurance of payment in respect
thereof, or to resort to such collateral security or other assurances of payment
in any particular order, and all of their rights in respect of such collateral
security or any assurance of payment in respect thereof shall be cumulative and
in addition to all other rights, however existing or arising.

SECTION 5.06.When Discharge of Senior Obligations Deemed To Not Have
Occurred.  If, at any time substantially concurrently with or after the
Discharge of Senior Obligations has occurred, the Borrowers or any other Grantor
consummates any Refinancing or incurs any Senior Obligations (other than in
respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Priority Debt Document for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of Shared
Collateral set forth herein and the agent, representative or trustee for the
holders of such

-17-

--------------------------------------------------------------------------------

 

Senior Obligations shall be the Senior Priority Representative for all purposes
of this Agreement; provided that such Senior Priority Representative shall have
become a party to this Agreement pursuant to Section 8.09.  Upon receipt of
notice of such incurrence (including the identity of the new Senior Priority
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements (at the expense of the Borrowers), including amendments,
supplements  or modifications to this Agreement, as the Lead Borrower or such
new Senior Priority Representative shall reasonably request in writing in order
to provide the new Senior Priority Representative the rights of a Senior
Priority Representative contemplated hereby and (b) deliver to such Senior
Priority Representative, to the extent that it is legally permitted to do so,
all Shared Collateral, including all Proceeds thereof, held or controlled by
such Second Priority Representative or any of its agents or bailees, including
the transfer of possession and control, as applicable, of the Pledged or
Controlled Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities intermediaries, and
assign to such Senior Priority Representative, to the extent that it is legally
permitted to do so, its rights under any landlord waiver or bailee’s letter or
any similar agreement or arrangement granting it rights or access to Shared
Collateral.

SECTION 5.07.Purchase Right.  Without prejudice to the enforcement of the Senior
Priority Secured Parties’ remedies, the Senior Priority Secured Parties agree
that following (a) the acceleration of all of the Senior Obligations in
accordance with the terms of the applicable Senior Priority Debt Documents
governing the terms thereof or (b) the commencement of an Insolvency or
Liquidation Proceeding (each, a “Purchase Event”), within thirty (30) days of
the Purchase Event, one or more of the Second Priority Secured Parties may
request, and such Senior Priority Secured Parties hereby offer the Second
Priority Secured Parties the option, to purchase all, but not less than all, of
the aggregate amount of outstanding Senior Obligations outstanding at the time
of purchase at par, plus any premium that would be applicable upon prepayment of
such Senior Obligations and accrued and unpaid interest, fees, and expenses
without warranty or representation or recourse (except, in the case of the First
Lien Credit Agreement Obligations, for representations and warranties required
to be made by assigning lenders pursuant to the Assignment and Assumption (as
such term is defined in the First Lien Credit Agreement)).  If such right is
exercised, the parties shall endeavor to close promptly thereafter but in any
event within thirty (30) days of the request.  If one or more of the Second
Priority Secured Parties exercise such purchase right, the documentation
relating thereto shall be mutually acceptable to each of the Senior Priority
Representatives and the applicable Second Priority Representative(s) named as a
Representative for such exercising Second Priority Secured Parties.  If none of
the Second Priority Secured Parties timely exercise such right, the Senior
Priority Secured Parties shall have no further obligations pursuant to this
Section 5.07 for such Purchase Event and may take any further actions in their
sole discretion in accordance with the Senior Priority Debt Documents and this
Agreement.

ARTICLE 6
Insolvency Or Liquidation Proceedings

SECTION 6.01.Financing and Sale Issues. Until the Discharge of Senior
Obligations has occurred, if the Borrowers or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding, then each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that (A) if any Senior Priority
Representative shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrowers’ or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), it will raise no objection to and will not otherwise contest such
sale, use or lease of such cash or other collateral or such DIP Financing and,
except to the extent permitted by the proviso in clause (ii) of Section 3.01(a)
and Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated to or have the same priority as the Liens securing
such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Second Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement, so long as the sum of (a) the maximum
aggregate principal amount of Indebtedness that may be outstanding from time to
time under such DIP Financing (including any such portion thereof that
constitutes rollover of loans under the Senior Priority Debt Documents) plus,
without duplication, (b) the aggregate principal amount of loans and the
aggregate face amount of letters of credit issued but not reimbursed under the
Senior Priority Debt Documents does not exceed 115% of the greater of
(x) $1,040,000,000 and (y) the aggregate principal amount of loans under the
Senior Priority Debt Documents outstanding at the time the DIP Financing is
entered into,

-18-

--------------------------------------------------------------------------------

 

(y) any “carve-out” for professional and United States Trustee fees agreed to by
the Senior Priority Representatives, and (z) all adequate protection liens
granted to the Senior Priority Secured Parties, (B) it will raise no objection
to and will not otherwise contest any motion for relief from the automatic stay
or any other stay in any Insolvency or Liquidation Proceedings or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
or the Senior Priority Collateral made by any Senior Priority Representative or
any other Senior Priority Secured Party, (C) it will raise no objection to and
will not otherwise contest any lawful exercise by any Senior Priority Secured
Party of the right to credit bid Senior Obligations at any foreclosure or other
sale of Senior Priority Collateral, including pursuant to Section 363(k) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law or other
applicable law, (D) it will raise no objection to and will not otherwise contest
any other request for judicial relief made in any court by any Senior Priority
Secured Party relating to the lawful enforcement of any Lien on Senior Priority
Collateral, (E) it will raise no objection to and will not otherwise contest any
election made by any Senior Priority Representative or any other Senior Priority
Secured Party of the application of Section 1111(b) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law with respect to any of the
Shared Collateral, and (F) it will raise no objection to and will not otherwise
contest or oppose any Disposition (including pursuant to Section 363 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law) of assets
of any Grantor for or to which any Senior Priority Representative has consented
or not objected that provides, to the extent such Disposition is to be free and
clear of Liens, that the Liens securing the Senior Obligations and the Second
Priority Debt Obligations will attach to the Proceeds of the sale on the same
basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement; provided, that the Second
Priority Secured Parties may assert any objection to the proposed bidding and
related sale procedures to be utilized in connection with such Disposition that
may be raised by an unsecured creditor of any Grantor; provided, further, that
the Second Priority Secured Parties are not deemed to have waived any rights to
credit bid on the Shared Collateral in any such sale or disposition in
accordance with Section 363(k) of the Bankruptcy Code (or any similar provision
under any other applicable Bankruptcy Law), so long as any such credit bid
provides for the payment in full in cash of the Senior Obligations. Each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that notice
received three Business Days prior to the entry of an order approving any usage
of cash or other collateral described in this Section 6.01 or approving any DIP
Financing described in this Section 6.01 shall be adequate notice.  

SECTION 6.02.Relief from the Automatic Stay.  Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03.Adequate Protection.  Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that none of them shall object to, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Priority Representative or any Senior Priority Secured Parties for
adequate protection in any form, (b) any objection by any Senior Priority
Representative or any Senior Priority Secured Parties to any motion, relief,
action or proceeding based on any Senior Priority Representative’s or Senior
Priority Secured Party’s claiming a lack of adequate protection or (c) the
allowance and/or payment of pre- and/or post-petition interest, fees, expenses
or other amounts of any Senior Priority Representative or any other Senior
Priority Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law (as adequate protection or
otherwise). Notwithstanding anything contained in this Section 6.03 or in
Section 6.01, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Priority Secured Parties (or any subset thereof) are granted adequate protection
in the form of a Lien on additional or replacement collateral and/or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, may seek or request adequate protection in the form of a
Lien on such additional or replacement collateral and/or a superpriority claim
(as applicable), which Lien and/or superpriority claim (as applicable) is
subordinated to the Liens securing, and claims with respect to, all Senior
Obligations and such DIP Financing (and all obligations relating thereto) and
any other Liens or claims granted to the Senior Priority Secured Parties as
adequate protection, on the same basis as the other Liens securing, and claims
with respect to, the Second Priority Debt Obligations are so subordinated to the
Liens securing, and claims with

-19-

--------------------------------------------------------------------------------

 

respect to, Senior Obligations under this Agreement and (ii) in the event any
Second Priority Representatives, for themselves and on behalf of the Second
Priority Secured Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a Lien on additional or replacement
collateral and/or a superpriority claim, then such Second Priority
Representatives, for themselves and on behalf of each Second Priority Secured
Party under their Second Priority Debt Facilities, agree that each Senior
Priority Representative shall also be granted a senior Lien on such additional
or replacement collateral as security and adequate protection for the Senior
Obligations and any such DIP Financing and/or a superpriority claim (as
applicable) and that any Lien on such additional or replacement collateral
securing or providing adequate protection for the Second Priority Debt
Obligations and/or superpriority claim (as applicable) shall be subordinated to
the Liens on such collateral securing, and claims with respect to, the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens or claims granted to the Senior Priority Secured Parties as
adequate protection on the same basis as the other Liens securing, and claims
with respect to, the Second Priority Debt Obligations are so subordinated to
such Liens securing, and claims with respect to, Senior Obligations under this
Agreement.  Without limiting the generality of the foregoing, to the extent that
the Senior Priority Secured Parties are granted adequate protection in the form
of payments in the amount of current post-petition fees and expenses, and/or
other cash payments, then the Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, shall not be prohibited from seeking adequate protection in the form
of payments in the amount of current post-petition incurred fees and expenses,
and/or other cash payments (as applicable), subject to the right of the Senior
Priority Secured Parties to object to the reasonableness of the amounts of fees
and expenses or other cash payments so sought by the Second Priority Secured
Parties.

SECTION 6.04.Preference Issues.  If any Senior Priority Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay any amount to the estate of the Borrowers or any
other Grantor (or any trustee, receiver or similar Person therefor), because the
payment of such amount was avoided as or otherwise declared to be fraudulent or
preferential in any respect or for any other reason (any such amount, a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Priority Secured Parties shall be entitled to the
benefits of this Agreement until a Discharge of Senior Obligations with respect
to all such recovered amounts. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto. Each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby agrees that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

SECTION 6.05.Separate Grants of Security and Separate Classifications.  Each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, acknowledges and agrees
that (a) the grants of Liens pursuant to the Senior Priority Collateral
Documents and the Second Priority Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Shared Collateral, the Second Priority Debt Obligations are
fundamentally different from the Senior Obligations and must be separately
classified in any plan of reorganization, plan of liquidation, agreement for
composition, or other type of plan of arrangement proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that any claims of the Senior Priority Secured Parties and the Second
Priority Secured Parties in respect of the Shared Collateral constitute a single
class of claims (rather than separate classes of senior and junior secured
claims), then each Second Priority Representative, for itself and on behalf of
each Second Priority Secured Party under its Second Priority Debt Facility,
hereby acknowledges and agrees that all distributions from the Shared Collateral
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties), the Senior Priority Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest, fees, and expenses, and other claims, all amounts owing
in respect of post-petition

-20-

--------------------------------------------------------------------------------

 

interest, fees, and expenses (whether or not allowed or allowable under Section
506(b) of the Bankruptcy Code (or any similar provision of any other Bankruptcy
Law) or otherwise in such Insolvency or Liquidation Proceeding) before any
distribution from the Shared Collateral is made in respect of the Second
Priority Debt Obligations, with each Second Priority Representative, for itself
and on behalf of each Second Priority Secured Party under its Second Priority
Debt Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties).

SECTION 6.06.No Waivers of Rights of Senior Priority Secured Parties.  Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Priority Representative or any other Senior Priority
Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Priority Secured Party, including
the seeking by any Second Priority Secured Party of adequate protection or the
asserting by any Second Priority Secured Party of any of its rights and remedies
under the Second Priority Debt Documents or otherwise.

SECTION 6.07.Application.  This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
Proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08.Other Matters.  To the extent that any Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Secured Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Priority
Representative, provided that if requested by any Senior Priority
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Priority Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09.506(c) Claims.  Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that it will not assert or enforce any claim under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law senior to
or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 6.10.Reorganization Securities; Voting.  

(a)If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed,
confirmed, or adopted in an Insolvency or Liquidation Proceeding, on account of
both the Senior Obligations and the Second Priority Debt Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Second Priority Debt Obligations are secured by Liens upon
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b)No Second Priority Secured Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement that is
inconsistent with the priorities or other provisions of this Agreement.  Without
limiting the generality of the foregoing, other than with the prior
written consent of the Designated Senior Representative, no Second Priority
Secured Party (whether in the capacity of a secured creditor or an unsecured
creditor) shall vote in favor of any plan

-21-

--------------------------------------------------------------------------------

 

unless such plan (i) satisfies the Senior Obligations in full in cash or (ii) is
proposed or supported by the number of Senior Priority Secured Parties required
under Section 1126(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law.

SECTION 6.11.Post-Petition Interest.  

(a)Neither any Second Priority Representative nor any other Second Priority
Secured Party shall oppose or seek to challenge any claim by any Senior Priority
Representative or any other Senior Priority Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Senior Obligations consisting of claims
for post-petition interest, fees, or expenses under Section 506(b) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law or
otherwise.  

(b)No Senior Priority Representative nor any other Senior Priority Secured Party
shall oppose or seek to challenge any claim by any Second Priority
Representative or any other Second Priority Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Second Priority Debt Obligations
consisting of claims for post-petition interest, fees, or expenses under Section
506(b) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law or otherwise, to the extent of the value of the Lien of the Second Priority
Representatives on behalf of the Second Priority Secured Parties on the Shared
Collateral (after taking into account the Senior Obligations).

ARTICLE 7
Reliance; etc.

SECTION 7.01.Reliance.  The consent by the Senior Priority Secured Parties to
the execution and delivery of the Second Priority Debt Documents to which the
Senior Priority Secured Parties have consented and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Senior Priority Secured Parties to the Borrowers or any other Grantor shall be
deemed to have been given and made in reliance upon this Agreement. Each Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility, acknowledges that it and such
Second Priority Secured Parties have, independently and without reliance on any
Senior Priority Representative or other Senior Priority Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Debt Documents to which
they are party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

SECTION 7.02.No Warranties or Liability.  Each Second Priority Representative,
on behalf of itself and each Second Priority Secured Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior Priority
Representative nor any other Senior Priority Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Priority Debt Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Senior Priority Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Senior Priority Debt Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate, and the Senior
Priority Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Priority Representatives and
the Second Priority Secured Parties have in the Shared Collateral or otherwise,
except as otherwise provided in this Agreement. Neither any Senior Priority
Representative nor any other Senior Priority Secured Party shall have any duty
to any Second Priority Representative or Second Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Borrowers or any other Grantor (including the Second Priority Debt Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Senior
Obligations, the Second Priority Debt Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b)

-22-

--------------------------------------------------------------------------------

 

any Grantor’s title to or right to transfer any of the Shared Collateral or (c)
any other matter except as expressly set forth in this Agreement.

SECTION 7.03.Obligations Unconditional.  All rights, interests, agreements and
obligations of the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties hereunder shall remain in full force and effect irrespective of:

(a)any lack of validity or enforceability of any Senior Priority Debt Document
or any Second Priority Debt Document;

(b)any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Credit Agreement or any other Senior Priority Debt Document or of the
terms of any Second Priority Debt Document;

(c)any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d)the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrowers or any other Grantor; or

(e)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Borrowers or any other Grantor in respect of the
Senior Obligations (other than the Discharge of Senior Obligations subject to
Sections 5.06 and 6.04 hereof) or (ii) any Second Priority Representative or
Second Priority Secured Party in respect of this Agreement.

ARTICLE 8
Miscellaneous

SECTION 8.01.Conflicts.  Subject to Sections 8.18 and 8.23, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Priority Debt Document or any Second Priority Debt Document, the
provisions of this Agreement shall govern. Notwithstanding the foregoing, the
relative rights and obligations of the Senior Priority Representatives and the
Senior Priority Secured Parties (as amongst themselves) with respect to any
Senior Priority Collateral shall be governed by the terms of the Equal Priority
Intercreditor Agreement and in the event of any conflict between the Equal
Priority Intercreditor Agreement and this Agreement, the provisions of the Equal
Priority Intercreditor Agreement shall control.

SECTION 8.02.Continuing Nature of This Agreement; Severability.  Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Priority Secured Parties may continue, at any
time and without notice to the Second Priority Representatives or any Second
Priority Secured Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Borrowers or any other Subsidiary
constituting Senior Obligations in reliance hereon. The terms of this Agreement
shall survive and continue in full force and effect in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8.03.Amendments; Waivers.

(a)No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise

-23-

--------------------------------------------------------------------------------

 

thereof or the exercise of any other right or power. The rights and remedies of
the parties hereto are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b)This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver (i) which by
the terms of this Agreement requires any Borrower’s consent, (ii) which amends,
modifies or waives any provision of this Section 8.03 or (iii) which increases
the obligations or reduces the rights of, imposes additional duties on, or
otherwise adversely affects the Borrowers or any other Grantor, shall require
the consent of the Lead Borrower.  Any such amendment, supplement or waiver
shall be in writing and shall be binding upon the Senior Priority Secured
Parties and the Second Priority Secured Parties and their respective permitted
successors and assigns.  Notwithstanding the foregoing, this Agreement may be
amended without the consent of each Representative (in each case, acting in
accordance with the documents governing the applicable Debt Facility), to
include acknowledgments from additional Grantors.

(c)Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 and, upon such execution and delivery,
such Representative and the Secured Parties and Senior Obligations or Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.

SECTION 8.04.Information Concerning Financial Condition of the Borrowers and the
Other Subsidiaries.  The Senior Priority Representatives, the Senior Priority
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall each be responsible for keeping themselves informed of (a)
the financial condition of the Borrowers and the other Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Second Priority Debt
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the Senior Obligations or the Second Priority Debt Obligations. The Senior
Priority Representatives, the Senior Priority Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall have no
duty to advise any other party hereunder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Senior Priority Representative, any Senior Priority Secured Party, any
Second Priority Representative or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Senior Priority Representatives, the Senior Priority Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion, (iii)
undertake any investigation or (iv) disclose any information that, pursuant to
accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

SECTION 8.05.Subrogation.  Each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby agrees not to assert any rights of subrogation it may acquire
as a result of any payment hereunder until the Discharge of Senior Obligations
has occurred.

SECTION 8.06.Application of Payments.  Except as otherwise provided herein, all
payments received by the Senior Priority Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Senior
Obligations as the Senior Priority Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the Senior Priority Debt
Documents.  Except as otherwise provided herein, each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, assents to any such extension or postponement
of the time of payment of the Senior Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that

-24-

--------------------------------------------------------------------------------

 

may at any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

SECTION 8.07.[Reserved.]

SECTION 8.08.Dealings with Grantors.  Upon any application or demand by the
Borrowers or any other Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement, upon such Representative’s
reasonable request, the Lead Borrower shall furnish to such Representative a
certificate of a duly authorized officer of the Lead Borrower (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement, as the case may be, relating to the proposed action have been
complied with, except that in the case of any such application or demand as to
which the furnishing of such documents is specifically required by any provision
of this Agreement relating to such particular application or demand, no
additional certificate or opinion need be furnished.

SECTION 8.09.Additional Debt Facilities.

(a)To the extent, but only to the extent, permitted by the provisions of the
Senior Priority Debt Documents and the Second Priority Debt Documents then in
effect, the Borrowers or any other Grantor may incur or issue and sell one or
more series or classes of Additional Second Priority Debt and one or more series
or classes of Additional Senior Priority Debt. Any such additional class or
series of Additional Second Priority Debt (the “Second Priority Class Debt”) may
be secured by a junior priority, subordinated Lien on Shared Collateral, in each
case under and pursuant to the relevant Second Priority Collateral Documents for
such Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions (i)
through (iii), as applicable, of the immediately succeeding paragraph, and
Section 8.09(b). Any such additional class or series of Senior Priority Debt
Facilities (the “Senior Priority Class Debt”; and the Senior Priority Class Debt
and Second Priority Class Debt, collectively, the “Class Debt”) may be secured
by a senior Lien on Shared Collateral, in each case under and pursuant to the
Senior Priority Collateral Documents, if and subject to the condition that the
Representative of any such Senior Priority Class Debt (each, a “Senior Priority
Class Debt Representative”; and the Senior Priority Class Debt Representatives
and Second Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Priority Class
Debt (such Representative and holders in respect of any such Senior Priority
Class Debt being referred to as the “Senior Priority Class Debt Parties”; and
the Senior Priority Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph, and Section 8.09(b) and also becomes a
party to the ABL Intercreditor Agreement in accordance with the terms
thereunder.  In order for a Class Debt Representative to become a party to this
Agreement:

(i)such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex I (if such Representative is a
Second Priority Class Debt Representative) or Annex II (if such Representative
is a Senior Priority Class Debt Representative) (with such changes as may be
reasonably approved by the Designated Senior Representative and such Class Debt
Representative, and, to the extent such changes increase the obligations or
reduce the rights of a Grantor, by the Borrowers) pursuant to which it becomes a
Representative hereunder, and the Class Debt in respect of which such Class Debt
Representative is the Representative and the related Class Debt Parties become
subject hereto and bound hereby;

(ii)the Lead Borrower shall have delivered to the Designated Senior
Representative an Officer’s Certificate stating that the conditions set forth in
this Section 8.09 are satisfied with respect to such Class Debt and, if
requested, true and complete copies of each of the Second Priority Debt
Documents or Senior Priority Debt Documents, as applicable, relating to such
Class Debt, certified as being true and correct by an Authorized Officer of the
Lead Borrower on behalf of the relevant Grantor and identifying the obligations
to be designated as Additional Senior Priority Debt or Additional Second
Priority Debt, as applicable, and certifying that such obligations are permitted
to be incurred and secured (I) in the case of Additional Senior Priority Debt,
on a senior basis under each of the Senior Priority Debt Documents and

-25-

--------------------------------------------------------------------------------

 

Second Priority Debt Documents and (II) in the case of Additional Second
Priority Debt, on a junior basis under each of the Senior Priority Debt
Documents and Second Priority Debt Documents; and

(iii)the Second Priority Debt Documents or Senior Priority Debt Documents, as
applicable, relating to such Class Debt shall provide, or shall be amended on
terms and conditions reasonably approved by the Designated Senior Representative
and such Class Debt Representative, that each Class Debt Party with respect to
such Class Debt will be subject to and bound by the provisions of this Agreement
in its capacity as a holder of such Class Debt.

(b)With respect to any Class Debt that is issued or incurred after the Closing
Date, the Borrowers and each of the other Grantors agrees that the Borrowers
will take, as applicable, such actions (if any) as may from time to time
reasonably be requested by any Senior Priority Representative or any Second
Priority Representative, and enter into such technical amendments, modifications
and/or supplements to the then existing Collateral Documents (or execute and
deliver such additional Collateral Documents) as may from time to time be
reasonably requested by such Persons, to ensure that the Class Debt is secured
by, and entitled to the benefits of, the relevant Collateral Documents relating
to such Class Debt, and each Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes each applicable Senior Priority
Representative and each applicable Second Priority Representative, as the case
may be, to enter into, any such technical amendments, modifications and/or
supplements (and additional Collateral Documents).

SECTION 8.10.Consent to Jurisdiction; Waivers.  Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York sitting in New York City in the borough of
Manhattan, the courts of the United States District Court of the Southern
District of New York, and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same and
agrees not to commence or support any such action or proceeding in any other
jurisdiction;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d)agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by Law; and

(e)waives, to the maximum extent not prohibited by Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11.Notices.  All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i)if to the Borrowers or any other Grantor, to the Lead Borrower, at its
address at:

 

c/o ATS Consolidated, Inc.

c/o Platinum Equity, LLC

360 North Crescent Drive

Beverly Hills, CA 90210

Attention:  Legal Department

Telecopier: 310-712-1863

 

-26-

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Attention: Joshua Deason

Tel: 212-728-8631

Fax: 212-728-9631

Email: jdeason@willkie.com

(ii)if to the First Lien Collateral Agent, to it at:

 

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

CA5-705-04-09

San Francisco, California 94104

Attention:  Aamir Saleem

Tel:  415-436-2769

Fax:  415-503-5089

Email:  aamir.saleem@baml.com

 

(iii)if to the Initial Second Lien Representative, to it at:

 

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

CA5-705-04-09

San Francisco, California 94104

Attention:  Aamir Saleem

Tel:  415-436-2769

Fax:  415-503-5089

Email:  aamir.saleem@baml.com

 

(iv)if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 8.11 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 8.11.  Notices
and other communications may also be delivered by email to the email address of
a representative of the applicable Person provided from time to time by such
Person.

SECTION 8.12.Further Assurances.  Each Senior Priority Representative, on behalf
of itself and each Senior Priority Secured Party under the Senior Priority Debt
Facility for which it is acting, each Second Priority Representative, on behalf
of itself, and each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that it will take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the other parties hereto may reasonably request to effectuate the
terms of, and the Lien priorities contemplated by, this Agreement.

SECTION 8.13.Governing Law; Waiver of Jury Trial.

(A)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

-27-

--------------------------------------------------------------------------------

 

(B)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.14.Binding on Successors and Assigns.  This Agreement shall be binding
upon the Senior Priority Representatives, the Senior Priority Secured Parties,
the Second Priority Representatives, the Second Priority Secured Parties, the
Borrowers and their respective permitted successors and assigns.

SECTION 8.15.Section Titles.  The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.16.Counterparts.  This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.17.Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Collateral Agent represents and warrants that this Agreement is binding
upon the First Lien Credit Agreement Secured Parties. The Initial Second Lien
Representative represents and warrants that this Agreement is binding upon the
Initial Second Priority Debt Secured Parties.

SECTION 8.18.No Third Party Beneficiaries; Successors and Assigns.  The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Priority Representatives, the Senior Priority Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties, and their
respective permitted successors and assigns, and no other Person (including the
Grantors, or any trustee, receiver, debtor in possession or bankruptcy estate in
a bankruptcy or like proceeding) shall have or be entitled to assert such
rights; provided, however, that the Grantors will be entitled to assert such
rights with respect to this Section 8.18 and Sections 2.02, 5.01(a), 5.01(d),
5.02, 5.03(b), 5.05(f), 6.07, 8.03(b), 8.08, 8.09 and 8.23.

SECTION 8.19.Effectiveness.  This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.20.Administrative Agent and Representative.  It is understood and
agreed that (a) the First Lien Collateral Agent is entering into this Agreement
in its capacity as administrative agent and collateral agent under the First
Lien Credit Agreement and the provisions of Section 12 of the First Lien Credit
Agreement applicable to the Administrative Agent (as defined therein) thereunder
shall also apply to the First Lien Collateral Agent hereunder, (b) the Initial
Second Lien Representative  is entering into this Agreement in its capacity as
administrative agent and collateral agent under the Initial Second Lien Debt
Agreement and the provisions of Section 12 of the Initial Second Lien Debt
Agreement applicable to the Administrative Agent (as defined therein) thereunder
shall also apply to the Initial Second Lien Representative  hereunder and (c)
each other Representative party hereto is entering into this Agreement in its
capacity as trustee or agent for the secured parties referenced in the
applicable Additional Senior Priority Debt Document or Additional Second
Priority Debt Document (as applicable) and the corresponding exculpatory and
liability-limiting provisions of such agreement applicable to such
Representative thereunder shall also apply to such Representative hereunder.

SECTION 8.21.Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.22.Additional Grantors. The Borrowers hereby represent and warrant to
the Representatives that Holdings, the Subsidiary Guarantors party hereto and
the Borrowers constitute the only Grantors on the Closing Date.  The Borrowers
and Holdings hereby covenant and agree to cause each person which

-28-

--------------------------------------------------------------------------------

 

becomes a Grantor following the execution of this Agreement to become a party
hereto (in the capacity of a Grantor) by duly executing and delivering a
counterpart acknowledgment to this Agreement to each Representative.

SECTION 8.23.ABL Intercreditor Agreement.  Until such time as the Discharge of
Revolving Credit Obligations (as defined in the ABL Intercreditor Agreement) has
occurred with respect to the Revolving Credit Obligations, the provisions of
this Agreement shall be subject to the terms of the ABL Intercreditor Agreement
with respect to the ABL Collateral.

[SIGNATURE PAGES FOLLOW]

 

-29-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,

as First Lien Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

as Initial Second Lien Representative

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



[SIGNATURE PAGE TO FIRST LIEN/SECOND LIEN

INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to by:

 

Holdings

 

GREENLIGHT ACQUISITION CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Borrowers

 

ATS CONSOLIDATED, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AMERICAN TRAFFIC SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LASERCRAFT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Guarantors

 

 

 

[                     ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FIRST LIEN/SECOND LIEN

INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------

 

ANNEX I

[FORM OF] SUPPLEMENT NO. [ ] (this “Representative Supplement”) dated as of [],
20[ ] to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of March 1,
2018 (the “First Lien/Second Lien Intercreditor Agreement”), among Bank of
America, N.A., as Representative for the First Lien Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“First Lien Collateral Agent”), Bank of America, N.A., as Representative for the
Initial Second Priority Debt Secured Parties (in such capacity and together with
its successors in such capacity, the “Initial Second Lien Representative ”), and
each additional Senior Priority Representative and Second Priority
Representative that from time to time becomes a party thereto pursuant to
Section 8.09 of the First Lien/Second Lien Intercreditor Agreement, and
acknowledged and agreed to by ATS Consolidated, Inc., a Delaware corporation,
American Traffic Solutions, Inc., a Kansas corporation, LaserCraft, Inc., a
Georgia corporation, Greenlight Acquisition Corporation, a Delaware corporation,
and the other Grantors from time to time party thereto.

A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B.As a condition to the ability of the Borrowers or any other Grantor to incur
Second Priority Class Debt after the date of the First Lien/Second Lien
Intercreditor Agreement and to secure such Second Priority Class Debt with the
Second Priority Lien and to have such Second Priority Class Debt guaranteed by
the Grantors on a subordinated basis, in each case under and pursuant to the
Second Priority Collateral Documents, the Second Priority Class Debt
Representative in respect of such Second Priority Class Debt is required to
become a Representative under, and such Second Priority Class Debt and the
Second Priority Class Debt Parties in respect thereof are required to become
subject to and bound by, the First Lien/Second Lien Intercreditor Agreement.
Section 8.09 of the First Lien/Second Lien Intercreditor Agreement provides that
such Second Priority Class Debt Representative may become a Representative
under, and such Second Priority Class Debt and such Second Priority Class Debt
Parties may become subject to and bound by, the First Lien/Second Lien
Intercreditor Agreement, pursuant to the execution and delivery by the Second
Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the First Lien/Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Representative Supplement in accordance with the requirements
of the Senior Priority Debt Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the First
Lien/Second Lien Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as a Representative,
and the New Representative, on behalf of itself and such Second Priority Class
Debt Parties, hereby agrees to all the terms and provisions of the First
Lien/Second Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Second Priority Class Debt Parties that it represents
as Second Priority Secured Parties. Each reference to a “Representative” or
“Second Priority Representative” in the First Lien/Second Lien Intercreditor
Agreement shall be deemed to include the New Representative. The First
Lien/Second Lien Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe debt facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Second Priority Debt
Documents relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the First Lien/Second Lien Intercreditor Agreement as
Second Priority Secured Parties.

A-I-1

--------------------------------------------------------------------------------

 

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien/Second Lien Intercreditor Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

[SIGNATURE PAGES FOLLOW]

A-I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the First
Lien/Second Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE],

as [     ] for the holders of [     ],

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices:

 

 

attention of:

 

 

 

Telecopy:

 

 

[       ],

as Designated Senior Representative,

 

By:

 

 

Name:

 

 

Title:

 

 

A-I-3

--------------------------------------------------------------------------------

 

 

Acknowledged by:

 

[      ]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[      ]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Holdings

 

GREENLIGHT ACQUISITION CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Borrowers

 

ATS CONSOLIDATED, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AMERICAN TRAFFIC SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

LASERCRAFT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Guarantors

 

[                     ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

A-I-4

--------------------------------------------------------------------------------

 

ANNEX II

[FORM OF] SUPPLEMENT NO. [ ] (this “Representative Supplement”) dated as of [],
20[ ] to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of March 1,
2018 (the “First Lien/Second Lien Intercreditor Agreement”), among Bank of
America, N.A., as Representative for the First Lien Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“First Lien Collateral Agent”), Bank of America, N.A., as Representative for the
Initial Second Priority Debt Secured Parties (in such capacity and together with
its successors in such capacity, the “Initial Second Lien Representative ”), and
each additional Senior Priority Representative and Second Priority
Representative that from time to time becomes a party thereto pursuant to
Section 8.09 of the First Lien/Second Lien Intercreditor Agreement, and
acknowledged and agreed to by ATS Consolidated, Inc., a Delaware corporation,
American Traffic Solutions, Inc., a Kansas corporation, LaserCraft, Inc., a
Georgia corporation, Greenlight Acquisition Corporation, a Delaware corporation,
and the other Grantors from time to time party thereto.

A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B.As a condition to the ability of the Borrowers or any other Grantor to incur
Senior Priority Class Debt after the date of the First Lien/Second Lien
Intercreditor Agreement and to secure such Senior Priority Class Debt with the
Senior Lien and to have such Senior Priority Class Debt guaranteed by the
Grantors on a senior basis, in each case under and pursuant to the Senior
Priority Collateral Documents, the Senior Priority Class Debt Representative in
respect of such Senior Priority Class Debt is required to become a
Representative under, and such Senior Priority Class Debt and the Senior
Priority Class Debt Parties in respect thereof are required to become subject to
and bound by, the First Lien/Second Lien Intercreditor Agreement. Section 8.09
of the First Lien/Second Lien Intercreditor Agreement provides that such Senior
Priority Class Debt Representative may become a Representative under, and such
Senior Priority Class Debt and such Senior Priority Class Debt Parties may
become subject to and bound by, the First Lien/Second Lien Intercreditor
Agreement, pursuant to the execution and delivery by the Senior Priority Class
Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in Section
8.09 of the First Lien/Second Lien Intercreditor Agreement. The undersigned
Senior Priority Class Debt Representative (the “New Representative”) is
executing this Representative Supplement in accordance with the requirements of
the Senior Priority Debt Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Priority Class Debt and Senior
Priority Class Debt Parties become subject to and bound by, the First
Lien/Second Lien Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as a Representative,
and the New Representative, on behalf of itself and such Senior Priority Class
Debt Parties, hereby agrees to all the terms and provisions of the First
Lien/Second Lien Intercreditor Agreement applicable to it as a Senior Priority
Representative and to the Senior Priority Class Debt Parties that it represents
as Senior Priority Secured Parties. Each reference to a “Representative” or
“Senior Priority Representative” in the First Lien/Second Lien Intercreditor
Agreement shall be deemed to include the New Representative. The First
Lien/Second Lien Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe debt facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Senior Priority Debt
Documents relating to such Senior Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Priority Class Debt
Parties in respect of such Senior Priority Class Debt will be subject to and
bound by the provisions of the First Lien/Second Lien Intercreditor Agreement as
Senior Priority Secured Parties.

 

--------------------------------------------------------------------------------

 

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien/Second Lien Intercreditor Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

[SIGNATURE PAGES FOLLOW]

A-I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the First
Lien/Second Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE],
as [     ] for the holders of [     ],

 

By:

 

 

Name:

 

Title:

 

Address for notices:

 

 

 

attention of:

 

 

Telecopy:

 

 

[        ],
as Designated Senior Representative,

 

By:

 

 

Name:

 

Title:

A-I-3

--------------------------------------------------------------------------------

 

 

Acknowledged by:

 

[       ]

 

By:

 

 

Name:

 

Title:

 

[       ]

 

By:

 

 

Name:

 

Title:

 

PAE Holding Corporation,

Holdings

 

GREENLIGHT ACQUISITION CORPORATION

 

By:

 

 

Name:

 

Title:

 

Borrowers

 

ATS CONSOLIDATED, INC.

 

By:

 

 

Name:

 

Title:

 

AMERICAN TRAFFIC SOLUTIONS, INC.

 

By:

 

 

Name:

 

Title:

 

LASERCRAFT, INC.

 

 

By:

 

 

Name:

 

Title:

 

Guarantors

 

[               ]

 

By:

 

 

Name:

 

Title:

 

 

A-I-4